Exhibit 10.1

Execution Copy

[********] Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 406 of the Securities Act of 1933, as
amended.

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

by and between

TARGACEPT, INC.

and

ASTRAZENECA AB

December 27, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  DEFINITIONS    2

2.

  ADMINISTRATION OF THE COLLABORATION    62  

2.1

   Executive Steering Committee    62  

2.2

   Joint Research Committee    67  

2.3

   Joint Development Committee    72  

2.4

   Establishment and Function of CCC    76  

2.5

   Alliance Management    79

3.

  PRE-PHASE IIb PROGRAM    80  

3.1

   Implementation of the Pre-Phase IIb Program    80  

3.2

   Cooperation and Reporting    80  

3.3

   Conclusion of Pre-Phase IIb Program    81

4.

  RESEARCH PROGRAM    84  

4.1

   Implementation of the Research Program    84  

4.2

   Research Plan; Annual Research Plans    85  

4.3

   Screening and Designation of Compounds    86  

4.4

   Conduct of Research Program    89  

4.5

   Records    91  

4.6

   Reports    92  

4.7

   Collaboration Compound Pool    93  

4.8

   Additional Research Program    94  

4.9

   Disputes and Delays    96  

4.10

   Supply of Proprietary Materials    97  

4.11

   Additional Compounds and Licensed Derivatives    98

5.

  DEVELOPMENT OF CANDIDATE DRUGS; COMMERCIALIZATION OF PRODUCTS    99  

5.1

   Implementation of Development Programs    99  

5.2

   Responsibility for Development and Commercialization of Candidate Drugs and
Products    100  

5.3

   Product Development Plans    102  

5.4

   Product Commercialization Plans    103  

5.5

   Development and Commercialization Diligence    104  

5.6

   Compliance    111  

5.7

   Cooperation    111  

5.8

   Regulatory Action Plan    111  

5.9

   Exchange of Reports; Information; Updates    112  

5.10

   Development and Commercialization Rights and Restrictions    114  

5.11

   Co-Promotion    137  

5.12

   Product Recalls    140  

5.13

   Major Metabolite Cooperation    141

 

i



--------------------------------------------------------------------------------

6.

  PAYMENTS    141  

6.1

   Upfront Fee    141  

6.2

   Option Exercise Fees    141  

6.3

   Option Maintenance Fees    142  

6.4

   R&D Funding    142  

6.5

   Milestone Payments    145  

6.6

   Payment of Royalties; Royalty Rates; Accounting and Records    155

7.

  TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION    167  

7.1

   Confidentiality    167  

7.2

   Publicity    169  

7.3

   Publications and Presentations    169  

7.4

   Prohibition on Solicitation    170  

7.5

   Excluded Data    170

8.

  LICENSE GRANTS; EXCLUSIVITY    171  

8.1

   Targacept License Grants    171  

8.2

   AstraZeneca Grants    175  

8.3

   Additional Rights    178  

8.4

   Assignment of Regulatory Documentation    179  

8.5

   No Other Rights    180  

8.6

   Exclusivity    180  

8.7

   Notice of Release of Targacept Exclusivity Obligations    183  

8.8

   [********] Program    184  

8.9

   [********]    184

9.

  INTELLECTUAL PROPERTY RIGHTS    186  

9.1

   Ownership of Intellectual Property Rights    186  

9.2

   Patent Coordinators    188  

9.3

   Inventorship.    188  

9.4

   Employees and Agents    189  

9.5

   In-Licenses    189

10.

  FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS    190  

10.1

   Patent Filing, Prosecution and Maintenance    190  

10.2

   Legal Actions    200  

10.3

   Trademark Prosecution    209

11.

  TERM, TERMINATION AND REMEDIES FOR BREACH    209  

11.1

   Term    209  

11.2

   Termination    210  

11.3

   Consequences of Termination of Agreement    220  

11.4

   AstraZeneca Royalties    235  

11.5

   Unauthorized Sales    239  

11.6

   Surviving Provisions    240

 

ii



--------------------------------------------------------------------------------

12.

  REPRESENTATIONS AND WARRANTIES    241  

12.1

   Mutual Representations and Warranties    241  

12.2

   Additional Representations of Targacept    242  

12.3

   Representations of Targacept with respect to Option Compound Candidate Drugs
   248  

12.4

   Representations of Targacept with respect to Lead Collaboration Compounds   
249  

12.5

   Consequences of a Material Breach of a Representation or Warranty    251

13.

  INDEMNIFICATION AND INSURANCE    251  

13.1

   Indemnification of AstraZeneca by Targacept    251  

13.2

   Indemnification of Targacept by AstraZeneca    252  

13.3

   Conditions to Indemnification    252  

13.4

   Insurance    255  

13.5

   Warranty Disclaimer    257  

13.6

   Limited Liability    257

14.

  DISPUTE RESOLUTION    258  

14.1

   Arbitration    258  

14.2

   Full Arbitration    258  

14.3

   Accelerated Arbitration    259  

14.4

   Expedited Arbitration    261

15.

  CHANGE OF CONTROL    261  

15.1

   Targacept Change of Control    261  

15.2

   AstraZeneca Change of Control    264

16.

  MATERIAL SUPPLY    267  

16.1

   Supplies of Ispronicline Capsules    267  

16.2

   Supplies of Bulk Ispronicline API    267  

16.3

   Inventory of Ispronicline Capsules and API    267  

16.4

   Supplies of Active+ Compounds and Collaboration Candidates    268  

16.5

   Supplies of [********] Option Compounds and IND-Ready Option Candidate Drugs
   268  

16.6

   Supplies of POC Option Candidate Drugs    268  

16.7

   Changes in Pre-Phase IIb Plan; Failure to Supply    268  

16.8

   AstraZeneca Manufacturing    269  

16.9

   Ordering and Delivery of Materials    270  

16.10

   Documentation and Release    271  

16.11

   Invoicing and Payment    272  

16.12

   Materials Acceptance    273  

16.13

   Warranty    274  

16.14

   Access and Inspection    274  

16.15

   Tech Transfer    276  

16.16

   Third Party Suppliers    277  

16.17

   Ancillary Agreements    277  

16.18

   Definitions    278

 

iii



--------------------------------------------------------------------------------

17.

  MISCELLANEOUS    280  

17.1

   Notices    280  

17.2

   Governing Law    281  

17.3

   Binding Effect    281  

17.4

   Headings    281  

17.5

   Counterparts    281  

17.6

   Amendment; Waiver    281  

17.7

   No Third Party Beneficiaries    282  

17.8

   Purposes and Scope    282  

17.9

   Assignment and Successors    282  

17.10

   Force Majeure    283  

17.11

   Interpretation    283  

17.12

   Integration; Severability    283  

17.13

   Further Assurances    284  

17.14

   HSR Filing    284  

17.15

   Effective Date Representations    284

 

iv



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

 

Exhibit A

   Safety Agreement for Ispronicline

Schedule 1.134

   Framework structural guidelines

Schedule 1.148

   Description of IND-Ready Studies

Schedule 1.164

   Structure of Ispronicline

Schedule 4.4.2

   Specified Personnel

Schedule 5.11.2

   Material Terms To Be Included in Form of Co-Promotion Agreement

Schedule 8.4

   Targacept Retained INDs

Schedule 10.1.1

   Patent Territories

Schedule 12.2

   Targacept Owned and In-Licensed Patent Rights

Schedule 16.17

   Ancillary Agreements

Schedule 16.18.1

   Manufacturing Specifications

 

v



--------------------------------------------------------------------------------

Execution Copy

[********] Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 406 of the Securities Act of 1933, as
amended.

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

This COLLABORATIVE RESEARCH AND LICENSE AGREEMENT (this “Agreement”) is entered
into as of December 27, 2005 (the “Execution Date”), by and between Targacept,
Inc., a Delaware corporation having an address of 200 East First Street, Suite
300, Winston-Salem, NC 27101-4165 (“Targacept”), and AstraZeneca AB, a company
limited by shares organized and existing under the laws of Sweden, having its
principal place of business at V-Malarehamnen 9, S-151 85 Södertälje, Sweden
(“AstraZeneca”), effective as of the Effective Date, except for those provisions
that are expressly stated to be effective as of the Execution Date, which shall
be effective as of the Execution Date. Each of AstraZeneca and Targacept is
sometimes referred to individually herein as a “Party” and collectively as the
“Parties.”

WHEREAS, Targacept Controls certain Technology and Proprietary Materials related
to the discovery and optimization of compounds that target NNRs; and

WHEREAS, AstraZeneca is engaged in the development and commercialization of
human therapeutics; and

WHEREAS, the Parties desire to enter into a collaboration for purposes of
identifying and developing Candidate Drugs and commercializing Products in the
Field and in Schizophrenia.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

1. DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

1.1 “AAA” means the American Arbitration Association.

1.2 “AAMI” means (a) age associated memory impairment, a condition in which
persons at least 50 years old experience memory impairment (as compared with
younger adults) that is not accompanied by substantial impairment in the normal
activities of daily living or in thinking or reasoning skills and is not
otherwise part of a pathological illness or other separately-defined medical
condition (such as, by way of example only, Dementia, delirium, stroke,
inflammatory brain disease, depression or a history of alcohol or psychotropic
drug use), unless and until, (b) age associated memory impairment (or age
related cognitive decline, age associated cognitive decline or any other
substantially equivalent term that connotes memory impairment associated with
age or aging) becomes included in DSM-IV, ICD-10 or any other Diagnostic Manual
in any country in the Territory or becomes recognized as a distinct diagnosable
condition by general consensus in the applicable medical community in any
country in the Territory, or a product receives Product Regulatory Approval from
the applicable Regulatory Authority in any country in the Territory for AAMI, in
each case after the Execution Date, in which case, a condition with the
diagnostic characteristics included in DSM-IV, ICD-10 or such other Diagnostic
Manual or as recognized by such medical community in such country or such
Regulatory Authority, as applicable, from time to time.

1.3 “Acceptance” means, with respect to an NDA, the date on which the FDA issues
a notice of acceptance of such NDA for filing.

1.4 “Achievement of Proof of Concept” means, with respect to any Candidate Drug,
the first to occur after the Effective Date of (a) achievement of the [********]
(as set forth in the applicable Product Development Plan or clinical trial
protocol) in a [********] Clinical Trial of such Candidate Drug in any Primary
Indication or Schizophrenia (as the case may be) (but excluding, in the case of
Ispronicline, the Ongoing Ispronicline Trial) at a dose range that is shown to
be safe and tolerable in the patient group of interest and that is acceptable
from each of a scientific, statistical, medical, regulatory and commercial
perspective or (b) the [********] Clinical Trial of such Candidate Drug. For
purposes of clarity, whether achievement of a

 

2



--------------------------------------------------------------------------------

[********] in a [********] Clinical Trial at a dose range that is shown to be
safe and tolerable in the patient group of interest and that is acceptable from
each of a scientific, statistical, medical, regulatory and commercial
perspective has occurred shall be determined as soon as practicable after
reliable information from such trial is available following database lock and
shall not require the availability of the final report for such trial. “Achieve
Proof of Concept” shall be interpreted accordingly.

1.5 “Active+ Compound” means each Collaboration Candidate that is not a
Terminated Compound that is determined by the JRC or AstraZeneca during the
Research Program Term or the Tail Period to satisfy the Active+ Criteria (unless
and until (a) Targacept challenges such determination pursuant to Section 4.3.2
and (b) such Collaboration Candidate is finally determined by the ESC (in
accordance with Section 2.1.5(c)(iii)) or, if applicable, an Expert (in
accordance with Section 14.3) to not satisfy the Active+ Criteria), including
any salt form, polymorph, crystalline form, hydrate, solvate or formulation
thereof. For purposes of clarity, all Active+ Compounds are also Collaboration
Candidates. Notwithstanding the foregoing, unless the Parties otherwise agree in
writing, the Compounds known to Targacept as of the Execution Date as [********]
and, [********], including any salt form, polymorph, crystalline form, Prodrug,
metabolite (other than any such metabolite that is an Excluded Zone Compound),
hydrate, solvate or formulation thereof, shall not be Active+ Compounds.

1.6 “Active+ Criteria” means the assays and other tests, and the success
criteria for those assays and tests, set forth in the Research Plan, as such
assays, tests or success criteria may be amended from time to time in any Annual
Research Plan in accordance with the terms hereof.

1.7 “AD” means Alzheimer’s disease (or Dementia of the Alzheimer’s type), a
condition having the diagnostic criteria identified in DSM-IV, ICD-10 or any
other Diagnostic Manual from time to time.

1.8 “ADD” means adult attention deficit disorder, a condition having the
diagnostic criteria identified in DSM-IV, ICD-10 or any other Diagnostic Manual
from time to time.

1.9 “Additional Compound” means, subject to Section 4.11, with respect to any
Collaboration Compound, Candidate Drug or Product, any compound or product that
has the

 

3



--------------------------------------------------------------------------------

same Framework as such Collaboration Compound, Candidate Drug or Product and, if
such Collaboration Compound, Candidate Drug or Product is:

(a) an Alpha4Beta2 Agonist, (i) has an [********] at least equal to [********],
(ii) has [********] and (iii) has activity in [********] at a dose of less than
or equal to [********] or activity in a Replacement Assay at the applicable dose
if and as agreed pursuant to Section 4.11.3 or, if applicable, determined by an
Expert pursuant to Section 14.3 (accelerated arbitration);

(b) a Selective Alpha7 Compound, (i) has [********] at least equal to
[********], (ii) has [********] and (iii) has activity in [********]or activity
in a Replacement Assay at the applicable dose if and as agreed pursuant to
Section 4.11.3 or, if applicable, determined by an Expert pursuant to
Section 14.3 (accelerated arbitration);

(c) a Dual Pharmacology Compound, (i) has an [********] at least equal to
[********], (ii) has [********] and (iii) has activity in either (A) [********],
or (B) [********] or, in either case ((A) or (B)), activity in a Replacement
Assay at the applicable dose if and as agreed pursuant to Section 4.11.3 or, if
applicable, determined by an Expert pursuant to Section 14.3 (accelerated
arbitration); or

(d) an Other NNR Compound, (i) has an [********] at least equal to [********],
(ii) has [********] based on a functional assay designated and approved by the
Parties, subject to referral of any disputes to an Expert pursuant to
Section 14.3, in accordance with Section 4.11.2 for the applicable NNR (or, if
there is no such functional assay designated and approved by the Parties (or by
an Expert pursuant to Section 14.3) for the applicable NNR, such Other NNR
Compound has a [********], [********]; provided that this clause (ii) shall not
apply to (A) a Collaboration Candidate that does not meet Minimum Binding
Affinity or a Licensed Derivative of any Collaboration Compound, Candidate Drug
(other than an Option Compound Candidate Drug) or Product (other than an Option
Compound Product) that is not itself an Alpha4Beta2 Agonist or (B) an Option
Compound Candidate Drug that is not a [********] but that is a Licensed
Derivative of an Option Compound Candidate Drug that is a [********]; and
(iii) has activity in an [********] assay (such assay, and the criteria for
activity in such assay, to be designated and approved by the Parties, subject to
referral of any disputes to

 

4



--------------------------------------------------------------------------------

an Expert pursuant to Section 14.3 (accelerated arbitration), in accordance with
Section 4.11.2) for the applicable NNR at a dose of less than or equal to
[********] or has activity in a Replacement Assay at the applicable dose if and
as agreed pursuant to Section 4.11.3 or, if applicable, determined by an Expert
pursuant to Section 14.3 (accelerated arbitration). For purposes of this
Section 1.9(d), the applicable NNR for: (A) a Collaboration Candidate that does
not meet Minimum Binding Affinity or a Licensed Derivative of any Collaboration
Compound, Candidate Drug (other than an Option Compound Candidate Drug) or
Product (other than an Option Compound Product) that is not itself an
Alpha4Beta2 Agonist shall be the Alpha4Beta2 NNR and the [********] assay shall
be as provided in clause (iii) of Section 1.9(a); (B) an Option Compound
Candidate Drug that is a Licensed Derivative of an Option Compound Candidate
Drug that is a [********] shall be the [********] and the [********] assay shall
be as provided in clause (iii) of Section 1.9(b); (C) an Option Compound
Candidate Drug that is a Licensed Derivative of an Option Compound Candidate
Drug that is a [********] shall be the [********] and the [********] assay shall
be as provided in clause (iii) of Section 1.9(c); and (D) an Option Compound
Candidate Drug that is an Other NNR Compound or a Licensed Derivative of an
Other NNR Compound shall be the applicable NNR.

Any salt form, polymorph, crystalline form, Prodrug, metabolite, hydrate,
solvate or formulation of an Additional Compound shall also be an Additional
Compound. Additional Compounds shall also include:

(x) any compound or product [********] is Ispronicline, a Lead Collaboration
Compound, a Related Collaboration Compound, an IND-Ready Option Candidate Drug
or a POC Option Candidate Drug;

(y) any Terminated Compound (other than a Terminated AZ Compound) or an
Unexercised Option Compound [********] (i) is an Additional Compound with
respect to a Collaboration Compound or Candidate Drug, or (ii) is the same
[********] (A) a Collaboration Compound, (B) Candidate Drug (other than a
Licensed Derivative) or (C) to the extent AstraZeneca notifies Targacept
thereof, a Licensed Derivative or an Additional Compound with respect to a
Collaboration Compound or a Candidate Drug, in each case ((A), (B) and (C)),
that satisfies Section 1.9(a)(iii), 1.9(b)(iii), 1.9(c)(iii) or 1.9(d)(iii),
whichever is applicable to such compound; and

 

5



--------------------------------------------------------------------------------

(z) any compound or product [********] is (i) a Collaboration Compound or a
Candidate Drug (other than Ispronicline, a Lead Collaboration Compound, a
Related Collaboration Compound, an IND-Ready Option Candidate Drug or a POC
Option Candidate Drug) or an Additional Compound with respect to a Collaboration
Compound or Candidate Drug or (ii) the same [********] (A) a Collaboration
Compound, (B) Candidate Drug or (C) an Additional Compound with respect to a
Collaboration Compound or a Candidate Drug, in each case ((A), (B) and (C)),
that satisfies Section 1.9(a)(iii), 1.9(b)(iii), 1.9(c)(iii) or 1.9(d)(iii),
whichever is applicable to such compound or product, in each case ((i) and
(ii)), solely for purposes of this clause (z), to the extent AstraZeneca
notifies Targacept of such Collaboration Compound, Candidate Drug, Additional
Compound [********], in writing, prior to the date, if any, that Targacept or
its Affiliates or licensees has commenced [********] for such compound or
product, the commencement of which (or the fact that it has not done so)
Targacept shall confirm with respect to each such Collaboration Compound,
Candidate Drug, Additional Compound [********] (with such support as AstraZeneca
may reasonably request) within [********] after receipt of AstraZeneca’s notice
with respect thereto (and any failure by Targacept to provide any such notice
within such [********] period shall mean, for purposes of this Section 1.9, that
AstraZeneca retains rights hereunder with respect to any such compound or
product).

With respect to each of the foregoing assays, Additional Compounds shall be
determined within the margins of error for each such assay.

Notwithstanding the foregoing, unless the Parties otherwise agree in writing,
the Compounds known to Targacept as of the Execution Date as [********],
[********] and, [********], including any salt form, polymorph, crystalline
form, Prodrug, metabolite (other than any such metabolite that is an Excluded
Zone Compound), hydrate, solvate or formulation thereof, shall not be Additional
Compounds. For purposes of clarity, the Compound known to Targacept as of the
Execution Date as TC-1827 is an Additional Compound with respect to
Ispronicline.

 

6



--------------------------------------------------------------------------------

1.10 “Additional Primary Indication” means any indication that is not a Primary
Indication as of the Execution Date that the Parties agree in writing shall be a
Primary Indication, other than a Newly-Defined Cognitive Disorder or an
Associated Cognitive Impairment.

1.11 “Additional Product” means any product that contains an Additional Compound
as an active ingredient.

1.12 “Additional Research Plan” has the meaning set forth in Section 4.8.2.

1.13 “Additional Research Program” has the meaning set forth in Section 4.8.1.

1.14 “Additional Research Program Term” means the period during which an
Additional Research Program is conducted pursuant to an Additional Research
Plan; provided that, if earlier, the last day of the Term shall be the last day
of each Additional Research Program Term.

1.15 “Additional Small Market Indication” means any indication that is not a
Small Market Indication as of the Execution Date that the Parties agree in
writing shall be a Small Market Indication.

1.16 “ADHD” means attention deficit hyperactivity disorder, a condition having
the diagnostic criteria identified in DSM-IV, ICD-10 or any other Diagnostic
Manual from time to time. For purposes of this Agreement, ADHD shall include
ADD.

1.17 “Adverse Event” means the development of an undesirable medical condition
or the deterioration of a pre-existing medical condition in a patient or
clinical investigation subject following or during exposure to a pharmaceutical
product or investigational drug, whether or not considered causally related to
such product or drug, the exacerbation of any pre-existing condition(s)
occurring during the use of such product or drug, or any other adverse
experience or adverse drug experience described in the FDA’s Investigational New
Drug safety reporting and NDA post-marketing reporting regulations, 21 C.F.R.
312.32 and 314.80, respectively, and any applicable corresponding regulations
outside of the United States, in each case as may be amended from time to time.
For purposes of this Agreement, “undesirable medical condition” shall include
symptoms (e.g., nausea, chest pain), signs (e.g., tachycardia, enlarged liver)
or the

 

7



--------------------------------------------------------------------------------

abnormal results of an investigation (e.g., laboratory findings,
electrocardiogram), including unfavorable side effects, toxicity, injury,
overdose or sensitivity reactions. Failure of a product to exhibit its expected
pharmacologic/biologic effect in a clinical study is not considered an Adverse
Event.

1.18 “Affiliate” means, with respect to any Person, any other Person that,
directly or through one or more Affiliates, controls, or is controlled by, or is
under common control with, such first Person. For purposes of this definition,
“control” means (a) ownership of more than fifty percent (50%) of the shares of
stock entitled to vote for the election of directors in the case of a
corporation, or more than fifty percent (50%) of the equity interests in the
case of any other type of legal entity, (b) status as a general partner in any
partnership, or (c) any other arrangement whereby a Person controls or has the
right to control the board of directors of a corporation or equivalent governing
body of an entity other than a corporation.

1.19 “Agreement” has the meaning set forth in the preamble.

1.20 “Alpha4Beta2 Agonist” means any compound with Minimum Binding Affinity.

1.21 “Alpha4Beta2 NNR” means any NNR that is comprised, in whole or in part, of
one or more Alpha4 subunits and one or more Beta2 subunits.

1.22 “Alpha7 NNR” means any NNR comprised, in whole or in part, of Alpha7
subunits.

1.23 “Annual Research Plan” means, with respect to any Contract Year in the
Research Program Term, the written plan for the Research Program for such
Contract Year, as may be amended from time to time in accordance with the terms
hereof.

1.24 “Applicable Laws” means federal, state, local, national and supra-national
laws, statutes, rules and regulations, including any rules, regulations,
guidance, guidelines or requirements of Regulatory Authorities, national
securities exchanges or securities listing organizations, that may be in effect
from time to time during the Term and applicable to a particular activity
hereunder.

1.25 “Arbitration Matter” has the meaning set forth in Section 14.1.

 

8



--------------------------------------------------------------------------------

1.26 “ARP Budget” has the meaning set forth in Section 4.8.2.

1.27 “ARP Selection Date” has the meaning set forth in Section 4.8.1.

1.28 “Associated Cognitive Impairment” means any Cognitive Impairment that:
(a) is not otherwise a Primary Indication and is not a Small Market Indication;
(b) is specifically caused by or associated with a separately defined and widely
recognized disease or condition; (c) is, as of the Execution Date, neither
included in DSM-IV or ICD-10 nor recognized as a distinct diagnosable condition
by general consensus in the medical community in the United States or Europe,
and for which no product has received Product Regulatory Approval from the FDA
in the United States or the EMEA in Europe prior to the Execution Date;
(d) either becomes included in DSM-IV, ICD-10 or any other Diagnostic Manual in
any Major Market Country during the Term, becomes recognized as a distinct
diagnosable condition by general consensus in the applicable medical community
in any Major Market Country during the Term or for which a product receives
Product Regulatory Approval from the applicable Regulatory Authority in any
Major Market Country during the Term; and (e) [********] as an Associated
Cognitive Impairment. For purposes of clarity, the separately defined and widely
recognized disease or condition shall not itself be an Associated Cognitive
Impairment. For purposes of further clarity, an Associated Cognitive Impairment
[********] shall apply throughout the Territory, even if such Associated
Cognitive Impairment is not included in DSM-IV, ICD-10 or any other Diagnostic
Manual in all Major Market Countries, is not recognized as a distinct
diagnosable condition by general consensus in the applicable medical community
in all Major Market Countries or a product has not received Product Regulatory
Approval for Associated Cognitive Impairment from the applicable Regulatory
Authority in all Major Market Countries.

1.29 “AstraZeneca” has the meaning set forth in the preamble.

1.30 “AstraZeneca Assigned Patent Rights” means any Patent Rights Controlled by
AstraZeneca containing only claim(s) that cover the AstraZeneca Assigned
Technology. For purposes of clarity, AstraZeneca Assigned Patent Rights are
Targacept Patent Rights.

1.31 “AstraZeneca Assigned Technology” means any: (x) Technology Controlled by
AstraZeneca as of the applicable dates set forth in clauses (a) and (b) below
that solely relates to

 

9



--------------------------------------------------------------------------------

(a) compounds that (i) are Derived by or on behalf of AstraZeneca from a
Collaboration Candidate, Active+ Compound, Collaboration Compound or Candidate
Drug (other than Ispronicline or a Licensed Derivative with respect thereto, or
an Option Compound Candidate Drug) and (ii) then become
Terminated Compounds during the Research Program or Tail Period or as of the end
of the Tail Period (or, if later, the resolution of any dispute pursuant to
Section 4.3.2 or as provided in Section 4.9), when and as such compounds become
Terminated Compounds, or (b) Excluded Derivatives that are Derived by or on
behalf of AstraZeneca during the applicable Restricted Derivative Period, on the
date each such Excluded Derivative is determined to be an Excluded Derivative,
provided in each case ((a) and (b)) that such compounds are Derived during the
Term; and (y) Technology made, developed or conceived by or on behalf of
AstraZeneca in the conduct of any Pre-IND Study conducted pursuant to
Section 5.10.2(a) other than by or on behalf of Targacept. For purposes of
further clarity, AstraZeneca Assigned Technology is Targacept Technology.

1.32 “AstraZeneca Change of Control Notice” has the meaning set forth in
Section 15.2.1.

1.33 “AstraZeneca Derivative Patent Rights” means any Patent Rights Controlled
by AstraZeneca containing one or more claims that claim as a composition of
matter a Licensed Derivative Derived by AstraZeneca during the applicable
Restricted Derivative Period. For purposes of clarity, AstraZeneca Derivative
Patent Rights are AstraZeneca Patent Rights. For purposes of further clarity,
AstraZeneca Derivative Patent Rights shall include any Patent Rights Controlled
by AstraZeneca containing one or more claims that claim as a composition of
matter a Licensed Derivative of Ispronicline Derived by AstraZeneca during the
Restricted Derivative Period for Ispronicline.

1.34 “AstraZeneca Development Program Patent Rights” means any AstraZeneca
Patent Rights containing one or more claims that cover AstraZeneca Development
Program Technology. For purposes of clarity, AstraZeneca Development Program
Patent Rights are AstraZeneca Patent Rights.

1.35 “AstraZeneca Development Program Technology” means any Technology made,
developed or conceived by employees or consultants of AstraZeneca, alone or
jointly with

 

10



--------------------------------------------------------------------------------

Third Parties, in the conduct of a Development Program or any additional
research or Development activities conducted by AstraZeneca pursuant to
Section 4.1 or Section 5.2.1 (excluding AstraZeneca Research Program Technology)
with respect to Collaboration Compounds, Candidate Drugs and Products, but in
each case only if not AstraZeneca Assigned Technology.

1.36 “AstraZeneca Excluded Patent Rights” means, collectively, all AstraZeneca
Patent Rights that would not be infringed (and, with respect to any applications
included in the Patent Rights, that, if issued, would not be infringed) by the
Exploitation of a Collaboration Compound, Candidate Drug, Product, Terminated
Compound or Product to the extent it contains a Terminated Compound in the Field
or Schizophrenia (but, with respect to each such Terminated Compound or Product
that contains a Terminated Compound, only as it exists on the date on which such
Terminated Compound became a Terminated Compound), by a Third Party in the
absence of a license.

1.37 “AstraZeneca Indemnitees” has the meaning set forth in Section 13.1.

1.38 “AstraZeneca Other Patent Rights” means any Patent Rights Controlled by
AstraZeneca containing one or more claims that cover AstraZeneca Other
Technology.

1.39 “AstraZeneca Other Technology” means any Technology Controlled by
AstraZeneca that is necessary to Exploit Terminated AZ Compounds (or any Product
that contains a Terminated AZ Compound) in the Field or Schizophrenia, as
applicable (but, with respect to each such Terminated AZ Compound (or Product
that contains such Terminated AZ Compound), only with respect to such Technology
as (a) is incorporated into, used to manufacture, or used to manufacture the
formulation (if any) of such Terminated AZ Compound (or Product that contains
such Terminated AZ Compound), in each case as of the date on which such
Terminated AZ Compound became a Terminated Compound, or (b) was generated in the
Development or Commercialization of, and that relates to, such Terminated AZ
Compound (or Product that contains such Terminated AZ Compound), if such
Technology was generated on or prior to the date on which such Terminated AZ
Compound became a Terminated Compound); provided that AstraZeneca Other
Technology excludes AstraZeneca Pre-Phase IIb Program

 

11



--------------------------------------------------------------------------------

Technology, AstraZeneca Research Program Technology and AstraZeneca Development
Program Technology.

1.40 “AstraZeneca Patent Rights” means any: (a) Patent Rights Controlled by
AstraZeneca containing one or more claims that cover (i) AstraZeneca Technology,
(ii) any Terminated AZ Compound (or any Product that contains a Terminated AZ
Compound), or (iii) the Exploitation of any Terminated AZ Compound (or any
Product that contains a Terminated AZ Compound) in the Field or Schizophrenia,
as applicable (but, with respect to each such Terminated AZ Compound (or Product
that contains such Terminated AZ Compound), only with respect to such Technology
as (x) is incorporated into, used to manufacture, or used to manufacture the
formulation (if any) of such Terminated AZ Compound (or Product that contains
such Terminated AZ Compound), in each case as of the date on which such
Terminated AZ Compound became a Terminated Compound, or (y) was generated in the
Development or Commercialization of, and that relates to, such Terminated AZ
Compound (or Product that contains such Terminated AZ Compound), and only if
such Technology was generated on or prior to the date on which such Terminated
AZ Compound became a Terminated Compound); or (b) AstraZeneca Derivative Patent
Rights, to the extent not included in clause (a) above. For purposes of clarity,
AstraZeneca Assigned Patent Rights are not AstraZeneca Patent Rights.

1.41 “AstraZeneca Pre-Phase IIb Program Patent Rights” means any AstraZeneca
Patent Rights containing one or more claims that cover AstraZeneca Pre-Phase IIb
Program Technology. For purposes of clarity, AstraZeneca Pre-Phase IIb Program
Patent Rights are AstraZeneca Patent Rights.

1.42 “AstraZeneca Pre-Phase IIb Program Technology” means any Technology made,
developed or conceived by employees or consultants of AstraZeneca, alone or
jointly with Third Parties, in the conduct of the Pre-Phase IIb Program.

1.43 “AstraZeneca Proprietary Materials” means any Proprietary Materials
Controlled by AstraZeneca and used by AstraZeneca, or provided by AstraZeneca
for use, in the Pre-Phase IIb Program, the Research Program, any Additional
Research Program or any Development Program.

 

12



--------------------------------------------------------------------------------

1.44 “AstraZeneca Research Activities” means, collectively: (a) all activities
specified to be conducted by AstraZeneca pursuant to the Research Plan, any
Annual Research Plan or Additional Research Plan (or amendment thereto); (b) all
activities in the Research Program that, as contemplated by Section 4.1.1, are
conducted by AstraZeneca or its Affiliates in lieu of Targacept appointing a
Third Party to conduct such activities; and (c) such other activities as
AstraZeneca, in its sole discretion (but subject to the notice, coordination and
oversight set forth in Sections 4.1.1, 4.3, 4.6 and 4.11) and at its sole
expense, elects to conduct with respect to Collaboration Candidates and Active+
Compounds (other than Terminated Compounds and Candidate Drugs) during the
Research Program Term or the Tail Period to further the goals of the
Collaboration; provided, however, in no event shall AstraZeneca Research
Activities include Development activities. For purposes of clarity,
(i) AstraZeneca Research Activities may, subject to the notice, coordination and
oversight set forth in Sections 4.1.1, 4.3, 4.6 and 4.11 and subject to
Section 1.309, include generating Derivatives from Collaboration Candidates
(including Active+ Compounds, Collaboration Compounds and Candidate Drugs (other
than Option Compound Candidate Drugs and Ispronicline)) during the Research
Program Term and Tail Period, and otherwise Exploiting such Derivatives, in an
effort to identify additional Collaboration Candidates to further the goals of
the Collaboration and (ii) any activities that AstraZeneca conducts with respect
to Ispronicline (or any Licensed Derivatives with respect thereto) or an Option
Compound Candidate Drug (or any Additional Compounds with respect to
Ispronicline (or any Licensed Derivatives with respect thereto) or any Option
Compound Candidate Drug) shall not be AstraZeneca Research Activities.

1.45 “AstraZeneca Research Program Patent Rights” means any AstraZeneca Patent
Rights containing one or more claims that cover AstraZeneca Research Program
Technology. For purposes of clarity, AstraZeneca Research Program Patent Rights
are AstraZeneca Patent Rights.

1.46 “AstraZeneca Research Program Technology” means any Technology made,
developed or conceived by employees or consultants of AstraZeneca, alone or
jointly with Third Parties, in the conduct of the AstraZeneca Research
Activities, but in each case only if not AstraZeneca Assigned Technology. For
purposes of clarity, Technology with respect to

 

13



--------------------------------------------------------------------------------

Ispronicline made, developed or conceived by employees or consultants of
AstraZeneca, alone or jointly with Third Parties, shall not be AstraZeneca
Research Program Technology.

1.47 “AstraZeneca Technology” means, collectively, AstraZeneca Pre-Phase IIb
Program Technology, AstraZeneca Research Program Technology, AstraZeneca
Development Program Technology and AstraZeneca Other Technology. For purposes of
clarity, AstraZeneca Assigned Technology is not AstraZeneca Technology.

1.48 “AZ Compounds” has the meaning set forth in Section 8.9.1.

1.49 “AZ Co-Promotion Opportunity” has the meaning set forth in Section 5.11.1.

1.50 “AZ Net Sales” means Net Sales by AstraZeneca, its Affiliates or
Sublicensees.

1.51 “AZ Proposal” has the meaning set forth in Section 5.10.2(e)(2).

1.52 “Back-Up Option Compound” means, with respect to any Option Compound for a
particular Primary Indication or for Schizophrenia, another Option Compound for
such indication that possesses (a) the same Framework when compared with such
first Option Compound and (b) a more favorable Option Compound Profile when
compared to such first Option Compound, but excluding any Excluded Zone
Compounds.

1.53 “Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in New York, New York, London, England or Stockholm, Sweden
are authorized or required by law to close.

1.54 “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.

1.55 “Calendar Year” means the period beginning on the Effective Date and ending
on December 31, 2006 and thereafter each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

 

14



--------------------------------------------------------------------------------

1.56 “Candidate Drug” means each of (a) Ispronicline, (b) each Active+ Compound
that is not a Terminated Compound, (c) each Collaboration Compound for which
AstraZeneca commences GLP Toxicology Studies as provided in Section 5.1.2 or for
which AstraZeneca does not commence GLP Toxicology Studies but Initiates a
Clinical Trial, (d) each Option Compound for which AstraZeneca exercises an
Option, (e) each Licensed Derivative with respect to (i) any such Option
Compound made by or on behalf of AstraZeneca or its Affiliates or Sublicensees
or (ii) Ispronicline or any such Active+ Compound or Collaboration Compound made
by or on behalf of (A) AstraZeneca, Targacept or any of their respective
Affiliates or Sublicensees during the Research Program Term or the Tail Period
or (B) AstraZeneca or its Affiliates or Sublicensees after the Tail Period and
(f) in each case ((a) through (e)), any salt form, polymorph, crystalline form,
hydrate, solvate or formulation thereof.

1.57 “CDS” means cognitive deficiency in schizophrenia, an impairment in humans
that (a) affects any or all of memory, attention, diligence, reasoning, problem
solving, judgment and language and (b) is associated specifically with, but is a
separate condition from the non-cognitive symptoms of, Schizophrenia.

1.58 “Change of Control” means, with respect to a Party, (a) a merger,
consolidation, acquisition, share exchange or other similar transaction
involving such Party and any Third Party which results in the holders of the
outstanding voting securities of such Party immediately prior to such merger,
consolidation, share exchange or other similar transaction ceasing to hold more
than fifty percent (50%) of the combined voting power of the surviving,
purchasing or continuing entity immediately after such merger, consolidation,
share exchange or other similar transaction, (b) any transaction or series of
related transactions in which any “person”, as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), together with any of such person’s “affiliates” or
“associates”, as such terms are used in the Exchange Act, becomes the beneficial
owner of fifty percent (50%) or more of the combined voting power of the
outstanding securities of such Party or (c) the sale or other transfer to a
Third Party of all or substantially all of such Party’s assets which relate to
this Agreement.

1.59 “Claims” has the meaning set forth in Section 13.1.

 

15



--------------------------------------------------------------------------------

1.60 “Clinical Trials” means, collectively, Phase I Clinical Trials, Phase II
Clinical Trials, Phase III Clinical Trials, and such other tests and studies in
human subjects that are required by any Regulatory Authority, from time to time,
pursuant to Applicable Laws or otherwise, to obtain or maintain Product
Regulatory Approval for a product.

1.61 “Cognitive Impairment” means a clinically significant deficit in cognition
in humans that (a) affects the ability to learn new information or to recall
previously learned information and (b) represents (i) a change from a previous
level of cognitive functioning or (ii) an impairment relative to age-matched
peers.

1.62 “Collaboration” means the alliance of Targacept and AstraZeneca established
pursuant to this Agreement for purposes of identifying and Developing Candidate
Drugs and Commercializing Products in the Territory in the Field and in
Schizophrenia.

1.63 “Collaboration Candidate” means each (a) Compound that Targacept determines
during the Research Program Term to have Minimum Binding Affinity or
(b) compound Derived therefrom by or on behalf of AstraZeneca or Targacept
(including, for clarification, any compounds Derived from an Active+ Compound,
Collaboration Compound or Candidate Drug (excluding Ispronicline (or any
Licensed Derivatives with respect thereto) and Option Compound Candidate Drugs))
during the Research Program Term or the Tail Period if such Derived compound
(i) itself has Minimum Binding Affinity or (ii) is not the [********] where an
objective of the [********], in whole or in part, was to [********]; including
in each case ((a) and (b)) any salt form, polymorph, crystalline form, hydrate,
solvate or formulation thereof. Notwithstanding the foregoing, unless the
Parties otherwise agree in writing, the Compounds known to Targacept as of the
Execution Date as [********] and [********]and, [********], including any salt
form, polymorph, crystalline form, Prodrug, metabolite (other than any such
metabolite that is an Excluded Zone Compound), hydrate, solvate or formulation
thereof, shall not be Collaboration Candidates.

1.64 “Collaboration Compound” means each Lead Collaboration Compound, each
Related Collaboration Compound with respect thereto, each Licensed Derivative
with respect to any of the foregoing first Derived by or on behalf of
AstraZeneca or its Affiliates or Sublicensees after the Tail Period and, only
under the circumstances provided in Section 3.3.2(b)(A), Ispronicline. For
purposes of clarity, all Collaboration Compounds are also Collaboration
Candidates.

 

16



--------------------------------------------------------------------------------

1.65 “Collaboration Compound Designation” has the meaning set forth in
Section 4.7.1.

1.66 “Collaboration Compound Pool” means the pool consisting of (a) no more than
[********] Lead Collaboration Compounds and (b) all Related Collaboration
Compounds with respect to each such Lead Collaboration Compound.

1.67 “Collaboration Compound Pool Satisfaction Date” means the date, if any, on
which the JRC or AstraZeneca designates the [********]Active+ Compound to be a
Lead Collaboration Compound.

1.68 “Collaboration Manager” has the meaning set forth in Section 2.5.1.

1.69 “Combination Product” means a Product (or a Royalty-Bearing Product or
Royalty-Bearing Terminated AZ Product) that contains a Candidate Drug (or a
Royalty-Bearing Terminated Compound or a Terminated AZ Compound) as an active
ingredient together with one or more other active ingredients, including Other
Licensed Compounds or Other Licensed Products, that are sold either as a fixed
dose or as separate doses in a single package.

1.70 “Commencement Date” has the meaning set forth in Section 3.3.1.

1.71 “Commercial Coordination Committee” or “CCC” means the committee of
Targacept and AstraZeneca representatives to be established pursuant to
Section 2.4 if Targacept exercises a Co-Promotion Option.

1.72 “Commercialization” or “Commercialize” means any and all lawful activities
directed to the commercialization of a product (whether before or after Product
Regulatory Approval has been obtained), including marketing, manufacturing for
commercial sale, promoting, detailing, distributing, offering to sell and
selling a product, importing a product for sale, conducting additional human
clinical studies with respect to an indication for which Product Regulatory
Approval has been obtained and interacting with Regulatory Authorities regarding

 

17



--------------------------------------------------------------------------------

the foregoing. When used as a verb, “Commercializing” means to engage in
Commercialization and “Commercialized” has a corresponding meaning.

1.73 “Commercialization Regulatory Approval” means, with respect to any product
for an indication, the granting or approval by the applicable Regulatory
Authority(ies) of (a) a Drug Approval Application and (b) all other Regulatory
Approvals, if any, required by Applicable Laws, in each case ((a) and (b)) to
market and sell such product for use in such indication in a country or region.
For purposes of clarity, “Commercialization Regulatory Approval” for a product
for an indication in a country or region shall include Product Regulatory
Approval for such product for such indication in such country or region.

1.74 “Commercially Reasonable Efforts” means:

(a) with respect to the Development of a particular Candidate Drug or the
Commercialization of a particular Product by AstraZeneca, the efforts and
resources typically used by [********] in the development of product candidates
or the commercialization of products of comparable market potential, taking into
account all relevant factors (including, as applicable and without limitation,
stage of development, mechanism of action, efficacy and safety relative to
competitive products in development or in the marketplace, actual or anticipated
Regulatory Authority approved labeling, the nature and extent of market
exclusivity (including patent coverage and regulatory exclusivity), cost of
development and likelihood of obtaining Regulatory Approvals, actual or
projected profitability (which may take into account, if and as applicable,
pricing or reimbursement approvals or authorizations) (provided that in
assessing such profitability the royalties, milestones or other payments due or
potentially due to Targacept with respect to such Candidate Drug or Product
pursuant to this Agreement shall not be taken into account), other products or
product candidates (including any [********]) that AstraZeneca is researching,
developing or commercializing and availability of capacity to manufacture and
supply for commercial sale); provided that [********], the effect of diverting
effort or resources to Developing [********] on any product or product candidate
of AstraZeneca that is optimized to act through any Exclusivity Mechanism (other
than other Candidate Drug(s) or Product(s)) shall not be taken into account; and

 

18



--------------------------------------------------------------------------------

(b) with respect to the performance by Targacept of the Research Program, any
Additional Research Program, any Targacept Development Activities, an Option
Compound Development Plan or its Manufacturing (as defined in Section 16.18(f))
obligations under Article 16 from time to time, the efforts and resources
typically used by companies in the [********] industry, with resources and
expertise comparable to those of Targacept (or any successor thereto) at such
time, to perform such activities on their own behalf (and not as a contract
research organization), provided that (i) in no event shall such efforts and
resources be less than those typically used by companies in the [********]
industry with resources and expertise comparable to those of Targacept
[********] and (ii) with respect to Targacept’s obligation to use Commercially
Reasonable Efforts to conduct its Manufacturing obligations under Article 16,
Targacept’s other obligations under the Research Program shall be taken into
account.

1.75 “Competitive Entity” means any Third Party in the [********] companies
ranked by worldwide pharmaceutical sales in the most recently completed Calendar
Year for which such ranking is readily available from IMS Health Incorporated or
such other source as may be agreed by the Parties.

1.76 “Competitive Program” means any research, development or commercialization
activity of a Third Party that involves a compound or product (other than a
Secondary Pharmacology Compound) for which its prophylactic or therapeutic
activity is known to be derived in any material respect through any Exclusivity
Mechanism for use in the Field or, prior to the Schizophrenia Expiration Date,
Schizophrenia that would (a) were such Third Party to undergo a Change of
Control transaction with Targacept, cause Targacept to be in breach of any of
its exclusivity obligations under Section 8.6.1, or (b) were such Third Party to
undergo a Change of Control transaction with AstraZeneca, cause AstraZeneca to
be in breach of any of its exclusivity obligations under Section 8.6.3 or
terminate or limit any of Targacept’s exclusivity obligations under
Section 8.6.1.

1.77 “Compound” means any compound Controlled by Targacept.

1.78 “Compound Family” means (a) with respect to each Lead Collaboration
Compound, such Lead Collaboration Compound, all Related Collaboration Compounds
with

 

19



--------------------------------------------------------------------------------

respect to such Lead Collaboration Compound, and all Licensed Derivatives with
respect to either of the foregoing, (b) with respect to Ispronicline,
Ispronicline and all Licensed Derivatives with respect thereto, (c) with respect
to each IND-Ready Option Candidate Drug, such IND-Ready Option Candidate Drug
and all Licensed Derivatives with respect thereto and (d) with respect to each
POC Option Candidate Drug, such POC Option Candidate Drug and all Licensed
Derivatives with respect thereto.

1.79 “Confidential Information” means (a) with respect to Targacept, all
tangible embodiments of Targacept Technology, (b) with respect to AstraZeneca,
all tangible embodiments of AstraZeneca Technology and the Excluded Data and
(c) with respect to each Party, (i) all tangible embodiments of Joint Technology
(other than the Excluded Data) and (ii) all information, Technology and
Proprietary Materials (other than Targacept Technology, AstraZeneca Technology
or Joint Technology) disclosed or provided by or on behalf of such Party (the
“disclosing Party”) to the other Party (the “receiving Party”) or to any of the
receiving Party’s employees, consultants, Affiliates or Sublicensees (including,
by way of example only, information, Technology and, if applicable, Proprietary
Materials regarding an actual or potential future Option Compound provided
pursuant to Section 5.10.2 or regarding an ROFN Indication Opportunity provided
pursuant to Section 5.10.3); provided that none of the foregoing shall be
Confidential Information if: (A) as of the date of disclosure or delivery, it is
known to, or in the possession of, the receiving Party or its Affiliates as
demonstrated by credible written documentation, other than by virtue of a prior
confidential disclosure to such receiving Party; (B) as of the date of
disclosure or delivery, it is in the public domain or is otherwise publicly
available, or it subsequently enters the public domain or becomes otherwise
publicly available through no fault of the receiving Party; (C) it is obtained
by the receiving Party from a Third Party having a lawful right to make such
disclosure or delivery free from any obligation of confidentiality to the
disclosing Party unless disclosed to the receiving Party by such Third Party at
the direction, or with the consent of, the disclosing Party; (D) with respect to
any Proprietary Materials, it is supplied by a Third Party without breach of any
obligation to the disclosing Party, or (E) it is independently developed by or
for the receiving Party without reference to or use of any Confidential
Information of the disclosing Party as demonstrated by credible written
documentation. Notwithstanding anything herein to the contrary, but subject to
Section 7.5, (x) the terms of this Agreement shall constitute Confidential
Information of each Party, (y) to the

 

20



--------------------------------------------------------------------------------

extent Joint Technology solely claims or covers one or more Collaboration
Candidates, Active+ Compounds, Collaboration Compounds, Candidate Drugs or
Products (other than Terminated Compounds or Products containing Terminated
Compounds) or the Exploitation of one or more Collaboration Candidates, Active+
Compounds, Collaboration Compounds, Candidate Drugs or Products (other than
Terminated Compounds or Products containing Terminated Compounds), such Joint
Technology shall constitute Confidential Information of AstraZeneca and (z) to
the extent Joint Technology solely claims or covers one or more Terminated AZ
Compounds or the Exploitation thereof, such Joint Technology shall constitute
Confidential Information of Targacept.

1.80 “Contract Quarter” means (a) the period beginning on the Effective Date and
ending on the last day of the third full calendar month after the Effective Date
and (b) each succeeding three (3)-month period thereafter.

1.81 “Contract Year” means (a) the period beginning on the Effective Date and
ending on the first anniversary of the last day of the calendar month in which
the Effective Date occurs and (b) each succeeding twelve (12)-month period
thereafter.

1.82 “Control” or “Controlled” means (a) with respect to Technology (other than
Proprietary Materials) or Patent Rights or other intellectual property rights,
the possession by a Party of the right, whether by ownership, license or
otherwise (other than pursuant to this Agreement), to assign, or to grant a
license or sublicense or other right to or under, such Technology, Patent Rights
or other intellectual property rights as provided herein without violating the
terms of any agreement or arrangement with any Third Party and (b) with respect
to Proprietary Materials, the possession by a Party of the right to supply such
Proprietary Materials to the other Party as provided herein without violating
the terms of any agreement or arrangement with any Third Party.

1.83 “Co-Promote” or “Co-Promotion” means, with respect to any Co-Promoted
Product, the joint promotion and Detailing of such Co-Promoted Product to the
Co-Promotion Target Audience in the Co-Promoted Territory using a coordinated
sales force consisting of representatives of both Parties.

 

21



--------------------------------------------------------------------------------

1.84 “Co-Promoted Product” has the meaning set forth in Section 5.11.2(a).

1.85 “Co-Promotion Activities” means the activities to be undertaken by either
Party pursuant to a Co-Promotion Agreement.

1.86 “Co-Promotion Agreement” has the meaning set forth in Section 5.11.2(b)(1).

1.87 “Co-Promotion Option” has the meaning set forth in Section 5.11.2(a).

1.88 “Co-Promotion Option Notice” has the meaning set forth in
Section 5.11.2(a).

1.89 “Co-Promotion Target Audience” means, with respect to each Co-Promoted
Product, any or all of those classes of specialist physicians and other
specialist medical professionals that customarily prescribe or purchase, or that
would reasonably be expected to prescribe or purchase, products to treat or
prevent any Primary Indication, Schizophrenia or Small Market Indication for
which the Co-Promoted Product receives Regulatory Approval in the Co-Promotion
Territory. For purposes of clarity, Co-Promotion Target Audience shall include
nursing homes or comparable facilities if they would reasonably be expected to
purchase a particular Co-Promoted Product but shall not include primary care
physicians or medical professionals, including family and general practitioners,
internists (regardless of whether they have subspecialty in psychiatry or
geriatrics) and pediatricians (except that pediatricians shall not be so
excluded in the case of a Co-Promoted Product for which Regulatory Approval is
obtained in the United States for ADHD).

1.90 “Co-Promotion Territory” means the United States of America (excluding its
territories and possessions), including the District of Columbia.

1.91 “CREATE Act” has the meaning set forth in Section 10.1.6.

1.92 “Cure Period” has the meaning set forth in Section 11.2.4.

1.93 “Data Exclusivity Period” means the period of data exclusivity for a
Product in a country that is granted when such Product first receives Product
Regulatory Approval based on such Product’s status as a new chemical entity (and
not based on a use or application of such Product, such as, for example, orphan
drug exclusivity (unless a Product is only approved for

 

22



--------------------------------------------------------------------------------

orphan indications), new uses or pediatric exclusivity) that is, with respect to
the United States, listed in the FDA’s Orange Book or outside the United States,
under the national implementations of Article 10.1(a)(iii) of Directive
2001/EC/83 or other international equivalents. If during the Data Exclusivity
Period with respect to a Product in a country, a generic version of such Product
(or, with respect to orphan exclusivity, a product for use in the same
indication) is approved by the applicable Regulatory Authority(ies) for sale in
such country, then, notwithstanding the preceding sentence, the Data Exclusivity
Period shall be deemed to have expired with respect to such Product in such
country.

1.94 “Defaulting Party” has the meaning set forth in Section 11.2.4.

1.95 “Dementia” means dementia, a condition having the diagnostic criteria
identified in DSM-IV, ICD-10 or any other Diagnostic Manual in a country or
recognized by general consensus in the applicable medical community in such
country as a distinct diagnosable condition or for which a product has received
Product Regulatory Approval from the applicable Regulatory Authority in such
country, as applicable, from time to time.

1.96 “Derived” means, with respect to a compound, directly (but not necessarily
by means of a single step) obtained, developed, created, synthesized, designed,
derived or otherwise generated from (whether in whole or in substantial part)
another compound, including with the use of any Technology of a Party with
respect thereto. “Derivative” and “Derive” shall be interpreted accordingly.

1.97 “Detail” means that part of an in person, face-to-face sales call during
which a sales representative, who is fully trained with respect to a Co-Promoted
Product, including its labeling and any promotional materials, makes a full
presentation of the Co-Promoted Product to a medical professional with
prescribing authority or to a potential purchaser of the Co-Promoted Product
(such as nursing homes or comparable facilities) such that the relevant
characteristics of the Co-Promoted Product are described by the sales
representative in a fair and balanced manner consistent with the requirements of
the applicable Co-Promotion Agreement and Applicable Laws and in a manner that
is customary in the industry for the purpose of promoting a prescription
pharmaceutical product. Any activities performed by medical information
scientists, market development specialists, managed care account directors and
other personnel that are not

 

23



--------------------------------------------------------------------------------

conducting face-to-face sales calls as provided in the preceding sentence shall
not constitute a “Detail” and E-details and presentations made at conventions or
similar gatherings shall not constitute a “Detail.” When used as a verb,
“Detail” means to engage in a Detail.

1.98 “Development” or “Develop” means, with respect to a Collaboration Compound,
Candidate Drug or Product for a Primary Indication, Schizophrenia or a Small
Market Indication, all non-clinical and clinical activities required to obtain
Commercialization Regulatory Approval of such Product (including any Product
that contains such Collaboration Compound or Candidate Drug) in accordance with
this Agreement up to and including the obtaining of Commercialization Regulatory
Approval of such Product for such Primary Indication, Schizophrenia or Small
Market Indication. For purposes of clarity, these activities include test method
development and stability testing, regulatory toxicology studies, formulation,
process development, manufacturing, manufacturing scale-up, development-stage
manufacturing, quality assurance/quality control development, statistical
analysis and report writing, Clinical Trial design and operations, preparing and
filing Drug Approval Applications, and all regulatory affairs related to the
foregoing. When used as a verb, “Developing” means to engage in Development and
“Developed” has a corresponding meaning.

1.99 “Development Program” means, with respect to each Candidate Drug, the
Development program to be conducted by the Parties during the Term with respect
to such Candidate Drug pursuant to the Product Development Plan for such
Candidate Drug.

1.100 “Development Program Technology” means, collectively, Targacept
Development Program Technology, AstraZeneca Development Program Technology and,
if made, developed or conceived in the conduct of a Development Program, Joint
Technology.

1.101 “Development Project Team” means a team established by AstraZeneca
pursuant to Section 2.3.5.

1.102 “Development Workaround” has the meaning set forth in Section 5.5.2.

1.103 “Diagnostic Manual” means DSM-IV, ICD-10 or such other similar diagnostic
manual or tool as may be a standard used by the medical community in a country
to identify or diagnose medical conditions in such country.

 

24



--------------------------------------------------------------------------------

1.104 “Diligence Cure Period” has the meaning set forth in Section 11.2.5.

1.105 “Disputed Matter” has the meaning set forth in Section 2.1.5.

1.106 “Distributor” has the meaning set forth in Section 8.3.2.

1.107 “Drug Approval Application” means, with respect to a product in a
particular country or region in the Territory, an application to the applicable
Regulatory Authority(ies) to market and sell such product in such country or
region, including: (a) an NDA or sNDA; (b) a counterpart of an NDA or sNDA in
any country or region in the Territory; and (c) all supplements and amendments
to any of the foregoing.

1.108 “DSM-IV” means the Diagnostic and Statistical Manual of Mental Disorders,
Fourth Edition, published by the American Psychiatric Association, as amended
and as supplemented or superseded by subsequent editions published from time to
time during the Term (e.g., DSM-V).

1.109 “Dual Pharmacology Compound” means a compound that [********], including
any salt form, polymorph, crystalline form, hydrate, solvate or formulation
thereof.

1.110 “Effective Date” means the first date on which the condition precedent set
forth in Section 17.14 is satisfied.

1.111 “Effectiveness of IND” means, with respect to any IND, thirty (30) days
after the date such IND is received by the FDA if no clinical hold is issued by
the FDA with respect thereto or, if a clinical hold is issued, such later date
on which such IND is no longer subject to that clinical hold.

1.112 “Election Period” has the meaning set forth in Section 15.1.2(a).

1.113 “Europe” means the countries comprising the European Union as it may be
constituted from time to time.

1.114 “European Union” means the economic, scientific and political organization
of member states, which, as of the Execution Date, consists of Austria, Belgium,
Czech Republic,

 

25



--------------------------------------------------------------------------------

Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Slovakia, Slovenia, Spain, Sweden and the United Kingdom of Great Britain and
Northern Ireland, and that certain portion of Cyprus included in such
organization.

1.115 “Excepted Decision” has the meaning set forth in Section 2.1.5.

1.116 “Excluded Data” means, with respect to each of the Compounds known to
Targacept as of the Execution Date as [********], [********] and [********] or
with respect to each Terminated Compound or Excluded Derivative or with respect
to each Collaboration Compound, Candidate Drug, Product or Other Licensed
Compound (or product containing any of the foregoing), any results, data or
other information generated or otherwise resulting from any of the following
activities with respect thereto: (a) [********], [********], and the [********]
known, as of the Execution Date, as [********] and any other [********] that
after the Execution Date becomes generally accepted in the scientific community
as validated for cognitive performance; (b) the [********] known, as of the
Execution Date, as [********]; (c) the [********] known, as of the Execution
Date, as [********] and any other [********] that after the Execution Date
becomes generally accepted in the scientific community as validated for the
[********]; (d) [********] to measure the [********] and any other [********]
study that after the Execution Date becomes generally accepted in the scientific
community as validated for the [********]; (e) [********] testing for
[********]; (f) [********] known, as of the Execution Date, as (i) [********]or
[********] or [********] or (ii) [********] or [********] and any other
[********] that after the Execution Date becomes generally accepted in the
scientific community as validated for the [********]; and (g) any [********] or
other [********] tests or [********], provided that, for purposes of this clause
(g), in no event shall [********] be Excluded Data.

1.117 “Excluded Derivative” means, with respect to a Collaboration Compound,
Candidate Drug or Product, any compound Derived therefrom with the use of any
AstraZeneca Research Program Technology or Targacept Technology during the
applicable Restricted Derivative Period, other than a Licensed Derivative.

 

26



--------------------------------------------------------------------------------

1.118 “Excluded Zone Compound” means: (a) any Terminated Compound that is not a
Terminated AZ Compound or any Unexercised Option Compound, in each case for
which a Major Metabolite (i) is a Collaboration Compound or Candidate Drug,
(ii) is an Additional Compound with respect to a Collaboration Compound or
Candidate Drug or (iii) is the same as a Major Metabolite of (A) a Collaboration
Compound, (B) a Candidate Drug (other than a Licensed Derivative) or (C) to the
extent Known by Targacept, a Licensed Derivative or an Additional Compound with
respect to a Collaboration Compound or a Candidate Drug, in each case ((A),
(B) and (C)) that satisfies Section 1.9(a)(iii), 1.9(b)(iii), 1.9(c)(iii) or
1.9(d)(iii), whichever is applicable to the Terminated Compound or Unexercised
Option Compound, as applicable; (b) any metabolite of any Terminated AZ
Compound, any Partially-Terminated Product or [********], [********] or
[********] that (i) is a Collaboration Compound or Candidate Drug, (ii) is an
Additional Compound with respect to a Collaboration Compound or Candidate Drug
or (iii) is the same as a Major Metabolite of (A) a Collaboration Compound,
(B) a Candidate Drug (other than a Licensed Derivative) or (C) to the extent
Known by Targacept, a Licensed Derivative or an Additional Compound with respect
to a Collaboration Compound or a Candidate Drug, in each case ((A), (B) and (C))
that satisfies Section 1.9(a)(iii), 1.9(b)(iii), 1.9(c)(iii) or 1.9(d)(iii),
whichever is applicable to the Terminated AZ Compound, Partially-Terminated
Product or [********], [********] or [********], as applicable; and (c) any
Prodrug of an Unexercised Option Compound that is made, developed or conceived
by or on behalf of Targacept prior to Initiation of a Phase II Clinical Trial of
such Unexercised Option Compound. For purposes of clarity, the [********], which
is known by Targacept as of the Execution Date as [********], shall not be an
Excluded Zone Compound.

1.119 “Exclusivity Mechanism” means any mechanism of action involving the
[********] an NNR [********] such NNR. For purposes of clarity, any mechanism of
action involving the [********] an NNR [********] such NNR shall not be an
Exclusivity Mechanism.

1.120 “Execution Date” has the meaning set forth in the preamble.

1.121 “Executive Steering Committee” or “ESC” means the committee comprised of
Targacept and AstraZeneca representatives established pursuant to Section 2.1.

 

27



--------------------------------------------------------------------------------

1.122 “Expanded Field Indication” has the meaning set forth in Section 8.9.1.

1.123 “Expert” has the meaning set forth in Section 14.3.1.

1.124 “Exploit” means to make, have made, import, use, sell or offer for sale,
including to discover, research, develop, modify, enhance, improve, manufacture,
have manufactured, hold or keep (whether for disposal or otherwise) store,
formulate, optimize, have used, export, transport, distribute, promote and
market or have sold or otherwise dispose or offer to dispose of, a product or
process. “Exploitation” means the act of Exploiting a product or process.

1.125 “External Targacept R&D Costs” means costs or expenditures incurred by
Targacept (or for its account by an Affiliate) in connection with the engagement
of any Third Party to conduct work in the Research Program or the Additional
Research Program or in connection with the Targacept Development Activities
[********].

1.126 “FDA” means the United States Food and Drug Administration or any
successor agency or authority thereto.

1.127 “FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.

1.128 “Field” means, subject to Section 8.9, the treatment, prevention or
diagnosis of Primary Indications and Small Market Indications in humans or
animals.

1.129 “Final Option Compound Offer” has the meaning set forth in
Section 5.10.2(e)(1).

1.130 “Final ROFN Offer” has the meaning set forth in Section 5.10.3.

1.131 “First Commercial Sale” means, with respect to a Product, Other Licensed
Product, Royalty-Bearing Terminated AZ Product or Royalty-Bearing Terminated
Compound (or a Royalty-Bearing Product that contains such Royalty-Bearing
Terminated Compound) in a country in the Territory, the first sale, transfer or
disposition for value or for end use or consumption of such Product, Other
Licensed Product, Royalty-Bearing Terminated AZ Product or Royalty-Bearing
Terminated Compound (or a Royalty-Bearing Product that contains such

 

28



--------------------------------------------------------------------------------

Royalty-Bearing Terminated Compound) in such country after Commercialization
Regulatory Approval has been obtained therefor in such country; provided that
any sale to an Affiliate or Sublicensee will not constitute a First Commercial
Sale (unless the purchasing Affiliate or Sublicensee is the last entity in the
distribution chain for the Product, Other Licensed Product, Royalty-Bearing
Terminated AZ Product or Royalty-Bearing Terminated Compound (or a
Royalty-Bearing Product that contains such Royalty-Bearing Terminated Compound)
and is purchasing it for its own commercial use).

1.132 “Follow-On Option Compound” means, with respect to any Option Compound for
a particular Primary Indication or for Schizophrenia, another Option Compound
for such indication that possesses (a) a different Framework when compared with
such first Option Compound and (b) at least as favorable an Option Compound
Profile as such first Option Compound, but excluding any Excluded Zone Compound.

1.133 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder including any act of God, flood, fire,
explosion, earthquake, strike, lockout, labor dispute, casualty or accident, or
war, revolution, civil commotion, act of terrorism, blockage or embargo, or any
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or of any subdivision, authority or representative
of any such government.

1.134 “Framework” means the structural framework of an Option Compound
determined in accordance with the guidelines set forth in Schedule 1.134.

1.135 “FTE” means [********] hours of work devoted to or in support of the
Research Program, the Additional Research Program or the Targacept Development
Activities that is carried out by employees, contract personnel or consultants
of Targacept, measured in accordance with Targacept’s standard time allocation
practices as disclosed by Targacept in writing as of the Execution Date,
consistently applied, from time to time; provided that, upon advance written
notice to AstraZeneca, Targacept’s standard time allocation practices may change
from time to time during the Term.

 

29



--------------------------------------------------------------------------------

1.136 “FTE Cost” means, for any period, the FTE Rate multiplied by the
applicable number of FTEs in such period.

1.137 “FTE Rate” means [********] Dollars (US $[********]); provided that on
January 1 of each Calendar Year in the Term, commencing with January 1, 2007,
the FTE Rate will be increased by multiplying the FTE Rate applicable on
December 31 of the immediately preceding Calendar Year by 1 + [(CPIx - CPIy) /
CPIy], where CPIx is the United States Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor for December in the immediately preceding Calendar Year and
CPIy is the United States Consumer Price Index for All Urban Consumers published
by the Bureau of Labor Statistics of the United States Department of Labor for
the month immediately preceding the Effective Date. Any such increase shall be
rounded to the nearest one hundred US Dollars ($100).

1.138 “Fully-Screened Collaboration Candidate” means each Collaboration
Candidate for which, as of a particular date, each of (a) the screening set
forth in the Research Plan or an Additional Research Plan, as applicable, to
enable the JRC or AstraZeneca to determine whether the Active+ Criteria are
satisfied has been completed, (b) the data and analyses from such screening has
been provided to the JRC and AstraZeneca, and (c) the JRC has met, having
received such data and analyses at least thirty (30) days prior to such meeting,
or has determined whether such Collaboration Candidate satisfies the Active+
Criteria.

1.139 “GAAP” means International Accounting Standards, except for purposes of
any Co-Promotion Agreement, in which case it shall mean United States generally
accepted accounting principles, consistently applied, in each case as amended
from time to time.

1.140 “GLP” means the then-current standards for laboratory activities for
pharmaceuticals, as are required by the Regulatory Authorities of Europe, the
United States and Japan, including 21 C.F.R. part 58 and EC Directives
87/18/EEC, 88/320/EEC and 1999/11/EC, in each case, as amended from time to
time.

 

30



--------------------------------------------------------------------------------

1.141 “GLP Toxicology Studies” means, with respect to a compound or product,
animal studies conducted in accordance with GLP and intended to support an IND
for such compound or product.

1.142 “Good Clinical Practices” means international ethical, scientific, and
quality standards for designing, conducting, recording, and reporting trials
that involve the participation of human subjects, as set forth by the
International Conference on Harmonization (“ICH”) E6: Good Clinical Practices
Consolidated Guideline, as amended from time to time, or as otherwise required
by Applicable Laws.

1.143 “Good Manufacturing Practices” means current good manufacturing practices
for biological and other pharmaceutical products (and components thereof) as
described in regulations promulgated by the FDA, or an analogous Regulatory
Authority outside of the United States, in each case as amended from time to
time.

1.144 “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

1.145 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

1.146 “ICD-10” means the International Statistical Classification of Diseases
and Related Health Problems, Tenth Edition, published by the World Health
Organization, as amended and as supplemented or superseded by subsequent
editions published from time to time during the Term (e.g., ICD-11).

1.147 “IND” means: (a) an Investigational New Drug Application as defined in the
FDCA and regulations promulgated thereunder or any successor application or
procedure required to initiate clinical testing of a Candidate Drug in humans in
the United States; (b) a counterpart of an Investigational New Drug Application
that is required in any other country or region in the Territory before
beginning clinical testing of a Candidate Drug in humans in such country or
region; and (c) all supplements and amendments to any of the foregoing.

 

31



--------------------------------------------------------------------------------

1.148 “IND-Ready” means, with respect to an Option Compound, the completion of
such studies and assessments as set forth in Schedule 1.148 to support the
filing of an IND covering such Option Compound.

1.149 “IND-Ready Notice” has the meaning set forth in Section 5.10.2(b).

1.150 “IND-Ready Option” has the meaning set forth in Section 5.10.2(b).

1.151 “IND-Ready Option Candidate Drug” means an Option Compound (a) for which
AstraZeneca exercises an IND-Ready Option or (b) that Achieves Proof of Concept
under an Option Compound Development Plan assumed and completed by AstraZeneca
pursuant to Section 5.10.2(b)(5). For purposes of clarity, an IND-Ready Option
Candidate Drug is also a Candidate Drug.

1.152 “IND-Ready Option Period” has the meaning set forth in Section 5.10.2(b).

1.153 “IND-Ready Option Product” means a Product that contains an IND-Ready
Option Candidate Drug as an active ingredient. For purposes of clarity, an
IND-Ready Option Product is also a Product.

1.154 “Indemnification Claim Notice” has the meaning set forth in
Section 13.3.1.

1.155 “Indemnified Party” has the meaning set forth in Section 13.3.1.

1.156 “Indemnifying Party” has the meaning set forth in Section 13.3.1.

1.157 “Indemnitees” has the meaning set forth in Section 13.3.1.

1.158 “Indirect Taxes” means value added taxes, sales taxes, consumption taxes
and other similar taxes.

1.159 “Infringement” has the meaning set forth in Section 10.2.1(a).

1.160 “Infringement Notice” has the meaning set forth in Section 10.2.1(a).

 

32



--------------------------------------------------------------------------------

1.161 “Initiation” means, with respect to a Clinical Trial, the first date that
a properly enrolled subject is dosed in such Clinical Trial in accordance with
the applicable protocol. “Initiate” shall be interpreted accordingly.

1.162 “In-License Agreements” has the meaning set forth in Section 12.2.1.

1.163 “In-Licensed Patent Rights” has the meaning set forth in Section 12.2.1.

1.164 “Ispronicline” means
(2S)-(4E)-N-methyl-5-(5-isopropoxy-3-pyridyl)-4-pentene-2-amine, identified by
the compound structure set forth in Schedule 1.164 and also identified as
TC-1734 in [********], including any salt form, polymorph, crystalline form,
hydrate, solvate or formulation thereof.

1.165 “Ispronicline Product” means any Product that contains Ispronicline as an
active ingredient. For purposes of clarity, an Ispronicline Product is also a
Product.

1.166 “Joint Development Committee” or “JDC” means the committee comprised of
Targacept and AstraZeneca representatives established pursuant to Section 2.3.

1.167 “Joint Patent Rights” has the meaning set forth in Section 9.1.3.

1.168 “Joint Research Committee” or “JRC” means the committee comprised of
Targacept and AstraZeneca representatives established pursuant to Section 2.2.

1.169 “Joint Technology” has the meaning set forth in Section 9.1.3.

1.170 “Joint Terminated Compound Patent Rights” means any Joint Patent Rights
that contain one or more claims Known by the Parties to solely cover one or more
Terminated Compounds, or the Exploitation thereof.

1.171 “Knowledge” means, with respect to a Party, the good faith understanding
of the facts and information in the possession of an officer of such Party or
any of its Affiliates, or any in-house legal counsel of, or in-house Patent
agents employed by, such Party or any of its Affiliates, without any duty to
conduct any additional investigation with respect to such facts and information
by reason of the execution of this Agreement. For purposes of this definition,
an

 

33



--------------------------------------------------------------------------------

“officer” means any person in the position of vice president, senior vice
president, president or chief executive officer, or any person having similar
responsibilities, of a Party or any of its Affiliates. “Known” shall be
interpreted accordingly.

1.172 “Label Expansion” means, with respect to each Product for which Regulatory
Approval for a Primary Indication or Schizophrenia is obtained in a particular
country or region in the Territory, Regulatory Approval for a change or
supplement to such Product’s approved labeling in such country or region (a) to
reflect [********] of, or [********] for, such Product or to reflect that such
Product is [********] or for [********] and (b) that does not result in such
approved labeling, as changed or supplemented, constituting (i) a separate
Primary Indication or Small Market Indication or (ii) if the Regulatory Approval
was for an indication other than Schizophrenia, Schizophrenia.

1.173 “Lead Collaboration Compound” means each Active+ Compound that is selected
by the JRC or AstraZeneca as a Lead Collaboration Compound during the Research
Program Term or the Tail Period, including any salt form, polymorph, crystalline
form, hydrate, solvate or formulation thereof. Notwithstanding anything in this
Agreement to the contrary, in no event shall a Licensed Derivative with respect
to Ispronicline be a Lead Collaboration Compound unless AstraZeneca designates
it as a Lead Collaboration Compound pursuant to Section 4.3.3. For purposes of
clarity, Ispronicline is not a Lead Collaboration Compound and, except as
provided in the preceding sentence, Licensed Derivatives with respect to
Ispronicline, even if Derived during the Research Program Term or the Tail
Period, are not Lead Collaboration Compounds.

1.174 “Lead Collaboration Compound Designation” has the meaning set forth in
Section 4.7.1.

1.175 “Licensed Derivative” means (a) with respect to Ispronicline, a Lead
Collaboration Compound, a Related Collaboration Compound, an IND-Ready Option
Candidate Drug or a POC Option Candidate Drug or a Product or Option Compound
Product that contains any of the foregoing, any compound Derived therefrom by or
on behalf of AstraZeneca with the use of any AstraZeneca Research Program
Technology or Targacept Technology that is either:

(1) an Additional Compound with respect to such Collaboration Compound,
Candidate Drug or Product; or

 

34



--------------------------------------------------------------------------------

(2) a compound that would be an Additional Compound with respect to such
Collaboration Compound, Candidate Drug or Product if it met the criteria set
forth in Section 1.9(a)(ii), Section 1.9(b)(ii), Section 1.9(c)(ii), or
Section 1.9(d)(ii), as applicable, unless: (x) the failure to meet such criteria
is a result of [********] where an objective thereof, in whole or in part, was
to [********] (A) [********], if such Collaboration Compound, Candidate Drug or
Product is an Alpha4Beta2 Agonist, (B) the Alpha7 NNR, if such Collaboration
Compound, Candidate Drug or Product is a Selective Alpha7 Compound, (C) the
Alpha4Beta2 NNR or the Alpha7 NNR, if such Collaboration Compound, Candidate
Drug or Product is a Dual Pharmacology Compound or (D) the NNR (other than the
Alpha4Beta2 NNR and the Alpha7 NNR) that is principally responsible for the
cholinergic activity of such Collaboration Compound, Candidate Drug or Product,
if such Collaboration Compound, Candidate Drug or Product is an Other NNR
Compound; or (y) Targacept exclusively Controls a Patent Right that specifically
sets forth the [********] in a claim covering the [********] of such compound or
a [********] comprising such compound (each, a “Species Claim”), with an earlier
priority date than any Patent Right with a Species Claim with respect to such
compound that is Controlled by AstraZeneca; provided that, for purposes of the
foregoing, if in an interference proceeding in the United States between patents
or patent applications of Targacept and AstraZeneca or their respective
Affiliates, a Party or any of its Affiliates is determined to be the first to
invent such compound individually (and not solely [********]), then such Party
shall be deemed to have the earlier priority date;

or (b) any enantiomer, metabolite or Prodrug of any Collaboration Compound,
Candidate Drug or Product. For purposes of clarity, and notwithstanding anything
to the contrary herein, with respect to each Collaboration Compound that becomes
a Terminated Compound prior to the end of the Tail Period (or, if later, the
resolution of any dispute pursuant to Section 4.3.2 or as provided in
Section 4.9), all Licensed Derivatives thereof shall, as of the date on which
such Collaboration Compound becomes a Terminated Compound, be Terminated
Compounds (unless, with respect to any such Licensed Derivative, such Licensed
Derivative is also a Lead

 

35



--------------------------------------------------------------------------------

Collaboration Compound or is a Related Collaboration Compound with respect to a
Lead Collaboration Compound that has not been terminated).

1.176 “Losses” has the meaning set forth in Section 13.1.

1.177 “Major Market Country” means each of the United States, the United
Kingdom, Germany, Spain, France, Italy and Japan.

1.178 “Major Market European Country” each of the United Kingdom, Germany,
Spain, France and Italy.

1.179 “Major Metabolite” means, with respect to any compound, a metabolite of
such compound that: (a) is identified using the metabolic profiling procedures
set forth below in [********]; and (b) accounts for [********] or more of such
compound administered to either of the [********] using such metabolic profiling
procedures on a [********] basis. For purposes of this definition, metabolic
profiling procedures shall, unless otherwise agreed by the Parties, mean
[********] performed in approximately [********] with the [********] by adding
[********]. [********] shall be used as [********] for [********] to assess the
[********]. Test compound will be tested at [********] final concentration and
samples will be stored below approximately [********] until analyzed.

1.180 “Material Unexpected Technical Development Problem” has the meaning set
forth in Section 5.5.2.

1.181 “Material Unexpected Technical Research Problem” has the meaning set forth
in Section 4.4.1.

1.182 “MCI” means (a) mild cognitive impairment, a condition in which persons
experience memory impairment as compared with persons of substantially the same
age and education that is not accompanied by substantial impairment in normal
activities of daily living or in thinking or reasoning skills and is not
otherwise part of a pathological illness or other separately defined medical
condition (such as, by way of example only, Dementia, delirium, stroke,
inflammatory brain disease, depression or a history of alcohol or psychotropic
drug use) unless and until (b) mild cognitive impairment becomes included in
DSM-IV, ICD-10 or any

 

36



--------------------------------------------------------------------------------

other Diagnostic Manual in any country in the Territory or becomes recognized as
a distinct diagnosable condition by general consensus in the applicable medical
community in any country in the Territory, or a product receives Product
Regulatory Approval from the applicable Regulatory Authority in any country for
MCI, in each case after the Execution Date, in which case, a condition with the
diagnostic characteristics included in DSM-IV, ICD-10 or any other Diagnostic
Manual or as recognized by the medical community in such country or such
Regulatory Authority, as applicable, from time to time. For purposes of clarity,
in the event that, notwithstanding the foregoing, the condition known as mild
cognitive impairment on the Execution Date becomes included in DSM-IV, ICD-10 or
any other Diagnostic Manual in any country in the Territory or becomes
recognized as a distinct diagnosable condition by general consensus in the
applicable medical community in any country in the Territory, or a product
receives Product Regulatory Approval from the applicable Regulatory Authority in
any country for mild cognitive impairment after the Execution Date by another
name (including mild or early AD), then, for purposes of this Agreement, MCI
shall mean such named condition.

1.183 “Milestone-Bearing Licensed Derivative” has the meaning set forth in
Section 6.5.1(a).

1.184 “Minimum Binding Affinity” means, with respect to any compound,
(a) binding affinity (Ki) for (i) the Alpha4Beta2 NNR that is [********] and
(ii) the [********] that is [********], and (b) [********], in each case within
the margins of error for the applicable assays, as such criteria may be amended
from time to time in any Annual Research Plan.

1.185 “NDA” means a New Drug Application as defined in the FDCA and regulations
promulgated thereunder or any successor application or procedure required to
sell a Product in the United States.

1.186 “Net Sales” means the gross invoiced amount on sales of Products or Other
Licensed Products by AstraZeneca or any of its Affiliates or Sublicensees (or
sales of Royalty-Bearing Products or Royalty-Bearing Terminated AZ Products by
Targacept or any of its Affiliates or Sublicensees) to Third Parties (including
Distributors) after deduction of (a) normal and customary trade, quantity or
prompt settlement discounts (including chargebacks and allowances) actually
allowed; (b) amounts repaid or credited by reason of rejection, returns or

 

37



--------------------------------------------------------------------------------

recalls of goods, rebates or bona fide price reductions determined by
AstraZeneca or its Affiliates (or, in the case of Royalty-Bearing Products or
Royalty-Bearing Terminated AZ Products, by Targacept or its Affiliates) in good
faith; (c) rebates and similar payments made with respect to sales paid for by
any governmental or regulatory authority such as, by way of illustration and not
in limitation of the Parties’ rights hereunder, federal or state Medicaid,
Medicare or similar state program in the United States or equivalent
governmental program in any other country; (d) [********]; (e) [********]; and
(f) [********].

AstraZeneca Net Sales shall be calculated using AstraZeneca’s internal audited
systems used to report such sales as adjusted for any of items (a) to
(f) (inclusive) above not taken into account in such systems. Deductions
pursuant to clause (d) in the preceding paragraph shall [********].

In the case of pharmacy incentive programs, hospital performance incentive
program chargebacks, disease management programs, similar programs or discounts
on “bundles” of products, all discounts and the like shall be allocated among
products on the basis on which such discounts and the like were actually granted
or, if such basis cannot be determined, in proportion to the respective list
prices of such products.

In the event that a Product (or, with respect to Targacept, a Royalty-Bearing
Product or Royalty-Bearing Terminated AZ Product or, with respect to
AstraZeneca, an Other Licensed Product) is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the first paragraph of this Section by the fraction
A/(A+B), where A is the average invoice price in such country of the Product(s)
that contains only the Candidate Drug(s) that is contained in the Combination
Product (or, with respect to Targacept, the Royalty-Bearing Product(s) that
contains only the Royalty-Bearing Terminated Compound(s) that is contained in
the Combination Product or the Royalty-Bearing Terminated AZ Product(s) that
contains only the Terminated AZ Compound(s) that is contained in the Combination
Product or, with respect to AstraZeneca, the Other Licensed Product(s) that
contains only the Other Licensed Compound(s) that is contained in the
Combination Product), if sold separately in such country, and B is the average
invoice price in such country of product(s) that contains solely each other
active ingredient in the Combination Product. If any of such Product(s) (or
Royalty-Bearing

 

38



--------------------------------------------------------------------------------

Product(s), Terminated AZ Product(s) or Other Licensed Product(s)) or product
containing other active ingredients in the Combination Product are not sold
separately in a particular country, the Parties shall negotiate in good faith a
reasonable adjustment to Net Sales in such country that takes into account the
medical contribution to the Combination Product of, and all other factors
reasonably relevant to the relative value of, the Candidate Drug(s) (or the
Royalty-Bearing Terminated Compound(s), Terminated AZ Compound(s) or Other
Licensed Compound(s)), on the one hand, and all of the other active ingredients,
collectively, on the other hand; provided that [********].

For purposes of the preceding paragraph, the invoice price in a country for each
Product (and Royalty-Bearing Product, Royalty-Bearing Terminated AZ Product or
Other Licensed Product) and each product that contains solely active ingredients
other than the Candidate Drug (or Royalty-Bearing Terminated Compound,
Royalty-Bearing Terminated AZ Compound or Other Licensed Compound) included in
the Combination Product shall be for a quantity comparable to that used in such
Combination Product and of substantially the same class, purity and potency.

If a product (including a Product or an Other Licensed Product) sold by
AstraZeneca or its Affiliates or Sublicensees contains more than one Candidate
Drug or Other Licensed Compound (where such Candidate Drugs and Other Licensed
Compounds are [********] (e.g., a product that contains more than one of
Ispronicline, a Collaboration Compound, an Option Compound Candidate Drug, a
Licensed Derivative with respect to any of the foregoing or an Other Licensed
Compound)), then [********].

For purposes of clarity, none of (i) use of any Product, Other Licensed Product
or Royalty-Bearing Product or Royalty-Bearing Terminated AZ Product in Clinical
Trials, pre-clinical studies or other research or development activities, or
disposal or transfer of Products for purposes of sampling programs or for
charitable, manufacturing, testing or qualification, regulatory or governmental
purposes, (ii) sales of Product or Other Licensed Product (or Royalty-Bearing
Product or Royalty-Bearing Terminated AZ Product) that is (A) [********] and
(B) [********], (iii) sales on a treatment IND, named patient or compassionate
use or other similar basis or (iv) sales between or among a Party or its
Affiliates or Sublicensees (unless the purchasing Affiliate or Sublicensee is
the last entity in the distribution chain for the Product or

 

39



--------------------------------------------------------------------------------

Other Licensed Product and is purchasing it for its own commercial use), shall
give rise to any Net Sales.

1.187 “Newly-Defined Cognitive Disorder” means any indication or condition:
(a) that is not a Primary Indication, Schizophrenia or Small Market Indication
on the Execution Date; (b) that is not an Associated Cognitive Impairment;
(c) that is, as of the Execution Date, neither included in DSM-IV or ICD-10 nor
recognized as a distinct diagnosable condition by general consensus in the
medical community in the United States or Europe, and for which no product has
received Product Regulatory Approval from the FDA in the United States or the
EMEA in Europe prior to the Execution Date; (d) that either becomes included in
DSM-IV, ICD-10 or any other Diagnostic Manual in a Major Market Country during
the Term, becomes recognized as a distinct diagnosable condition by general
consensus in the applicable medical community in a Major Market Country during
the Term or for which a product receives Product Regulatory Approval from the
applicable Regulatory Authority in a Major Market Country during the Term;
(e) for which the diagnosis requires a finding of Cognitive Impairment; and
(f) that [********], as a Newly-Defined Cognitive Disorder. For purposes of
clarity, a Newly-Defined Cognitive Disorder [********] shall apply throughout
the Territory, even if such Newly-Defined Cognitive Disorder is not included in
DSM-IV, ICD-10 or any other Diagnostic Manual in all Major Market Countries, is
not recognized as a distinct diagnosable condition by general consensus in the
applicable medical community in all Major Market Countries or a product has not
received Product Regulatory Approval for Associated Cognitive Impairment from
the applicable Regulatory Authority in all Major Market Countries.

1.188 “Next Clinical Trial” means the first Phase II Clinical Trial or Phase III
Clinical Trial for a compound or product for an indication Initiated after the
Achievement of Proof of Concept for such compound or product for such
indication, except that, if Achievement of Proof of Concept for a compound or
product for an indication is demonstrated by the [********] Clinical Trial (and
not by achievement of [********] in a [********] Clinical Trial), “Next Clinical
Trial” shall instead mean that Phase III Clinical Trial.

1.189 “NNR” means a neuronal nicotinic (acetylcholine) receptor subtype.

1.190 “Non-Defaulting Party” has the meaning set forth in Section 11.2.4.

 

40



--------------------------------------------------------------------------------

1.191 “Notice Date” has the meaning set forth in Section 3.3.2.

1.192 [********]

1.193 “Obligation Expiration Date” means the date, after the expiration of the
last royalty obligation pursuant to Section 6.6.1 with respect to the first
Product (other than an Option Compound Product that contains an Option Compound
Candidate Drug, unless pursuant to Section 5.5.1(c) such Option Compound
Candidate Drug is sufficient to satisfy AstraZeneca’s diligence obligation set
forth in Section 5.5.1(b)) for which the First Commercial Sale occurs (or, if
earlier, another Product for which the First Commercial Sale occurs), on which
AstraZeneca is no longer using Commercially Reasonable Efforts to conduct
research, development or commercialization activities with respect to at least
one (1) Candidate Drug or Product for at least one (1) indication in the Field
or in Schizophrenia.

1.194 “Ongoing Ispronicline Trial” means the Phase II Clinical Trial of
Ispronicline in AAMI sponsored by Targacept that is ongoing as of the Execution
Date (Protocol TC-1734-112-CRD-004).

1.195 “Option” means, with respect to each Option Compound, the IND-Ready Option
or the POC Option.

1.196 “Option Compound” means during the Option Term (and, if an IND-Ready
Option Period or POC Option Period begins during the Option Term and has not
expired as of the last day of the Option Term, thereafter until the last day of
such IND-Ready Option Period or POC Option Period), any Secondary Pharmacology
Compound or Other NNR Compound on which Targacept conducts research or
development activities specifically for use in the Territory in the Field or,
prior to the Schizophrenia Expiration Date, Schizophrenia and elects, in its
sole discretion, to designate as an Option Compound. For purposes of clarity,
(a) an Alpha4Beta2 Agonist shall not be an Option Compound, (b) an Unexercised
Option Compound shall, upon becoming an Unexercised Option Compound, cease to be
an Option Compound, (c) a Terminated Compound that was previously an Option
Compound shall, upon becoming a Terminated Compound, cease to be an Option
Compound and (d) an Excluded Zone Compound shall not be an Option Compound.

 

41



--------------------------------------------------------------------------------

1.197 “Option Compound Candidate Drug” means each (a) IND-Ready Option Candidate
Drug, (b) POC Option Candidate Drug and (c) each Licensed Derivative with
respect to any such IND-Ready Option Candidate Drug or POC Option Candidate Drug
made by or on behalf of AstraZeneca or any of its Affiliates or Sublicensees and
(d) in each case ((a) through (c)), any salt form, polymorph, crystalline form,
hydrate, solvate or formulation thereof.

1.198 “Option Compound Development Plan” means, with respect to each Option
Compound for which AstraZeneca pays the Option Maintenance Fee set forth in
Section 6.3, the written plan prepared jointly by Targacept and AstraZeneca
pursuant to Section 5.10.2(b)(3) that describes in detail the development
activities to be carried out by Targacept with respect to such Option Compound,
as may be amended from time to time by mutual written agreement of the Parties
in accordance with the terms hereof. For purposes of clarity, a Targacept Option
Compound Development Plan is not an Option Compound Development Plan.

1.199 “Option Compound Development Plan Period” has the meaning set forth in
Section 5.10.2(b)(3).

1.200 “Option Compound Product” means any Product that contains an Option
Compound Candidate Drug as an active ingredient.

1.201 “Option Compound Profile” means, with respect to any Option Compound for a
particular Primary Indication or for Schizophrenia, the characteristics of such
Option Compound that, when considered in the aggregate, would reasonably be
considered predictive of the likelihood of the potential success or failure of
such Option Compound as a pharmaceutical product for such Primary Indication or
for Schizophrenia. For the avoidance of doubt, such characteristics may include
safety, efficacy, potency, bioavailability, ease or cost of manufacture, and
intellectual property protection.

1.202 “Option Compound Proof of Concept” means, with respect to an Option
Compound, (a) the achievement of the standards or criteria identified as such in
the Option Compound Development Plan (or in the Targacept Option Compound
Development Plan) for such Option Compound at a dose range that is shown to be
safe and tolerable in the patient group of interest and that is acceptable from
each of a scientific, statistical, medical, regulatory and

 

42



--------------------------------------------------------------------------------

commercial perspective for the Option Indication specified (i) with respect to
each Targacept Option Compound Development Plan, in the applicable IND-Ready
Option Notice and (ii) with respect to each Option Compound Development Plan, in
such plan; or (b) if Section 5.10.2(b)(5) applies, Achievement of Proof of
Concept for such Option Compound.

1.203 “Option Compound ROFN Notice” has the meaning set forth in
Section 5.10.2(e).

1.204 “Option Compound ROFN Period” has the meaning set forth in
Section 5.10.2(e).

1.205 “Option Exercise Fee” has the meaning set forth in Section 6.2.

1.206 “Option Indication” means any Primary Indication or, prior to the
Schizophrenia Expiration Date, Schizophrenia; provided, however, that in no
event shall AAMI or MCI be an Option Indication until such time as AAMI or MCI,
respectively, is included in DSM-IV, becomes recognized as a distinct
diagnosable condition by general consensus in the medical community in the
United States, or a product receives Product Regulatory Approval from the FDA in
the United States for AAMI or MCI (as applicable).

1.207 “Option Maintenance Notice” has the meaning set forth in
Section 5.10.2(b)(3).

1.208 “Option Term” means the period commencing on the Effective Date and ending
on the earliest of: (i) date on which AstraZeneca Initiates a Clinical Trial for
(a) any Alpha4Beta2 Agonist other than a Collaboration Compound, Candidate Drug,
Product or Licensed Derivative with respect to any of the foregoing, (b) any
Other NNR Compound that is not (i) a Candidate Drug, Product or Licensed
Derivative with respect to any of the foregoing or (ii) an Option Compound for
which AstraZeneca elects to assume and complete an Option Compound Development
Plan pursuant to Section 5.10.2(b)(5) or (c) if AstraZeneca does not terminate
this Agreement pursuant to Section 11.2.3, a product or compound that is the
subject of a Competitive Program that AstraZeneca does not cease, or cause its
relevant Affiliate to cease or divest, or cause its relevant Affiliate to divest
(whether by license or otherwise) in accordance with Section 15.2.2 subsequent
to a merger, consolidation or acquisition (including through a Change of
Control), in each case ((a) through (c)) in the Field or, prior to the
Schizophrenia

 

43



--------------------------------------------------------------------------------

Expiration Date, in Schizophrenia; (ii) the expiration of the Term; (iii) the
effective date of termination of this Agreement in its entirety pursuant to
Article 11; or (iv) the effective date of termination by Targacept pursuant to
Section 11.2.5(a)(2). For purposes of clarity, Initiation of a Clinical Trial
for a Secondary Pharmacology Compound shall not trigger the termination of the
Option Term.

1.209 “Other Licensed Compound” means each (a) Licensed Derivative with respect
to a Collaboration Compound, Candidate Drug or Product made after the applicable
Restricted Derivative Period and (b) Additional Compound with respect to a
Collaboration Compound, Candidate Drug or Product that is not a Licensed
Derivative.

1.210 “Other Licensed Product” has the meaning set forth in Section 6.6.1(a)(3).

1.211 “Other Licensed Product Royalty-Bearing Claim” has the meaning set forth
in Section 6.6.1(b)(2).

1.212 “Other NNR Compound” means any compound that acts through any Exclusivity
Mechanism other than (a) an Alpha4Beta2 Agonist or (b) a Secondary Pharmacology
Compound. For purposes of clarity, an Other NNR Compound may be (i) a
Collaboration Candidate that does not meet Minimum Binding Affinity or a
Licensed Derivative of any Collaboration Compound, Candidate Drug (other than an
Option Compound Candidate Drug) or Product (other than an Option Compound
Product) that is not itself an Alpha4Beta2 Agonist or (ii) an Option Compound
Candidate Drug (or Option Compound Product) that is not itself a Selective
Alpha7 Compound or a Dual Pharmacology Compound but was Derived from an Option
Compound Candidate Drug (or Option Compound Product) that was a Selective Alpha7
Compound or a Dual Pharmacology Compound or (iii) an Option Compound that acts
through any Exclusivity Mechanism other than the Alpha4Beta2 NNR or the Alpha7
NNR, in each case ((i), (ii) and (iii)) to the extent such compound is not an
Alpha4Beta2 Agonist or Secondary Pharmacology Compound.

1.213 “Owned Patent Rights” has the meaning set forth in Section 12.2.1.

1.214 “Partially-Terminated Product” means any Candidate Drug or Product (but
for clarity, not an Other Licensed Compound or an Other Licensed Product) that
is terminated by

 

44



--------------------------------------------------------------------------------

Targacept pursuant to Section 11.2.5(b) or Section 11.2.5(c) in one or more
Major Market Countries in the Territory, but as to which AstraZeneca retains
rights in other countries in the Territory.

1.215 “Partially-Terminated Product Territory” means, with respect to each
Partially-Terminated Product, the Territory, but excluding all Major Market
Countries in which such Partially-Terminated Product becomes terminated pursuant
to Section 11.2.5(b) or Section 11.2.5(c).

1.216 “Party” or “Parties” has the meaning set forth in the preamble.

1.217 “Patent Coordinator” has the meaning set forth in Section 9.2.

1.218 “Patent Rights” means the rights and interests in and to issued patents
and pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country, including all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, all
letters patent granted thereon, and all reissues, reexaminations and extensions
thereof, and all foreign counterparts of any of the foregoing.

1.219 “Payments” has the meaning set forth in Section 6.6.4.

1.220 “Pentad Technology” means proprietary know-how of Targacept or any of its
Affiliates concerning structure activity relationships of compounds and NNRs
(generally and without regard to a specific Collaboration Candidate, Active+
Compound, Collaboration Compound, Candidate Drug, Product or Additional Compound
(or any Additional Product) with respect to any of the foregoing), pharmacophore
mapping of NNRs and computational and quantum mechanical methods for use in the
design, synthesis and evaluation of compounds.

1.221 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

45



--------------------------------------------------------------------------------

1.222 “Phase I Clinical Trial” means a human clinical trial conducted in
accordance with Applicable Laws in any country or countries that is designed,
either alone or together with one or more other human clinical trials conducted
in any country or countries, to obtain sufficient data of safety, metabolism and
pharmacokinetic properties and clinical pharmacology to permit Initiation of a
Phase II Clinical Trial, as described in or contemplated by 21 C.F.R. §
312.21(a), as may be amended from time to time, or other Applicable Laws.

1.223 “Phase II Clinical Trial” means a human clinical trial conducted in
accordance with Applicable Laws in any country or countries in subjects with a
particular disease or condition for which a primary endpoint is a preliminary
determination of efficacy or dose ranges in patients with the disease target
being studied, as described in or contemplated by 21 C.F.R. §312.21(b), as may
be amended from time to time, or other Applicable Laws.

1.224 “Phase III Clinical Trial” means a human clinical trial conducted in
accordance with Applicable Laws in any country or countries in subjects with a
particular disease or condition the principal purpose of which is to establish
safety and efficacy in patients with the disease target being studied as
described in or contemplated by 21 C.F.R. §312.21(c), as may be amended from
time to time, or other Applicable Laws, that is designed to obtain sufficient
data to support the filing of an approvable Drug Approval Application in a Major
Market Country.

1.225 “POC Notice” has the meaning set forth in Section 5.10.2(d).

1.226 “POC Option” has the meaning set forth in Section 5.10.2(d).

1.227 “POC Option Candidate Drug” means an Option Compound for which AstraZeneca
exercises a POC Option. For purposes of clarity, a POC Option Candidate Drug is
also a Candidate Drug.

1.228 “POC Option Period” has the meaning set forth in Section 5.10.2(d).

1.229 “POC Option Product” means a Product that contains a POC Option Candidate
Drug as an active ingredient. For purposes of clarity, a POC Option Product is
also a Product.

1.230 “Potential Option Compound” has the meaning set forth in
Section 5.10.2(a).

 

46



--------------------------------------------------------------------------------

1.231 “Potential Option Indication” has the meaning set forth in
Section 5.10.2(a).

1.232 “Pre-IND Studies” has the meaning set forth in Section 5.10.2(a).

1.233 “Preliminary IND Notice” has the meaning set forth in Section 5.10.2(a).

1.234 “Pre-Phase IIb Period” means the period commencing on the Effective Date
and ending on (a) the Commencement Date or (b) if there is no Commencement Date,
the Sunset Date or if, subject to Section 3.3.2(b), neither Party terminates
this Agreement in accordance with Section 11.2.1, the first date on which
neither Party has the right to terminate this Agreement pursuant to
Section 11.2.1, whichever is later.

1.235 “Pre-Phase IIb Plan” means the written plan agreed upon as such by the
Parties as of the Execution Date.

1.236 “Pre-Phase IIb Program” means the non-clinical and clinical development
program as set forth in the Pre-Phase IIb Plan.

1.237 “Pre-Phase IIb Program Technology” means, collectively, Targacept
Pre-Phase IIb Program Technology (if any), AstraZeneca Pre-Phase IIb Program
Technology and, if made, developed or conceived in the conduct of the Pre-Phase
IIb Program, Joint Technology.

1.238 “Primary Indication” means each of AD, MCI, AAMI, CDS, ADHD, each
Newly-Defined Cognitive Disorder that is not a Small Market Indication, each
Associated Cognitive Impairment that is not a Small Market Indication, each
Additional Primary Indication, and each of (a) Dementia due to general medical
conditions (including Dementia with Lewy Bodies), (b) substance induced Dementia
and (c) Dementia due to multiple etiologies, in each case ((a), (b) and (c)) if
not a Small Market Indication. For purposes of clarity, Schizophrenia is not a
Primary Indication.

1.239 “Principal Indication” means with respect to (a) any IND-Ready Option
Candidate Drug or IND-Ready Option Product, the Option Indication specified by
AstraZeneca in the Product Development Plan for such Option Compound, and
(b) any POC Option Candidate Drug or POC Option Product, the Option Indication
specified in the Option

 

47



--------------------------------------------------------------------------------

Compound Development Plan, or if no such plan is agreed to by the Parties, the
Targacept Option Compound Development Plan.

1.240 “Prodrug” means, with respect to a compound, a composition of matter that
is designed to have such compound as its only primary Major Metabolite.

1.241 “Product” means a product that consists of or contains a Candidate Drug as
an active ingredient.

1.242 “Product Commercialization Plan” means, with respect to a Product, the
written plan for the Commercialization of such Product in the Territory
(including expected manufacturing scale-up, manufacture, formulation and filling
requirements for such Product and the overall strategy for Commercializing such
Product), as such plan may be amended or updated from time to time in accordance
with the terms of this Agreement.

1.243 “Product Development Plan” means, with respect to a Candidate Drug, the
written plan for such Candidate Drug that describes (a) the overall strategy for
Development of such Candidate Drug including the expected Regulatory Filings and
Drug Approval Applications to be required and prepared and the expected
timetable for completing such Development activities and making such Regulatory
Filings and Drug Approval Applications, and (b) in reasonable detail any
Targacept Development Activities to be carried out with respect to such
Candidate Drug as such plan may be amended from time to time in accordance with
the terms of this Agreement.

1.244 “Product Regulatory Approval” means, with respect to any product for an
indication, the granting or approval of a Drug Approval Application by the
applicable Regulatory Authority to market and sell such product for use in such
indication in a country or region. For purposes of clarity, a Product Regulatory
Approval shall not include pricing or reimbursement authority or approval.

1.245 “Product Trademark” means any Trademark, whether or not registered, or any
trademark application or renewal, extension or modification thereof, in the
Territory, including any trade dress and packaging, in each case (a) that are
applied to or used solely in connection with one or more Candidate Drugs or
Products by AstraZeneca and (b) together with all goodwill

 

48



--------------------------------------------------------------------------------

associated therewith and promotional materials relating thereto. For purposes of
clarity, Product Trademarks shall not include any name or logo used by
AstraZeneca or its Affiliates that is not product specific.

1.246 “Proprietary Materials” means tangible chemical, biological or physical
materials that are furnished by or on behalf of one Party to the other Party in
connection with this Agreement that are not generally available or accessible
from other sources, whether or not specifically designated as proprietary by the
transferring Party.

1.247 “Regulatory Action Plan” means the written plan to explore the feasibility
of obtaining Regulatory Approval of Products to treat MCI and AAMI in the United
States developed by AstraZeneca in consultation with Targacept pursuant to
Section 5.8, as such plan may be amended by AstraZeneca in consultation with
Targacept from time to time.

1.248 “Regulatory Approval” means, with respect to any country or region in the
Territory, (a) any approval, product and establishment license, registration or
authorization of any Regulatory Authority required for the manufacture, use,
storage, importation, exportation, transport or sale of a product and (b) any
pricing or reimbursement approval or authorization that is necessary or
reasonably useful to sell such product, in each case ((a) and (b)), for use in
an indication in such country or region. For purposes of clarity, “Regulatory
Approval” for a product for an indication in a country or region shall include
Commercialization Regulatory Approval for such product for such indication in
such country or region.

1.249 “Regulatory Authority” means the FDA or any counterpart of the FDA outside
the United States, or other national, supra-national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity with authority over the distribution, importation, exportation,
manufacture, production, use, storage, transport, clinical testing or sale of a
product.

1.250 “Regulatory Filings” means (a) all applications, registrations, licenses,
authorizations and approvals, including all Drug Approval Applications and
Regulatory Approvals, INDs, establishment license applications, drug master
files, applications for designation as an “Orphan Product(s)” under the Orphan
Drug Act, for “Fast Track” status under

 

49



--------------------------------------------------------------------------------

Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment
under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and
all other similar filings (including counterparts of any of the foregoing in any
country or region in the Territory); and (b) all supplements and amendments to
any of the foregoing.

1.251 “Related Collaboration Compound” means, with respect to each Lead
Collaboration Compound, any Collaboration Candidate that is an Additional
Compound with respect to such Lead Collaboration Compound, including any salt
form, polymorph, crystalline form, hydrate, solvate or formulation thereof.

1.252 “Replacement Assay” has the meaning set forth in Section 4.11.3.

1.253 “Replacement Compound Designation” has the meaning set forth in
Section 4.7.1.

1.254 “Replacement Expiration Date” has the meaning set forth in Section 4.7.1.

1.255 “Research Plan” means the written plan agreed upon as such by the Parties
as of the Execution Date that describes the research activities to be carried
out in, and the objectives for, the research program to be conducted by the
Parties during the Research Program Term, as may be amended from time to time in
accordance with the terms of this Agreement.

1.256 “Research Program” means the research program to be conducted by the
Parties during the Research Program Term pursuant to the Research Plan and the
Annual Research Plans.

1.257 “Research Program Tail Period” means the eighteen (18)-month period
beginning on the day after the last day of the Research Program Term; provided
that, if and only if the entire Agreement is terminated by either Party pursuant
to Section 11.2.1, by AstraZeneca pursuant to Section 11.2.3 or by Targacept
pursuant to Section 11.2.4, or if the Research Program is terminated by
AstraZeneca pursuant to Section 11.2.2(a) (and not Section 11.2.2(b)), the
effective date of such termination shall be the last day of the Research Program
Tail Period. For purposes of clarity, if the Research Program or this Agreement
is terminated for any other reason, the Research Program Tail Period shall
survive.

 

50



--------------------------------------------------------------------------------

1.258 “Research Program Technology” means, collectively, Targacept Research
Program Technology, AstraZeneca Research Program Technology and, if made,
developed or conceived in the conduct of the Research Program, Joint Technology.

1.259 “Research Program Term” has the meaning set forth in Section 4.1.2.

1.260 “Research Project Team” means a team established by the JRC pursuant to
Section 2.2.5.

1.261 “Research Workaround” has the meaning set forth in Section 4.4.1.

1.262 “Restricted Derivative Period” means the period beginning as of the
Effective Date and ending on (a) with respect to Ispronicline, the [********] of
the [********], (b) with respect to each Collaboration Compound, the [********]
of the last day of [********], (c) with respect each IND-Ready Option Candidate
Drug, the [********] of the [********] for such Option Compound Candidate Drug
and (d) with respect to each POC Option Candidate Drug, the [********] of the
date [********] for such Option Compound Candidate Drug.

1.263 “ROFN Collaboration” means any transaction between Targacept or any of its
Affiliates and a Third Party for the purpose of collaborating, or licensing such
Third Party, to research, develop, commercialize or otherwise Exploit compounds
or products for one or more ROFN Indications in the Territory, but excluding any
transaction with (a) a Third Party involving (i) an agreement or arrangement
(A) with a contract manufacturer solely to manufacture or (B) with a contract
sales organization solely to promote products, (ii) any fee-for-service or
sponsored research agreement or arrangement where Targacept retains rights to
any resulting Technology or Patent Rights, or (iii) any other agreement or
arrangement involving the payment to Targacept or any of its Affiliates of
governmental research or grant funding or research or grant funding from a
non-profit organization or (b)The Stanley Medical Research Institute.

1.264 “ROFN Indication Opportunity” has the meaning set forth in Section 5.10.3.

1.265 “ROFN Indication Opportunity Notice” has the meaning set forth in
Section 5.10.3.

 

51



--------------------------------------------------------------------------------

1.266 “ROFN Indications” means the prevention or treatment in humans of: (a) any
major depressive disorder or dysthymic disorder; (b) any of (i) generalized
anxiety disorder, (ii) obsessive-compulsive disorder, (iii) panic disorder,
(iv) post-traumatic stress disorder or (v) social phobia; or (c) any bipolar
disorder, in each case based on diagnostic criteria included in DSM-IV, ICD-10
or any other Diagnostic Manual in a Major Market Country.

1.267 “ROFN Notice” has the meaning set forth in Section 5.10.3.

1.268 “ROFN Notice Period” has the meaning set forth in Section 5.10.3.

1.269 “Royalty-Bearing Claim” has the meaning set forth in Section 6.6.1(b)(1).

1.270 “Royalty-Bearing Product” has the meaning set forth in Section 11.4.1(a).

1.271 “Royalty-Bearing Terminated Compound” has the meaning set forth in
Section 11.4.1(a).

1.272 “Royalty-Bearing Terminated AZ Product” has the meaning set forth in
Section 11.4.1(b).

1.273 “Sales -Based Milestones” has the meaning set forth in Section 6.6.1(c).

1.274 “Schizophrenia” means a condition having the diagnostic criteria for
schizophrenia identified in DSM-IV, ICD-10 or any other Diagnostic Manual, but
excluding CDS. When used as reference to a field (as distinguished from an
indication), Schizophrenia means the treatment, prevention or diagnosis of such
a condition.

1.275 “Schizophrenia Expiration Date” means the date, if any, from and after
which Schizophrenia is no longer eligible to be an Option Indication or
Principal Indication as determined in accordance with Sections 5.10.2(b)(2) or
5.10.2(d)(2).

1.276 “Secondary Pharmacology Compound” means any Selective Alpha7 Compound or
Dual Pharmacology Compound. For purposes of clarity, any compound or product
Derived from a Secondary Pharmacology Compound is also a Secondary Pharmacology
Compound.

 

52



--------------------------------------------------------------------------------

1.277 “Selective Alpha7 Compound” means a compound that [********] for the
Alpha7 NNR that is at least [********], including any salt form, polymorph,
crystalline form, hydrate, solvate or formulation thereof.

1.278 “Small Market Indication” means each of the following: (a) Vascular
Dementia; (b) Dementia due to HIV; (c) Dementia due to head trauma; (d) Dementia
due to Parkinson’s disease; (e) Dementia due to Huntington’s disease;
(f) Dementia due to Pick’s disease; and (g) Dementia due to Creutzfeldt-Jakob
disease; (h) Dementia due to other general medical conditions (including
Dementia with Lewy Bodies); (i) substance induced Dementia; (j) Dementia due to
multiple etiologies; in each case ((a) through (j)) based on diagnostic criteria
included in DSM-IV, ICD-10 or any other Diagnostic Manual; (k) any Newly-Defined
Cognitive Disorder or Associated Cognitive Impairment; provided that, in the
case of (h) through (k), only if such Dementia, Newly-Defined Cognitive Disorder
or Associated Cognitive Impairment has a patient population in the United States
of [********] based on the findings of such pharmaceutical market research
organization(s) as AstraZeneca may designate from time to time with Targacept’s
consent, not to be unreasonably withheld, conditioned or delayed; and (l) any
Additional Small Market Indication. For purposes of clarity, Schizophrenia is
not a Small Market Indication.

1.279 “SMRI Agreement” has the meaning set forth in Section 5.10.4.

1.280 “sNDA” means a Supplemental New Drug Application, as defined in the FDCA
and applicable regulations promulgated thereunder.

1.281 “Specified Personnel” has the meaning set forth in Section 4.4.2.

1.282 [********]

1.283 “Sublicensee” means (a) with respect to AstraZeneca, any Third Party
(other than an Affiliate or a Distributor) to which AstraZeneca grants a
sublicense under the licenses granted under Section 8.1 in accordance with
Section 8.3 or as otherwise permitted hereunder and (b) with respect to
Targacept, any Third Party (other than an Affiliate) to which Targacept grants a
sublicense under the licenses granted under Section 8.2.3 or as otherwise
permitted hereunder.

 

53



--------------------------------------------------------------------------------

1.284 “Sunset Date” means the later of (a) fifteen (15) months after the
Effective Date and (b) if any meeting(s) are requested by Targacept pursuant to
Section 3.3.2, the Notice Date (as such term in defined in Section 3.3.2), or
such later date as the Parties may agree in writing.

1.285 “Tail Period” means the period beginning on the last day of the Research
Program Term and ending on (a) the last day of the Research Program Tail Period,
(b) with respect to a Collaboration Candidate that is not a Fully Screened
Collaboration Candidate as of the last day of the Research Program Tail Period
because it fails to meet clause (b) or clause (c) of Section 1.138, the date on
which such Collaboration Candidate becomes a Fully Screened Collaboration
Candidate (if clause (c) of this Section 1.285 does not apply) or (c) with
respect to any Collaboration Candidate or Active+ Compound that is (i) the
subject of an Additional Research Program that continues after the Research
Program Tail Period during the remainder of the Tail Period, or (ii) selected by
AstraZeneca prior to the end of the Research Program Tail Period (or, in the
case of a Collaboration Candidate that becomes a Fully Screened Collaboration
Candidate or that is generated or identified in an Additional Research Program
after the end of the Research Program Tail Period, prior to the end of the Tail
Period) for additional research activities pursuant to Section 4.8 during the
remainder of the Tail Period, in each case ((i) and (ii)) the ARP Selection
Date, whichever is later; provided that if and only if the entire Agreement is
terminated by either Party pursuant to Section 11.2.1, by AstraZeneca pursuant
to Section 11.2.3 or by Targacept pursuant to Section 11.2.4, or if the Research
Program is terminated by AstraZeneca pursuant to Section 11.2.2(a) (and not
Section 11.2.2(b)), the effective date of such termination shall be the last day
of the Tail Period. For purposes of clarity, if the Research Program or this
Agreement is terminated for any other reason, the Tail Period shall survive.

1.286 “Targacept” has the meaning set forth in the preamble.

1.287 “Targacept Change of Control Notice” has the meaning set forth in
Section 15.1.1.

1.288 “Targacept Cure Period” has the meaning set forth in Section 5.10.2(b)(4).

1.289 “Targacept Development Activities” means, collectively, (a) during the
Research Program Term and any Additional Research Program Term only, [********]
if, with

 

54



--------------------------------------------------------------------------------

respect to any of the foregoing, such activity is set forth in the Research Plan
or an Annual Research Plan or Additional Research Plan and (b) such Development
activities as may be specified to be conducted by Targacept in any Product
Development Plan (or amendment thereto) approved by Targacept’s representatives
and AstraZeneca’s representatives on the JDC or ESC (without resort to the
dispute resolution procedures set forth in Section 2.1.5). For purposes of
clarity, in no event shall any activity be a Targacept Development Activity
unless Targacept’s representatives on the applicable Committee have approved the
Targacept Development Budget for such activity.

1.290 “Targacept Development Budget” has the meaning set forth in Section 5.3.

1.291 “Targacept Development Program Technology” means any Technology made,
developed or conceived by employees or consultants of Targacept, alone or
jointly with Third Parties, in the conduct of any Development Program.

1.292 “Targacept Excluded Patent Rights” means, collectively, all Targacept
Patent Rights that would not be infringed (and, with respect to any applications
included in the Patent Rights, that if issued would not be infringed) by the
Exploitation of any Collaboration Candidate, Active+ Compound, Collaboration
Compound, Candidate Drug or Product or any Additional Compound (or Additional
Product) with respect to any of the foregoing in the Field or in Schizophrenia
by a Third Party in the absence of a license.

1.293 “Targacept Indemnitees” has the meaning set forth in Section 13.2.

1.294 “Targacept Net Sales” means Net Sales by Targacept and its Affiliates and
Sublicensees.

1.295 “Targacept Option Compound Development Plan” means a written plan prepared
by Targacept in accordance with Section 5.10.2(b)(6) that describes in detail
the development activities that Targacept may, in its sole election, carry out
in an effort to establish Option Compound Proof of Concept for an Option
Compound for which the Parties did not agree to an Option Compound Development
Plan.

 

55



--------------------------------------------------------------------------------

1.296 “Targacept Other Technology” means any Technology Controlled by Targacept
that is necessary or reasonably useful for (a) the conduct of the Research
Program or any Additional Research Program by the Parties and (b) AstraZeneca to
Exploit any Collaboration Compound, Candidate Drug or Product, or any Additional
Compound or Additional Product with respect to any of the foregoing, including
Ispronicline or any Ispronicline Product; provided that Targacept Other
Technology excludes Targacept Pre-Phase IIb Program Technology, Targacept
Research Program Technology, Targacept Development Program Technology and
AstraZeneca Assigned Technology.

1.297 “Targacept Patent Rights” means any Patent Rights Controlled by Targacept
or its Affiliates that contain one or more claims that cover (a) Targacept
Technology, (b) any (i) Collaboration Candidate, Active+ Compound, Collaboration
Compound, Candidate Drug or Product, (ii) Additional Compound or Derivative with
respect to any of the foregoing, or (iii) product that contains any of the
foregoing (including any Additional Product) or (c) the Exploitation of any of
the foregoing ((a) and (b)) in the Field or in Schizophrenia.

1.298 “Targacept Plan POC Notice” has the meaning set forth in
Section 5.10.2(f).

1.299 “Targacept Pre-Phase IIb Program Technology” means any Technology made,
developed or conceived by employees or consultants of Targacept, alone or
jointly with Third Parties, in the conduct of the Pre-Phase IIb Program.

1.300 “Targacept Product Patent Rights” means any Targacept Patent Rights that
(a) contain one or more claims that cover one or more Collaboration Compounds,
Candidate Drugs or Products (including Option Compound Candidate Drugs and
Option Compound Products) or Additional Compounds or Additional Products with
respect to any of the foregoing, or the Exploitation of one or more
Collaboration Compounds, Candidate Drugs or Products (including Option Compound
Candidate Drugs and Option Compound Products) or Additional Compounds or
Additional Products with respect to any of the foregoing, and (b) do not contain
any claims that cover any Compound, or the Exploitation of any Compound, that is
Known by Targacept not to be a Collaboration Compound, Candidate Drug or Product
(including any Option Compound Candidate Drug and Option Compound Product) or an
Additional Compound or Additional Product with respect to any of the foregoing.

 

56



--------------------------------------------------------------------------------

1.301 “Targacept Proposal” has the meaning set forth in Section 5.10.2(e)(3).

1.302 “Targacept Proprietary Materials” means any Proprietary Materials
Controlled by Targacept and used by Targacept, or provided by Targacept for use,
in the Pre-Phase IIb Program, the Research Program, any Additional Research
Program or any Development Program.

1.303 “Targacept Research Budget” has the meaning set forth in Section 4.2.

1.304 “Targacept Research Program Technology” means any Technology made,
developed or conceived by employees or consultants of Targacept, alone or
jointly with Third Parties, in the conduct of the Research Program or any
Additional Research Program.

1.305 “Targacept Technology” means, collectively, Targacept Pre-Phase IIb
Program Technology, Targacept Research Program Technology, Targacept Development
Program Technology, Targacept Other Technology and AstraZeneca Assigned
Technology.

1.306 “Technology” means, collectively, inventions, discoveries, improvements,
trade secrets and proprietary methods, whether or not patentable (including:
(a) methods of production or use of, and structural and functional information
pertaining to, compounds and (b) data, formulations, processes, techniques,
know-how and results (including any negative results)) that are not generally
known; provided that Pentad Technology shall not be Technology.

1.307 “Term” has the meaning set forth in Section 11.1.

1.308 “Terminated AZ Compound” means each of (a) Ispronicline, if Ispronicline
becomes a Terminated Compound other than pursuant to Section 3.3.2(b)(2) or
Section 11.2.1 (provided that, if Ispronicline becomes a Terminated Compound
pursuant to Section 3.3.2(b)(2) or Section 11.2.1, it shall, notwithstanding the
foregoing, be treated as a Terminated AZ Compound for purposes of
Section 11.3.6(c)(i)), (b) any Option Compound Candidate Drug or Option Compound
Product (other than an Other Licensed Compound or a product that contains an
Other Licensed Compound) that becomes a Terminated Compound at any time (other
than pursuant to Section 5.10.2(b)(4), 5.10.2(b)(5), 5.10.2(b)(6), 5.10.2(e)(2)
or 5.10.2(f)), and (c) any other Candidate Drug or Product (other than an Other
Licensed Compound or a product that

 

57



--------------------------------------------------------------------------------

contains an Other Licensed Compound) that becomes a Terminated Compound
(i) after the end of the Research Program and the Tail Period or (ii) earlier
pursuant to Section 11.2.4 (solely if Targacept terminates this Agreement
pursuant thereto), 11.2.5(a) and 11.2.6 (solely if Targacept terminates this
Agreement pursuant thereto). For purposes of clarity, each Terminated AZ
Compound is also a Terminated Compound, and any Candidate Drug (other than
Ispronicline or an Option Compound Candidate Drug), or Product that contains any
such Candidate Drug (other than an Ispronicline Product or an Option Compound
Product), that becomes a Terminated Compound during the Research Program Term or
the Tail Period (other than pursuant to Section 11.2.4 (solely if Targacept
terminates this Agreement pursuant thereto), 11.2.5(a) and 11.2.6 (solely if
Targacept terminates this Agreement pursuant thereto) shall be a Terminated
Compound but not a Terminated AZ Compound. For purposes of clarity, a
Partially-Terminated Product shall not be a Terminated AZ Compound.

1.309 “Terminated Compounds” means, subject to Section 4.9, collectively:

(a) (i) all Collaboration Candidates that during the Research Program Term are
classified as Terminated Compounds by the JRC, (ii) all Fully Screened
Collaboration Candidates that as of the end of the Research Program Term are not
determined by the JRC or AstraZeneca to be Active+ Compounds, and (iii) each
Unscreened Collaboration Candidate that, as of the later of the end of the
Research Program Term and the [********] after the date that AstraZeneca has
received all screening data and analyses generated in the Research Program for
such Unscreened Collaboration Candidate, is not selected by AstraZeneca for
additional research activities pursuant to Section 4.8;

(b) all (i) Collaboration Candidates that, during the Research Program Tail
Period, are classified as Terminated Compounds by the JRC, and (ii) Fully
Screened Collaboration Candidates that within [********] after the applicable
meeting of the JRC (A) are not determined by the JRC or AstraZeneca to be
Active+ Compounds and (B) are not selected by AstraZeneca for additional
research activities pursuant to Section 4.8 during the remainder of the Tail
Period;

(c) all Active+ Compounds and other Collaboration Candidates that, as of the end
of the Research Program Tail Period, are not (i) designated as Lead
Collaboration

 

58



--------------------------------------------------------------------------------

Compounds (and are not Related Collaboration Compounds with respect to a Lead
Collaboration Compound), (ii) the subject of an Additional Research Program that
continues after the Research Program Tail Period during the remainder of the
Tail Period, or (iii) selected by AstraZeneca prior to the end of the Research
Program Tail Period (or, in the case of a Collaboration Candidate that becomes a
Fully Screened Collaboration Candidate or that is generated or identified in an
Additional Research Program after the end of the Research Program Tail Period,
prior to the end of the Tail Period) for additional research activities pursuant
to Section 4.8 during the remainder of the Tail Period;

(d) all Active+ Compounds and other Collaboration Candidates that are not
designated as Lead Collaboration Compounds (and are not Related Collaboration
Compounds with respect to a Lead Collaboration Compound) as of the end of the
Tail Period (or, if later, the resolution of any dispute pursuant to
Section 4.3.2 or as provided in Section 4.9);

(e) all Lead Collaboration Compounds that are replaced in the Collaboration
Compound Pool pursuant to Section 4.7.1 after the end of the Research Program
Tail Period, unless any such replaced Lead Collaboration Compound (or any
Related Collaboration Compound with respect thereto) is a Related Collaboration
Compound with respect to another Lead Collaboration Compound, in which case such
compound shall be or remain a Related Collaboration Compound;

(f) all Option Compounds that become Terminated Compounds pursuant to
Section 5.10.2;

(g) each Excluded Derivative as of the date it is determined to be an Excluded
Derivative; and

(h) all other compounds or products expressly identified as a Terminated
Compound pursuant to Section 2.2.4(l), 2.2.4(n), 3.3.2(b)(2), 4.3.2, 11.2.2(a),
11.3.1(a), 11.3.1(g), 11.3.2(a) and 11.3.3(a) of this Agreement;

including in each case ((a) through (h)), any salt form, polymorph, crystalline
form, hydrate, solvate or formulation thereof.

 

59



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, in no event shall
(i) a Collaboration Candidate, Active+ Compound, Collaboration Compound,
Candidate Drug or Product that would not be a Terminated AZ Compound (or a
product that contains a Terminated AZ Compound) be or remain a Terminated
Compound if it is or becomes (as a result of a subsequent designation of a
Collaboration Compound or Candidate Drug) an Additional Compound with respect to
a Collaboration Compound, Candidate Drug or Product that is not a Terminated
Compound, (ii) an Excluded Zone Compound be or remain a Terminated Compound,
unless such Excluded Zone Compound is or would be a Terminated AZ Compound or
(iii) a Licensed Derivative with respect to Ispronicline become a Terminated
Compound pursuant to clauses (a) through (e) of this Section 1.309.

For purposes of clarity, a Partially-Terminated Product is not a Terminated
Compound.

1.310 “Terminated Efforts Test” has the meaning set forth in Section 11.2.7(a).

1.311 “Territory” means all countries of the world, but excluding, solely with
respect to each Partially-Terminated Product, those Major Market Countries in
which such Partially-Terminated Product becomes terminated, if any, pursuant to
Section 11.2.5(b) or 11.2.5(c).

1.312 “Third Party” means a Person other than AstraZeneca and Targacept and
their respective Affiliates.

1.313 “Third Party Claim” has the meaning set forth in Section 13.3.2.

1.314 “Total Research Budget” has the meaning set forth in Section 2.1.5(a).

1.315 “Trademark” means any trademark, trade dress, brand mark, trade name,
brand name, logo or business symbol.

1.316 “Triggering Event” has the meaning set forth in Section 10.2.6.

1.317 “Unexercised Option Compound” means any Option Compound that is not a
Terminated Compound and that Targacept has the right to Exploit outside the
Collaboration pursuant to Section 5.10.2(b)(2) or 5.10.2(d)(2), including any
salt form, polymorph, crystalline form, Prodrug (other than any such Prodrug
that is an Excluded Zone Compound), metabolite

 

60



--------------------------------------------------------------------------------

(other than any such metabolite that is an Excluded Zone Compound), hydrate,
solvate or formulation thereof; provided that each Unexercised Option Compound,
upon becoming an Unexercised Option Compound, shall cease to be an Option
Compound.

1.318 “Unscreened Collaboration Candidate” means each Collaboration Candidate
for which the screening set forth in the Research Plan to enable the JRC or
AstraZeneca, as applicable, to determine whether the Active+ Criteria are
satisfied has not been completed or for which such screening has been completed
but the results have not been delivered to the JRC and AstraZeneca, in each
case, as of the last day of the Research Program Term.

1.319 “Valid Claim” means any claim of (a) an issued unexpired patent that
(i) has not been finally canceled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction, (ii) has not been
permanently revoked, held invalid, or declared unpatentable or unenforceable in
a decision of a court or other body of competent jurisdiction that is
unappealable or unappealed within the time allowed for appeal, (iii) has not
been rendered unenforceable through disclaimer or otherwise, and (iv) is not
lost through an interference proceeding, or (b) a pending patent application,
provided that (i) the application was filed and is being prosecuted in good
faith and has not been abandoned or finally disallowed without the possibility
of appeal or re-filing of the application and (ii) [********].

1.320 “Working Licensed Derivatives” means, with respect to any particular
Collaboration Compound, Candidate Drug (including Ispronicline and Option
Compound Candidate Drugs) or Product (including Ispronicline Products and Option
Compound Products) as of a particular date, (a) all Licensed Derivatives with
respect thereto as of such date, other than Other Licensed Compounds, (i) on
which, as of such date, AstraZeneca is using Commercially Reasonable Efforts to
research, develop or commercialize anywhere in the Territory or (ii) that are
Additional Compounds with respect to any such Licensed Derivative in clause
(i) and (b) all Other Licensed Compounds with respect thereto as of such date.

 

61



--------------------------------------------------------------------------------

2. ADMINISTRATION OF THE COLLABORATION

2.1 Executive Steering Committee.

2.1.1 Establishment. Targacept and AstraZeneca hereby establish the Executive
Steering Committee. The ESC shall have and perform the responsibilities set
forth in Section 2.1.4.

2.1.2 Membership. Each Party shall designate, in its sole discretion, [********]
members to the ESC, who shall be members of its senior management. Unless
otherwise agreed by the Parties, [********]. Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the ESC, by giving written
notice to the other Party. Initial designees of the Parties to the ESC shall be
as follows:

For Targacept: [********]

For AstraZeneca: [********]

2.1.3 Meetings.

(a) Schedule of Meetings; Agenda. The ESC shall establish a schedule of times
for regular meetings, taking into account the planning needs of the
Collaboration and its responsibilities. In addition, special meetings of the ESC
may be convened by any member upon thirty (30) days (or, if such meeting is
proposed to be conducted by teleconference, upon ten (10) days) written notice
to the other members; provided that (i) notice of any such special meeting may
be waived in writing at any time, either before, during or after such meeting,
and such waiver shall be the equivalent to the giving of a valid notice
hereunder, and (ii) attendance of any member at a special meeting shall
constitute a valid waiver of notice from such member, unless such member attends
the meeting for the express purpose of objecting to its conduct for failure to
provide valid notice. In no event shall the ESC meet less frequently than
[********] in each Calendar Year during the Term. Regular and special meetings
of the ESC may be held in person or by teleconference or videoconference;
provided that meetings held in person shall alternate between the respective
offices of the Parties. Without expanding the foregoing, and where practicable,
the ESC shall schedule its meetings so that they fall within three (3) weeks
after meetings of the JRC and the JDC to enable efficient resolution of any
matter for ESC consideration arising from such JRC and JDC meetings. The
Chairman shall prepare and circulate to each ESC member an agenda for each ESC
meeting not later than one (1) week prior to such meeting.

 

62



--------------------------------------------------------------------------------

(b) Quorum; Voting; Decisions. At each ESC meeting (i) the participation of at
least [********] members designated by each Party shall constitute a quorum and
(ii) all members designated by each Party who are participating shall [********]
vote on all matters before the ESC at such meeting. All decisions of the ESC
shall be made by [********] vote. Alternatively, the ESC may act by written
consent signed by at least [********] members designated by each Party. Whenever
any action by the ESC is called for hereunder during a time period in which the
ESC is not scheduled to meet, the Chairman shall cause the ESC to take the
action in the requested time period by calling a special meeting to be conducted
in person or by teleconference on not less than five (5) Business Days notice or
by circulating a written consent. Representatives of each Party or of its
Affiliates who are not members of the ESC may attend ESC meetings as non-voting
observers with the consent of the other Party, which shall not be unreasonably
withheld, conditioned or delayed.

(c) Minutes. The ESC shall keep minutes of its meetings that record in
reasonable detail all decisions and all actions recommended or taken. Drafts of
the minutes shall be prepared and circulated to the members of the ESC during
the meeting, and the Parties shall alternate responsibility for the preparation
and circulation of draft minutes. Each member of the ESC shall have the
opportunity to provide comments on the draft minutes. The minutes shall be
approved, disapproved and revised as necessary prior to the end of the
applicable ESC meeting, provided that any member of the ESC shall have the right
to withhold his or her consent with respect to any issue discussed during the
meeting (e.g., in the event the proper expertise or level of information for a
decision was not available), and the minutes for such meeting may reflect a lack
of consensus on an issue-by-issue basis, the person(s) responsible for resolving
such matter and by what date such matter shall be resolved. Upon approval, final
minutes of each meeting shall be circulated to the members of the ESC by the
Chairman.

(d) Expenses. Targacept and AstraZeneca shall each bear all expenses of their
respective ESC members related to their participation on the ESC and attendance
at ESC meetings.

 

63



--------------------------------------------------------------------------------

2.1.4 Responsibilities. The ESC shall be responsible for overseeing the conduct
and progress of the Research Program and the Development of Candidate Drugs.
Without limiting the generality of the foregoing, the ESC shall have the
following responsibilities:

(a) overseeing the JRC’s performance of its responsibilities and the JDC’s
performance of its responsibilities;

(b) resolving any disputes regarding (i) any amendment to the Research Plan,
(ii) the formulation or amendment of any Annual Research Plan or, if applicable,
Additional Research Plan, or the formulation, amendment of or update to any
Product Development Plan, including in each case with respect to any budget
contained in any such plan (or amendment or update), or (iii) whether a
particular Collaboration Candidate satisfies the Active+ Criteria;

(c) reviewing data, reports or other information submitted to it by the JRC or
JDC from time to time;

(d) resolving all JRC or JDC matters that are in dispute;

(e) resolving any dispute as to whether a milestone event under Section 6.5 has
occurred;

(f) resolving any dispute as to whether, for a particular Option Compound,
Option Compound Proof of Concept has been achieved;

(g) approving any Newly-Defined Cognitive Impairment or Associated Cognitive
Impairment;

(h) providing a forum for coordinating the Parties’ activities with respect to
Partially-Terminated Products; and

(i) making such other decisions as may be delegated to the ESC pursuant to this
Agreement or by mutual written agreement of the Parties after the Effective
Date.

 

64



--------------------------------------------------------------------------------

2.1.5 Dispute Resolution. The ESC members shall use reasonable efforts to reach
agreement on any and all matters. In the event that, despite such reasonable
efforts, agreement on a particular matter cannot be reached by the ESC within
[********] ([********] in the case of Section 2.1.5(e)) after the ESC first
meets to consider such matter (each such matter, a “Disputed Matter”), then
[********] shall have the right to make the final decision with regard to such
Disputed Matter except that [********] with regard to the following Disputed
Matters (each an “Excepted Decision”) which shall be resolved as set out below:

(a) a proposal, or a series of proposals, the cumulative effect of which would
be, to (i) amend the Research Plan to reduce the aggregate FTE Costs and
External Targacept R&D Costs as detailed in the Research Plan (the “Total
Research Budget”) by more than ten percent (10%); or (ii) adopt an Annual
Research Plan that, or amend an Annual Research Plan so that it (A) provides for
[********] the FTE Costs and External Targacept R&D Costs budgeted for that
Contract Year in the Research Plan or (B) amends [********]. Any such Disputed
Matter shall be referred to [********], who shall promptly initiate discussions
in good faith to resolve such Disputed Matter. If such Disputed Matter is not
resolved by such individuals within [********] of the date that the ESC first
met to consider such Disputed Matter, the proposal will be rejected and, in the
case of any Disputed Matter with respect to the proposal(s) referenced in clause
(ii)(A) above, the proposed Annual Research Plan or amendment thereto shall
promptly be modified to provide for [********] the FTE Costs and External
Targacept R&D Costs budgeted for that Contract Year in the Research Plan. For
purposes of clarity, no such proposal shall be implemented without the prior
written approval of both Parties. Notwithstanding anything in this Agreement to
the contrary, in no event shall the Total Research Budget, or the sum of the
aggregate Targacept Research Budgets, exceed Twenty-Six Million, Four Hundred
Thousand Dollars (US $26,400,000) without AstraZeneca’s prior written consent,
or be less than Twenty-Three Million, Seven Hundred Sixty Thousand Dollars (US
$23,760,000) without Targacept’s prior written consent.

(b) any decision that would constitute a deviation from any of the terms of, or
would require an amendment to, this Agreement (including any schedule hereto but
excluding the Exhibit hereto). For purposes of clarity, the Agreement may be
amended only in accordance with Section 17.6.

 

65



--------------------------------------------------------------------------------

(c) a disagreement as to whether (i) a particular [********]; (ii) for a
particular [********]; or (iii) a particular Collaboration Candidate [********].
Any such Disputed Matter shall be resolved in accordance with Section 14.3
(accelerated arbitration).

(d) a disagreement as to whether a particular condition meets the requirements
set forth in any of clauses (a) through (e) of Section 1.187 or clauses
(a) through (d) of Section 1.28, as applicable, to be approved by [********] as
a Newly-Defined Cognitive Impairment or an Associated Cognitive Impairment (but
for clarity, not to otherwise challenge any such approval or designation). Any
such Disputed Matter shall be resolved in accordance with Section 14.3
(accelerated arbitration).

(e) a disagreement as to whether the activities proposed for any Product
Development Plan, or any update or amendment thereto, [********] hereunder. If
the ESC is unable to resolve any such Disputed Matter, such matter shall be
resolved in accordance with Section 14.3 (accelerated arbitration); provided
that, if Targacept maintains that the activities allocated to AstraZeneca under
a Product Development Plan (or under such plan as updated or amended) [********]
Targacept shall submit such Disputed Matter to accelerated arbitration in
accordance with Section 14.3 within fifty-five (55) days after the date that the
ESC first met to consider such Disputed Matter. In the event that Targacept
(i) approves a Product Development Plan (or, as applicable, an update or
amendment thereto) in the JDC or the ESC, or (ii) does not approve a Product
Development Plan (or, as applicable, an update or amendment thereto or, upon the
occurrence of a tollgate, disputes any failure by AstraZeneca to update or amend
the applicable Product Development Plan) but fails to submit such Disputed
Matter to accelerated arbitration in accordance with Section 14.3 within such
fifty-five (55)-day period, [********] with respect thereto (but, for purposes
of clarity, [********] any such Product Development Plan (or such plan as
updated or amended) and shall not [********]; provided that, with respect to any
such Product Development Plan (or any such update or amendment thereto),
[********] such Product Development Plan (or, if earlier, any update or
amendment to such Product Development Plan), whereupon the procedures set forth
in this Section shall be repeated. References in this Agreement to AstraZeneca
development tollgates mean development tollgates that apply across its internal
development programs and not solely to Development Programs hereunder. In the
event this Section applies, AstraZeneca shall be entitled to either
(A) [********] under a Product Development Plan or any amendment thereto

 

66



--------------------------------------------------------------------------------

approved by the ESC whether or not such plan or such amendment [********] or
(B) if [********] applicable fifty-five (55)-day period [********], except where
such Disputed Matter relates to the Product Development Plan for [********] or
any amendment thereto, in which case [********]. For purposes of clarity, during
any such suspension with respect to a Collaboration Compound, Candidate Drug
(including Ispronicline) or Product (including an Ispronicline Product),
AstraZeneca shall [********] such Collaboration Compound, Candidate Drug or
Product for purposes of Section 5.5.1 and such period of [********] shall not
count against the twelve (12)-month period set forth in Section 11.2.7.

(f) a disagreement as to whether a particular [********]. Any such Disputed
Matter shall be resolved in accordance with Section 14.3 (accelerated
arbitration).

2.2 Joint Research Committee.

2.2.1 Establishment. Targacept and AstraZeneca hereby establish the Joint
Research Committee. The JRC shall have and perform the responsibilities set
forth in Section 2.2.4.

2.2.2 Membership. Each Party shall designate, in its sole discretion,
[********]members to the JRC (which members shall be employees of such Party).
Unless otherwise agreed by the Parties,[********]. Each Party shall have the
right at any time to substitute individuals, on a permanent or temporary basis,
for any of its previously designated representatives to the JRC, by giving
written notice to the other Party; provided that, with respect to each
representative designated by Targacept, Targacept shall not, during the Research
Program Term or the Tail Period, substitute for such representative, an
individual who does not hold a substantially similar position within Targacept
or, for so long as such representative is employed by Targacept, who does not
have substantially similar or greater experience with respect to NNRs as such
representative. Initial designees of the Parties to the JRC shall be as follows:

For Targacept: [********]

For AstraZeneca: [********]

 

67



--------------------------------------------------------------------------------

2.2.3 Meetings.

(a) Schedule of Meetings; Agenda. The JRC shall establish a schedule of times
for regular meetings, taking into account the planning needs of the Research
Program and its responsibilities. In addition, special meetings may be convened
by any member upon thirty (30) days (or, if such meeting is proposed to be
conducted by teleconference, upon ten (10) days) written notice to the other
members; provided that (i) notice of any such special meeting may be waived at
any time, either before or after such meeting, and such waiver shall be the
equivalent to the giving of a valid notice hereunder, and (ii) attendance of any
member at a special meeting shall constitute a valid waiver of notice from such
member, unless such member attends the meeting for the express purpose of
objecting to its conduct for failure to provide valid notice. In no event shall
the JRC meet less frequently than [********] times in each Calendar Year during
the Research Program Term and any Additional Research Program Term. Regular and
special meetings of the JRC may be held in person or by teleconference or
videoconference; provided that, unless otherwise agreed by the JRC, meetings
held in person shall alternate between the respective offices of the Parties.
The Chairman shall prepare and circulate to each JRC member an agenda for each
JRC meeting not later than one (1) week prior to such meeting.

(b) Quorum; Voting; Decisions. At each JRC meeting, (i) the participation of at
least [********] members designated by each Party shall constitute a quorum and
(ii) all members designated by each Party who participate shall [********] vote
on all matters before the JRC at such meeting. All decisions of the JRC shall be
made by [********] vote. Alternatively, the JRC may act by written consent
signed by at least [********] members designated by each Party. Whenever any
action by the JRC is called for hereunder during a time period in which the JRC
is not scheduled to meet, the Chairman shall cause the JRC to take the action in
the requested time period by calling a special meeting or by circulating a
written consent. Representatives of each Party or of its Affiliates who are not
members of the JRC (including the Patent Coordinators) may attend JRC meetings
as non-voting observers with the consent of the other Party, which shall not be
unreasonably withheld, conditioned or delayed. The Parties shall use reasonable
efforts to reach consensus on matters properly before the JRC but, to the extent
that that the JRC is unable to resolve any such matter, unless otherwise
provided in this Agreement, such matter shall be referred to the ESC to be
resolved in accordance with Section 2.1.5.

 

68



--------------------------------------------------------------------------------

(c) Minutes. The JRC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail. Drafts of
the minutes shall be prepared and circulated to the members of the JRC during
the meeting, and the Parties shall alternate responsibility for the preparation
and circulation of draft minutes. Each member of the JRC shall have the
opportunity to provide comments on the draft minutes. The minutes shall be
approved, disapproved and revised as necessary prior to the end of the
applicable JRC meeting, provided that any member of the JRC shall have the right
to withhold his or her consent with respect to any issue discussed during the
meeting (e.g., in the event the proper expertise or level of information for a
decision was not available), and the minutes for such meeting may reflect a lack
of consensus on an issue-by-issue basis, the person(s) responsible for resolving
such matter and by what date such matter shall be resolved. Upon approval, final
minutes of each meeting shall be circulated to the members of the JRC by the
Chairman.

(d) Expenses. Targacept and AstraZeneca shall each bear all expenses of their
respective JRC members related to their participation on the JRC and attendance
at JRC meetings.

2.2.4 Responsibilities. The JRC shall be responsible for overseeing the conduct
and progress of the Research Program. Without limiting the generality of the
foregoing, the JRC shall have the following responsibilities:

(a) preparing or directing the preparation of and approving all Annual Research
Plans, including the Targacept Research Budget;

(b) subject to Section 4.2, preparing, or directing the preparation of, and
approving amendments to the Research Plan or any Annual Research Plans as it
deems appropriate in furtherance of the objectives of the Research Program as
set forth in Section 4.1.1 and the Research Plan;

(c) subject to Section 4.8.2, preparing, or directing the preparation of, and
approving any Additional Research Plan or amendment thereto, including the
applicable ARP Budget;

 

69



--------------------------------------------------------------------------------

(d) determining the steps to be taken in accordance with Section 4.4.1 upon the
occurrence of a Material Unexpected Technical Research Problem;

(e) monitoring the progress of each Annual Research Plan and of each Party’s
activities thereunder, including performance against the relevant Targacept
Research Budget, identifying potential overruns and, subject to Section 4.2,
where appropriate approving changes to such Targacept Research Budget;

(f) monitoring the progress of each Additional Research Plan and of each Party’s
activities thereunder, including performance against the relevant ARP Budget,
identifying potential overruns and, subject to Section 4.8.2, where appropriate
approving changes to such ARP Budget;

(g) providing a forum for consensual decision making with respect to the
Research Program;

(h) appointing a Research Project Team (or, if it deems appropriate, multiple
Research Project Teams), and overseeing the activities of, advising and
considering recommendations from each such Research Project Team;

(i) reviewing data, reports or other information submitted by either Party with
respect to work conducted in the Research Program;

(j) preparing for the ESC on at least a quarterly basis a progress report for
the Research Program in reasonable detail and providing to the ESC such
additional information as it may request;

(k) subject to Section 2.1.5(a), approving amendments to the Active+ Criteria as
it deems appropriate in furtherance of the objectives of the Research Program;

(l) without limiting AstraZeneca’s rights under Article 4, determining whether
any Collaboration Candidate satisfies the Active+ Criteria; provided that the
JRC shall, promptly (and in any event not later than its next regularly
scheduled meeting) following any failure by a Collaboration Candidate to meet
any of the Active+ Criteria required to be met for such compound to be an
Active+ Compound, classify such Collaboration Candidate as a

 

70



--------------------------------------------------------------------------------

Terminated Compound unless the JRC specifically elects to conduct further
research on such Collaboration Candidate on a priority basis in furtherance of
the objectives of the Research Program;

(m) without limiting AstraZeneca’s rights under Article 4, determining the order
in which Collaboration Candidates and Active+ Compounds shall progress through
additional screens under the Research Program or any Additional Research
Program;

(n) evaluating the continued screening or advancement of Collaboration
Candidates in the Collaboration and classifying as a Terminated Compound each
Collaboration Candidate (including each Unscreened Collaboration Candidate) for
which it considers continued screening or advancement in the Collaboration
impractical or inadvisable because of failure of such Collaboration Candidate to
meet standards or criteria (other than Minimum Binding Affinity or Active+
Criteria) set forth in the Research Plan or any Annual Research Plan or
Additional Research Plan (including, by way of example only, DMPK, preliminary
drug safety, chemical stability) or for any other reason; provided, however,
that, notwithstanding anything in this Agreement to the contrary, AstraZeneca
shall have the right, in its sole discretion, to resolve any dispute with
respect to any such evaluation or classification in the JRC without escalation
to the ESC pursuant to Section 2.2.3(b) or resort to the dispute resolution
procedures set forth in Section 2.1.5 or Article 14;

(o) reviewing publications and presentations with respect to any Research
Program, Additional Research Program, Development Program or any Collaboration
Compound, Candidate Drug or Product;

(p) without limiting AstraZeneca’s rights under Article 4 or 5, nominating
Collaboration Compounds for further Development by AstraZeneca as Candidate
Drugs;

(q) maintaining an updated list of Terminated Compounds during the Research
Program Term and Tail Period, based on information provided by the Parties; and

 

71



--------------------------------------------------------------------------------

(r) making any other decisions as may be delegated to the JRC pursuant to this
Agreement or by mutual written agreement of the Parties after the Effective
Date.

2.2.5 Research Project Teams. The JRC shall establish a Research Project Team
(and may, from time to time during the Research Program Term as it deems
appropriate, establish multiple Research Project Teams) to conduct various
aspects of the Annual Research Plans and the Additional Research Plans. Each
Party shall have such representation on each such Research Project Team as is
appropriate to the responsibilities of such Research Project Team as assigned by
the JRC and consistent with the terms of this Agreement; provided that
[********]. Each Party shall make its initial designation of its representatives
not later than thirty (30) days after such JRC determination; provided that any
such designation by Targacept shall include the Specified Personnel, consistent
with their experience and expertise as well as the job descriptions set out in
Schedule 4.4.2 hereto. Either Party may change its designees on any Research
Project Team at any time on written notice to the other Party; provided that, if
any of the Specified Personnel is a Targacept representative on a Research
Project Team, Targacept shall not, during the Research Program Term, substitute
or reduce his or her participation in a Research Project Team, or in the conduct
of the Research Program, except as provided in Section 4.4.2. Each Research
Project Team shall have such responsibilities as may be assigned to it by the
JRC and shall report to the JRC.

2.3 Joint Development Committee.

2.3.1 Establishment. Targacept and AstraZeneca hereby establish the Joint
Development Committee. The JDC shall have and perform the responsibilities set
forth in Section 2.3.4.

2.3.2 Membership. Each Party shall designate, in its sole discretion, [********]
members to the JDC (which members shall be employees of such Party). Unless
otherwise agreed by the Parties, [********]. Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the JDC by giving written notice
to the other Party. Initial designees of the Parties to the JDC shall be as
follows:

For Targacept: [********]

For AstraZeneca: [********]

 

72



--------------------------------------------------------------------------------

2.3.3 Meetings.

(a) Schedule of Meetings. The JDC shall establish a schedule of times for
regular meetings, taking into account the planning needs of each Development
Program and its responsibilities. In addition, special meetings may be convened
by any member in good faith and for good cause or by the Chairman for any reason
upon thirty (30) days (or, if such meeting is proposed to be conducted by
teleconference, upon ten (10) days) written notice to the other members;
provided that (i) notice of any such special meeting may be waived at any time,
either before or after such meeting, and such waiver shall be the equivalent to
the giving of a valid notice hereunder, and (ii) attendance of any member at a
special meeting shall constitute a valid waiver of notice from such member,
unless such member attends the meeting for the express purpose of objecting to
its conduct for failure to provide valid notice. In no event shall the JDC meet
less frequently than [********] times in each Calendar Year during the Term.
Regular and special meetings of the JDC may be held in person or by
teleconference or videoconference; provided that meetings held in person shall
alternate between the respective offices of the Parties. The Chairman shall
prepare and circulate to each JDC member an agenda for each JDC meeting at least
one (1) week prior to such meeting.

(b) Quorum; Voting; Decisions. At each JDC meeting, (i) the participation of at
least two (2) members designated by each Party shall constitute a quorum and
(ii) all members designated by each Party who are participating shall [********]
vote on all matters before the JDC at such meeting. All decisions of the JDC
shall be made by [********] vote. Alternatively, the JDC may act by written
consent signed by at least [********]members designated by each Party. Whenever
any action by the JDC is called for hereunder during a time period in which the
JDC is not scheduled to meet, the Chairman shall cause the JDC to take the
action in the requested time period by calling a special meeting or by
circulating a written consent. Representatives of each Party or of its
Affiliates who are not members of the JDC (including the Patent Coordinators)
may attend JDC meetings as non-voting observers with the consent of the other
Party, which shall not be unreasonably withheld, conditioned or delayed. The
Parties shall use reasonable efforts to reach consensus on matters properly
before the JDC

 

73



--------------------------------------------------------------------------------

but to the extent that the JDC is unable to resolve any matter before it, such
matter shall be referred to the ESC to be resolved in accordance with
Section 2.1.5.

(c) Minutes. The JDC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail. Drafts of
the minutes shall be prepared and circulated to the members of the JDC during
the meeting, and the Parties shall alternate responsibility for the preparation
and circulation of draft minutes. Each member of the JDC shall have the
opportunity to provide comments on the draft minutes. The minutes shall be
approved, disapproved and revised as necessary prior to the end of the
applicable JDC meeting, provided that any member of the JDC shall have the right
to withhold its consent with respect to any issue discussed during the meeting
(e.g., in the event the proper expertise or level of information for a decision
was not available), and the minutes for such meeting may reflect a lack of
consensus on an issue-by-issue basis, the person(s) responsible for resolving
such matter and by what date such matter shall be resolved. Upon approval, final
minutes of each meeting shall be circulated to the members of the JDC by the
Chairman.

(d) Expenses. Targacept and AstraZeneca shall each bear all expenses of their
respective JDC members related to their participation on the JDC and attendance
at JDC meetings.

2.3.4 Responsibilities. The JDC shall be responsible for overseeing the
Development of Candidate Drugs and the conduct and progress of each Development
Program (but not, for purposes of clarity, the Pre-Phase IIb Program). Without
limiting the generality of the foregoing, the JDC shall have the following
responsibilities:

(a) preparing, or directing the preparation of, and approving all Product
Development Plans, including any Targacept Development Budgets;

(b) preparing, or directing the preparation of, and approving updates or
amendments to any Product Development Plan (including any Targacept Development
Budget) as it deems appropriate in furtherance of the Development of Candidate
Drugs and the Commercialization of Products;

 

74



--------------------------------------------------------------------------------

(c) monitoring the progress of the Development of each Candidate Drug in
accordance with, and of each Party’s activities under, such Candidate Drug’s
Product Development Plan;

(d) determining the steps to be taken in accordance with Section 5.5.2 upon the
occurrence of a Material Unexpected Technical Development Problem;

(e) overseeing the activities of, advising and considering recommendations from,
any Development Project Team;

(f) reviewing data, reports or other information submitted by either Party with
respect to work conducted in any Development Program;

(g) when requested by the ESC, preparing for the ESC a progress report for a
Development Program in reasonable detail and providing to the ESC such
additional information with respect thereto as it may request;

(h) without limiting AstraZeneca’s rights under Article 4 or 5, determining
whether and when to (A) commence further Development of a Collaboration Compound
as a Candidate Drug, (B) commence or continue Development of an Option Compound
Candidate Drug or (C) discontinue any such Development, in each case ((A)
through (C), subject to Section 5.5.1;

(i) reviewing publications and presentations with respect to any Research
Program, Additional Research Program, Development Program or any Collaboration
Compound, Candidate Drug or Product; and

(j) making such other decisions as may be delegated to the JDC pursuant to this
Agreement or by mutual written agreement of the Parties after the Effective
Date.

2.3.5 Development Project Teams. For each Development Program, AstraZeneca may,
from time to time during the Term as it deems appropriate, establish one or more
Development Project Teams to coordinate Targacept Development Activities, if
any, pursuant to the applicable Product Development Plan. Each Party shall have
representation on each such Development Project Team as is appropriate to the
responsibilities of such

 

75



--------------------------------------------------------------------------------

Development Project Team as assigned by AstraZeneca and consistent with the
terms of this Agreement; provided that [********]. Each Party shall make its
initial designation of its representatives not later than thirty (30) days after
such determination. Either Party may change its designees to any Development
Project Team at any time upon written notice to the other Party. Each
Development Project Team shall have such responsibilities as may be assigned to
it by AstraZeneca and shall report to the JDC.

2.4 Establishment and Function of CCC.

2.4.1 Establishment. If Targacept exercises a Co-Promotion Option, Targacept and
AstraZeneca shall establish the Commercial Coordination Committee as soon as
practicable, and in any event within[********], following the exercise by
Targacept of such Co-Promotion Option. The CCC shall have and perform the
responsibilities set forth in Section 2.4.4.

2.4.2 Membership. Each Party shall designate, in its sole discretion, [********]
members to the CCC (which members shall be employees of such Party). Unless
otherwise agreed by the Parties, [********]. Each Party shall have the right at
any time to substitute individuals, on a permanent or temporary basis, for any
of its previously designated representatives to the CCC by giving written notice
to the other Party.

2.4.3 Meetings.

(a) Schedule of Meetings; Agenda. The CCC shall establish a schedule of times
for regular meetings, taking into account the planning needs for the
Co-Promotion of Co-Promoted Products and its responsibilities. In addition,
special meetings may be convened by any member of the CCC in good faith and for
good cause or by the Chairman for any reason upon thirty (30) days (or, if such
meeting is proposed to be conducted by teleconference, upon ten (10) days)
written notice to the other members; provided that (i) notice of any such
special meeting may be waived at any time, either before or after such meeting,
and such waiver shall be the equivalent to the giving of a valid notice
hereunder, and (ii) attendance of any member at a special meeting shall
constitute a valid waiver of notice from such member, unless such member attends
the meeting for the express purpose of objecting to its conduct for failure to
provide valid notice. If formed, in no event shall the CCC meet less frequently
than [********] times per Calendar Year. Regular and special meetings of the CCC
may be held in

 

76



--------------------------------------------------------------------------------

person or by teleconference or videoconference. The Chairman shall prepare and
circulate to each CCC member an agenda for each CCC meeting not later than one
(1) week prior to such meeting.

(b) Quorum; Voting; Decisions. At each CCC meeting, (i) the participation of at
least [********] members designated by each Party shall constitute a quorum and
(ii) all members designated by each Party who are participating shall [********]
vote on all matters before the CCC at such meeting. Alternatively, the CCC may
act by written consent signed by at least [********] members designated by each
Party. The Parties shall use reasonable efforts to ensure that consensus is
reached on matters before the CCC but, to the extent that the CCC is unable to
resolve any matter before it, such matter shall be resolved by AstraZeneca’s
members on the CCC; provided that [********], such unresolved matter shall be
referred to the Vice President, Business and Commercial Development of Targacept
(or such other officer with comparable seniority and responsibility with respect
to Targacept’s promotional activities as Targacept may designate in writing to
AstraZeneca from time to time), and the U.S. Vice President, Commercial
Operations of AstraZeneca Pharmaceuticals, LP (or such other officer with
comparable seniority and responsibility with respect to AstraZeneca’s
promotional activities as AstraZeneca may designate in writing to Targacept from
time to time), who shall promptly initiate discussions in good faith to resolve
such unresolved matter. If such unresolved matter is not resolved by such
individuals within [********] of the date that the CCC first met to consider
such unresolved matter, [********]; and provided further that neither the CCC
nor AstraZeneca shall have the authority to determine the resolution of a
dispute arising in connection with a Party’s breach under a Co-Promotion
Agreement, which shall be governed by the dispute resolution process set forth
therein. Whenever any action by the CCC is called for hereunder during a time
period in which the CCC is not scheduled to meet and is not able to meet in a
timely manner, the Chairman shall, in consultation with the Vice President,
Business and Commercial Development of Targacept (or such other officer with
comparable seniority and responsibility with respect to Targacept’s promotional
activities as Targacept may designate in writing to AstraZeneca from time to
time), take the action in the requested time period. Representatives of each
Party or of its Affiliates who are not members of the CCC may attend CCC
meetings as non-voting observers with the consent of the other Party, which
shall not be unreasonably withheld, conditioned or delayed.

 

77



--------------------------------------------------------------------------------

(c) Minutes. The CCC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail. Drafts of
the minutes shall be prepared and circulated to the members of the CCC during
the meeting, and the Parties shall alternate responsibility for the preparation
and circulation of draft minutes. Each member of the CCC shall have the
opportunity to provide comments on the draft minutes. The minutes shall be
approved, disapproved and revised as necessary prior to the end of the
applicable CCC meeting, provided that any member of the CCC shall have the right
to withhold its consent with respect to any issue discussed during the meeting
(e.g., in the event the proper expertise or level of information for a decision
was not available), and the minutes for such meeting may reflect a lack of
consensus on an issue-by-issue basis, the person(s) responsible for resolving
such matter and by what date such matter shall be resolved. Upon approval, final
minutes of each meeting shall be circulated to the members of the CCC by the
Chairman.

(d) Expenses. Targacept and AstraZeneca shall each bear all expenses of their
respective CCC members related to their participation on the CCC and attendance
at CCC meetings.

2.4.4 Responsibilities. The CCC shall be responsible for overseeing Co-Promotion
Activities. Without limiting the generality of the foregoing and except as
otherwise specified in a Co-Promotion Agreement, the CCC shall have the
following responsibilities:

(a) the development and discussion of strategies for the promotion and marketing
of each Co-Promoted Product to the Co-Promotion Target Audience in the
Co-Promotion Territory, including allocation of responsibilities for
Co-Promotion Activities;

(b) implementing the Product Commercialization Plan with respect to the
Co-Promotion Activities for the Co-Promoted Product in the Co-Promotion
Territory;

(c) the preparation of short-term and long-term sales forecasts for Co-Promoted
Products in the Co-Promotion Territory;

(d) presenting sales forecasts and the results of all Commercialization efforts
for Co-Promoted Products in the Co-Promotion Territory to the Parties as needed,
but no less often than four (4) times per Calendar Year;

 

78



--------------------------------------------------------------------------------

(e) coordinating the Detailing efforts of both Parties with respect to the
Co-Promotion Target Audience in the Co-Promotion Territory with respect to
Co-Promoted Products;

(f) providing a forum for discussing all recalls, market withdrawals and any
other corrective actions related to Co-Promoted Products in the Co-Promotion
Territory;

(g) receiving and providing to the Parties sales reports with respect to the
Co-Promotion Target Audience pertaining to Co-Promoted Products in the
Co-Promotion Territory; and

(h) performing such activities as may be delegated to the CCC pursuant to this
Agreement, in any Co-Promotion Agreement or by mutual written agreement of the
Parties after the Effective Date.

2.5 Alliance Management.

2.5.1 Collaboration Managers. Each Party shall appoint a person(s) who shall
oversee contact between the Parties for all matters related to the Collaboration
between meetings of the ESC, JRC, JDC or CCC and shall have such other
responsibilities as the Parties may agree in writing after the Effective Date
(each, a “Collaboration Manager”). Each Party may replace its Collaboration
Manager at any time by notice in writing to the other Party. The initial
Collaboration Managers shall be:

For Targacept:      [********]

For AstraZeneca: [********]

2.5.2 Executive Review. The Chief Executive Officer of Targacept and the Vice
President of the Neuroscience Therapeutic Area and the Vice President of the CNS
and Pain Control Research Area of AstraZeneca shall meet at least [********] to
review and discuss generally the status of the Research Program, any Additional
Research Programs and each Development Program.

2.5.3 Interactions Between Committees and Internal Teams. The Parties recognize
that AstraZeneca possesses an internal structure (including various committees,
teams

 

79



--------------------------------------------------------------------------------

and review boards) that will be involved in administering AstraZeneca’s
activities under this Agreement. Nothing contained in this Article 2 shall
prevent a Party from making routine day-to-day decisions relating to the conduct
of those activities for which it has a performance or other obligations
hereunder, in each case in a manner consistent with the then-current applicable
plans and budgets and the terms and conditions of this Agreement. Each committee
shall establish procedures to facilitate communications between such committee
and the relevant internal committee, team or board of AstraZeneca in order to
maximize the efficiency of the committees and the performance AstraZeneca of its
obligations and the exercise of its rights under this Agreement, including by
requiring appropriate members of such committee to be available at mutually
convenient times and places and upon reasonable prior notice for making
appropriate oral reports to, and responding to reasonable inquiries from, the
relevant internal committee, team or board.

3. PRE-PHASE IIb PROGRAM

3.1 Implementation of the Pre-Phase IIb Program. AstraZeneca shall use
Commercially Reasonable Efforts to perform the non-clinical and clinical studies
and other activities with respect to Ispronicline set forth in the Pre-Phase IIb
Plan prior to the Sunset Date. Except for activities expressly assigned to
Targacept in the Pre-Phase IIb Plan (if any) and such other activities as
Targacept may agree to undertake, in its sole discretion, at AstraZeneca’s
reasonable request in support of the Pre-Phase IIb Program, AstraZeneca shall
have the sole right and responsibility to conduct the Pre-Phase IIb Program at
its sole expense.

3.2 Cooperation and Reporting. Scientists at Targacept shall reasonably
cooperate in the performance of the Pre-Phase IIb Program and, subject to the
terms of this Agreement and any confidentiality obligations to Third Parties,
shall, if reasonably requested by AstraZeneca, and at Targacept’s cost, furnish
AstraZeneca with such data, information and materials (including Proprietary
Materials) in Targacept’s possession or control as are reasonably necessary for
AstraZeneca to perform its obligations under the Pre-Phase IIb Plan. During the
Pre-Phase IIb Period, AstraZeneca shall (a) keep Targacept reasonably informed
regarding the progress of the Pre-Phase IIb Program (including by providing
updates (which may be by telephone) to Targacept at least quarterly and, with
respect to any particular activity conducted in

 

80



--------------------------------------------------------------------------------

the Pre-Phase IIb Program, promptly after AstraZeneca determines the results
achieved for such activity), (b) respond (which response may be by telephone) in
a reasonable manner to all reasonable queries raised by Targacept in connection
with the Pre-Phase IIb Program and (c) upon completion of each of the studies to
be conducted in the Pre-Phase IIb Program, prepare and deliver to Targacept a
final written report of the results of each such study.

3.3 Conclusion of Pre-Phase IIb Program.

3.3.1 Election to Commence Development of Ispronicline. If AstraZeneca
determines, in its sole discretion, to proceed with further Development of
Ispronicline (including any Ispronicline Product) pursuant to the Product
Development Plan for Ispronicline (as the same may have been amended prior to
such notification in accordance with Section 2.3.4), AstraZeneca shall, on or
prior to the Sunset Date, provide Targacept with written notice of such
determination and AstraZeneca shall (a) within twenty (20) days of such notice,
pay Targacept the milestone in Section 6.5.1(a)(3) in the amount of Twenty
Million Dollars (US $20,000,000), (b) from the date of such notice (the
“Commencement Date”), use Commercially Reasonable Efforts to Develop and
Commercialize Ispronicline in accordance with Section 5.5.1(a), (c) as provided
in Section 6.4.1, pay (to the extent not already paid), all of the aggregate FTE
Costs for all FTEs and External Targacept R&D Costs relating to the Research
Program incurred in accordance with the Targacept Research Budget during the
Pre-Phase IIb Period, such amount to be paid in accordance with Section 6.4.3.

3.3.2 Election to Not Commence Development of Ispronicline. If AstraZeneca
determines, in its sole discretion based on the results of the Pre-Phase IIb
Program and all other available information with respect to Ispronicline, to not
proceed with the further Development of Ispronicline, AstraZeneca shall, on or
prior to the Sunset Date, and in any event promptly following its determination,
provide Targacept with written notice of such determination and, if so requested
by Targacept, shall participate in a meeting, to include senior executives from
both Targacept and AstraZeneca, to discuss such termination and the reasons
therefor. AstraZeneca shall have the right, on written notice to Targacept
within [********] following the end of such meeting, or such longer period as
the Parties may agree in writing (the last day of such period, or, if earlier,
the date of such notice, the “Notice Date”), to elect, (x)

 

81



--------------------------------------------------------------------------------

notwithstanding its earlier notice, to proceed with further Development of
Ispronicline pursuant to the Product Development Plan for Ispronicline (as the
same may have been amended prior to such notification in accordance with
Section 2.3.4), in which event Section 3.3.1 shall apply, with the date of such
notice being the Commencement Date, or (y) to not proceed with the further
Development of Ispronicline, in which event, (i) AstraZeneca may elect to
terminate this Agreement in accordance with Section 11.2.1(a) or (ii) subject to
Targacept’s right to terminate this Agreement in accordance with
Section 11.2.1(b), AstraZeneca may indicate to Targacept its desire to proceed
with the conduct of the Research Program and continue this Agreement, in which
event Section 3.3.2(b) applies.

(a) Termination of this Agreement. If (i) AstraZeneca elects to terminate this
Agreement in accordance with Section 11.2.1(a) or (ii) Targacept elects to
terminate this Agreement in accordance with Section 11.2.1(b), then,
notwithstanding anything in this Agreement to the contrary, (A) AstraZeneca
shall not be required to pay (1) the milestone in Section 6.5.1(a)(3) in the
amount of Twenty Million Dollars (US $20,000,000) or any other milestone
payments under Section 6.5, or (2) any of the aggregate FTE Costs for all FTEs
and External Targacept R&D Costs relating to the Research Program incurred by or
on behalf of Targacept in connection with the Research Program, (B) to the
extent any such milestone payments or FTE Costs have been paid, such amounts
shall be refunded to AstraZeneca in accordance with Section 11.3.1, (C) as
consideration for the assignment of rights in and to the AstraZeneca Pre-Phase
IIb Program Technology and AstraZeneca Pre-Phase IIb Program Patent Rights under
Section 11.3.1(c), Targacept shall pay to AstraZeneca Five Million Dollars (US
$5,000,000) in accordance with 11.3.1 and (D) the other consequences of such
termination set forth in Sections 11.3.1 and 11.3.6 shall apply.

(b) Continuation of Research Program. If (x) AstraZeneca elects to not proceed
with the Development of Ispronicline but to continue this Agreement as set forth
in Section 3.3.2(y)(ii) and (y) Targacept does not elect to terminate this
Agreement in accordance with Section 11.2.1(b), Targacept shall have the right,
at its sole election, to either: (A) terminate all specific diligence
obligations with respect to Ispronicline under this Agreement (including
Section 5.5.1(a)) such that Ispronicline becomes a Collaboration Compound
hereunder, or (B) terminate this Agreement with respect to Ispronicline such
that Ispronicline becomes a

 

82



--------------------------------------------------------------------------------

Terminated Compound (but, for purposes of clarity, not a Terminated AZ
Compound), provided that upon either election ((A) or (B)), AstraZeneca shall
have the right to terminate this Agreement within ten (10) Business Days of
delivery of notice of such election by Targacept in accordance with
Section 11.2.1(a). If AstraZeneca does not elect to terminate this Agreement
pursuant to Section 11.2.1(a), the conduct of the Research Program and all other
activities under this Agreement shall continue except with respect to
Ispronicline as set forth in this Section 3.3.2(b).

(1) If Targacept elects, pursuant to Section 3.3.2(b)(y)(A), to terminate all
specific diligence obligations with respect to Ispronicline under this
Agreement, (A) Ispronicline shall become a Collaboration Compound (and, if
subsequently Exploited by or on behalf of AstraZeneca, subject to payment of
royalties and milestones as Ispronicline, but otherwise to be treated in all
respects under this Agreement as a Collaboration Compound), (B) AstraZeneca
shall not be required to pay the milestone in Section 6.5.1(a)(3) in the amount
of Twenty Million Dollars (US $20,000,000) or any other milestone payments under
Section 6.5 with respect to Ispronicline or any Ispronicline Products, and
(C) AstraZeneca shall pay (to the extent not already paid), all of the aggregate
FTE Costs for all FTEs and External Targacept R&D Costs relating to the Research
Program incurred in accordance with the Targacept Research Budget during the
Pre-Phase IIb Period, such amount to be paid in accordance with Section 6.4.3.

(2) If Targacept elects, pursuant to Section 3.3.2(b)(y)(B), to terminate this
Agreement with respect to Ispronicline, and AstraZeneca does not elect to
terminate this Agreement pursuant to Section 11.2.1(a), (A) Ispronicline shall
become a Terminated Compound (but not a Terminated AZ Compound), Targacept shall
have the right to Exploit Ispronicline outside the Field and Sections 11.3.1(c),
11.3.1(d), and 11.3.6(c)(1) shall apply with respect to Ispronicline,
(B) AstraZeneca shall not be required to pay the milestone in
Section 6.5.1(a)(3) in the amount of Twenty Million Dollars (US $20,000,000) or
any other milestone payments under Section 6.5 with respect to Ispronicline or
any Ispronicline Products, (C) as consideration for the assignment of rights in
and to the AstraZeneca Pre-Phase IIb Program Technology and

 

83



--------------------------------------------------------------------------------

AstraZeneca Pre-Phase IIb Program Patent Rights granted under this Agreement,
Targacept shall pay to AstraZeneca Five Million Dollars (US $5,000,000), and
(D) AstraZeneca shall pay (to the extent not already paid), all of the aggregate
FTE Costs for all FTEs and External Targacept R&D Costs relating to the Research
Program incurred in accordance with the Targacept Research Budget during the
Pre-Phase IIb Period, such amount to be paid in accordance with Section 6.4.3,
provided that AstraZeneca shall have the right to offset the Targacept payment
set forth in clause (C), if not already paid to AstraZeneca, against
AstraZeneca’s payment under this clause (D).

4. RESEARCH PROGRAM

4.1 Implementation of the Research Program.

4.1.1 Objectives of the Research Program. The objectives of the Research Program
shall be the discovery and development of Active+ Compounds for consideration by
AstraZeneca so as to permit AstraZeneca to select [********]Collaboration
Compounds suitable for further scientific evaluation as provided in the Research
Plan. Except for the AstraZeneca Research Activities, which activities
AstraZeneca shall (x) have the sole right and responsibility to conduct at its
sole expense and (y) coordinate through the JRC with Targacept’s activities in
the Research Program, Targacept shall have the sole right and responsibility to
conduct the Research Program. Targacept shall have the right to contract with
Third Parties for the conduct of any activities under the Research Plan, an
Annual Research Plan or an Additional Research Plan, subject to the prior
approval of AstraZeneca, not to be unreasonably withheld, conditioned or
delayed; provided that Targacept shall (a) before engaging any contractor to
perform such activities, [********] in good faith [********] perform such
activities, (b) not unreasonably select a Third Party to conduct such activities
[********], and (c) remain responsible for the performance of its obligations
hereunder with respect to such activities (unless conducted by AstraZeneca). For
purposes of clarity, it would not be reasonable for AstraZeneca to withhold its
consent to Targacept’s contracting certain activities to a particular contractor
solely because AstraZeneca wishes to perform such activities. In the event that
Targacept selects AstraZeneca to conduct any activity that was originally
assigned to Targacept (or a Third Party engaged by Targacept) in the Research
Plan, an Annual Research Plan or an Additional Research Plan, and

 

84



--------------------------------------------------------------------------------

for which the corresponding expense was included in the applicable Targacept
Research Budget, such Targacept Research Budget shall be reduced by the amount
budgeted for such activity in the applicable plan. For purposes of clarity, in
addition to AstraZeneca Research Activities, AstraZeneca shall have the right,
in its sole discretion, to conduct research and development activities other
than AstraZeneca Research Activities with respect to Collaboration Compounds,
Candidate Drugs and Products during the Term, including by generating
Derivatives with respect thereto. Any Derivatization of Ispronicline during the
Research Program Term shall be subject to the notice to, coordination by and
oversight of the JRC.

4.1.2 Research Program Term. The Research Program shall commence on the
Effective Date and, unless terminated earlier in accordance with Section 11.2.2,
shall continue until the earlier of (a) the fourth anniversary of the Effective
Date, or such later date as the Parties may agree in writing, and (b) the end of
the Term (the “Research Program Term”); provided that, for purposes of clarity,
if the Research Program is terminated pursuant to Section 11.2.2, the effective
date of such termination shall be the last day of the Research Program Term.

4.2 Research Plan; Annual Research Plans. The Research Plan and the Annual
Research Plan for the first Contract Year shall be agreed upon by the Parties as
of the Execution Date. For each Contract Year during the Research Program Term
commencing with the second Contract Year, an Annual Research Plan shall be
prepared by or at the direction of, and shall be approved by, the JRC, with any
disputes with respect to it being submitted to the ESC for resolution in
accordance with Section 2.1.5. The Parties shall manage the preparation of each
Annual Research Plan in a manner designed to obtain approval no later than
thirty (30) days prior to the end of the then-current Contract Year. Each Annual
Research Plan shall: (a) set forth (i) the research objectives and activities to
be performed for the Contract Year covered by the Annual Research Plan with
reasonable specificity, (ii) the Party that shall be responsible for performing
such activities, (iii) a timeline for such activities, and (iv) with respect to
those activities for which Targacept is responsible, the number of FTEs
estimated to be required to perform such activities, the corresponding FTE Cost
for such activities, and the estimated External Targacept R&D Costs for such
activities (if any), broken down on a Contract Quarter basis (collectively, a
“Targacept Research Budget”); and (b) be consistent with the Research Plan and
the terms of this Agreement. Without limiting the generality of the foregoing,
the

 

85



--------------------------------------------------------------------------------

objectives of each Annual Research Plan shall include, as appropriate from time
to time during the Research Program Term and consistent with the Research Plan,
conducting the necessary research activities to identify or generate
Collaboration Candidates that show promise to be Active+ Compounds, to identify
or generate Active+ Compounds, and select Collaboration Compounds, that show
promise for Development as Candidate Drugs and Commercialization as Products,
and to recommend Collaboration Compounds for Development as Candidate Drugs. The
Research Plan and any Annual Research Plan may be amended from time to time by
the JRC pursuant to Section 2.2.4; provided, however, that in the event that
such an amendment would change or otherwise increase Targacept’s activities
under the applicable plan (as distinguished from an amendment that modifies the
objectives of a plan but not Targacept’s activities), resulting in an expense to
Targacept not contemplated in the then-current Total Research Budget or
applicable then-current Targacept Research Budget, which additional expense is
[********], Targacept shall advise AstraZeneca in good faith of the aggregate
additional cost of such activities and the Parties through the JRC shall agree
on a corresponding amendment to the Total Research Budget or applicable
Targacept Research Budget to reflect the commercially reasonable costs of such
activities [********], such matter shall promptly be referred to an Expert in
accordance with Section 14.4 (expedited arbitration).

4.3 Screening and Designation of Compounds.

4.3.1 Screening and Prioritization of Compounds. During the Research Program
Term, Targacept shall use good faith and Commercially Reasonable Efforts to
identify and screen for Minimum Binding Affinity all Compounds that show promise
to be potential Collaboration Candidates. For the avoidance of doubt, any
compounds that both (a) are Derived from a Collaboration Candidate, Active+
Compound, Collaboration Compound or Candidate Drug (other than Ispronicline (or
any Licensed Derivatives with respect thereto) after the end of the Research
Program Term or the Restricted Derivative Period for Ispronicline, whichever
occurs first (for purposes of clarity, any Licensed Derivatives with respect to
Ispronicline (or any Licensed Derivatives with respect thereto) shall be
included in this Section 4.3.1 solely for screening purposes and not for
purposes of expanding the definition of Collaboration Candidate), and other than
any Option Compound Candidate Drug) by or on behalf of a Party during the
Research Program Term or the Tail Period and (b) either have Minimum Binding
Affinity or are

 

86



--------------------------------------------------------------------------------

not the [********] where an objective of the [********], in whole or in part,
was [********] shall be Collaboration Candidates, subject to screening under the
Research Program or an Additional Research Program. The JRC shall prioritize for
each Contract Quarter the order in which Collaboration Candidates and Active+
Compounds shall progress through additional screens and activities under the
Research Program or any Additional Research Program, provided that the JRC shall
prioritize the screening of any Derivatives of a Collaboration Candidate that do
not satisfy clause (b) of the definition of Minimum Binding Affinity in
Section 1.184 so as to enable the JRC to determine whether each such Derivative
is an Active+ Compound promptly following the determination that such Derivative
does not satisfy clause (b) of such definition. For the avoidance of doubt, with
respect to any Compounds in the Research Program or any Additional Research
Program, Targacept shall have the right, in any Contract Quarter, to screen and
conduct research activities under the Research Program or any Additional
Research Program with respect to Collaboration Candidates and Active+ Compounds
that are not scheduled for screening in such Contract Quarter under the
applicable Annual Research Plan or Additional Research Plan at its own cost and
expense; provided that Targacept shall provide AstraZeneca with advance written
notice of any such activities, which notice shall specify those Collaboration
Candidates and Active+ Compounds with respect to which Targacept plans to screen
and conduct research activities, and the specific screening and research
activities to be performed, during such Calendar Quarter; and provided further
that such activities shall not derogate from or otherwise adversely affect
Targacept’s conduct of activities under the Research Program during such
Contract Quarter with respect to such Collaboration Candidates or Active+
Compounds, or screening or other activities that are scheduled for such Contract
Quarter. For purposes of clarity, all Technology resulting from such additional
research activities shall be Targacept Research Technology or Joint Technology,
as applicable, and all Compounds that are subject to, or generated or identified
under, such additional research activities, shall remain subject to this Article
4 and the other terms and conditions of this Agreement. Notwithstanding the
foregoing, neither Party shall, in connection with the Research Program, make
any Derivatives (including by conducting further optimization) of a
Collaboration Candidate that that does not satisfy clause (b) of the definition
of Minimum Binding Affinity in Section 1.184 unless such Collaboration Candidate
is an Active+ Compound.

 

87



--------------------------------------------------------------------------------

4.3.2 Designation of Active+ Compounds. The JRC or, on written notice to
Targacept, AstraZeneca, shall have the right at any time during the Research
Program Term or the Tail Period to determine that a Collaboration Candidate that
is not a Terminated Compound satisfies the Active+ Criteria, whereupon such
Collaboration Candidate shall become an Active+ Compound; provided, however,
that Targacept shall have the right, for a period of [********] after such
determination, to challenge such determination by referring its dispute with
respect to such determination to the ESC pursuant to Section 2.1.5(c), and then,
if applicable, to an Expert for resolution in accordance with Section 14.3
(accelerated arbitration); provided further that, for clarity, such
Collaboration Candidate shall continue to be an Active+ Compound unless and
until Targacept challenges such determination within such [********] period and
such Collaboration Candidate is finally determined by the ESC (in accordance
with Section 2.1.5(c)) or an Expert (in accordance with Section 14.3) to not
satisfy the Active+ Criteria, in which event, if such putative Active+ Compound
had been designated a Lead Collaboration Compound, (i) it and all Related
Collaboration Compounds with respect to it shall be Terminated Compounds
(unless, with respect to any such Related Collaboration Compound, such Related
Collaboration Compound is a Related Collaboration Compound to another Lead
Collaboration Compound that has not been terminated) and (ii) AstraZeneca shall
have the right to designate a replacement Lead Collaboration Compound pursuant
to Section 4.7.1.

4.3.3 Designation of Lead and Related Collaboration Compounds. Subject to
Section 4.7.1, the JRC or AstraZeneca may at any time during the Research
Program Term or the Tail Period designate any Active+ Compound that is not a
Terminated Compound as a Lead Collaboration Compound. With respect to each such
designated Lead Collaboration Compound, any Related Collaboration Compounds with
respect thereto shall be automatically deemed to be designated as a
Collaboration Compound. Upon each designation of a Lead Collaboration Compound
by AstraZeneca, the Parties shall cooperate to prepare a list of all Related
Collaboration Compounds with respect thereto. For purposes of clarity, all
Licensed Derivatives with respect to Ispronicline shall be Candidate Drugs and
not Collaboration Compounds, unless AstraZeneca, in its sole discretion, elects
to designate such a Licensed Derivative as a Lead Collaboration Compound.

 

88



--------------------------------------------------------------------------------

4.4 Conduct of Research Program.

4.4.1 Targacept Diligence. Targacept shall use Commercially Reasonable Efforts
to conduct the Research Program in accordance with the Research Plan and to
achieve the objectives set forth therein and in Section 4.1.1 and to do so in
accordance with the Total Research Budget and each Targacept Research Budget,
including by committing such resources, including FTEs, as are specified in each
Annual Research Plan to conduct its activities set forth therein; provided that
Targacept shall have the right to notify the JRC promptly upon becoming aware of
a scientific or technical problem outside of its reasonable control (which, for
purposes of clarity, shall not include issues arising from [********]) that is
likely, notwithstanding Targacept’s exercise of Commercially Reasonable Efforts,
to preclude Targacept from completing any activity or meeting any objective set
forth in an Annual Research Plan with the estimated FTEs (or 110% of the FTEs)
(a “Material Unexpected Technical Research Problem”). As part of such
notification, Targacept shall provide the JRC with a reasonably detailed
description of such Material Unexpected Technical Research Problem, together
with its good faith belief as to the steps necessary to complete such activity
or meet such objective, if practicable at all, in light of such Material
Unexpected Technical Research Problem. Upon receipt of such notification, the
JRC shall then meet [********] to determine whether to modify the Annual
Research Plan as it applies to such activity or objective to: [********] take
such other action as may be mutually acceptable to the Parties (each a “Research
Workaround”); provided that, following notification of a Material Unexpected
Technical Research Problem with respect to an activity or objective, Targacept
shall not be required to perform such activity or seek to achieve any such
objective unless and until the JRC acts to address such Material Unexpected
Technical Research Problem. Except as otherwise provided in a Research
Workaround or in Section 6.4.3, Targacept shall be solely responsible for any
FTE Costs or External Targacept R&D Costs for an activity that exceed the amount
set forth in the Targacept Research Budget for such activity or the Total
Research Budget in the aggregate. For purposes of clarity, subject to
Targacept’s rights to conduct additional activities under the Research Program
as provided in Section 4.3.1, no modification to the Annual Research Plan (or
Targacept Research Budget with respect thereto) will be implemented unless
agreed by the JRC pursuant to Section 2.2.4, in accordance with the proviso set
forth in Section 4.2.

4.4.2 Specified Personnel. The scientific and technical personnel of Targacept
considered by AstraZeneca to be important for the conduct of the Research
Program (the

 

89



--------------------------------------------------------------------------------

“Specified Personnel”) are listed on Schedule 4.4.2, [********]. Without
limiting the foregoing, Targacept shall, consistent with [********] Schedule
4.4.2 and their experience and expertise, assign each Specified Personnel (or,
in the event any Specified Personnel is no longer employed by Targacept, an
individual who holds a substantially similar position within Targacept and who
has substantially similar or greater expertise with respect to NNRs generally)
to conduct those activities under the Research Program (including service on a
Research Project Team) that are relevant to his or her area(s) of expertise
without regard to other projects that Targacept may be conducting itself or with
or for a Third Party. For so long as each of the Specified Personnel is employed
by Targacept, as and to the extent the Research Plan requires, [********], and
Targacept shall not materially reduce the responsibilities or activities of any
Specified Personnel with respect to the Research Program without the prior
written approval of AstraZeneca, which approval shall not be unreasonably
withheld, conditioned or delayed. In the event that any Specified Personnel is
no longer employed by Targacept or is otherwise incapable of helping Targacept
perform its obligations under this Agreement (e.g., becomes disabled), the
Parties shall meet and discuss in good faith how best to proceed, provided in no
event shall this discontinuation of employment or incapacity of any Specified
Personnel with Targacept in and of itself be deemed a breach by Targacept of
this Agreement or a basis for termination by AstraZeneca pursuant to
Section 11.2.4. In any event, Targacept shall continue to be responsible for
performing the Research Program in accordance with this Agreement, and any
consent or agreement by AstraZeneca pursuant to this Section 4.4.2 shall not be
deemed to be a waiver of any failure of Targacept to conduct the Research
Program under this Agreement.

4.4.3 AstraZeneca Diligence. AstraZeneca shall use Commercially Reasonable
Efforts to conduct the AstraZeneca Research Activities set forth in each Annual
Research Plan, if any.

4.4.4 Compliance and Funding. Each Party shall perform its obligations under
each Annual Research Plan in good scientific manner and in compliance with all
Applicable Laws. For purposes of clarity, with respect to each activity
performed under an Annual Research Plan that will or would reasonably be
expected to be submitted to a Regulatory Authority in support of a Regulatory
Filing or Drug Approval Application, the Party performing such activity shall
comply in all material respects with the regulations and guidance of the FDA
that constitute

 

90



--------------------------------------------------------------------------------

Good Laboratory Practice or Good Manufacturing Practices (or, if and as
appropriate under the circumstances, International Conference on Harmonization
(ICH) guidance or other comparable regulation and guidance of any Regulatory
Authority in any country or region in the Territory). Subject to Targacept’s
right to receive the funding described in Section 6.4, each Party shall be
solely responsible for paying the salaries, benefits and all other costs and
expenses of its employees and the fees and all other costs and expenses payable
to any consultants or Third Party contractors, in each case conducting its
activities under Annual Research Plans or Additional Research Plans.

4.4.5 Cooperation. Scientists at Targacept and AstraZeneca shall cooperate in
the performance of the Research Program and, subject to the terms of this
Agreement and any confidentiality obligations to Third Parties, shall, if
requested by the other Party and at its own cost, exchange such data,
information and materials as are reasonably necessary for the other Party to
perform its obligations under any Annual Research Plan.

4.5 Records.

4.5.1 Record Keeping.

(a) Research Program Records. Each Party shall maintain records of its
activities in the Research Program in sufficient detail, in good scientific
manner and otherwise in a manner that reflects all work done and results
achieved. Subject to Article 7, each Party shall provide the other Party with
access during normal business hours and upon reasonable advance notice to
inspect and copy such records to the extent reasonably required for the
performance of the requesting Party’s obligations under this Agreement.

(b) Record Keeping Policies. Without limiting the generality of
Section 4.5.1(a), each Party agrees to maintain a policy that requires its
employees and consultants to record and maintain all data and information
developed during the Research Program in a manner designed to establish the
earliest date of invention or diligence to reduction to practice. At a minimum,
the policy shall require such individuals to record such data and information by
them in standard laboratory notebooks that are dated and corroborated by
non-inventors on a regular, contemporaneous basis.

 

91



--------------------------------------------------------------------------------

4.6 Reports. Each Party shall keep the JRC regularly informed of the progress of
its activities under the Research Program and any Additional Research Program.
Without limiting the generality of the foregoing, Targacept shall, [********],
provide: (a) reports to the JRC and AstraZeneca in reasonable detail regarding
the status of its activities under the Research Program and any Additional
Research Program, [********]; (b) advise the JRC and AstraZeneca of its
identification of Collaboration Candidates (and any Derivatives of
Ispronicline); (c) provide the JRC and AstraZeneca with the results of
activities conducted in the Research Program and any Additional Research Program
with respect to each Collaboration Candidate (and any Derivative of
Ispronicline) so as to enable AstraZeneca and the JRC to determine (i) whether
such Collaboration Candidate (or such Derivative) is an Active+ Compound and
(ii) [********]; (d) provide the JRC and AstraZeneca with a complete list of all
Terminated Compounds of which it is aware as of such date; (e) [********] and
AstraZeneca copies of any applications for Patent Rights, results of freedom to
operate analyses and other information with respect to the intellectual property
status of any Collaboration Candidates or Active+ Compounds (including a
description of all license agreements regarding, and other agreements relating
to Targacept’s Control (including any financial or other obligations with
respect thereto) of any such Collaboration Candidate or Active+ Compound, which
agreements Targacept shall deliver to AstraZeneca (with financial terms redacted
to the extent AstraZeneca has no responsibility therefor) upon request);
provided that Targacept shall not be required to provide privileged information
with respect to such intellectual property status unless and until procedures
reasonably acceptable to Targacept are in place to protect such privilege; and
(f) provide the JRC and AstraZeneca with such additional information with
respect to the foregoing ((a) through (e)) known to Targacept as may be
reasonably requested from time to time by the JRC or AstraZeneca. AstraZeneca
shall provide the JRC and Targacept, [********], with: (i) reports in reasonable
detail regarding the status of all AstraZeneca Research Activities and such
additional information with respect thereto known to AstraZeneca as may be
reasonably requested from time to time by the JRC or Targacept; (ii) notice of
all Collaboration Candidates and [********]; (iii) notice of all Derivatives
with respect to Ispronicline Derived prior to the end of the Research Program
Term or the Restricted Derivative Period for Ispronicline, whichever occurs
first; (iv) the results of activities conducted in the Research Program and any
Additional Research Program with respect to each Collaboration Candidate so as
to enable the JRC to determine (A)

 

92



--------------------------------------------------------------------------------

whether such Collaboration Candidate is an Active+ Compound, and (B) the order
in which Active+ Compounds should progress through additional screens and the
additional screens to be performed; and (v) a complete list of all Terminated
Compounds of which it is aware as of such date. In addition, AstraZeneca shall
provide Targacept with a copy of the final report (or if no final report is
produced, the latest available report) for each AstraZeneca Research Activity;
provided that, if such AstraZeneca Research Activity is a non-clinical study
designed to be conducted in accordance with GLP, such copy shall be signed. For
purposes of clarity, (x) if either Party is required pursuant to this
Section 4.6 to provide a report, advisement, results or information to the JRC
and provides such report, advisement, results or information to the
representatives of the other Party on the JRC, such providing Party shall
thereupon also be deemed to have provided such report, advisement, results or
information to the other Party pursuant to this Section 4.6 or (y) all
information provided by Targacept (including by its Patent Coordinator) to
AstraZeneca’s Patent Coordinator shall be deemed to have been provided to the
JRC and AstraZeneca pursuant to clause (e) above.

4.7 Collaboration Compound Pool.

4.7.1 Replacement of Lead Collaboration Compounds. If, following the
Collaboration Compound Pool Satisfaction Date but on or prior to the last day of
the Tail Period (or, if later, resolution of any dispute pursuant to
Section 4.3.2), the JRC or AstraZeneca designates an Active+ Compound as a Lead
Collaboration Compound (a “Lead Collaboration Compound Designation”),
AstraZeneca shall, not later than (i) thirty (30) days after the date on which
Targacept delivers to AstraZeneca the written statement called for by
Section 12.4 with respect to such Lead Collaboration Compound or (ii) such other
date as the Parties may agree in writing (the “Replacement Expiration Date”),
determine which existing Lead Collaboration Compound shall be replaced in the
Collaboration Compound Pool with such Active+ Compound (each determination to
replace an existing Lead Collaboration Compound, a “Replacement Compound
Designation”). Each such Replacement Compound Designation shall be reflected in
a written notice to Targacept on or before the applicable Replacement Expiration
Date. Each Active+ Compound (and all Related Collaboration Compounds with
respect thereto) that is the subject of a Lead Collaboration Compound
Designation by AstraZeneca shall thereupon be included in the Collaboration
Compound Pool as of the date of the applicable Lead Collaboration

 

93



--------------------------------------------------------------------------------

Compound Designation, and each Lead Collaboration Compound (and all Related
Collaboration Compounds with respect thereto) replaced in the Collaboration
Compound Pool shall no longer be a Collaboration Compound on the date of the
Replacement Compound Designation and, if such date is after the end of the Tail
Period, such Lead Collaboration Compound shall become a Terminated Compound;
provided that, notwithstanding the foregoing, if such replaced Lead
Collaboration Compound or any Related Collaboration Compound with respect
thereto is a Related Collaboration Compound with respect to another Lead
Collaboration Compound, such compound shall be or remain a Related Collaboration
Compound. If the JRC or AstraZeneca makes a Lead Collaboration Compound
Designation under this Section 4.7.1 but a corresponding Replacement Compound
Designation is not made on or prior to the Replacement Expiration Date, the Lead
Collaboration Compound subject to the Lead Collaboration Compound Designation
shall no longer be a Lead Collaboration Compound as of the Replacement
Expiration Date and, if such date is after the end of the Research Program Tail
Period, such Collaboration Compound shall become a Terminated Compound.

4.7.2 Composition of Collaboration Compound Pool. For purposes of clarity,
(a) except as provided in Section 4.7.1 there can be no more than [********]
Lead Collaboration Compounds in the Collaboration Compound Pool at any time
(provided that, for purposes of clarity, AstraZeneca shall have the right to
designate each such Lead Collaboration Compound and any or all Related
Collaboration Compounds and Licensed Derivatives with respect thereto as
Candidate Drugs under Article 5), (b) neither Ispronicline nor, except if
designated by AstraZeneca pursuant to Section 4.3.3, any Licensed Derivative
with respect thereto, shall count towards the Collaboration Compound Pool, (c) a
Lead Collaboration Compound that is designated as a Candidate Drug other than
Ispronicline shall continue to count towards the Collaboration Compound Pool,
(d) no Terminated Compound or Option Compound (including any Option Compound
Candidate Drug or any Option Compound Product) shall count towards the
Collaboration Compound Pool and (e) until the Collaboration Compound Pool
Satisfaction Date, all Collaboration Compounds so designated by the JRC or
AstraZeneca shall be included in the Collaboration Compound Pool.

 

94



--------------------------------------------------------------------------------

4.8 Additional Research Program.

4.8.1 Scope of Additional Research Program. Subject to Section 4.8.2, if
requested by AstraZeneca: (a) prior to the later of the end of the Research
Program Term and the [********] after the date that AstraZeneca has received all
screening data and analyses generated in the Research Program for a particular
Unscreened Collaboration Candidate, the Parties shall, during the Research
Program Tail Period, undertake such additional research activities with respect
to such Unscreened Collaboration Candidate selected prior to such date by
AstraZeneca for such additional research activities and, in such event, the
Parties shall use Commercially Reasonable Efforts to conduct such additional
research activities so as to enable the JRC to determine whether such Unscreened
Collaboration Candidate satisfies the Active+ Criteria promptly following the
end of the Research Program Term; or (b) during the Research Program Term or the
Tail Period, the Parties shall undertake such additional research activities
with respect to any (i) Active+ Compound or (ii) any Collaboration Candidate
that is Derived from an Active+ Compound, Collaboration Compound or Candidate
Drug (other than any Option Compound Candidate Drug) during the Research Program
or the Tail Period that are, in each case ((i) and (ii)), selected by
AstraZeneca during the Research Program or the Tail Period for such additional
research activities; in each case ((a) and (b)), as AstraZeneca reasonably
determines are necessary or useful in connection with the selection of
Collaboration Compounds or the designation of Candidate Drugs (each, an
“Additional Research Program”); provided that, except as provided in Section 4.9
or as otherwise agreed in writing by the Parties, no Additional Research Program
Term shall continue after [********] (such date, as may be extended pursuant to
Section 4.9 or by the written agreement of the Parties, the “ARP Selection
Date”).

4.8.2 Additional Research Plan. Promptly following any request pursuant to
Section 4.8.1, the JRC shall prepare a plan for such additional research
activities, as may be amended from time to time in accordance with the terms
hereof (each, an “Additional Research Plan”), which plan shall set forth (a) the
research objectives for and activities to be performed in such period with
reasonable specificity, (b) the Party that shall be responsible for performing
each activity, (c) a timeline for each activity, and (d) with respect to those
activities for which Targacept is responsible, the number of FTEs estimated to
be required to perform such activities, the corresponding FTE Cost for such
activities (provided that if such activities were performed under the Research
Program, the FTE Cost for such activities under an Additional Research Plan

 

95



--------------------------------------------------------------------------------

shall be substantially similar to the FTE Cost for such activities under the
Research Program), and the estimated External Targacept R&D Costs for such
activities, broken down on a Calendar Quarter basis (collectively the “ARP
Budget”); provided that Targacept, without its consent, not to be unreasonably
withheld, conditioned or delayed, shall not be required to undertake any
activities that are materially different from those undertaken by Targacept in
the course of the Research Program. Any Additional Research Plan (including any
ARP Budget with respect thereto) may be amended (including, by the
identification of additional compounds identified by AstraZeneca pursuant to
Section 4.8.1) at any time by the JRC pursuant to Section 2.2.4; provided,
however, that in the event that such an amendment would change or otherwise
increase Targacept’s activities under the applicable plan (as distinguished from
an amendment that modifies the objectives of a plan but not Targacept’s
activities), resulting in an expense to Targacept not contemplated in the
then-current ARP Budget, which additional expense is [********], Targacept shall
advise AstraZeneca in good faith of the aggregate additional cost of such
activities and the Parties through the JRC shall agree on a corresponding
amendment to the applicable ARP Budget to reflect the commercially reasonable
costs of such activities [********], such matter shall promptly be referred to
an Expert in accordance with Section 14.4 (expedited arbitration).

4.8.3 Implementation of an Additional Research Plan. Each Additional Research
Plan (and any amendment thereto) shall be implemented as if it were an Annual
Research Plan and, with respect to all activities undertaken pursuant to such
Additional Research Plan, Sections 4.4 to 4.7 (inclusive) shall apply and
AstraZeneca shall reimburse Targacept for its FTE Costs and the External R&D
Costs in accordance with ARP Budget, pursuant to Section 6.4.

4.9 Disputes and Delays. If (x) there is (a) any dispute as to [********],
(b) any delay in approving or dispute with respect to [********], or (c) there
is any delay [********], and (y) AstraZeneca reasonably believes that such
dispute or delay has, as a practical matter (e.g., because AstraZeneca’s access
to data or results is delayed), shortened the period during which AstraZeneca is
entitled to make a decision or election with respect to a particular compound,
or otherwise exercise a right with respect to a particular compound, under this
Agreement, AstraZeneca shall give written notice of its belief to Targacept.
[********]. The

 

96



--------------------------------------------------------------------------------

Parties shall thereafter negotiate in good faith an extension of the date on
which AstraZeneca must make such decision or election or exercise such right
with respect to such compound so that AstraZeneca shall have the full benefit of
such period as though such dispute or delay had not occurred; provided that if,
notwithstanding such good faith negotiation, the Parties are unable to agree on
the terms of such extension within [********], then AstraZeneca shall have the
right, within [********], to refer the matter to an Expert for resolution in
accordance with Section 14.4 (expedited arbitration).

4.10 Supply of Proprietary Materials. From time to time during the Research
Program Term and any Additional Research Program Term, either Party (the
“transferring Party”) may supply the other Party (the “recipient Party”) with
Proprietary Materials of the transferring Party for use in the Research Program
or an Additional Research Program (as the case may be). In connection therewith,
each recipient Party hereby agrees that (a) it shall not use such Proprietary
Materials for any purpose other than exercising its rights or performing its
obligations hereunder; (b) it shall use such Proprietary Materials only in
compliance with all Applicable Laws; (c) it shall not transfer any such
Proprietary Materials to any Third Party without the prior written consent of
the transferring Party, except as expressly permitted hereby or, in the case of
Targacept, except for any transfer to a Third Party engaged by a Party to
perform services in the Research Program; provided that in no event shall such
Proprietary Materials be transferred to a Third Party unless that Third Party
has entered into a Confidentiality Agreement and a Material Transfer Agreement
reasonably acceptable to the transferring Party; (d) the recipient Party shall
not acquire any right, title or interest in or to such Proprietary Materials as
a result of such supply by the transferring Party; and (e) upon the expiration
or termination of the Research Program Term, or if there is an Additional
Research Program, with respect to the Compound that is the subject thereof, upon
the expiration or termination of the Tail Period, the recipient Party shall, if
and as instructed by the Party, either destroy or return any such Proprietary
Materials that are not the subject of the grant of a continuing license
hereunder. For purposes of this Section 4.10, Proprietary Materials with respect
to Collaboration Compounds and Candidate Drugs shall be deemed Proprietary
Materials of AstraZeneca.

 

97



--------------------------------------------------------------------------------

4.11 Additional Compounds and Licensed Derivatives.

4.11.1 Disputes as to Designation of Additional Compounds or Licensed
Derivatives. In the event the Parties are unable to agree as to whether a
compound or product is (a) an Additional Compound (including a Related
Collaboration Compound) with respect to a Collaboration Compound, Candidate Drug
or Product (or an Additional Product that contains such Additional Compound) or
(b) a Licensed Derivative with respect to a Collaboration Compound, Candidate
Drug or Product (or a Product that contains such Licensed Derivative), such
matter shall be referred to an Expert for resolution in accordance with
Section 14.3 (accelerated arbitration) and such compound or product shall
[********], as the case may be, unless and until such product or compound
[********]; provided that [********].

4.11.2 Designation of Initial in vivo Assay for an Other NNR Compound. If at any
time, either Party believes in good faith, based on general consensus in the
scientific community, that a certain validated assay is a predictor of
therapeutic activity in the Field or Schizophrenia, as applicable, for an Other
NNR Compound, such Party shall propose in writing to the other Party such assay,
and the criteria (including the applicable dose) by which activity will be
measured with respect to such assay. If the Parties are unable to agree as to
(a) whether such assay is a predictor of therapeutic activity in the Field or
Schizophrenia, as applicable, or (b) the activity criteria for such an assay, in
each case ((a) and (b)), within sixty (60) days after such written proposal,
such matter shall be referred to an Expert for resolution in accordance with
Section 14.3 (accelerated arbitration). If any such assay is approved and
designated, then from and after the date of such designation (which, for
purposes of clarity, shall be the date the Parties agree on such assay or, in
the event of a dispute, the date of the Expert’s final decision pursuant to
Section 14.3.2), such assay shall be employed for purposes of the definition of
Additional Compound set forth in Section in Section 1.9(d)(iii). For each in
vivo assay for an Other NNR Compound designated and approved pursuant to this
Section 4.11.2 (i) during the Research Program Term or the Tail Period, the
minutes of the next meeting of the JRC following such designation and approval
shall identify such assay as having been designated and approved for such Other
NNR Compound and the date of such designation and approval or (ii) after the end
of the Tail Period, the minutes of the next meeting of the JDC following such
designation and approval shall identify such assay as having been designated and
approved for such Other NNR Compound and the date of such designation and
approval.

 

98



--------------------------------------------------------------------------------

4.11.3 Disputes as to Replacement Assays. In the event a Party desires to
replace [********] with a different validated assay that (a) is [********], than
the existing assay or test with respect to the applicable NNR, based on general
consensus in the scientific community, and (b) [********] such Party shall
propose in writing to the other Party such replacement assay, and the criteria
[********] with respect to such assay. If the Parties are unable to agree as to
(i) whether any such proposed replacement assay (A) is [********] or
(B) [********] or (ii) the [********]for such an assay, in each case ((i) and
(ii)) [********], such matter shall be referred to an Expert for resolution in
accordance with Section 14.3 (accelerated arbitration). If any such replacement
assay is approved and designated (such an approved replacement assay, a
“Replacement Assay”) for an existing assay, then from and after the date of such
designation (which, for purposes of clarity, shall be the date the Parties agree
on such Replacement Assay or, in the event of a dispute the date of the Expert’s
final decision pursuant to Section 14.3.2), such Replacement Assay shall
[********]; provided that, with respect to any compound or product [********],
the then-existing assay shall [********]. For each Replacement Assay designated
and approved pursuant to this Section 4.11.3 (A) during the Research Program
Term or the Tail Period, the minutes of the next meeting of the JRC following
such designation and approval shall identify such Replacement Assay as having
been designated and approved and the applicable NNR and the date of such
designation and approval or (B) after the end of the Tail Period, the minutes of
the next meeting of the JDC following such designation and approval shall
identify such Replacement Assay as having been designated and approved and the
applicable NNR and the date of such designation and approval. For purposes of
clarity, (x) [********] activity in the applicable Replacement Assay, and
(y) [********] active in the applicable Replacement Assay.

5. DEVELOPMENT OF CANDIDATE DRUGS; COMMERCIALIZATION OF

PRODUCTS

5.1 Implementation of Development Programs.

5.1.1 Objectives of the Development Programs. The objectives of the Development
Programs, collectively, shall be the Development of Candidate Drugs in the Field
and in Schizophrenia to enable the Commercialization of Products in the Field
and in Schizophrenia in the Territory.

 

99



--------------------------------------------------------------------------------

5.1.2 Designation of Candidate Drugs. Within [********] after the JRC nominates
a Collaboration Compound as a Candidate Drug, the Chairman of the JRC shall
cause the JRC to notify the JDC in writing and to provide to the JDC and
AstraZeneca data, reports or other information in the JRC’s or the Parties’
possession that support its nomination. Thereafter, the Chairman of the JRC
shall cause the JRC to provide the JDC and AstraZeneca with such additional
data, other information and materials, including Proprietary Materials of the
Parties as AstraZeneca may reasonably request; provided that for purposes of
clarity, data, information and materials provided to the representatives of
AstraZeneca on the JDC shall be deemed to have been provided to AstraZeneca
pursuant to this Section 5.1.2. AstraZeneca shall have the right, in its sole
discretion, at any time during the Term, to elect to further Develop any
Collaboration Compound as a Candidate Drug based on such standards and criteria
as it deems appropriate, irrespective of whether such Collaboration Compound was
recommended by the JRC. If and when AstraZeneca decides to commence GLP
Toxicology Studies for a Collaboration Compound, AstraZeneca shall notify
Targacept in writing and the JDC shall prepare or direct the preparation of, and
approve a Product Development Plan for such Collaboration Compound. For purposes
of clarity, if AstraZeneca determines not to accept the JRC nomination of a
Collaboration Compound as a Candidate Drug, or AstraZeneca otherwise does not
elect to Develop a Collaboration Compound as a Candidate Drug (subject to
AstraZeneca’s diligence obligations pursuant to Section 5.5.1(b)), such
Collaboration Compound shall continue to be a Collaboration Compound.

5.2 Responsibility for Development and Commercialization of Candidate Drugs and
Products.

5.2.1 In General. Subject to Section 5.2.2 and except as provided in Section 3.1
with respect to the Pre-Phase IIb Program and Article 4 with respect to the
Research Program and any Additional Research Program and except for the
Targacept Development Activities, AstraZeneca shall have the sole right and
responsibility, at its sole expense, for all aspects of the Development of
Candidate Drugs (including Ispronicline and Option Compound Candidate Drugs) in
accordance with the applicable Product Development Plans (as updated and amended

 

100



--------------------------------------------------------------------------------

pursuant to Section 5.3), and all aspects of the Commercialization of Products
(including Ispronicline Products and Option Compound Products) in accordance
with the applicable Product Commercialization Plans, in the Field and in
Schizophrenia in the Territory, including the conduct of: (a) all IND-enabling
studies that are outside of the Research Program or any Additional Research
Program or are not completed during the Research Program Term or the applicable
Additional Research Program Term; (b) all activities related to studies and
Clinical Trials (including Phase I Clinical Trials, Phase II Clinical Trials,
Phase III Clinical Trials and any post-approval studies); (c) all activities
relating to the manufacture and supply of Collaboration Compounds, Candidate
Drugs and Products (including all required process development, formulation
development and scale up work with respect thereto), in each case from and after
the date a compound is designated as a Collaboration Compound; and (d) all
pre-marketing, marketing, promotion, sales, distribution, import and export
activities (including securing reimbursement, sales and marketing and conducting
any post-marketing trials or databases and post-marketing safety surveillance)
subject to Targacept’s rights under Section 5.11.2 and, if such rights are
exercised, the oversight of the CCC with respect to the Co-Promotion of
Co-Promoted Products in the Co-Promotion Territory and the terms of each
applicable Co-Promotion Agreement. Without limiting the generality of the
foregoing, AstraZeneca shall have the sole right and responsibility, at its sole
expense (except with respect to Co-Promotion Activities undertaken by Targacept,
which shall be subject to Section 5.11.2), to (i) make all Regulatory Filings
for Candidate Drugs and Products and file all Drug Approval Applications and
otherwise seek all Regulatory Approvals for Products, as well as to conduct all
correspondence and communications with Regulatory Authorities regarding such
matters, and (ii) report all Adverse Events to Regulatory Authorities if and to
the extent required by Applicable Laws, subject in each case to Section 5.9.3.

5.2.2 Exceptions. Notwithstanding Section 5.2.1, (a) Targacept shall (i) have
the right, in its sole discretion and at its sole expense, to continue all or
any portion of the Ongoing Ispronicline Trial in accordance with the protocol as
it exists as of the Execution Date and (ii) complete the Clinical Trial ongoing
as of the Execution Date designed to compare the bioavailability of the salt
forms of Ispronicline known to Targacept as the 112 and 226 salts; provided that
all data therefrom and results thereof shall be Targacept Other Technology and
shall be delivered to AstraZeneca in such form and with such frequency as
AstraZeneca may

 

101



--------------------------------------------------------------------------------

reasonably request from time to time; and provided further that [********], and
(b) without limiting the foregoing, but except as provided in Section 16.17.3,
AstraZeneca shall not be responsible for any costs or expenses incurred by
Targacept with respect to the research and development of Ispronicline prior to
the Effective Date.

5.3 Product Development Plans. A Product Development Plan for each Collaboration
Compound for which AstraZeneca elects to commence GLP Toxicology Studies shall
be prepared and approved as provided in Section 5.1.2. Each Product Development
Plan shall: (a) set forth (i) the Development objectives and activities to be
performed to progress to the next AstraZeneca development tollgate with
reasonable specificity, (ii) a timeline for such activities, (iii) which
activities, if any, are Targacept Development Activities, (iv) with respect to
any such Targacept Development Activities, the number of FTEs estimated to be
required to perform such activities, the corresponding FTE Cost, and the
estimated External Targacept R&D Costs for such activities (if any), broken down
on a Calendar Quarter basis (collectively, a “Targacept Development Budget”),
and (v) the decision points and criteria required to pass the next AstraZeneca
development tollgate; and (b) be consistent with the other terms of this
Agreement. References in this Agreement to AstraZeneca development tollgates
mean development tollgates that apply across its internal development programs
and not solely to Development Programs hereunder. Each such Product Development
Plan shall be reviewed from time to time by the JDC in accordance with
AstraZeneca’s internal milestones and tollgates and may be updated and amended
from time to time by the JDC pursuant to Section 2.3.4, with any disputes with
respect thereto submitted to the ESC for resolution in accordance with
Section 2.1.5; provided, however, that in the event that such an update or
amendment would change or otherwise increase Targacept’s activities under the
applicable plan (as distinguished from an update or amendment that modifies the
objectives of a plan but not Targacept’s activities), resulting in an expense to
Targacept not contemplated in the applicable then-current Targacept Development
Budget, which additional expense is [********], Targacept shall advise
AstraZeneca in good faith of the aggregate additional cost of such activities
and the Parties through the JDC shall agree on a corresponding amendment to the
applicable Targacept Development Budget to reflect the commercially reasonable
costs of such activities, [********], such matter shall promptly be referred to
an Expert in accordance with Section 14.4 (expedited arbitration). Targacept
shall have the right to contract with Third Parties for the conduct of any

 

102



--------------------------------------------------------------------------------

Targacept Development Activities solely to the extent provided for in the
applicable Product Development Plan and subject to the prior approval of
AstraZeneca, not to be unreasonably withheld, conditioned or delayed.

5.4 Product Commercialization Plans. No later than [********] after the date of
submission to the FDA of the first NDA for a Product, AstraZeneca shall prepare
and provide to Targacept for its review and comment a Product Commercialization
Plan for such Product, and thereafter AstraZeneca shall promptly provide
Targacept with an update or amendment thereto [********] (which for clarity may
be to simply continue with the then-current Product Commercialization Plan);
provided that if such Product Commercialization Plan is for a Co-Promoted
Product, such Product Commercialization Plan and each such update and amendment
thereto, in each case solely relating to the Co-Promotion Territory, shall be
submitted to the CCC. Within [********] after the delivery of any such Product
Commercialization Plan (or update or amendment thereto, or if AstraZeneca does
not elect to update or amend any such Product Commercialization Plan in a given
year, written notice of such election) to Targacept, Targacept shall have the
right to request a meeting with [********] for the applicable Product (or such
other officer with comparable seniority and responsibility with respect to
AstraZeneca’s promotional activities as AstraZeneca may designate in writing to
Targacept from time to time) to discuss such Product Commercialization Plan (or
update or amendment thereto or, with respect to a given year, the lack thereof).
[********], AstraZeneca shall deliver written notice to Targacept as to whether
AstraZeneca shall prepare and deliver, in AstraZeneca’s sole discretion, a
revised Product Commercialization Plan (or revised update or amendment thereto),
which revised plan shall be delivered to Targacept no later than [********].
Targacept shall have ten (10) Business Days after delivery of (a) written notice
that AstraZeneca elects not to prepare a revised Product Commercialization Plan
(or revised update or amendment thereto) or (b) a revised Product
Commercialization Plan (or revised update or amendment thereto), as applicable,
to deliver written notice to AstraZeneca maintaining that the activities
allocated to AstraZeneca under such Product Commercialization Plan (or update or
amendment thereto) or revision of any of the foregoing, even if conducted
diligently, would not satisfy AstraZeneca’s diligence obligations under this
Agreement with respect to the Commercialization of such Product, and thereupon
Targacept shall have the right to refer such matter to [********](or such other
officer with comparable seniority and responsibility with respect to
AstraZeneca’s promotional activities

 

103



--------------------------------------------------------------------------------

as AstraZeneca may designate in writing to Targacept from time to time) and
[********] (or such other officer with comparable seniority and responsibility
with respect to Targacept’s promotional activities as Targacept may designate in
writing to AstraZeneca from time to time) for resolution. If such matter remains
unresolved by [********], such dispute shall be referred to an Expert for
resolution in accordance with Section 14.3 (accelerated arbitration). For
purposes of clarity, during any such dispute period, AstraZeneca shall not be
deemed to not be exercising Commercially Reasonable Efforts to Commercialize the
Product to which the Product Commercialization Plan (or update or amendment
thereto) in dispute applies for purposes of Section 5.5.1. In the event that
Targacept fails to (x) request a meeting with [********] for the applicable
Product within [********] after delivery of the relevant Product
Commercialization Plan, (y) deliver written notice to AstraZeneca of its
objection to such Product Commercialization Plan within [********] after
delivery by AstraZeneca of written notice that there will not be a revised
Product Commercialization Plan or of a revised Product Commercialization Plan,
or (z) submit such matter to accelerated arbitration in accordance with
Section 14.3 within [********], Targacept shall [********] the exercise by
AstraZeneca of Commercially Reasonable Efforts to perform its activities under
such Product Commercialization Plan (or such plan as updated or
amended)[********] with respect to the Commercialization of such Product and
[********] with respect thereto (but, for purposes of clarity, Targacept
[********] with respect to [********] under any such Product Commercialization
Plan (or any such update or amendment thereto) and shall not thereafter be
[********] to [********]; provided that, with respect to any such Product
Commercialization Plan (or any such update or amendment thereto), the foregoing
[********] Targacept shall apply only to [********] until the [********] on
which [********], whereupon the procedures set forth in this Section shall be
repeated.

5.5 Development and Commercialization Diligence.

5.5.1 AstraZeneca Diligence Obligations.

(a) Diligence Obligation for Ispronicline. If the Commencement Date occurs, from
and after the Commencement Date until (1) Ispronicline is terminated pursuant to
Section 11.2.3 or Section 11.2.5 or (2) the First Commercial Sale of
Ispronicline has occurred

 

104



--------------------------------------------------------------------------------

and AstraZeneca has thereafter satisfied all of its royalty obligations to
Targacept with respect to Ispronicline under Section 6.6.1, AstraZeneca shall
use Commercially Reasonable Efforts to Develop Ispronicline and to Commercialize
an Ispronicline Product for AD and CDS, and, if Achievement of Proof of Concept
for Ispronicline in either AD or CDS has occurred, ADHD, in each case in at
least one Major Market Country. For purposes of clarity, (x) in deciding whether
to proceed with the Development of Ispronicline, or the Commercialization of an
Ispronicline Product, in AD or CDS, AstraZeneca shall have the right to take
into consideration the results of the Pre-Phase IIb Program, the results of the
Ongoing Ispronicline Study conducted by Targacept and all other relevant factors
(except for the [********] Developing Ispronicline [********] or [********] of
AstraZeneca that is [********] (other than other Candidate Drug(s) or
Product(s))) and (y) upon Achievement of Proof of Concept for Ispronicline for
AD or CDS, AstraZeneca shall not be required to pursue the ongoing Development
of Ispronicline for AD and CDS at the same time, unless the exercise of
Commercially Reasonable Efforts would require that AstraZeneca do so. If
Regulatory Approval is obtained for an Ispronicline Product [********] in a
Major Market Country, AstraZeneca shall use Commercially Reasonable Efforts to
(i) Commercialize such Ispronicline Product [********] in such Major Market
Country and (ii) obtain Regulatory Approval for such Ispronicline Product
[********] in each other Major Market Country. If such Regulatory Approval is
obtained [********] in any such other Major Market Country, AstraZeneca shall
use Commercially Reasonable Efforts to Commercialize such Ispronicline Product
[********] in such other Major Market Country. For purposes of clarity,
AstraZeneca shall have no obligation, if Ispronicline is Developed or an
Ispronicline Product is Commercialized for: [********] in at least one Major
Market Country, but the exercise of Commercially Reasonable Efforts would not
require it to do so in one or more other Major Market Countries, to Develop
Ispronicline or Commercialize any such Ispronicline Product in those other Major
Market Countries; or [********] in a Major Market Country, to Develop
Ispronicline or Commercialize any such Ispronicline Product for Schizophrenia in
any other Major Market Country.

(b) Diligence Obligation for Other Candidate Drugs or Products. If (i) there is
a Commencement Date and after the Commencement Date (A) AstraZeneca ceases to
use Commercially Reasonable Efforts to Develop Ispronicline or Commercialize an
Ispronicline Product for any reason, (B) in the exercise of Commercially
Reasonable Efforts AstraZeneca

 

105



--------------------------------------------------------------------------------

terminates both, as applicable at the time of such termination, the Development
of Ispronicline and the Commercialization of an Ispronicline Product throughout
the Territory or (C) Ispronicline and all Ispronicline Products, but not this
Agreement, is terminated pursuant to Section 11.2.3 or Section 11.2.5, or
(ii) pursuant to Section 3.3.2(b), either the Parties agree to (A) terminate all
specific diligence obligations with respect to Ispronicline under this Agreement
(including under Section 5.5.1(a)) such that Ispronicline becomes a
Collaboration Compound hereunder or (B) terminate this Agreement with respect to
Ispronicline such that Ispronicline becomes a Terminated Compound (but, for
purposes of clarity, not a Terminated AZ Compound), but, in each case ((A) and
(B)) neither Party terminates this Agreement pursuant to Section 11.2.1,
AstraZeneca shall use Commercially Reasonable Efforts until the First Commercial
Sale of the first Product (other than an Option Compound Product that contains
an Option Compound Candidate Drug, unless pursuant to Section 5.5.1(c) such
Option Compound Candidate Drug is sufficient to satisfy AstraZeneca’s diligence
obligation set forth in this Section 5.5.1(b)) has occurred and AstraZeneca has
thereafter satisfied all of its royalty obligations to Targacept under
Section 6.6.1 with respect to either such Product or, if earlier, another
Product that has had its First Commercial Sale to either (x) Develop [********]
(which, at any time at which there is no Candidate Drug (other than an Option
Compound Candidate Drug, except as expressly provided in Section 5.5.1(c)) that
has not become a Terminated Compound, shall be satisfied by funding the Research
Program as required under Section 2.1.5(a) in accordance with the then-current
Annual Research Plan or conducting or, if applicable, funding, any Additional
Research Program in accordance with an Additional Research Plan, or, if after
the Research Program Term, using Commercially Reasonable Efforts to conduct
research or development in support of the selection or development of a
Candidate Drug, but not including, except as expressly provided in
Section 5.5.1(c), research or Development of an Option Compound Candidate Drug)
or (y) Commercialize [********] (not including, except as expressly provided in
Section 5.5.1(c), an Option Compound Product), in either case ((x) or (y)) for
[********]. If Regulatory Approval is obtained for such a Product [********] in
a Major Market Country, AstraZeneca shall use Commercially Reasonable Efforts to
(1) Commercialize such Product [********] in such Major Market Country and
(2) obtain Regulatory Approval for such Product [********] in each other Major
Market Country. If such Regulatory Approval is obtained in any other Major
Market Country, AstraZeneca shall use Commercially Reasonable Efforts to

 

106



--------------------------------------------------------------------------------

Commercialize such Product [********] in such other Major Market Country.
Notwithstanding anything in this Agreement to the contrary, AstraZeneca shall
have no obligation: (i) (A) [********] (but not including, except as permitted
in Section 5.5.1(c), an Option Compound Candidate Drug) is being Developed
[********], to Develop [********] (other than Ispronicline, to the extent
required pursuant to Section 5.5.1(a), and in which case AstraZeneca shall have
no diligence obligations under this Section 5.5.1(b), and Option Compound
Candidate Drugs, to the extent required pursuant to Section 5.5.1(c)), or (B)
[********] (but not including an Option Compound Product, except as permitted in
Section 5.5.1(c)), is being Commercialized [********], to Develop [********]
(other than Ispronicline, to the extent required pursuant to Section 5.5.1(a),
and in which case AstraZeneca shall have no diligence obligations under this
Section 5.5.1(b), and Option Compound Candidate Drugs, to the extent required
pursuant to Section 5.5.1(c)), or Commercialize [********] (other than an
Ispronicline Product, to the extent required pursuant to Section 5.5.1(a), and
in which case AstraZeneca shall have no diligence obligations under this
Section 5.5.1(b), and Option Compound Products, to the extent required pursuant
to Section 5.5.1(c)); (ii) to Develop a Candidate Drug or Commercialize a
Product, in each case [********] (other than with respect to Ispronicline, to
the extent required pursuant to Section 5.5.1(a)); or (iii) if a Candidate Drug
is Developed or a Product Commercialized for (A) [********] in at least one
Major Market Country, but the exercise of Commercially Reasonable Efforts would
not require AstraZeneca to do so in one or more other Major Market Countries, to
Develop any such Candidate Drug or Commercialize any such Product in those other
Major Market Countries or (B) [********] in a Major Market Country, to Develop
such Candidate Drug or Commercialize such Product for Schizophrenia in any other
Major Market Country. For purposes of clarity, the diligence obligations in this
Section 5.5.1(b) shall not apply to, and shall not be satisfied by, any Other
Licensed Compound or Other Licensed Product.

(c) Diligence Obligations for Option Compounds. In addition to the foregoing, if
AstraZeneca exercises an IND-Ready Option or a POC Option, AstraZeneca shall use
Commercially Reasonable Efforts to Develop the Option Compound Candidate Drug
subject to such Option and Commercialize one Option Compound Product that
contains such Option Compound Candidate Drug in at least one Major Market
Country for either (i) if AstraZeneca exercises the IND-Ready Option for such
Option Compound Candidate Drug, either (A) the

 

107



--------------------------------------------------------------------------------

Option Indication specified in the IND-Ready Notice or (B) any other Option
Indication that [********] or (ii) if AstraZeneca exercises the POC Option for
such Option Compound Candidate Drug, the Option Indication for which Option
Compound Proof of Concept was acheived. Notwithstanding anything in this
Agreement to the contrary, if an IND-Ready Notice or POC Notice specifies, or
Option Compound Proof of Concept is achieved, for two Option Indications,
AstraZeneca shall only have a diligence obligation with respect to one Principal
Indication. If Regulatory Approval is obtained for an Option Compound Product
[********] in a Major Market Country, AstraZeneca shall use Commercially
Reasonable Efforts to (1) Commercialize such Option Compound Product [********]
in such Major Market Country and (2) obtain Regulatory Approval for such Option
Compound Product [********] in each other Major Market Country. If such
Regulatory Approval is obtained in any other Major Market Country, AstraZeneca
shall use Commercially Reasonable Efforts to Commercialize such Option Compound
Product [********] in such other Major Market Country. If, notwithstanding
exercise by AstraZeneca of Commercially Reasonable Efforts, (x) an IND-Ready
Option Candidate Drug fails to Achieve Proof of Concept [********] or
(y) following the designation of an Option Compound as a POC Option Candidate
Drug, the exercise of Commercially Reasonable Efforts would not require
AstraZeneca to continue to Develop such POC Option Candidate Drug [********],
AstraZeneca shall have no further obligations pursuant to this Section 5.5.1(c)
with respect to such Option Compound Candidate Drug or any Option Compound
Product that contains such Option Compound Candidate Drug; provided that if
AstraZeneca, in its sole discretion, elects to do so, the exercise by
AstraZeneca of Commercially Reasonable Efforts to Develop such Option Compound
Candidate Drug or Commercialize an Option Compound Product that contains such
Option Compound Candidate Drug [********] shall, after such failure, be
sufficient to satisfy AstraZeneca’s diligence obligation set forth in
Section 5.5.1(b). Notwithstanding anything in this Agreement to the contrary,
AstraZeneca shall have no obligation (i) to Develop an Option Compound Candidate
Drug or Commercialize an Option Compound Product [********], or (ii) if such
Option Compound Candidate Drug is Developed or such Option Compound Product is
Commercialized for [********] in at least one Major Market Country, but the
exercise of Commercially Reasonable Efforts would not require AstraZeneca to do
so in one or more other Major Market

 

108



--------------------------------------------------------------------------------

Countries, to Develop any such Option Compound Candidate Drug or Commercialize
any such Option Compound Product in those Major Market Countries. For purposes
of clarity, the diligence obligations in this Section 5.5.1(c) shall not apply
to, and shall not be satisfied by, any Other Licensed Compound or Other Licensed
Product.

(d) No Breach of Diligence Obligations. For purposes of clarity, in no event
shall AstraZeneca be deemed in breach of its diligence obligations pursuant to
this Section 5.5.1 solely because it elects not to Develop any Candidate Drug in
a particular Major Market Country or to Commercialize any Product in a
particular Major Market Country if such election is due to the failure by
Targacept to perform its material obligations under this Agreement. Except with
respect to the Pre-Phase IIb Program as provided in Article 3 and except as
provided in Section 5.6, AstraZeneca shall have no other obligation, express or
implied, to Exploit Collaboration Compounds, Candidate Drugs or Products, other
than as set out in this Section 5.5.1. For purposes of clarity, in determining
Commercially Reasonable Efforts with respect to the Development or
Commercialization of a Candidate Drug or a Product (other than with respect to
the Development of Ispronicline or an Ispronicline Product), other Candidate
Drugs and Products that AstraZeneca is researching, Developing or
Commercializing shall be taken into account.

(e) Effect of Breach of Diligence Obligations. If Targacept at any time believes
that AstraZeneca is not meeting a diligence obligation pursuant to this
Section 5.5.1, Targacept may give written notice to AstraZeneca specifying the
basis for its belief, and the Parties shall meet within [********] after such
notice to discuss in good faith Targacept’s concerns and AstraZeneca’s
explanation supporting the proposition that AstraZeneca is meeting such
diligence obligations. In the event that Targacept does not agree with
AstraZeneca’s explanation and considers AstraZeneca to be in material breach of
its obligations under this Section 5.5.1, then Targacept shall have the right,
in its sole discretion, to [********] in accordance with [********] and, if it
is determined [********] that AstraZeneca failed to meet such diligence
obligation, to exercise its rights under Section 11.2.5 or any or all other
rights or remedies that it may have under this Agreement (other than
Section 11.2.4), at law or in equity. For purposes of clarity, Targacept shall
have no rights to terminate pursuant to Section 11.2.5 if, after having been
determined to be in material breach in such arbitration, and following such

 

109



--------------------------------------------------------------------------------

determination, Targacept having served notice of its intention to terminate this
Agreement in accordance with Section 11.2.5, AstraZeneca cures such breach
within the Cure Period or such longer period as provided for in Section 11.2.5.

(f) For purposes of clarity, AstraZeneca shall have the right to satisfy its
diligence obligations under this Section 5.5.1 through one or more of its
Affiliates, Sublicensees or Distributors.

5.5.2 Targacept Diligence. Targacept shall use Commercially Reasonable Efforts
to conduct the Targacept Development Activities in accordance with each Product
Development Plan and the applicable Targacept Development Budget, including by
committing such resources, including FTEs, as are specified in each such Product
Development Plan to conduct its activities set forth therein; provided that
Targacept shall have the right to notify the JDC promptly upon becoming aware of
a scientific or technical problem outside of its reasonable control [********]
that is likely, notwithstanding Targacept’s use of Commercially Reasonable
Efforts, to preclude Targacept from completing any Targacept Development
Activity set forth in a Product Development Plan with the estimated FTEs (or not
more than 110% of such FTEs) (a “Material Unexpected Technical Development
Problem”). As part of such notification, Targacept shall provide the JDC with a
reasonably detailed description of such Material Unexpected Technical
Development Problem, together with its good faith belief as to the steps
necessary to complete such Targacept Development Activity, if practicable at
all, in light of such Material Unexpected Technical Development Problem. Upon
receipt of such notification, the JDC shall [********] take such other action as
may be mutually acceptable to the Parties (each a “Development Workaround”);
provided that, following notification of a Material Unexpected Technical
Development Problem with respect to a Targacept Development Activity, Targacept
shall not be required to perform such Targacept Development Activity (except
with respect to a Clinical Trial, in which case if Targacept has already
commenced an activity in connection therewith, it shall not terminate such
activity unless and until agreed to by the JDC) unless and until the JDC acts to
address such Material Unexpected Technical Development Problem. Except as
otherwise provided in a Development Workaround or in Section 6.4.3, Targacept
shall be solely responsible for any FTE Costs and External Targacept R&D Costs
for an activity that exceed the amount set forth in the Targacept Development
Budget for such activity and are not

 

110



--------------------------------------------------------------------------------

otherwise approved in writing by the JDC. For purposes of clarity, no
modification to a Product Development Plan (or budget with respect thereto) will
be implemented unless agreed by the JDC pursuant to Section 3.2.4, in accordance
with the proviso set forth in Section 5.3.

5.6 Compliance. Each Party shall perform its obligations under each Product
Development Plan in good scientific manner and in compliance with all Applicable
Laws. For purposes of clarity, with respect to each activity performed under a
Product Development Plan that will or would reasonably be expected to be
submitted to a Regulatory Authority in support of a Regulatory Filing or Drug
Approval Application, the Party performing such activity shall comply in all
material respects with, if and as applicable, the regulations and guidance of
the FDA that constitute GLP, Good Manufacturing Practices or Good Clinical
Practices (or, if and as appropriate under the circumstances, International
Conference on Harmonization (ICH) guidance or other comparable regulation and
guidance of any Regulatory Authority in any country or region in the Territory).
Subject to Targacept’s right to receive the funding described in Section 6.4,
each Party shall be solely responsible for paying the salaries, benefits and all
other costs and expenses of its employees and the fees and all other costs and
expenses payable to any consultants or Third Party contractors, in each case
conducting its activities under Product Development Plans.

5.7 Cooperation. Scientists at Targacept and AstraZeneca shall reasonably
cooperate in the performance of each Development Program and, subject to Article
16 and the other terms of this Agreement and any confidentiality obligations to
Third Parties, shall, if reasonably requested by the other Party and at its own
cost, exchange such data, information and materials as are reasonably necessary
for the other Party to perform its obligations under any Product Development
Plan, or in the case of Targacept, such other assistance as AstraZeneca may
reasonably request in connection with the research, manufacture, Development or
Commercialization of any Collaboration Compound, Candidate Drug or Product,
provided Targacept shall not be required to incur any out-of-pocket costs in
connection with such other assistance unless AstraZeneca agrees to bear such
costs.

5.8 Regulatory Action Plan. If AstraZeneca determines, in its sole discretion,
that there are changes in the regulatory environment [********], AstraZeneca
shall prepare a

 

111



--------------------------------------------------------------------------------

Regulatory Action Plan, which shall contain a strategy and, where appropriate,
budget and estimated timelines for exploring, where appropriate, the feasibility
of seeking Regulatory Approval [********]. The Regulatory Action Plan shall not
assign any activities or expenses to Targacept unless approved by Targacept.
Each Party shall commit such resources as are specified in the Regulatory Action
Plan to conduct its activities set forth therein; provided that any failure by a
Party to commit such resources or otherwise comply with this Section 5.8 shall
not give rise to a right to terminate this Agreement. [********].

5.9 Exchange of Reports; Information; Updates.

5.9.1 Development Program Reports. AstraZeneca shall keep the JDC regularly
informed of the progress of its efforts to Develop Candidate Drugs in the Field
and in Schizophrenia in the Territory. Without limiting the generality of the
foregoing, AstraZeneca shall, on at least [********], provide the JDC and
Targacept with reports. Such reports shall include [********]; provided,
however, that in no event shall AstraZeneca be required to include [********] in
such reports [********]. Targacept shall, on at least [********], or as may
otherwise be provided in the applicable Product Development Plan, provide the
JDC and AstraZeneca with reports in reasonable detail regarding the status of
the Ongoing Ispronicline Trial and all Targacept Development Activities,
including the rate of spending compared to the applicable budget for such
Targacept Development Activities, and such additional information known to
Targacept as may be reasonably requested from time to time by the JDC or
AstraZeneca. For purposes of clarity, if either Party is required pursuant to
this Section 5.9.1 to provide a report, summary, results or information to the
other Party and provides such report, summary, results or information to the
representatives of the other Party on the JDC, such providing Party shall
thereupon also be deemed to have provided such report, results or information to
the other Party pursuant to this Section 5.9.1. In addition, AstraZeneca shall
provide Targacept with written notice of any Major Metabolites of any
Collaboration Compound, Candidate Drug or Additional Compound that are Known to
AstraZeneca.

5.9.2 Commercialization Reports and Meetings. AstraZeneca shall keep Targacept
informed of the progress of AstraZeneca’s efforts to Commercialize Products in
the Field and, if applicable, in Schizophrenia in the Territory through
[********] reports. Following

 

112



--------------------------------------------------------------------------------

submission of the first Product Commercialization Plan for a Product or such
later date as the Parties may agree in writing, AstraZeneca shall provide
Targacept with [********] written updates to each Product Commercialization Plan
for such Product, which shall [********]; provided, however, that in no event
shall AstraZeneca be required to include [********] in such reports [********].
All such updates and reports shall be sent to the attention of Targacept’s Vice
President, Business and Commercial Development (or such other officer with
comparable seniority and responsibility with respect to Targacept’s promotional
activities as Targacept may designate in writing to AstraZeneca from time to
time).

5.9.3 Adverse Event Reports; Review of Regulatory Filings and Correspondence.

(a) Adverse Events. With respect to each Candidate Drug and Product (including
Partially-Terminated Products), prior to Targacept’s performance of any
Targacept Development Activities for which Targacept has reporting obligations
to any Regulatory Authority or execution of any Co-Promotion Agreement and, with
respect to each Partially-Terminated Product, promptly after such
Partially-Terminated Product becomes a Partially-Terminated Product, Targacept
shall execute AstraZeneca’s then-current safety agreement that is intended to
cover the same types of regulatory activities as are covered by the safety
agreement with respect to Ispronicline attached hereto as Exhibit A. Without
limiting the foregoing, (i) AstraZeneca shall be responsible for Adverse Event
and product complaint reporting to applicable Regulatory Authorities in the
Territory, (ii) in addition to the updates described in Section 5.9.1 and 5.9.2,
AstraZeneca shall, [********], provide Targacept’s Medical Director, or such
other person as Targacept may designate in writing to AstraZeneca from time to
time, with all unexpected or serious Adverse Event and product complaint
information relating to Candidate Drugs or Products after such information is
submitted to the FDA, and (iii) Targacept shall report and provide to
AstraZeneca all Adverse Event and product complaint information relating to any
Partially-Terminated Product that Targacept is Developing or Commercializing and
any Co-Promoted Product in such a manner, time and format, and to such person(s)
or department(s), as may be reasonably designated by AstraZeneca from time to
time, so as to enable AstraZeneca to comply with all Applicable Laws.

 

113



--------------------------------------------------------------------------------

(b) Preparation of Drug Approval Applications. Unless under the circumstances it
would be impracticable to do so, AstraZeneca shall consult with Targacept in the
preparation of all Drug Approval Applications for Products in the United States
and each of the Major Market Countries in Europe.

(c) Regulatory Meetings with FDA; Review of Other Regulatory Filings and
Correspondence. AstraZeneca shall use reasonable efforts to provide Targacept
with at least [********] advance notice of any meeting with the FDA regarding a
Drug Approval Application relating to, or Product Regulatory Approval for, any
Candidate Drug or Product and Targacept may elect to send one person reasonably
acceptable to AstraZeneca to attend such meeting as an observer (at Targacept’s
sole expense) unless [********]. In addition, subject to any Third Party
confidentiality obligations, AstraZeneca shall provide Targacept with access to
drafts of each Regulatory Filing (including all data and other information
contained therein) or other material document or material correspondence
pertaining to any Candidate Drug or Product and prepared for submission to the
FDA or the EMEA, where practicable, in advance of submission thereof. In
addition, AstraZeneca shall promptly provide Targacept with copies of any
document or other correspondence received from the FDA or the EMEA pertaining to
any Candidate Drug or Product.

5.10 Development and Commercialization Rights and Restrictions.

5.10.1 Development and Commercialization Rights in the Field. Except (a) in the
conduct of the Research Program or any Additional Research Program as provided
in Sections 4.1, 4.3, 4.4 and 4.8, (b) subject to Section 5.10.2(c)(1), for the
identification, research and development of potential Back-Up Option Compounds
(which, for purposes of clarity, are Additional Compounds with respect to the
corresponding Option Compound Candidate Drugs) that have not yet themselves
become Option Compound Candidate Drugs, (c) as provided in Section 5.2.2 and
(d) for the Targacept Development Activities, notwithstanding anything else in
this Agreement to the contrary, AstraZeneca shall have the sole and exclusive
right during the Term to research, develop, manufacture, commercialize and
otherwise Exploit all Collaboration Compounds, Candidate Drugs and Products
(including to Develop Candidate Drugs and Commercialize Products) in the
Territory for use in the Field and in Schizophrenia.

 

114



--------------------------------------------------------------------------------

5.10.2 AstraZeneca Options.

(a) Progress Reports and Pre-IND Studies. Promptly after the Effective Date, the
Parties shall meet to review and discuss generally (i) Targacept’s Option
Compound research strategy and [********] IND-Ready Option Compounds [********]
in each case if any, including discussion of screening and pre-clinical
development strategies, (ii) the expected target profile for each IND-Ready
Option Compound for any such indication, taking into consideration scientific,
clinical and commercial inputs if and as available, and (iii) [********] Option
Compound updates, and thereafter shall meet [********] to discuss generally any
updates with respect thereto; provided that, for purposes of clarity, it is not
contemplated that the Parties will discuss chemical structures or
structure-activity relationships at any such meeting (and that similarly no such
information will be included in any Preliminary IND Notice or update thereto as
provided below). With respect to each Compound in respect of which Targacept
expects to submit an IND-Ready Notice (each, a “Potential Option Compound”),
Targacept shall provide AstraZeneca a written notice (each, a “Preliminary IND
Notice”) at least [********] the date Targacept expects to provide AstraZeneca
with an IND-Ready Notice therefor. Each Preliminary IND Notice shall identify
the specific anticipated Option Indication (each, a “Potential Option
Indication”) for which Targacept intends to develop and commercialize such
Potential Option Compound, include a summary of the results of the studies and
assessments with respect to such Potential Option Compound completed by or on
behalf of Targacept (which shall include, at a minimum, those studies and
assessments identified as [********] studies on Schedule 1.148, as such Schedule
may be amended by the Parties from time to time with respect to a particular
Potential Option Compound) and specify the research and development activities
to be conducted by or on behalf of Targacept with respect thereto, in each case
with sufficient detail for AstraZeneca to interpret such results and [********]
such tests or studies or expected research and development activities; provided,
however, that Targacept shall not have any obligation to offer such Potential
Option Compound for the Potential Option Indication identified in the
Preliminary IND Notice or to offer such Potential Option Compound as an Option
Compound at all. If AstraZeneca reasonably believes that additional data beyond
what has been provided, or that will result from the activities to be conducted
by or on behalf of Targacept as set forth in the Preliminary IND Notice with
respect to a Potential Option Compound, would be required for AstraZeneca to
make a determination as to

 

115



--------------------------------------------------------------------------------

whether AstraZeneca would Initiate a Phase I Clinical Trial for such Potential
Option Compound should it be offered as an Option Compound, AstraZeneca shall
have the right to request, on written notice to Targacept, and Targacept shall,,
at AstraZeneca’s expense (for reasonable and verifiable expenses incurred in
accordance with the applicable budget) and at Targacept’s election, either
perform or cooperate with AstraZeneca (or its designee) to enable AstraZeneca
(or its designee) to perform, such additional tests, studies or other activities
requested by AstraZeneca as are necessary to generate those data (the “Pre-IND
Studies”) in accordance with a plan and budget approved by the Parties; provided
that (A) all such Pre-IND Studies, taken in the aggregate and using reasonable
diligence, shall be able to be [********] and [********] such plan and budget
are approved, [********]; (B) the subject matter of any such Pre-IND Studies
shall, if targeted directly or indirectly to an indication, be reasonably
targeted specifically to the Potential Option Indication identified in the
Preliminary IND Notice; (C) the conduct of any such Pre-IND Studies shall not
affect Targacept’s right not to offer such Potential Option Compound for the
Potential Option Indication identified in the Preliminary IND Notice or not to
offer such Potential Option Compound as an Option Compound at all; provided,
however, that in the event Targacept does not offer a Potential Option Compound
that was the subject of any Pre-IND Studies as an Option Compound to
AstraZeneca, and does not terminate the research and development of such
Potential Option Compound, Targacept shall reimburse AstraZeneca for [********]
percent ([********]%) of the reasonable and verifiable costs incurred by or on
behalf of AstraZeneca (including any reimbursements or payments to Targacept) in
connection with such Pre-IND Studies; and (D) if the Parties cannot agree on
[********] such Pre-IND Studies, such matter shall promptly be referred to an
Expert in accordance with Section 14.4 (expedited arbitration). After the
Preliminary IND Notice for a particular Potential Option Compound and unless and
until Targacept shall have determined, on written notice to AstraZeneca, not to
offer such Potential Option Compound as an Option Compound, Targacept shall
provide updates with respect to such Potential Option Compound to AstraZeneca
[********], which updates shall include a summary of the results of the material
studies and assessments with respect to such Potential Option Compound completed
by or on behalf of Targacept; provided that, for purposes of clarity, no such
update shall give rise to any obligation of Targacept to offer such Potential
Option Compound for the Potential Option Indication

 

116



--------------------------------------------------------------------------------

identified in the Preliminary IND Notice or to offer such Potential Option
Compound as an Option Compound at all.

(b) IND-Ready Option. If Targacept elects to provide AstraZeneca with an
IND-Ready Option for an Option Compound, Targacept shall, subject to
Section 5.10.2(c), provide AstraZeneca with written notice when and if such
Option Compound becomes IND-Ready, which notice shall, at a minimum,
(i) identify the Option Compound and describe Targacept’s assessment of the
Option Compound Profile at that time, (ii) include [********] studies and
assessments on such Option Compound completed by or on behalf of Targacept,
(iii) include a summary of the status of existing Patent Rights with respect to
such Option Compound, whether Controlled by Targacept or controlled by a Third
Party, Known to Targacept, (iv) include a description of all license agreements
regarding, and other agreements relating to Targacept’s Control of (including
any financial or other obligations with respect thereto) such Option Compound
and (v) specify the specific Option Indication for which Targacept then intends
to develop and commercialize such Option Compound (the “IND-Ready Notice”).
AstraZeneca shall thereafter have the option to designate such Option Compound
as a Candidate Drug (the “IND-Ready Option”). AstraZeneca shall notify Targacept
if it desires to conduct due diligence at Targacept’s offices with respect to
such Option Compound and, if so, the Business Day(s) on which it will do so
during normal business hours; provided that such date(s) shall be at least three
(3) Business Days following the date of Targacept’s receipt of such notice from
AstraZeneca. Each IND-Ready Option shall expire on the later of [********]
following the date that the corresponding IND-Ready Notice is delivered to
AstraZeneca and, if any Pre-IND Studies are conducted with respect to such
Option Compound, [********] after the date that any such Pre-IND Studies are
completed and the data and results thereof delivered to AstraZeneca, or such
later date as the Parties may agree in writing (such period, the “IND-Ready
Option Period”); provided if AstraZeneca requests further information relating
to such Option Compound as permitted by the next sentence, and all such
information is not provided within [********] of any such request, then the
IND-Ready Option Period with respect to such Option Compound shall be extended
for any such delay in responding to such request (for example, if AstraZeneca
requests certain information and that information is not completely provided
until [********] after the request, then the IND-Ready Option period would be
extended by [********] to [********]). For a period of [********] days after the
IND-Ready

 

117



--------------------------------------------------------------------------------

Notice for an Option Compound, Targacept shall: (A) provide to AstraZeneca for
review at Targacept’s offices during normal business hours in a reasonable and
prompt manner, such data, documentation and other information in Targacept’s
possession or control regarding such Option Compound, including its studies and
assessments and any such Pre-IND Studies with respect to such Option Compound,
as AstraZeneca reasonably requests for purposes of evaluating the IND-Ready
Option for such Option Compound (including true, complete and correct copies of
all license agreements (with financial terms redacted to the extent AstraZeneca
has no responsibility therefor) regarding, and other agreements relating to
Targacept’s Control of (including any financial or other obligations with
respect thereto), such Option Compound and applications for Patent Rights,
results of freedom to operate analyses and other information with respect to the
intellectual property status of such Option Compound; provided that Targacept
shall not be required to provide privileged information with respect to such
intellectual property status unless and until procedures reasonably acceptable
to Targacept are in place to protect such privilege); and (B) respond in a
prompt and reasonable manner to all reasonable queries raised by AstraZeneca in
connection with its evaluation of such IND-Ready Option. For purposes of
clarity, (x) AstraZeneca shall not have an IND-Ready Option for any Compound
other than an Option Compound that becomes IND-Ready and for which Targacept
delivers to AstraZeneca an IND-Ready Notice as provided above and (y) unless
otherwise agreed in writing by the Parties, Targacept shall have no right to
offer an IND-Ready Option for (i) any indication other than an Option Indication
or (ii) any [********].

(1) Exercise of IND-Ready Option. AstraZeneca shall exercise the IND-Ready
Option for an Option Compound, if at all, by giving written notice of exercise
to Targacept and paying the Option Exercise Fee for an IND-Ready Option set
forth in Section 6.2 at any time during the IND-Ready Option Period; provided
that AstraZeneca agrees that, if it determines not to exercise an IND-Ready
Option prior to expiration of the IND-Ready Option Period, it shall in good
faith provide written notice to Targacept promptly upon such determination and
the date on which any such notice is given shall constitute the last day of the
IND-Ready Option Period. Upon such exercise by AstraZeneca, such Option Compound
shall become an IND-Ready Option Candidate Drug and subject to AstraZeneca’s
obligations pursuant to Section 5.5.1(c).

 

118



--------------------------------------------------------------------------------

(2) Failure to Exercise IND-Ready Option. Unless AstraZeneca timely provides an
Option Maintenance Notice pursuant to Section 5.10.2(b)(3), if AstraZeneca does
not exercise the IND-Ready Option for an Option Compound within the IND-Ready
Option Period, then, subject to Section 5.10.2(c), Targacept shall thereafter
have the right in all respects, itself or with, for the benefit of or sponsored
by any Third Party, to research, develop, commercialize and otherwise Exploit,
or to grant a license or other rights to any Third Party to research, develop,
commercialize and otherwise Exploit, such Option Compound either (A) if the
Option Indication designated in the IND-Ready Notice is a Primary Indication, in
or outside of the Field or (B) if (x) the Option Indication designated in the
IND-Ready Notice is Schizophrenia, solely outside the Field, and (y) as of the
last day of the IND-Ready Option Period for such Option Compound, (i) no Option
Compound has or had become an Option Compound Candidate Drug for which the
Principal Indication is Schizophrenia, (ii) there is no other Option Compound
for which Targacept has delivered to AstraZeneca an IND-Ready Notice or a POC
Notice or that otherwise is the subject of an Option Compound Development Plan
or Targacept Option Compound Development Plan that specifies Schizophrenia as
the Option Indication, and (iii) there is no other Option Compound Candidate
Drug or Option Compound Product that AstraZeneca is otherwise Developing or
Commercializing for Schizophrenia, the last day of the IND-Ready Option Period
shall be the Schizophrenia Expiration Date. If (1) the last day of the IND-Ready
Option Period is not the Schizophrenia Expiration Date because there is one or
more Option Compound(s) for which Targacept has delivered to AstraZeneca an
IND-Ready Notice or a POC Notice or that otherwise is the subject of an Option
Compound Development Plan or Targacept Option Compound Development Plan that
specifies Schizophrenia as the Option Indication or because AstraZeneca is
Developing an Option Compound Candidate Drug for Schizophrenia (other than an
Option Compound Candidate Drug for which the Principal Indication is
Schizophrenia), (2) all such Option Compound(s) become Terminated Compound(s) or
Unexercised Option Compound(s), (3) as of the date all such Option Compound(s)
have become Terminated Compound(s) or Unexercised Option Compound(s), each of
clauses (i), (ii) and (iii) above are true, (4) then, if not occurring earlier
pursuant to Section 5.10.2(d)(2), the Schizophrenia Expiration Date shall be the
date, if any, on which all

 

119



--------------------------------------------------------------------------------

such Option Compound(s) have become Terminated Compound(s) or Unexercised Option
Compound(s). For purposes of clarity, if prior to the Schizophrenia Expiration
Date, AstraZeneca has exercised an Option for an Option Compound Candidate Drug
for which Schizophrenia is a Principal Indication or AstraZeneca otherwise
Commercializes an Option Compound Product for Schizophrenia there shall be no
Schizophrenia Expiration Date. For purposes of clarity, Targacept shall have no
right to Exploit any Compound under this Section for which it did not provide
AstraZeneca with an IND-Ready Notice in material compliance with, and otherwise
satisfy its material obligations with respect thereto under, this
Section 5.10.2(b).

(3) Option Maintenance Fee and Option Compound Development Plan. If AstraZeneca
does not wish to exercise the IND-Ready Option for an Option Compound but wishes
potentially to obtain a POC Option for such Option Compound, AstraZeneca shall,
at any time during the IND-Ready Option Period, provide written notice to
Targacept (each, an “Option Maintenance Notice”). Thereafter, the Parties shall
work in good faith and with sufficient diligence to prepare a mutually
acceptable Option Compound Development Plan within [********] after AstraZeneca
gives the Option Maintenance Notice or such longer period as the Parties may
agree in writing (the “Option Compound Development Plan Period”). Each Option
Compound Development Plan shall specify the standards or criteria that, if
achieved, constitute Option Compound Proof of Concept for the Option Indication
(i) specified in the applicable IND-Ready Option Notice or (ii) otherwise agreed
to by the Parties. Each Option Compound Development Plan shall be commercially
reasonable. An Option Compound Development Plan shall be commercially reasonable
if it requires Targacept to use substantially similar efforts and resources as
those typically used by companies in the research-based pharmaceutical industry
with resources and expertise comparable to those of Targacept (or any successor
thereto) at such time (or, [********] Targacept as of the Execution Date) in the
development of products and product candidates of comparable market potential on
their own behalf (and not as a contract research organization) without regard to
any license or option rights of any Person with respect to such product or
product candidate, to provide a [********] of [********] for the Option
Indication (A) specified in the IND-Ready Option Notice or (B) otherwise agreed
to in

 

120



--------------------------------------------------------------------------------

writing by the Parties. If the Parties agree to an Option Compound Development
Plan, (1) it shall be signed by an authorized officer of each Party and may be
amended thereafter only by mutual written agreement of the Parties,
(2) AstraZeneca shall pay the Option Maintenance Fee set forth in Section 6.3
within [********] of the date of signature, (3) Targacept shall use Commercially
Reasonable Efforts to execute the Option Compound Development Plan and
(4) Targacept shall provide AstraZeneca on at least [********] written progress
reports for each Option Compound Development Plan, which shall summarize the
status of all activities conducted and results achieved under each Option
Compound Development Plan and such additional information in Targacept’s
possession or control as may be reasonably requested from time to time by
AstraZeneca. If the Parties are unable to agree to an Option Compound
Development Plan, Section 5.10.2(b)(6) shall apply.

(4) Breach of Option Compound Development Plan. If AstraZeneca at any time
believes that Targacept is not using Commercially Reasonable Efforts to execute
the Option Compound Development Plan in accordance with its terms, AstraZeneca
may give written notice to Targacept specifying the basis for its belief, and
the Parties shall meet within [********] after such notice to discuss in good
faith AstraZeneca’s concerns and Targacept’s explanation supporting the
proposition that Targacept is meeting such diligence obligations. In the event
that AstraZeneca does not agree with Targacept’s explanation and considers
Targacept to be in material breach of its obligation to use Commercially
Reasonable Efforts to execute the Option Compound Development Plan, then
AstraZeneca shall have the right, in its sole discretion, to initiate
arbitration in accordance with Section 14.3 (accelerated arbitration). If it is
determined in such arbitration that Targacept has failed to meet such diligence
obligation, AstraZeneca may serve notice on Targacept requiring Targacept to
cure such breach within [********], failing which (or, if such breach cannot be
cured within such [********] period, if Targacept does not commence actions to
cure such breach within such [********] period and thereafter diligently
continue such actions) (such [********] period or such longer period during
which Targacept is diligently seeking to cure such breach, the “Targacept Cure
Period”), Targacept shall refund the applicable Option Maintenance Fee within
[********] after the end of the Targacept Cure Period and

 

121



--------------------------------------------------------------------------------

AstraZeneca shall have the right, but not the obligation, to complete the Option
Compound Development Plan. If Targacept does not cure such breach by the end of
the Targacept Cure Period and if requested by AstraZeneca within [********]
after the end of the Targacept Cure Period, Targacept shall within an additional
[********] provide to AstraZeneca at Targacept’s cost such data, documentation
and other information in Targacept’s possession or control regarding its studies
and assessments of such Option Compound as AstraZeneca reasonably requests for
the purpose of evaluating whether it wishes to complete the Option Compound
Development Plan (excluding any such information to the extent previously
provided to AstraZeneca but including any information necessary to update or
correct any information previously provided to AstraZeneca) and Targacept shall
respond in a reasonable and prompt manner to all reasonable queries raised by
AstraZeneca in connection with such evaluation. If AstraZeneca wishes to
complete the Option Compound Development Plan, it shall notify Targacept of such
decision in writing within [********] of receiving such information. If
AstraZeneca serves such notice within such period, Section 5.10.2(b)(5) shall
apply. If AstraZeneca does not serve such notice within such period the
applicable Option Compound shall cease to be an Option Compound and shall become
a Terminated Compound (but not a Terminated AZ Compound) and Targacept’s rights
thereto shall be subject to the restrictions applicable to Terminated Compounds
(but not Terminated AZ Compounds) as set forth in Section 8.6. For purposes of
clarity, a determination that Targacept has breached an Option Compound
Development Plan shall not give rise to a right to terminate this Agreement, and
AstraZeneca’s sole and exclusive remedy therefor shall be as expressly
prescribed in this Section 5.10.2(b)(4) and, if applicable,
Section 5.10.2(b)(5).

(5) Assumption of Option Compound Development Plan by AstraZeneca. If
AstraZeneca elects to complete the Option Compound Development Plan in
accordance with Section 5.10.2(b)(4), Targacept shall, at the request and sole
expense of AstraZeneca, provide AstraZeneca with such assistance as is
reasonably necessary to effectuate a smooth and orderly transition of such
Option Compound Development Plan so as to minimize any disruption of activities
being conducted pursuant to such plan. In particular, Targacept shall transfer
to AstraZeneca, in each case

 

122



--------------------------------------------------------------------------------

as they relate directly to the Option Compound, (i) at AstraZeneca’s written
request, all of Targacept’s and its Affiliates’ right, title and interest in all
INDs, (ii) all material aspects of Confidential Information Controlled by
Targacept or its Affiliates as of the date of transfer, (iii) at AstraZeneca’s
written request, control of all Clinical Trials then being conducted and, if so
requested, Targacept shall assign (or cause its Affiliates to assign) to
AstraZeneca all agreements with any Third Party with respect to the conduct of
such Clinical Trials, (iv) all supplies of such Option Compound in the
possession of Targacept or any of its Affiliates or contractors pursuant to
Article 16. Following such transfer AstraZeneca shall use Commercially
Reasonable Efforts to complete the Option Compound Development Plan; provided
that AstraZeneca shall have the right to amend the Option Compound Development
Plan (including by winding down or varying one or more Clinical Trials or
studies being conducted pursuant to the plan and undertaking additional or
substitute Clinical Trials and studies). If completion of the Option Compound
Development Plan demonstrates Option Compound Proof of Concept: (A) AstraZeneca
shall promptly notify Targacept in writing thereof andthereupon shall be deemed
to have exercised [********] with respect to such Option Compound; (B) within
twenty (20) days after such notice, AstraZeneca shall pay to Targacept the sum
of [********] being the Option Exercise Fee [********] AstraZeneca [********]
for such Option Compound in accordance with [********] (and, if Option Compound
Proof of Concept is demonstrated by [********] Clinical Trial (and not by
achievement of [********] Clinical Trial), AstraZeneca shall also then pay to
Targacept the sum of [********], which amount represents [********] that would
be then payable pursuant to clause (C)); and (C) such Option Compound shall
become an [********] in respect of which milestones (for purposes of clarity,
[********] shall be payable with respect to such Option Compound Candidate Drug)
and royalties shall be paid thereafter in accordance with Sections 6.5 (column
B) and 6.6.1(a)(1) (column B). If Option Compound Proof of Concept is not
achieved, AstraZeneca shall promptly notify Targacept in writing thereof and
Section 5.10.2(e) shall apply, except that if pursuant to that Section the
applicable Option Compound does not become an Option Compound Candidate Drug for
any reason, such Option Compound shall, notwithstanding Section 5.10.2(e)(4),
become a Terminated Compound (but not a Terminated AZ Compound) and

 

123



--------------------------------------------------------------------------------

and Targacept’s rights thereto shall be subject to the restrictions applicable
to Terminated Compounds (but not Terminated AZ Compounds) as set forth in
Section 8.6. For purposes of clarity, an uncured breach by AstraZeneca of its
obligations to use Commercially Reasonable Efforts to complete an Option
Compound Development Plan for an Option Compound assumed and conducted by
AstraZeneca pursuant to this Section 5.10.2(b)(5) shall not give rise to a right
to terminate this Agreement, and Targacept’s sole and exclusive remedy therefor
shall be to terminate AstraZeneca’s rights under this Section 5.10.2(b)(5) with
respect to such Option Compound, whereupon such Option Compound shall become a
Terminated Compound (but not a Terminated AZ Compound) as expressly prescribed
in the foregoing sentence.

(6) No Agreement on Option Compound Development Plan. If, after diligent, good
faith discussions, the Parties do not agree to an Option Compound Development
Plan within the Option Compound Development Plan Period, Targacept shall either:
(A) modify by written notice to AstraZeneca, the IND-Ready Option Notice to
specify an Option Indication that was not specified in the original IND-Ready
Option Notice, in which event (unless AstraZeneca withdraws its Option
Maintenance Notice by written notice to Targacept) the date such notice is
delivered to AstraZeneca shall re-start the Option Compound Development Plan
Period and the Parties shall work in good faith and with sufficient diligence to
prepare a mutually acceptable Option Compound Development Plan for such
newly-specified Option Indication or such other Option Indication as the Parties
may agree, (B) provide written notice to AstraZeneca that it withdraws the
Option Compound from application of Section 5.10.2(b), in which event such
Option Compound shall cease to be an Option Compound and shall become a
Terminated Compound (but not a Terminated AZ Compound) and Targacept’s rights
with respect thereto shall be subject to the restrictions applicable to
Terminated Compounds (but not Terminated AZ Compounds) as set forth in
Section 8.6; or (C) provide a Targacept Option Compound Development Plan to
AstraZeneca, in which event Section 5.10.2(f) shall apply.

(c) Restrictions on Targacept’s Development and Commercialization of Option
Compounds. Notwithstanding anything to the contrary in this Section 5.10.2,

 

124



--------------------------------------------------------------------------------

AstraZeneca shall not be required to consider or take any further action with
respect to, and Targacept shall have no right to develop, commercialize or
otherwise Exploit (other than as expressly permitted under Section 8.6), with
respect to any Option Compound in the event that:

(1) the IND-Ready Notice for such Option Compound specifies a Primary Indication
(other than ADHD or any type of Dementia) or Schizophrenia and there is an
Option Compound (i) for which an IND-Ready Notice has been served previously
that specifies the same indication and in respect of which AstraZeneca has
served the Option Maintenance Notice but it has not yet been determined whether
such Option Compound shall be an Option Compound Candidate Drug, a Terminated
Compound or an Unexercised Option Compound, or (ii) for which AstraZeneca
exercised an IND-Ready Option or POC Option and for which the resulting Option
Compound Candidate Drug is being Developed or the Option Compound Product is
being (or has been) Commercialized, in each case, by AstraZeneca or any of its
Affiliates or Sublicensees for a Principal Indication that is the same as such
specified Option Indication, unless the second Option Compound [********] is
[********] to that first Option Compound; provided that Targacept shall not
provide the IND-Ready Notice for [********] to [********] Option Compound for
that same indication until the earlier of (A) [********] of (1) AstraZeneca’s
exercise of the IND-Ready Option for such first Option Compound pursuant to
Section 5.10.2(b)(1), (2) AstraZeneca’s payment of the Option Maintenance Fee
for such first Option Compound pursuant to Section 5.10.2(b)(3) or (3) in the
event the Parties are unable to agree on an Option Compound Development Plan,
Targacept’s delivery to AstraZeneca of a Targacept Option Compound Development
Plan, whichever is applicable, and (B) completion of [********] for such first
Option Compound; and provided further that in the event of a dispute as to
whether an Option Compound is [********], such dispute shall be resolved by an
Expert in accordance with Section 14.3 (accelerated arbitration);

(2) the IND-Ready Notice for such Option Compound specifies a Primary Indication
and there are at that time [********] Option Compounds in respect of which
(i) IND-Ready Notices have been served previously, the Principal Indication for
each of which is a Primary Indication and in respect of which AstraZeneca

 

125



--------------------------------------------------------------------------------

has served the Option Maintenance Notice but it has not yet been determined
whether such Option Compound shall be an Option Compound Candidate Drug, a
Terminated Compound or an Unexercised Option Compound, or (ii) AstraZeneca has
exercised an IND-Ready Option or POC Option and for which the resulting Option
Compound Candidate Drug is being Developed or the Option Compound Product is
being (or has been) Commercialized, in each case, by AstraZeneca or any of its
Sublicensees for a Principal Indication that is a Primary Indication;

(3) the IND-Ready Notice for such Option Compound specifies AD, MCI, AAMI or CDS
and there are at that time [********] Option Compounds for which (i) IND-Ready
Notices have been served previously, the Principal Indication for each of which
is either AD, MCI, AAMI or CDS as specified in such IND-Ready Notice and in
respect of which AstraZeneca has served the Option Maintenance Notice but it has
not yet been determined whether such Option Compound shall be an Option Compound
Candidate Drug, a Terminated Compound or an Unexercised Option Compound, or
(ii) AstraZeneca has exercised an IND-Ready Option or POC Option and for which
the resulting Option Compound Candidate Drug is being Developed or Option
Compound Product is being (or has been) Commercialized, in each case, by
AstraZeneca or any of its Sublicensees for a Principal Indication that is any of
AD, MCI, AAMI or CDS;

(4) the IND-Ready Notice for such Option Compound specifies ADHD or a Primary
Indication (other than AD, MCI, AAMI or CDS) and there is at that time an Option
Compound for which (i) an IND-Ready Notice has been served previously, the
Principal Indication which is ADHD or a Primary Indication (other than AD, MCI,
AAMI or CDS) and in respect of which AstraZeneca has served the Option
Maintenance Notice but it has not yet been determined whether such Option
Compound shall be an Option Compound Candidate Drug, a Terminated Compound or an
Unexercised Option Compound, or (ii) AstraZeneca has exercised an IND-Ready
Option or POC Option and for which the resulting Option Compound Candidate Drug
is being Developed or Option Compound Product is being (or has been)
Commercialized, in each case, by AstraZeneca or any of its Sublicensees for a
Principal Indication that is ADHD;

 

126



--------------------------------------------------------------------------------

(5) the IND-Ready Notice for such Option Compound specifies Schizophrenia and
there are at that time [********] Option Compounds for which (i) IND-Ready
Notices have been served previously, the Principal Indication for each of which
is Schizophrenia and in respect of which AstraZeneca has served the Option
Maintenance Notice but it has not yet been determined whether such Option
Compound shall be an Option Compound Candidate Drug, a Terminated Compound or an
Unexercised Option Compound, or (ii) AstraZeneca has exercised an IND-Ready
Option or POC Option and for which the resulting Option Compound Candidate Drug
is being Developed or Option Compound Product is being (or has been)
Commercialized, in each case, by AstraZeneca or any of its Sublicensees for a
Principal Indication that is Schizophrenia; or

(6) it is an Excluded Zone Compound.

For purposes of clarity, (x) it is contemplated that each IND-Ready Notice will
specify [********] Option Indication but, if an IND-Ready Notice specifies
[********] Option Indication [********] shall be [********] for purposes of
Sections 5.10.2(c)(2) through 5.10.2(c)(5). If AstraZeneca elects to Develop an
IND-Ready Option Candidate Drug for an Option Indication other than the Option
Indication specified in the applicable IND-Ready Notice, it shall notify
Targacept in writing and Targacept shall have the right, on written notice to
AstraZeneca within [********] of the delivery of such notice to Targacept, to
designate the Option Indication specified in such IND-Ready Notice as the
Principal Indication for such Option Compound Candidate Drug solely for purposes
of this Section 5.10.2(c). Otherwise, the Principal Indication for such Option
Compound Candidate Drug for purposes of this Section 5.10.2(c) shall be the
Option Indication that is Developed by AstraZeneca.

(d) POC Option. Targacept shall provide AstraZeneca with written notice
following completion of its execution of an Option Compound Development Plan,
which notice shall (i) identify the Option Compound and describe Targacept’s
assessment of the Option Compound Profile at that time, (ii) include a summary
of results of the Option Compound Development Plan, (iii) include a summary of
the status existing Patent Rights with respect to

 

127



--------------------------------------------------------------------------------

such Option Compound, whether Controlled by Targacept or controlled by a Third
Party, Known to Targacept, (iv) include a description of all license agreements
regarding, and other agreements relating to Targacept’s Control of (including
any financial or other obligations with respect thereto), such Option Compound
and (v) specify whether Targacept has achieved Option Compound Proof of Concept
(the “POC Notice”). If the POC Notice specifies that Targacept has achieved
Option Compound Proof of Concept for the Option Indication specified in the
Option Compound Development Plan, AstraZeneca shall thereafter have the option
under this Section 5.10.2(d) to designate such Option Compound as a Candidate
Drug (the “POC Option”). AstraZeneca shall notify Targacept if it desires to
conduct due diligence at Targacept’s offices with respect to such Option
Compound and, if so, the Business Day(s) on which it will do so during normal
business hours; provided that such date(s) shall be at least [********]
following the date of Targacept’s receipt of such notice from AstraZeneca. Each
POC Option shall expire [********] following the date that the corresponding POC
Notice is delivered to AstraZeneca or such later date as the Parties may agree
in writing (such period, the “POC Option Period”), provided that, if AstraZeneca
requests further information relating to such Option Compound as permitted by
the next sentence and all such information is not provided [********] of any
such request, then the POC Option Period with respect to such Option Compound
shall be extended for any such delay in responding to such request (for example,
if AstraZeneca requests certain information and and that information is not
completely provided until [********] after the request, then the POC Option
period would be extended by [********] to [********]). For a period of
[********] after the POC Option Notice for an Option Compound, Targacept shall:
(A) provide to AstraZeneca for review at Targacept’s offices during normal
business hours in a reasonable and prompt manner such data, documentation and
other information in Targacept’s possession or control regarding such Option
Compound, including, including the activities conducted pursuant to the Option
Development Plan and the results achieved as AstraZeneca reasonably requests for
purposes of evaluating the POC Option for such Option Compound (including true,
complete and correct copies of all license agreements (with financial terms
redacted to the extent AstraZeneca has no responsibility therefor) regarding,
and other agreements relating to Targacept’s Control of (including any financial
or other obligations with respect thereto), such Option Compound and
applications for Patent Rights results of freedom to operate analyses and other
information with respect to the

 

128



--------------------------------------------------------------------------------

intellectual property status of such Option Compound; provided that Targacept
shall not be required to provide privileged information with respect to such
intellectual property status unless and until procedures reasonably acceptable
to Targacept are in place to protect such privilege); and (B) respond in a
prompt and reasonable manner to all reasonable queries raised by AstraZeneca in
connection with its evaluation of such POC Option. For purposes of clarity,
(x) except as permitted under Section 5.10.2(f), AstraZeneca shall not have a
POC Option for any Compound other than an Option Compound for which AstraZeneca
does not exercise the IND-Ready Option but pays the Option Maintenance Fee and
(y) unless otherwise agreed in writing by the Parties, Targacept shall have no
right to offer a POC Option for (i) any compound for any indication other than
an Option Indication or (ii) any [********]. If AstraZeneca does not agree with
Targacept’s determination, as specified in the POC Notice, as to whether it has
or has not achieved Option Compound Proof of Concept, it shall, prior to the end
of the POC Option Period, refer such matter in writing to the ESC for resolution
pursuant to Section 2.1.5 (and, if necessary, Section 14.3 (accelerated
arbitration) and, in such event, all relevant time periods pursuant to this
Section 5.10.2(d) shall be tolled pending such resolution and the POC Notice
shall be deemed to be amended to reflect such resolution.

(1) Exercise of POC Option. AstraZeneca shall exercise the POC Option for an
Option Compound, if at all, by giving written notice of exercise to Targacept
and paying the Option Exercise Fee for a POC Option set forth in Section 6.2 at
any time during the POC Option Period; provided that AstraZeneca agrees that, if
it has determined not to exercise a POC Option prior to expiration of the POC
Option Period, it shall in good faith provide written notice to Targacept
promptly upon such determination and the date on which any such notice is given
shall constitute the last day of the POC Option Period. Upon such exercise by
AstraZeneca such Option Compound shall become a POC Option Candidate Drug and
subject to AstraZeneca’s obligations pursuant to Section 5.5.1(c).

(2) Failure to Exercise POC Option. If AstraZeneca does not exercise the POC
Option for an Option Compound within the POC Option Period for an Option
Compound for which Option Compound Proof of Concept was achieved, then, subject
to Section 5.10.2(c), Targacept shall thereafter have the right in all respects,
itself

 

129



--------------------------------------------------------------------------------

or with, for the benefit of or sponsored by any Third Party, to research,
develop, commercialize and otherwise Exploit, or to grant a license or other
rights to any Third Party to develop, commercialize and otherwise Exploit, such
Option Compound (A) if Option Compound Proof of Concept was achieved for such
Option Compound for a Primary Indication, in or outside of the Field; or (B) if
(x) Option Compound Proof of Concept was achieved for such Option Compound for
Schizophrenia, solely outside the Field and (y) as of the last day of the POC
Option Period for such Option Compound, (i) no Option Compound has or had become
an Option Compound Candidate Drug for which the Principal Indication is
Schizophrenia, (ii) there is no other Option Compound for which Targacept has
delivered to AstraZeneca an IND-Ready Notice or a POC Notice or that otherwise
is the subject of an Option Compound Development Plan or Targacept Option
Compound Development Plan that specifies Schizophrenia as the Option Indication,
and (iii) there is no other Option Compound Candidate Drug or Option Compound
Product that AstraZeneca is otherwise Developing or Commercializing for
Schizophrenia, the last day of the POC Option Period shall be the Schizophrenia
Expiration Date. If (1) the last day of the POC Option Period is not the
Schizophrenia Expiration Date because there is one or more Option Compounds for
which Targacept has delivered to AstraZeneca an IND-Ready Notice or a POC Notice
or that otherwise is the subject of an Option Compound Development Plan or
Targacept Option Compound Development Plan that specifies Schizophrenia as the
Option Indication or because AstraZeneca is Developing an Option Compound
Candidate Drug for Schizophrenia (other than an Option Compound Candidate Drug
for which the Principal Indication is Schizophrenia), (2) all such Option
Compound(s) become Terminated Compound(s) or Unexercised Option Compound(s),
(3) as of the date all such Option Compound(s) have become Terminated
Compound(s) or Unexercised Option Compound(s), each of clauses (i), (ii) and
(iii) above are true, (4) then, if not occurring earlier pursuant to
Section 5.10.2(b)(2), the Schizophrenia Expiration Date shall be the date, if
any, on which all such Option Compound(s) have become Terminated Compound(s) or
Unexercised Option Compound(s). For purposes of clarity, if prior to the
Schizophrenia Expiration Date, AstraZeneca has exercised an Option for an Option
Compound Candidate Drug for which Schizophrenia is a Principal Indication or
AstraZeneca otherwise Commercializes an Option Compound Product for
Schizophrenia, there shall be no Schizophrenia Expiration Date. For purposes

 

130



--------------------------------------------------------------------------------

of further clarity, a decision by AstraZeneca not to exercise a POC Option for
an Option Compound (a) for which Option Compound Proof of Concept was not
achieved or (b) with respect to which Targacept breached the applicable Option
Compound Development Plan and AstraZeneca assumed and conducted such plan in
accordance with Section 5.10.2(b)(5), in each case ((a) and (b)), shall not
trigger the Schizophrenia Expiration Date.

(e) Option Compound ROFN Right. If the POC Notice for a particular Option
Compound specifies that Option Compound Proof of Concept has not been achieved
for the Option Indication specified in the Option Compound Development Plan (or
Option Compound Proof of Concept is not obtained with respect to an Option
Compound for which AstraZeneca assumes control of the Option Compound
Development Plan pursuant to Section 5.10.2(b)(5)), AstraZeneca shall thereafter
have the right to give Targacept written notice specifying whether it wishes to
negotiate with Targacept [********] financial terms on which it would designate
such Option Compound as an Option Compound Candidate Drug (the “Option Compound
ROFN Notice”), it being acknowledged and agreed by both Parties that such
financial terms relating to any such designation [********] the POC Option
Candidate Drug terms set forth in Section 6.2, Section 6.5 and Section 6.6
[********] such Option Compound to achieve Option Compound Proof of Concept.
AstraZeneca’s right to give an Option Compound ROFN Notice shall expire
[********] following the date that the corresponding POC Notice is delivered to
AstraZeneca or amended by Targacept pursuant to Section 5.10.2(d) (or the date
that AstraZeneca notifies Targacept that such Option Compound Proof of Concept
is not obtained with respect to such Option Compound for which AstraZeneca
assumed control of the Option Compound Development Plan pursuant to
Section 5.10.2(b)(5)) (such period, the “Option Compound ROFN Period”); provided
that, (i) if AstraZeneca determines not to give an Option Compound ROFN Notice
prior to expiration of the Option Compound ROFN Period, it shall in good faith
provide written notice to Targacept promptly upon such determination and the
date on which any such notice is given shall constitute the last day of the
Option Compound ROFN Period; and (ii) if such Option Compound was not subject to
an Option Compound Development Plan assumed and conducted by AstraZeneca
pursuant to Section 5.10.2(b)(5), AstraZeneca requests further information
relating to such Option Compound as permitted by the next sentence, and all such
information is not provided [********] of any such request, then the Option
Compound ROFN Period with respect to such Option Compound shall be extended for

 

131



--------------------------------------------------------------------------------

any such delay in responding to such request (for example, if AstraZeneca
requests certain information and that information is not completely provided
until [********] after the request, then the Option Compound ROFN period would
be extended by [********] to [********]. For a period of [********] after the
Option Compound ROFN Notice for an Option Compound, Targacept shall: (A) provide
to AstraZeneca for review at Targacept’s offices during normal business hours in
a reasonable and prompt manner such data, documentation and other information in
Targacept’s possession or control regarding such Option Compound, including the
activities conducted pursuant to the Option Development Plan and the results
achieved as AstraZeneca reasonably requests for purposes of evaluating whether
to give an Option Compound ROFN Notice to Targacept for such Option Compound
(including true, complete and correct copies of all license agreements (with
financial terms redacted to the extent AstraZeneca has no responsibility
therefor) regarding, and other agreements relating to Targacept’s Control of
(including any financial or other obligations with respect thereto), such Option
Compound and applications for Patent Rights, results of freedom to operate
analyses and other information with respect to the intellectual property status
of such Option Compound; provided that Targacept shall not be required to
provide privileged information with respect to such intellectual property status
unless and until procedures reasonably acceptable to Targacept are in place to
protect such privilege); and (B) respond in a prompt and reasonable manner to
all reasonable queries raised by AstraZeneca in connection with its evaluation
thereof.

(1) If AstraZeneca gives Targacept an Option Compound ROFN Notice within the
Option Compound ROFN Period, the Parties shall negotiate in good faith terms on
which AstraZeneca would designate such Option Compound as an Option Compound
Candidate Drug (including payment to Targacept) for a period of [********] from
the date that the Option Compound ROFN Notice is given. If the Parties do not
agree on such terms within the [********] negotiation period, AstraZeneca shall
set forth in writing its final offer with respect to such Option Compound (the
“Final Option Compound Offer”) within [********] after expiration of such
[********] negotiation period. If Targacept accepts such Final Option Compound
Offer, such Option Compound shall, unless expressly specified otherwise in such
Final Option Compound Offer, be deemed to be a POC Option Candidate Drug. If
Targacept does not accept the Final Option Compound Offer submitted by
AstraZeneca within

 

132



--------------------------------------------------------------------------------

[********] after the Final Option Compound Offer is delivered to Targacept,
either Party may at any time [********] after the expiration of such [********]
negotiation period refer the matter to arbitration in accordance with
Section 14.4 (expedited arbitration).

(2) If, in accordance with Section 14.4, the Expert determines that the proposal
submitted by AstraZeneca pursuant to Section 14.4 (the “AZ Proposal”) prevails,
Targacept shall within [********] of such determination notify AstraZeneca that
either (i) Targacept accepts the AZ Proposal in which event the Option Compound
shall be deemed to be a POC Option Candidate Drug on the terms set forth in the
AZ Proposal; or (ii) Targacept rejects the AZ Proposal in which event, unless
the Parties agree in writing otherwise, such Option Compound shall cease to be
an Option Compound and shall become a Terminated Compound (but not a Terminated
AZ Compound) as set forth in Section 8.6.

(3) If, in accordance with Section 14.4, the Expert determines that the proposal
submitted by Targacept pursuant to Section 14.4 (the “Targacept Proposal”)
prevails, AstraZeneca shall within [********] of such determination notify
Targacept that either (i) AstraZeneca accepts the Targacept Proposal in which
event the Option Compound shall be deemed to be a POC Option Candidate Drug on
the terms of set forth in the Targacept Proposal; or (ii) AstraZeneca rejects
the Targacept Proposal.

(4) If AstraZeneca (i) does not give Targacept an Option Compound ROFN Notice
within the Option Compound ROFN Period, (ii) declines in writing during the
Option Compound ROFN Period to enter into negotiations, or (iii), rejects the
prevailing Targacept Proposal (if any) pursuant to Section 5.10.2(e)(3), unless
the Parties agree in writing otherwise, Targacept shall thereafter have the
right in all respects to research, develop, commercialize and otherwise Exploit,
itself or with, for the benefit of or sponsored by any Third Party, or to grant
a license or other rights to any Third Party to research, develop, commercialize
and otherwise Exploit, such Option Compound, either (A) if the Option Indication
specified in the Option Compound Development Plan is a Primary Indication, in or
outside of the Field, or (B) if the Option Indication specified in the Option
Compound Development Plan is Schizophrenia, solely

 

133



--------------------------------------------------------------------------------

outside of the Field; provided that any decision by AstraZeneca not to exercise
an Option under this Section 5.10.2(e) or Section 5.10.2(f) shall not trigger
the Schizophrenia Expiration Date.

(f) Right of First Negotiation for Option Compound Following Targacept Option
Compound Development Plan. If, with respect to any IND-Ready Option,
(i) AstraZeneca gives Targacept an Option Maintenance Notice, (ii) the Parties
do not agree to an Option Compound Development Plan within the Option Compound
Development Plan Period for the IND-Ready Option Compound, and (iii) Targacept
provides AstraZeneca a Targacept Option Compound Development Plan for the Option
Indication specified in the applicable IND-Ready Option Notice, Targacept shall
provide AstraZeneca, on at least a [********] basis, with written progress
reports for each Targacept Option Compound Development Plan, which shall
summarize the status of, and any results generated under, each Targacept Option
Compound Development Plan, any updates or amendments to such Targacept Option
Compound Development Plan (provided that, for clarity, no such update or
amendment shall modify, substitute or otherwise change the Option Indication
that was specified in the applicable IND-Ready Option Notice) and such
additional information known to Targacept as may be reasonably requested from
time to time by AstraZeneca. If and when Targacept completes such Targacept
Option Compound Development Plan, Targacept shall promptly provide written
notice to AstraZeneca. Any such written notice (the “Targacept Plan POC Notice”)
shall (A) identify the applicable Option Compound, (B) include a summary of
results of the Targacept Option Compound Development Plan, (C) include a summary
of the status of existing Patent Rights with respect to such Option Compound,
whether Controlled by Targacept or controlled by a Third Party, that are Known
to Targacept, (D) include a description of all license agreements regarding, and
other agreements relating to Targacept’s Control of (including any financial or
other obligations with respect thereto), such Option Compound and (E) specify
whether Targacept has obtained Option Compound Proof of Concept. AstraZeneca
shall notify Targacept if it desires to conduct due diligence at Targacept’s
offices with respect to such Option Compound and, if so, the Business Day(s) on
which it will do so during normal business hours; provided that such date(s)
shall be at least [********] following the date of Targacept’s receipt of such
notice from AstraZeneca. For a period of [********] after the Targacept Plan POC
Notice for an Option Compound, Targacept shall: (1) provide to AstraZeneca for
review at

 

134



--------------------------------------------------------------------------------

Targacept’s offices during normal business hours in a reasonable and prompt
manner such data, documentation and other information in Targacept’s possession
or control regarding such Option Compound, including the activities conducted
pursuant to the Targacept Option Development Plan and the results achieved as
AstraZeneca reasonably requests for purposes of evaluating such Option Compound
(including true, complete and correct copies of all license agreements (with
financial terms redacted to the extent AstraZeneca has no responsibility
therefor) regarding, and other agreements relating to Targacept’s Control of
(including any financial or other obligations with respect thereto), such Option
Compound, applications for Patent Rights, results of freedom to operate analyses
and other information with respect to the intellectual property status of such
Option Compound; provided that Targacept shall not be required to provide
privileged information with respect to such intellectual property status unless
and until procedures reasonably acceptable to Targacept are in place to protect
such privilege); and (2) respond in a prompt and reasonable manner to all
reasonable queries raised by AstraZeneca in connection with its evaluation of
such Option Compound. Whether or not the Targacept Plan POC Notice specifies
that Targacept believes it has achieved Option Compound Proof of Concept for the
Option Indication specified in the Targacept Option Compound Development Plan
(if any), AstraZeneca shall thereafter have the option to designate such Option
Compound as an Option Compound Candidate Drug in accordance with the terms of
Section 5.10.2(d)(1). Failing such designation by AstraZeneca, the Targacept
Plan POC Notice shall be treated as a POC Notice that specifies that Targacept
[********], and the provisions of [********] shall apply. For purposes of
clarity, Targacept shall have no obligation to complete all or any portion of
any Targacept Option Compound Development Plan and, if it does not complete a
Targacept Option Compound Development Plan or deliver to AstraZeneca the
corresponding Targacept Plan POC Notice or such additional information as
AstraZeneca may request pursuant to this Section 5.10.2(f), or if Targacept
provides written notice to AstraZeneca that the Option Compound subject to such
Targacept Option Compound Development Plan shall no longer be an Option
Compound, the applicable Option Compound shall become a Terminated Compound (but
not a Terminated AZ Compound) as set forth in Section 8.6.

(g) Cooperation with Notifications. In the event that either Party believes
that, with respect to the exercise or potential exercise of any Option,
notifications are required to be filed by each Party with the U.S. Federal Trade
Commission and the U.S.

 

135



--------------------------------------------------------------------------------

Department of Justice under the HSR Act or with relevant foreign governmental
authorities under any similar foreign law, the Parties shall (i) reasonably
cooperate with each other to coordinate and file such notifications in a timely
manner, provided that all filing, registration or similar fees associated
therewith shall be borne by AstraZeneca, and (ii) in the event of a filing, use
reasonable efforts to respond promptly to any requests for additional
information made by any such authority and to cause the waiting period under the
HSR Act or any similar foreign law to terminate or expire at the earliest
possible date after the date of filing. Targacept shall not take any action,
directly or indirectly, that is intended to delay or interfere with the
clearance of any filing under the HSR Act.

5.10.3 Right of First Negotiation for ROFN Indications. If at any time during
the Term (subject to Section 15.2.2), Targacept determines to seek an ROFN
Collaboration (the “ROFN Indication Opportunity”), Targacept shall give written
notice to AstraZeneca specifying the particular ROFN Indication and the status
of development of the particular compounds or products known to be involved, if
any (the “ROFN Indication Opportunity Notice”). AstraZeneca shall have
[********] following the date that the ROFN Indication Opportunity Notice is
given by Targacept (the “ROFN Notice Period”) to give written notice to
Targacept that it wishes to enter into negotiations with Targacept with respect
to such ROFN Indication Opportunity (an “ROFN Notice”); provided that, if
AstraZeneca determines not to give an ROFN Notice prior to expiration of the
ROFN Notice Period, it shall in good faith provide written notice to Targacept
promptly upon such determination that it declines to enter into negotiations. If
AstraZeneca gives notice within the ROFN Notice Period that it wishes to enter
into negotiations with Targacept, the Parties shall negotiate in good faith
[********] from the date such notice is given, and then, if the Parties are able
to agree [********] within such period (or such longer period as the Parties may
agree in writing), the Parties shall negotiate in good faith [********]. During
such period, Targacept shall not discuss, or enter into any negotiations
relating to, the ROFN Indication Opportunity, with any Third Party. If
[********] with respect to the ROFN Indication Opportunity within the [********]
negotiation period, or if [********] with respect to the ROFN Indication
Opportunity within [********] negotiation period, AstraZeneca shall set forth in
writing its final offer with respect to such ROFN Indication Opportunity within
[********] after expiration of such [********] (the “Final ROFN Offer”). If
Targacept does not accept such Final ROFN Offer within [********] (or, for
purposes of

 

136



--------------------------------------------------------------------------------

clarity, if AstraZeneca does not give Targacept notice that it wishes to enter
into negotiations regarding the ROFN Indication Opportunity within the ROFN
Notice Period or declines in writing during the ROFN Notice Period to enter into
negotiations), Targacept shall thereafter have no obligation to AstraZeneca with
respect to the ROFN Indication Opportunity and shall have the unencumbered right
to negotiate and execute an agreement with any Third Party for the ROFN
Indication Opportunity for a period of three (3) years after the expiration of
AstraZeneca’s [********] negotiation period, but only on terms more favorable to
Targacept, when taken as a whole, than those set forth in the Final ROFN Offer.
If Targacept does not enter into an agreement with a Third Party relating to
such ROFN Indication Opportunity on such terms within such three (3)-year period
and thereafter determines to seek an ROFN Collaboration for the same ROFN
Indication, then [********].

5.10.4 Additional Obligations. Promptly after the Effective Date, Targacept
shall terminate its development agreement in effect as of the Execution Date
with The Stanley Medical Research Institute (the “SMRI Agreement”).

5.11 Co-Promotion.

5.11.1 AstraZeneca Portfolio Products. In the event that AstraZeneca determines
in its sole discretion to seek, at any time after the date of Acceptance by the
FDA of the first NDA for a Product Developed by AstraZeneca under this Agreement
and prior to the [********], a Third Party to promote (or to co-promote) in the
United States to any group of specialist physicians or other specialist medical
professionals (which, for purposes of clarity, shall not include primary care
physicians or medical professionals, including family and general practitioners,
internists (regardless of whether they have subspecialty in psychiatry or
geriatrics) and pediatricians) that customarily prescribe or purchase, or that
would reasonably be expected to prescribe or purchase, products to treat or
prevent any nervous system disease or condition (the “AZ Co-Promotion
Opportunity”), it shall give Targacept written notice of its determination
together with a description of the product it is seeking to have a Third Party
promote. Targacept shall have [********] from the date of such notice to provide
a written response as to whether it wishes to participate in negotiations with
AstraZeneca with respect to the AZ Co-Promotion Opportunity, provided that
Targacept agrees that, if it determines not to

 

137



--------------------------------------------------------------------------------

participate in such negotiations prior to the end of such period, it shall in
good faith provide written notice to AstraZeneca promptly upon such
determination. If Targacept’s response indicating whether or not it wishes to
participate in negotiations with respect to such AZ Co-Promotion Opportunity is
not delivered to AstraZeneca within the [********] response period, Targacept
shall no longer have any right to exercise such Co-Promotion Opportunity and
shall have no right to receive any additional AZ Co-Promotion Opportunities with
respect to other products under this Section 5.11.1. If Targacept indicates in
its response delivered within such [********] period that it wishes to
participate in negotiations with AstraZeneca with respect to such AZ
Co-Promotion Opportunity, AstraZeneca shall grant Targacept the non-exclusive
opportunity to negotiate an agreement with respect to such AZ Co-Promotion
Opportunity and each Party shall participate in such negotiations in good faith;
provided that AstraZeneca shall be under no obligation to enter into an
agreement with Targacept with respect to such AZ Co-Promotion Opportunity. It is
the understanding of the Parties that any selection by AstraZeneca of Targacept
with respect to such AZ Co-Promotion Opportunity shall be subject, among other
things, to Targacept’s demonstration to AstraZeneca’s reasonable satisfaction
that Targacept has available an adequately-trained sales force for such AZ
Co-Promotion Opportunity and negotiation of an agreement satisfactory to
AstraZeneca.

5.11.2 Products.

(a) Exercise of Co-Promotion Option. Subject to Section 5.11.2(b)(3), Targacept
shall have the option (the “Co-Promotion Option”), in its sole discretion, to
Co-Promote any or all Products to the Co-Promotion Target Audience in the
Co-Promotion Territory. Targacept may exercise its Co-Promotion Option for a
Product by providing written notice (the “Co-Promotion Option Notice”) to
AstraZeneca at any time during the period commencing on the date of the
Acceptance by the FDA of the first NDA for such Product and continuing for a
period of [********] thereafter. If Targacept exercises its Co-Promotion Option
with respect to any Product (each such Product, a “Co-Promoted Product”), the
Parties shall (i) negotiate a Co-Promotion Agreement for such Co-Promotion in
accordance with Section 5.11.2(b) and (ii) form, as soon as reasonably
practicable thereafter but in any event within [********], the Commercial
Coordination Committee.

 

138



--------------------------------------------------------------------------------

(b) Co-Promotion Agreement.

(1) Preparation, Negotiation, Execution and Delivery. Within [********] after
Targacept gives a Co-Promotion Option Notice, the Parties shall commence the
preparation of a Co-Promotion Agreement (the “Co-Promotion Agreement”) that
shall provide for the terms applicable to such Co-Promotion. The Co-Promotion
Agreement shall conform in all material respects with the terms and conditions
set forth in Schedule 5.11.2 and shall also include such additional provisions
as are usual and customary in AstraZeneca’s contract sales force agreements. For
purposes of clarity, such additional terms shall supplement and not materially
expand, limit or change the terms set forth on Schedule 5.11.2. The Parties
shall negotiate the Co-Promotion Agreement in good faith and with sufficient
diligence as is required to execute and deliver the Co-Promotion Agreement
within [********] after Targacept gives the Co-Promotion Option Notice or such
other period as the Parties may agree in writing.

(2) Co-Promotion Fees. The aggregate fees payable by AstraZeneca pursuant to any
Co-Promotion Agreement(s) shall not exceed [********] Dollars (US $[********])
in any Calendar Year without AstraZeneca’s consent, which AstraZeneca may
withhold in its sole discretion.

(3) Targacept Sales Representatives. Targacept shall be required to field and
maintain an adequately-trained sales force of at least [********] sales
representatives to Detail the Co-Promoted Product(s). In no event shall
Targacept be required, in any twelve (12)-month period, to field and maintain a
sales force to Detail any Co-Promoted Product(s) that exceeds [********] sales
representatives.

(4) Dispute Resolution. In the event the Parties fail to execute and deliver the
Co-Promotion Agreement within the [********] or such longer period described in
Section 5.11.2(b)(1), the Parties shall (A) use reasonable efforts to complete
such negotiations and to execute and deliver the Co-Promotion Agreement as soon
as possible after such period and (B) without limiting the generality of the
foregoing, after the expiration of such period, each produce a list of issues on
which they have failed to reach agreement and submit its list to the CCC to be
resolved in accordance with Section 2.4.3(b).

 

139



--------------------------------------------------------------------------------

(5) Breach of Co-Promotion Agreement. For purposes of clarity, following the
effective date of any Co-Promotion Agreement, a determination that Targacept has
breached such Co-Promotion Agreement shall not be deemed a breach of this
Agreement and shall be governed solely by the terms of such Co-Promotion
Agreement; provided, however, that, in the event that AstraZeneca terminates a
Co-Promotion Agreement for Targacept’s material breach or, to the extent
permitted under such Co-Promotion Agreement, other failure to perform or
Targacept’s insolvency or bankruptcy in accordance with the terms of such
Co-Promotion Agreement, Targacept shall have no further rights under this
Section 5.11 with respect to any Co-Promotion Option or AZ Co-Promotion
Opportunity, and AstraZeneca shall have the right to terminate any existing
co-promotion agreement entered into pursuant to this Section 5.11, including any
Co-Promotion Agreement.

(c) Executive Meetings. The Vice President, Business and Commercial Development
of Targacept (or such other officer with comparable seniority and responsibility
with respect to Targacept’s promotional activities as Targacept may designate in
writing to AstraZeneca from time to time) and the Vice President, Commercial
Operations of AstraZeneca Pharmaceuticals, LP (or such other officer with
comparable seniority and responsibility with respect to AstraZeneca’s
promotional activities as AstraZeneca may designate in writing to Targacept from
time to time) shall meet at least semi-annually to review the Exploitation of
any Co-Promoted Products.

5.12 Product Recalls. In the event that any Regulatory Authority issues or
requests a recall or takes similar action in connection with a Product, or in
the event a Party reasonably believes that an event, incident or circumstance
has occurred that may result in the need for a recall, market withdrawal or
other corrective action regarding a Product, such Party shall promptly advise
the other Party thereof by telephone or facsimile. Following such notification,
AstraZeneca shall decide and have control of whether to conduct a recall or
market withdrawal (except in the event of a recall or market withdrawal mandated
by a Regulatory Authority, in

 

140



--------------------------------------------------------------------------------

which case it shall be required) or to take other corrective action in any
country and the manner in which any such recall, market withdrawal or corrective
action shall be conducted; provided that AstraZeneca shall keep Targacept
regularly informed regarding any such recall, market withdrawal or corrective
action. AstraZeneca shall bear all expenses of any such recall, market
withdrawal or corrective action (including expenses for notification,
destruction and return of the affected Product and any refund to customers of
amounts paid for such Product); provided, however, that Targacept shall bear the
expense of a recall to the extent that such recall resulted from any breach by
Targacept of its obligations hereunder or under the applicable Co-Promotion
Agreement or Targacept’s or any of its Affiliates’ negligence or willful
misconduct, provided that Targacept shall not be deemed to be negligent or in
breach solely for complying with the training provided by AstraZeneca under the
applicable Co-Promotion Agreement, with AstraZeneca’s standard operating
procedures as may be provided under the applicable Co-Promotion Agreement or
otherwise with direction from AstraZeneca if the activities required by such
training, procedures or other direction would themselves constitute negligence
or breach.

5.13 Major Metabolite Cooperation. Each Party shall, if reasonably requested by
the other Party and at the cost of such other Party, reasonably cooperate with
such other Party to assist such other Party to identify Major Metabolites for
purposes of determining such other Party’s rights and obligations under this
Agreement, including [********].

6. PAYMENTS

6.1 Upfront Fee. AstraZeneca shall pay Targacept an upfront fee in the amount of
Ten Million Dollars (US $10,000,000) in immediately available funds within ten
(10) Business Days of the Effective Date.

6.2 Option Exercise Fees. For each Option exercised by AstraZeneca pursuant to
Section 5.10.2, AstraZeneca shall pay Targacept an option exercise fee (the
“Option Exercise Fee”): (a) in the amount of [********] Dollars (US $[********])
(i) in the case of [********] or (ii) in the event [********] for an Option
Compound [********] and such Option Compound [********]; (b) in the amount of
[********] Dollars (US $[********]) (i) in the case of [********] or (ii) if
[********] an Option Compound Candidate Drug [********]; or (c) in an amount to
be negotiated by the Parties pursuant to Section 5.10.2(e) if [********] an
Option

 

141



--------------------------------------------------------------------------------

Compound that is (i) the subject of a POC Notice [********] the Option Compound
Development Plan or (ii) the subject of a Targacept Option Compound Plan that
AstraZeneca did not designate as an Option Compound Candidate Drug pursuant to
Section 5.10.2(f).

6.3 Option Maintenance Fees. The Option Maintenance Fee contemplated by
Section 5.10.2(b)(3) shall be [********] Dollars (US $[********]) (subject to
[********] such Option Maintenance Fee [********] Option Compound Development
Plan for an Option Compound [********]. If, with respect to any IND-Ready
Option, AstraZeneca pays the Option Maintenance Fee, such Option Maintenance Fee
(a) shall thereafter be fully creditable against the Option Exercise Fee payable
by AstraZeneca for the Option for the same Option Compound, if such Option is
exercised by AstraZeneca (including, for clarity, any Option Exercise Fee
determined pursuant to Section 5.10.2(e)), and (b) otherwise, except as provided
in Section 5.10.2(b)(4), shall be non-creditable and non-refundable.

6.4 R&D Funding.

6.4.1 R&D Funding during the Pre-Phase IIb Period. AstraZeneca shall pay
Targacept fifty percent (50%) of (a) the aggregate FTE Cost for all FTEs,
subject to this Section 6.4, based on the FTE Rate and (b) the amount of all
External Targacept R&D Costs, if and to the extent such FTE Costs and External
Targacept R&D Costs are incurred in accordance with the approved Targacept
Research Budget (and, unless approved by the JRC, do not exceed the relevant
amounts set forth in the Total Research Budget with respect thereto) and relate
to activities conducted in, or were incurred during, the Pre-Phase IIb Period,
provided that if AstraZeneca elects to proceed with the Development of
Ispronicline by delivery of notice to Targacept in accordance with Section 3.3.1
or, subject to Section 3.3.2(b), neither Party terminates this Agreement in
accordance with Section 11.2.1, AstraZeneca shall pay all of such costs that
AstraZeneca has not already paid.

6.4.2 R&D Funding after the Pre-Phase IIb Period. If AstraZeneca elects to
proceed with the Development of Ispronicline by delivery of notice to Targacept
in accordance with Section 3.3, then from and after (i) the Commencement Date or
(ii) if there is no Commencement Date, from and after the Sunset Date or if,
subject to Section 3.3.2(b), neither Party terminates this Agreement in
accordance with Section 11.2.1, from and after the first date

 

142



--------------------------------------------------------------------------------

on which neither Party has the right to terminate this Agreement pursuant to
Section 11.2.1, whichever is later, AstraZeneca shall pay Targacept (a) the
aggregate FTE Cost for all FTEs, subject to this Section 6.4, based on the FTE
Rate and (b) the amount of all External Targacept R&D Costs, if and to the
extent such FTE Costs and External Targacept R&D Costs are incurred in
accordance with an approved Targacept Research Budget (and, unless approved by
the JRC, do not exceed the relevant amounts set forth in the Total Research
Budget with respect thereto), ARP Budget or Targacept Development Budget.

6.4.3 Reimbursement of Costs. AstraZeneca shall pay the costs for which it is
liable to Targacept pursuant to Section 6.4.1 and 6.4.2 [********]. Within
[********] each Contract Quarter during the Research Program Term and any
Additional Research Program Term and any Calendar Quarter during which Targacept
undertakes any Targacept Development Activities, Targacept shall furnish to
AstraZeneca a statement in a form reasonably acceptable to AstraZeneca showing
(a) the number of FTEs engaged in activities allocated to Targacept in the
then-current Annual Research Plan or Additional Research Plan and Targacept
Development Activities under any Product Development Plan, in each case, if any,
during the preceding quarter [********] consistent with the activities
identified in the applicable Annual Research Plan, Additional Research Plan or
Product Development Plan and (b) the External Targacept R&D Costs incurred by
Targacept in the preceding quarter against the amount budgeted for such costs in
the relevant Targacept Research Budget (and Total Research Budget), ARP Budget
or Targacept Development Budget. At the end of the Contract Quarter following
(i) the Commencement Date or (ii) if there is no Commencement Date, the Sunset
Date, or if, subject to Section 3.3.2(b), neither Party terminates this
Agreement in accordance with Section 11.2.1, the first date on which neither
Party has the right to terminate this Agreement pursuant to Section 11.2.1,
whichever is later, such statement shall include a reconciliation statement
showing the amount previously paid by AstraZeneca in relation to activities
conducted by Targacept in the performance of the Research Program during the
Pre-Phase IIb Period and the additional amount payable by AstraZeneca pursuant
to Section 3.3 and Section 6.4.1. Within thirty (30) days of receipt of such
statement, together with such support for External Targacept R&D Costs as
AstraZeneca may reasonably require, AstraZeneca shall make a payment equal to
the FTE Costs and External Targacept R&D Costs for the relevant quarter, as set
out in such statement; provided that in any Contract Year (or with respect to
any Targacept Development Activities,

 

143



--------------------------------------------------------------------------------

any Calendar Year), [********] with respect to that Contract Year (or, in the
case of Targacept Development Activities, Calendar Year) [********] set forth in
the applicable Targacept Research Budget (and Total Research Budget), ARP Budget
or Targacept Development Budget (as the case may be)[********]. If,
notwithstanding Targacept’s exercise of Commercially Reasonable Efforts, in any
year, the aggregate FTE Cost plus the External Targacept R&D Costs [********]
FTE Costs and External Targacept R&D Costs in the applicable Targacept Research
Budget (and the Total Research Budget), ARP Budget or Targacept Development
Budget (as the case may be) [********] in accordance with the applicable Annual
Research Plan, Additional Research Plan or Product Development Plan [********].
For purposes of clarity, Targacept shall have the right to conduct activities
under the Research Program or an Additional Research Program in addition to
those set forth in the Research Plan or the applicable Annual Research Plan or
Additional Research Plan pursuant to Section 4.3.1 at its sole cost and expense,
and AstraZeneca shall have no obligation to reimburse Targacept for the FTE
Costs or External Targacept R&D Costs incurred with respect to such additional
activities.

6.4.4 R&D Funding Audit Rights. Targacept shall keep accurate books and
financial records pertaining to its costs and expenses of conducting the
Research Program, the Additional Research Program, the Targacept Development
Activities and any Targacept Manufacturing activities under Article 16 in
sufficient detail to determine whether payments made by AstraZeneca were
accurately calculated, which books and financial records shall be kept in
accordance with GAAP and shall be retained by Targacept until [********] after
the end of the Calendar Year to which they pertain (or such longer period as may
be required by Applicable Laws). AstraZeneca shall have the right for a period
of [********] after making any such payment to inspect or audit, or to appoint
at its expense an independent certified public accounting firm reasonably
acceptable to Targacept to inspect or audit, the books and financial records of
Targacept relating to its costs and expenses of conducting the Research Program
during any Contract Year, the Targacept Development Activities and any Targacept
Manufacturing activities under Article 16 during any Calendar Year, in each
case, to verify that the amount of such payment was correctly determined.
Targacept shall make its records available for inspection or audit by
AstraZeneca or such independent certified public accounting firm during regular
business hours at such place or places where such records are customarily kept,
upon reasonable notice from AstraZeneca; provided that AstraZeneca shall not
have the

 

144



--------------------------------------------------------------------------------

right to inspect or audit any Contract Year or any Calendar Year more than once
or after the [********] of the end of such Contract Year or Calendar Year
(unless a previous audit revealed an underpayment or overpayment with respect to
such Contract Year or Calendar Year). All books and financial records made
available for inspection or audit shall be deemed to be Confidential Information
of Targacept and if any such inspection or audit is to be conducted by an
independent certified public accounting firm, prior to such inspection such
accounting firm shall enter into a non-disclosure agreement in a form reasonably
acceptable to Targacept. The accounting firm shall disclose to the Parties
whether or not the payment in question was accurately determined and the
specific details concerning any discrepancies. No other information shall be
provided to AstraZeneca. The results of each inspection or audit, if any, shall
be binding on both Parties absent manifest error. In the event there was an
underpayment by AstraZeneca hereunder, AstraZeneca shall promptly (but in any
event no later than [********] after AstraZeneca’s receipt of the report so
concluding) make payment to Targacept of any shortfall. In the event that there
was an overpayment by AstraZeneca hereunder, Targacept shall promptly (but in
any event no later than [********] after Targacept’s receipt of the
AstraZeneca’s or the independent accountant’s report so concluding) refund to
AstraZeneca the excess amount. AstraZeneca shall bear the full cost of such
inspection or audit unless such inspection or audit discloses overcharging by
Targacept of more than [********] of the amount that should have been paid by
AstraZeneca in any Calendar Quarter or Contract Quarter, as applicable, in which
case Targacept shall reimburse AstraZeneca for all costs incurred by AstraZeneca
in connection with such inspection or audit.

6.5 Milestone Payments.

6.5.1 Milestones. Unless otherwise provided in Section 6.5.2, and subject to
Sections 6.6.1(d)(2), 10.2.4 and 10.2.6, AstraZeneca shall make the following
nonrefundable, non-creditable payments to Targacept:

(a) Full Milestone Stream. AstraZeneca shall, with respect to each Candidate
Drug (other than a Licensed Derivative) or Product that contains such Candidate
Drug, and each Licensed Derivative with respect to such Candidate Drug Derived
during the Restricted Derivative Period for such Candidate Drug (each such
Licensed Derivative, a

 

145



--------------------------------------------------------------------------------

“Milestone-Bearing Licensed Derivative”) or Product that contains such Licensed
Derivative, make each of the following payments to Targacept within [********]
after the first occurrence of the corresponding milestone event after
(x) (i) the Commencement Date or (ii) if there is no Commencement Date, after
the Sunset Date, or if, subject to Section 3.3.2(b), neither Party terminates
this Agreement in accordance with Section 11.2.1, after the first date on which
neither Party has the right to terminate this Agreement pursuant to
Section 11.2.1, whichever is later, or (y) solely with respect to Option
Compound Candidate Drugs (other than Licensed Derivatives) or Option Compound
Products that contain any such Option Compound Candidate Drug, and any
Milestone-Bearing Licensed Derivatives (or Products that contain any such
Milestone-Bearing Licensed Derivative) with respect thereto, the Effective Date;
provided that if a milestone event with respect to a Candidate Drug (other than
a Licensed Derivative) or a Product that contains such Candidate Drug, or a
Milestone-Bearing Licensed Derivative with respect thereto or Product that
contains such Milestone-Bearing Licensed Derivative, in each case, other than an
Option Compound Candidate Drug or Option Compound Product, occurs prior to
(A) the Commencement Date, AstraZeneca shall pay such milestone payment within
[********] after the Commencement Date or (B) if there is no Commencement Date,
the Sunset Date, or if, subject to Section 3.3.2(b), neither Party terminates
this Agreement in accordance with Section 11.2.1, the first date on which
neither Party has the right to terminate this Agreement pursuant to
Section 11.2.1, whichever is later, AstraZeneca shall pay such milestone payment
within [********] after the Sunset Date or such later date (as applicable):

 

      Candidate Drugs/Products

Milestone Event

  

A

Ispronicline/
Ispronicline
Products

  

B

IND-Ready
Option
Candidate
Drugs/IND-
Ready
Option
Products

  

C

POC Option
Candidate
Drugs/POC
Option
Products

  

D

All Other
Candidate
Drugs/
Products

1. Commencement of [********]

   [********]    [********]    [********]    [********]

2. [********]

   [********]    [********]    [********]    [********]

 

146



--------------------------------------------------------------------------------

      Candidate Drugs/Products

Milestone Event

  

A

Ispronicline/
Ispronicline
Products

  

B

IND-Ready
Option
Candidate
Drugs/IND-
Ready
Option
Products

  

C

POC Option
Candidate
Drugs/POC
Option
Products

  

D

All Other
Candidate
Drugs/
Products

3. Election to Commence Development of Ispronicline pursuant to Section 3.3.1

   $ 20 million    [********]    [********]    [********]

4. [********] of [********]

     [********]    [********]    [********]    [********]

5. Initiation of [********]

     [********]    [********]    [********]    [********]

6. [********] of [********]

     [********]    [********]    [********]    [********]

7. First Commercial Sale [********]

     [********]    [********]    [********]    [********]

8. First Commercial Sale [********]

     [********]    [********]    [********]    [********]

9. First Commercial Sale [********]

     [********]    [********]    [********]    [********]

With respect to each of (A) Ispronicline and any Ispronicline Product,
collectively, (B) each Candidate Drug (other than Ispronicline or an Option
Compound Candidate Drug, which are addressed in clauses (A) and (C),
respectively, and other than a Milestone-Bearing Licensed Derivative, which is
addressed in the next sentence) and any Product that contains such Candidate
Drug, collectively, and (C) each Option Compound Candidate Drug (other than a
Licensed Derivative) and any Option Compound Product that contains such Option
Compound Candidate Drug, collectively, AstraZeneca shall make a payment
corresponding to each of the foregoing milestone events only once under this
Section 6.5.1(a), regardless of (1) the number of times such milestone event
occurs for such Candidate Drug(s) and Product(s), (2) the number of Primary
Indications for which any such Candidate Drug or Product is Developed or
Commercialized, (3) whether or not any such Candidate Drug or Product is
Developed or

 

147



--------------------------------------------------------------------------------

Commercialized for Schizophrenia and (4) the number of Candidate Drugs contained
in a Product. Each Milestone-Bearing Licensed Derivative with respect to any
Candidate Drug(s) or Product(s) set forth in clause (A), (B) or (C) above, shall
be individually eligible for each milestone payment under this Section 6.5.1(a)
[********], subject to the same conditions set forth in clauses (1), (2) and
(3) above, subject, in the event such Milestone-Bearing Licensed Derivative is
selected to replace a terminated or discontinued Candidate Drug or Product, to
Section 6.5.2.

Milestones with respect to: (w) Ispronicline or any Ispronicline Product shall
be owed only under column A of the above chart; (x) each IND-Ready Option
Candidate Drug or IND-Ready Option Product shall be owed only under column B of
the above chart; (y) each POC Option Candidate Drug or POC Option Product
(except with respect to POC Option Candidate Drugs resulting from the
application of Section 5.10.2(e) and any POC Option Products that contain such
POC Option Candidate Drugs, which shall be subject to the financial terms
determined in accordance with Section 5.10.2(e)) shall be owed only under column
C of the above chart; provided, however, that solely with respect to such POC
Option Candidate Drugs or POC Option Products where the Development or
Commercialization for the indication for which it had achieved Option Compound
Proof of Concept, or for which Targacept conducted a Targacept Option Compound
Development Plan (AstraZeneca having elected to designate it as an Option
Compound Candidate Drug under Section 5.10.2(d)(1)), [********], subject to
Section 5.5.1(c), and AstraZeneca Develops or Commercializes such POC Option
Compound Candidate Drug or POC Option Product for a [********], payments by
AstraZeneca not previously made under this Section 6.5.1(a), if any, and subject
to Section 6.5.2, shall be owed as though such POC Option Candidate Drug or POC
Option Product were an IND-Ready Option Candidate Drug or IND-Ready Option
Product as set forth under column B of the above chart; and (z) each other
Candidate Drug (other than a Licensed Derivative) or any Product that contains
such Candidate Drug and each Milestone-Bearing Licensed Derivative (or Product
that contains such Milestone-Bearing Licensed Derivative) shall be owed only
under column D of the above chart. AstraZeneca shall, however, make additional
payments if and as provided in Section 6.5.1(b) and Section 6.5.1(c), subject to
Section 6.5.2.

 

148



--------------------------------------------------------------------------------

(b) Additional Primary Milestone Stream. In addition to the milestone payments
required by Section 6.5.1(a) and Section 6.5.1(c), AstraZeneca shall, with
respect to each Candidate Drug (other than a Licensed Derivative) or Product
that contains such Candidate Drug, and each Milestone-Bearing Licensed
Derivative with respect to such Candidate Drug (or Product that contains such
Milestone-Bearing Licensed Derivative), make each of the following payments
[********] after each occurrence of the corresponding milestone event after
(x) (i) the Commencement Date or (ii) if there is no Commencement Date, the day
after the Sunset Date, or if, subject to Section 3.3.2(b), neither Party
terminates this Agreement in accordance with Section 11.2.1, after the first
date on which neither Party has the right to terminate this Agreement pursuant
to Section 11.2.1, whichever is later, or (y) solely with respect to Option
Compound Candidate Drugs (other than Licensed Derivatives) or Option Compound
Products that contain any such Option Compound Candidate Drug, and any
Milestone-Bearing Licensed Derivatives (or Products that contain such
Milestone-Bearing Licensed Derivatives) with respect thereto, the Effective
Date; provided that if a milestone event with respect to a Candidate Drug (other
than a Licensed Derivative) or a Product that contains such Candidate Drug, or a
Milestone-Bearing Licensed Derivative with respect thereto or Product that
contains such Milestone-Bearing Licensed Derivative, in each case, other than an
Option Compound Candidate Drug or Option Compound Product, occurs prior to
(A) the Commencement Date, AstraZeneca shall pay such milestone payment within
[********] after the Commencement Date or (B) if there is no Commencement Date,
the Sunset Date, or if, subject to Section 3.3.2(b), neither Party terminates
this Agreement in accordance with Section 11.2.1, the first date on which
neither Party has the right to terminate this Agreement pursuant to
Section 11.2.1, whichever is later, AstraZeneca shall pay such milestone payment
within [********] after the Sunset Date or such later date (as applicable).

 

     Candidate Drugs/Products

Milestone Event

  

A

Ispronicline/Ispronicline
Products/POC Optoin
Candidate Drugs/POC
Option Products

  

B

All Other
Candidat
Drugs/Products

1. Initiation of [********]

   [********]    [********]

2. Receipt of [********] Regulatory Approval [********]

   [********]    [********]

3. [********]

   [********]    [********]

 

149



--------------------------------------------------------------------------------

With respect to each of (i) Ispronicline and any Ispronicline Product,
collectively, (ii) each Candidate Drug (other than Ispronicline or an Option
Compound Candidate Drug, which are addressed in clauses (i) and (iii),
respectively, and other than a Milestone-Bearing Licensed Derivative (or Product
that contains such Milestone-Bearing Licensed Derivative), which is addressed in
the next sentence) and any Product that contains such Candidate Drug,
collectively, and (iii) each Option Compound Candidate Drug (other than a
Licensed Derivative), and any Option Compound Product that contains such Option
Compound Candidate Drug, collectively, AstraZeneca shall make a payment
corresponding to each of the foregoing milestone events only once for each
compensable indication under this Section 6.5.1(b), regardless of the number of
Candidate Drugs contained in a Product. Each Milestone-Bearing Licensed
Derivative with respect to any Candidate Drug(s) or Product(s) set forth in
clause (i), (ii) or (iii) above, shall be individually eligible for each
milestone under this Section 6.5.1(b) [********], subject to the same conditions
set forth above, subject, in the event such Milestone-Bearing Licensed
Derivative is selected to replace a terminated or discontinued Candidate Drug or
Product, to Section 6.5.2.

Milestones with respect to (x) (1) Ispronicline or any Ispronicline Product and
(2) each POC Option Candidate Drug or POC Option Product (except with respect to
POC Option Candidate Drugs resulting from the application of Section 5.10.2(e)
and any POC Option Products that contain such POC Option Candidate Drugs, which
shall be subject to the financial terms determined in accordance with
Section 5.10.2(e)), in each case ((1) and (2)), shall be owed only under column
A of the above chart; provided, however, that solely with respect to such POC
Option Candidate Drugs or POC Option Products where the Development or
Commercialization for an indication for which it had achieved Option Compound
Proof of Concept, or for which Targacept conducted a Targacept Option Compound
Development Plan (AstraZeneca having elected to designate it as an Option
Compound Candidate Drug under Section 5.10.2(d)(1)), [********], subject to
Section 5.5.1(c), and AstraZeneca Develops or Commercializes such POC Option
Candidate Drug or POC Option Product for, payments by AstraZeneca not previously
made under this Section 6.5.1(b), if any, and subject to Section 6.5.2, shall be
owed as

 

150



--------------------------------------------------------------------------------

though such POC Option Candidate Drug or POC Option Product were an IND-Ready
Option Candidate Drug or IND-Ready Option Product as set forth under column B of
the above chart and (y) each other Candidate Drug (other than a Licensed
Derivative) or any Product that contains such Candidate Drug and each
Milestone-Bearing Licensed Derivative (or Product that contains such
Milestone-Bearing Licensed Derivative) shall be owed only under column B of the
above chart.

For purposes of this Section 6.5.1(b) (and Section 6.5.1(a)), AD and MCI shall
be considered the same indication.

(c) Small Market Indication Milestone. In addition to the milestone payments
required by Section 6.5.1(a) and Section 6.5.1(b), AstraZeneca shall, with
respect to each (i) Candidate Drug (other than a Licensed Derivative) or Product
that contains such Candidate Drug and each Milestone-Bearing Licensed Derivative
(or Product that contains such Milestone-Bearing Licensed Derivative), in each
case for which [********] Regulatory Approval has been received for [********],
make the following payment within [********] after each occurrence of the
corresponding milestone event:

 

     Candidate Drugs/Products

Milestone Event

  

A

Ispronicline/Ispronicline
Products/POC Option
Candidate Drugs/POC
Option Products

  

B

All Other
Candidate
Drugs/Products

1. Receipt of [********] Regulatory Approval [********]

   [********]    [********]

With respect to each of (i) Ispronicline and any Ispronicline Product,
collectively, (ii) each Candidate Drug (other than Ispronicline or an Option
Compound Candidate Drug, which are addressed in clauses (i) and (iii),
respectively, and other than a Milestone-Bearing Licensed Derivative (or Product
that contains such Milestone-Bearing Licensed Derivative), which is addressed in
the next sentence) and any Product that contains such Candidate Drug,
collectively, and (iii) each Option Compound Candidate Drug (other than a
Licensed Derivative) and any Option Compound Product that contains such Option
Compound Candidate Drug, collectively,

 

151



--------------------------------------------------------------------------------

AstraZeneca shall make a payment corresponding to each of the foregoing
milestone events only once for each Small Market Indication under this
Section 6.5.1(c), regardless of the number of Candidate Drugs contained in a
Product. Each Milestone-Bearing Licensed Derivative with respect to any
Candidate Drug(s) or Product(s) set forth in clause (i), (ii) or (iii) above,
shall be individually eligible for each milestone under this Section 6.5.1(c)
[********], subject to the same conditions set forth above, subject, in the
event such Milestone-Bearing Licensed Derivative is selected to replace a
terminated or discontinued Candidate Drug or Product, to Section 6.5.2.

Milestones with respect to (x) (1) Ispronicline or any Ispronicline Product and
(2) each POC Option Candidate Drug or POC Option Product (except with respect to
POC Option Candidate Drugs resulting from the application of Section 5.10.2(e)
and any POC Option Products that contain such POC Option Candidate Drugs, which
shall be subject to the financial terms determined in accordance with
Section 5.10.2(e)), in each case ((1) and (2)), shall be owed only under
[********] of the above chart; provided, however, that solely with respect to
such POC Option Candidate Drugs or POC Option Products where the Development or
Commercialization for an indication for which it had achieved Option Compound
Proof of Concept, or for which Targacept conducted a Targacept Option Compound
Development Plan (AstraZeneca having elected to designate it as an Option
Compound Candidate Drug under Section 5.10.2(d)(1)), [********], subject to
Section 5.5.1(c), and AstraZeneca Develops or Commercializes such POC Option
Candidate Drug or POC Option Product for, payments by AstraZeneca not previously
made under Section 6.5.1(c), if any, and subject to Section 6.5.2, shall be owed
as though such POC Option Candidate Drug or POC Option Product were an IND-Ready
Option Candidate Drug or IND-Ready Option Product as set forth under [********]
of the above chart and (y) each other Candidate Drug (other than a Licensed
Derivative) or any Product that contains such Candidate Drug and each
Milestone-Bearing Licensed Derivative (or Product that contains such
Milestone-Bearing Licensed Derivative) shall be owed only under column B of the
above chart.

(d) Notwithstanding anything herein to the contrary, AstraZeneca shall have no
obligation to make any milestone payments under this Section 6.5.1 with respect
to any Licensed Derivative that is not a Milestone-Bearing Licensed Derivative.

 

152



--------------------------------------------------------------------------------

6.5.2 Effect of Discontinued Development of Candidate Drugs and Indications on
Obligation to Pay Milestones; No Payment for Label Expansions.

(a) Notwithstanding Sections 6.5.1(a) and 6.5.1(b), and subject to Sections
6.6.1(d)(2), 10.2.4 and 10.2.6, if (i) AstraZeneca makes payments for any of
milestone events 1, 2, 4, 5 and 6 under Section 6.5.1(a) or for milestone event
1 under Section 6.5.1(b) for a Candidate Drug in Development for a particular
Primary Indication or for Schizophrenia, (ii) AstraZeneca subsequently
terminates Development of such Candidate Drug for any reason, and
(iii) AstraZeneca subsequently Develops, or is Developing, another Candidate
Drug (including a Licensed Derivative with respect to the Candidate Drug for
which Development was terminated), for which milestones would be due under
Sections 6.5.1(a) and 6.5.1(b) but for this Section 6.5.2, for the same Primary
Indication for which it was Developing the Candidate Drug for which Development
was terminated, or if the Candidate Drug for which Development was terminated
was being Developed for Schizophrenia, Schizophrenia, then: (x) AstraZeneca
shall only be obligated to make payments corresponding to those milestone events
that occur for the non-terminated Candidate Drug for which it had not previously
made payments under Section 6.5.1(a) or Section 6.5.1(b), as applicable, with
respect to the terminated Candidate Drug; and (y) AstraZeneca may [********] any
milestone payments that were made under Section 6.5.1(a) or 6.5.1(b) for the
non-terminated Candidate Drug, but which are no longer owed by operation of this
Section 6.5.2(a) [********] to Targacept for [********]. For purposes of clarity
and by way of example, if (A) AstraZeneca is Developing Candidate Drug n for AD,
(B) AstraZeneca pays the applicable amounts upon the occurrence of milestone
events 1, 2, 4 and 5 under Section 6.5.1(a) for Candidate Drug n,
(C) AstraZeneca terminates the Development of Candidate Drug n in a Phase III
Clinical Trial, and (D) AstraZeneca subsequently Develops Candidate Drug n+1 for
AD, and such Candidate Drug n+1 achieves any of milestone events 1, 2, 4 or 5
under Section 6.5.1(a), AstraZeneca shall not have any obligation to pay any
milestone upon the occurrence of milestone events 1, 2, 4 or 5 under
Section 6.5.1(a) for Candidate Drug n+1; provided that, if Candidate Drug n+1
(or a Product that contains Candidate Drug n+1) receives [********] Regulatory
Approval for AD in any Major Market Country, AstraZeneca shall have an
obligation to pay the applicable milestone upon the occurrence of each of
milestone events 1, 2, 4 and 5 pursuant to Section 6.5.1(a) (as well as upon the
occurrence of each of milestone

 

153



--------------------------------------------------------------------------------

events 6, 7, 8 and 9) for Candidate Drug n+2 and each subsequent Candidate Drug
Developed for AD, except as otherwise provided in this Section 6.5.2.

(b) Notwithstanding Sections 6.5.1(a) and 6.5.1(b), and subject to Sections
6.6.1(d)(2), 10.2.4 and 10.2.6, if (i) AstraZeneca is Developing a Candidate
Drug for two (2) indications (whether for two (2) Primary Indications or for one
(1) Primary Indication and Schizophrenia) and makes a payment for milestone
event 5 under Section 6.5.1(a) for one such indication and a payment for
milestone event 1 under Section 6.5.1(b) for the other such indication, and
(ii) AstraZeneca subsequently terminates Development of either such indication
for any reason, then AstraZeneca may [********] the payment made for milestone
event 1 under Section 6.5.1(b) [********] to Targacept [********]. For purposes
of clarity and by way of example, if (A) AstraZeneca is Developing Candidate
Drug n for AD and CDS, (B) AstraZeneca pays the applicable amount upon the
occurrence of milestone event 5 under Section 6.5.1(a) for Candidate Drug n for
AD and milestone 1 under Section 6.5.1(b) for Candidate Drug n for CDS, and
(C) AstraZeneca terminates the Development of Candidate Drug n for either AD or
CDS in a Phase III Clinical Trial, AstraZeneca may [********] the payment for
milestone event 1 under Section 6.5.1(b) [********] to Targacept [********]. For
purposes of further clarity, if, in the scenario described in the immediately
preceding sentence, AD was terminated, the continued Development of Candidate
Drug n (or the Commercialization of a Product that contains Candidate Drug n)
for CDS would be subject to the payment of milestones under Section 6.5.1(a)
upon the occurrence of each milestone event for which a milestone payment has
not been made for Candidate Drug n at the time its Development for AD was
terminated, as well as milestones under Sections 6.5.1(b) and 6.5.1(c) upon the
occurrence of the milestone events set forth therein with respect to additional
indications, if any, for Candidate Drug n (or a Product that contains Candidate
Drug n).

(c) AstraZeneca shall not be obligated to make milestone payments as a result of
any Label Expansion.

6.5.3 Sublicensees. AstraZeneca shall retain, and Targacept shall have no right
in or to, any payments made to AstraZeneca or its Affiliates, including any
license fees and milestone payments (other than royalties and Sales-Based
Milestones, which shall be governed

 

154



--------------------------------------------------------------------------------

by Section 6.6.1(c)), however characterized, by any Sublicensee in consideration
of rights sublicensed under Section 8.1 (in accordance with Section 8.3.1).
AstraZeneca shall not structure any agreement with a Sublicensee with an intent
to avoid sharing amounts received thereunder with Targacept.

6.5.4 Determination that Milestone Events have Occurred. AstraZeneca shall
provide Targacept with prompt written notice upon each occurrence of a milestone
event set forth in Section 6.5.1. In the event that, notwithstanding the fact
that AstraZeneca has not given such a notice, Targacept believes any such
milestone event has occurred, it shall so notify AstraZeneca in writing and
shall provide to AstraZeneca data, documentation or other information that
supports its belief. Any dispute under this Section 6.5.4 that relates to
whether or not a milestone event has occurred shall be referred to the ESC to be
resolved in accordance with Section 2.1.5.

6.6 Payment of Royalties; Royalty Rates; Accounting and Records.

6.6.1 Payment of Royalties by AstraZeneca.

(a) Royalty Rates. Subject to the treatment of Combination Products as provided
in the definition of Net Sales in Section 1.186, for each Product or Other
Licensed Product, AstraZeneca shall pay Targacept a royalty based on AZ Net
Sales of such Product or Other Licensed Product in each Calendar Year (or
partial Calendar Year) at the following rates:

(1) Ispronicline Products, IND-Ready Option Products and POC Option Products:

 

     

Royalty Rate (%)

AZ Net Sales of such Product

in the Territory

  

A

Ispronicline Products

  

B

IND-Ready Option Products

  

C

POC Option Products

For that portion of AZ Net Sales of such Product that are less than or equal to
[********]

   [********]    [********]    [********]

For that portion of AZ Net Sales of such Product that exceed [********] and are
less than or equal to [********]

   [********]    [********]    [********]

For that portion of AZ Net Sales of such Product that exceed [********] and are
less than or equal to [********]

   [********]    [********]    [********]

For that portion of AZ Net Sales of such Product that exceed [********] and are
less than or equal to [********]

   [********]    [********]    [********]

For that portion of AZ Net Sales of such Product that exceed [********]

   [********]    [********]    [********]

 

155



--------------------------------------------------------------------------------

(2) All other Products (other than Products that only contain Other Licensed
Compounds), including, for clarity, Products containing any Licensed Derivatives
with respect to Ispronicline, IND-Ready Option Candidate Drugs and POC Option
Candidate Drugs:

 

AZ Net Sales in the Territory

 

Royalty Rate (%)

For that portion of AZ Net Sales of such Product that are less than or equal to
[********]

  [********]

For that portion of AZ Net Sales of such Product that exceed [********] and are
less than or equal to [********]

  [********]

For that portion of AZ Net Sales of such Product that exceed [********]

  [********]

(3) For each product that contains one or more Other Licensed Compounds, the
Exploitation of which would infringe one or more Other Licensed Product
Royalty-Bearing Claims in the absence of the license grants under the Targacept
Patent Rights set forth in Section 8.1 (each, an “Other Licensed Product”), the
Parties shall negotiate in good faith an appropriate royalty rate for the
licenses granted under Section 8.1 with respect to such Targacept Patent
Right(s) based on such rates as are then customary for unblocking patent
licenses for comparable Patent Rights and, if and to the extent that such
Targacept Patent Rights provide exclusivity with respect to such Other Licensed
Product, the value of such exclusivity; provided that in the event the Parties
are

 

156



--------------------------------------------------------------------------------

unable to agree, such matter shall be referred to an Expert for resolution in
accordance with Section 14.4 (expedited arbitration). For purposes of clarity,
no royalties shall be owed to Targacept with respect to any Other Licensed
Compounds other than an Other Licensed Product; provided that nothing in this
Section 6.6.1(a)(3) shall be deemed to permit the Exploitation of any Other
Licensed Product where such Exploitation would constitute a breach of
Section 8.6.3 or any other provision of this Agreement.

(4) Notwithstanding anything in the contrary in this Section 6.6.1(a), with
respect to each Product that is (i) labeled for one or more diagnostic uses,
veterinary uses and any other uses other than as a prophylactic or therapeutic
pharmaceutical product in humans and (ii) not labeled for use as a prophylactic
or therapeutic pharmaceutical product in humans, the Parties shall negotiate in
good faith an appropriate royalty rate for sales thereof based on such rates as
are then customary for products for such use(s) and, if and to the extent that
Targacept Patent Rights provide exclusivity with respect to such use(s), the
value of such exclusivity; provided that in the event the Parties are unable to
agree, such matter shall be referred to an Expert for resolution in accordance
with Section 14.4 (expedited arbitration).

(b) Royalty Term.

(1) Products other than Other Licensed Products. AstraZeneca’s obligation to pay
royalties under Sections 6.6.1(a)(1), (a)(2), (a)(4) and (c) (with respect to
Products other than Other Licensed Products) shall commence, on a
country-by-country basis, with respect to each separate Product, on the date of
the First Commercial Sale of such Product by AstraZeneca, its Affiliates or
Sublicensees in such country. The obligation shall expire, on a
country-by-country basis, with respect to each separate Product, when that
Product becomes a Terminated Compound with respect to such country or, if
earlier, on the last to occur of (A) the twelfth (12th) anniversary of the First
Commercial Sale of the first Product that is in the same Compound Family as such
Product by AstraZeneca, its Affiliates or Sublicensees in such country; (B) the
expiration date in such country of the last to expire of (i) any Targacept
Patent Right, Joint Patent Right, AstraZeneca Research Program Patent Right or
AstraZeneca Pre-Phase IIb

 

157



--------------------------------------------------------------------------------

Program Patent Right, in each case that includes at least one Valid Claim
covering the composition of matter of such Product, a pharmaceutical preparation
comprising such Product or a method of use of such Product for the indication
for which Commercialization Regulatory Approval is obtained with respect to such
Product in such country or (ii) any AstraZeneca Derivative Patent Right that
includes at least one Valid Claim covering the composition of matter of the
Candidate Drug contained in such Product (each of (i) and (ii), a
“Royalty-Bearing Claim”) and (C) solely with respect to Products that are not
Licensed Derivatives the expiration or earlier termination of the applicable
Data Exclusivity Period. Upon termination of the royalty obligations of
AstraZeneca under this Section 6.6.1(b)(1) in a country with respect to a
Product, the license grants to AstraZeneca in Section 8.1 shall become fully
paid-up and AZ Net Sales of such Product in such country shall be excluded from
the royalty calculations set forth in Section 6.6.1(a) (including the thresholds
and ceilings). For purposes of clarity, if on the date of the First Commercial
Sale of a Product (other than an Other Licensed Product), (i) there is no
Royalty-Bearing Claim with respect to such Product, (ii) such First Commercial
Sale is after the twelfth (12th) anniversary of the First Commercial Sale of the
first Product that is in the same Compound Family as such Product by
AstraZeneca, its Affiliates or Sublicensees in such country and (iii) either
(x) the Candidate Drug contained in such Product is not a Licensed Derivative,
but there is no Data Exclusivity Period with respect to such Product or (y) the
Candidate Drug contained in such Product is a Licensed Derivative, then no
royalties shall be owed under this Section 6.6.1 until such time, if any, as
there is a Royalty-Bearing Claim with respect to such Product.

(2) Other Licensed Products. AstraZeneca’s obligation, if any, to pay royalties
under Section 6.6.1(a)(3) with respect to each Other Licensed Product shall
commence, on a country-by-country basis, with respect to each separate Other
Licensed Product, on the date of the First Commercial Sale of such Other
Licensed Product by AstraZeneca, its Affiliates or Sublicensees in such country.
The obligation shall expire, on a country-by-country basis, with respect to each
separate Other Licensed Product, when such Other Licensed Product becomes a
Terminated Compound with respect to such country or, if earlier, on the
expiration date in such country of the last to

 

158



--------------------------------------------------------------------------------

expire of any Targacept Patent Right that includes at least one Valid Claim
covering the composition of matter of the applicable Other Licensed Compound(s)
contained in such Other Licensed Product, a pharmaceutical preparation
comprising such Other Licensed Compound(s) or a method of use of such Other
Licensed Compound(s) for the indication for which Commercialization Regulatory
Approval is obtained with respect to such Other Licensed Product in such country
(each, an “Other Licensed Product Royalty-Bearing Claim”). Upon termination of
the royalty obligations of AstraZeneca under this Section 6.6.1(b)(2) in a
country with respect to an Other Licensed Product, the license grants to
AstraZeneca in Section 8.1 shall become fully paid-up and AZ Net Sales of such
Other Licensed Product in such country shall be excluded from the royalty
calculations set forth in Section 6.6.1(a)(2).

(c) Net Sales by Sublicensees. Any and all AZ Net Sales by Sublicensees shall
shall be excluded from the royalty calculations in Sections 6.6.1(a)(1) and
6.6.1(a)(2) (including, for purposes of clarity, the royalty threshold and
ceiling calculations). With respect to AZ Net Sales of Product (other than Other
Licensed Product) by Sublicensees to Third Parties on which royalties or
milestone payments that are based solely on achieving certain sales thresholds
for a Product (such milestone payments, “Sales-Based Milestones”), are paid to
AstraZeneca, royalties to Targacept hereunder with respect to such AZ Net Sales,
for any Calendar Year, shall, subject to Sections 6.6.1(d), 10.2.4 and 10.2.6,
be equal to [********] royalties and Sales-Based Milestones paid to AstraZeneca
or its Affiliates by such Sublicensees with respect to such AZ Net Sales during
such Calendar Year; provided, however, that no such royalties shall be due under
this Section 6.6.1(c) with respect to any AZ Net Sales on which royalties would
not be owed by AstraZeneca under Section 6.6.1(a)(1) or 6.6.1(a)(2) were such
sales made by AstraZeneca (e.g., after the end of the royalty term set forth in
Section 6.6.1(b)). For the avoidance of doubt, no royalty payments shall be due
under this Section 6.6.1 with respect to (a) any upfront license fees or
milestone payments (other than Sales-Based Milestones) made to AstraZeneca or
its Affiliates (which are addressed in Section 6.5.3), or (b) any payments made
to AstraZeneca or its Affiliates: (i) under a credit facility; (ii) in
consideration of (A) any issuance of equity or debt securities by AstraZeneca or
its Affiliates, (B) any supply of Product (including Other Licensed Product) by
or on behalf of AstraZeneca or its Affiliates, or (C) any research, development
or other activities relating to such Product

 

159



--------------------------------------------------------------------------------

(including Other Licensed Product) that AstraZeneca or its Affiliates may
perform on behalf of a Sublicensee, provided that such payments do not exceed
the fair market value of such securities, supply or activities, as applicable;
(iii) in consideration of any grant of rights or licenses (including royalties)
other than a sublicense under the licenses granted under Section 8.1 (such
consideration to be allocated based on the fair market value only of the rights
sublicensed under Section 8.1 (in accordance with Section 8.3.1) to such
Sublicensee and the fair market value only of the other rights of AstraZeneca
licensed to such Sublicensee); (iv) as reimbursement of actual patent
prosecution and maintenance costs and expenses; or (v) in connection with awards
or judgments in patent or other intellectual property right enforcement, which
shall be allocated between the Parties in accordance with Section 10.2.1(e).

(d) Reduction of Royalty.

(1) No Royalty-Bearing Claim. From and after (A) the date on which a Product (or
an Other Licensed Product) is either (1) not covered by a Royalty-Bearing Claim
or (2) covered only by a Royalty-Bearing Claim based on a method of use of such
Product for an indication for which Commercialization Regulatory Approval is
obtained with respect to such Product in a given country, which Royalty-Bearing
Claim is not capable of providing market exclusivity with respect to such
Product in such country (e.g., such Product is approved or is reasonably likely
to be approved in the future, by the Regulatory Authorities in such country for
another indication and neither such indication nor the composition of matter of
the Candidate Drug included in such Product is covered by a Royalty Bearing
Claim) and (B) solely with respect to Products that are not Licensed Derivatives
(and are not Other Licensed Products) if later, the last day of the Data
Exclusivity Period, if any, for such Product in such country, (i) the royalty
rate(s) payable to Targacept by AstraZeneca under Section 6.6.1(a) with respect
to such AZ Net Sales of such Product in such country shall be reduced by
[********] and (ii) the royalties and other payments paid to Targacept under
Section 6.6.1(c) with respect to AZ Net Sales of such Product (other than an
Other Licensed Product) by Sublicensees to Third Parties on which royalties or
Sales-Based Milestones, if any, are paid to AstraZeneca, for any Calendar Year
shall be reduced by [********] (i.e., [********] of any amounts paid to
AstraZeneca or its Affiliates by such Sublicensees with respect to such AZ Net
Sales

 

160



--------------------------------------------------------------------------------

during such Calendar Year). For purposes of this Section 6.6.1(d)(1), the
royalty rate(s) payable to Targacept with respect to Net Sales of a Product in a
given country shall be deemed to be the rate(s) which would apply if Net Sales
of such Product in such country subject to each of the royalty rates under
Section 6.6.1(a) were proportional to Net Sales of such Product in all countries
subject to each of the royalty rates under Section 6.6.1(a).

(2) Royalty Stacking. AstraZeneca shall have the right to reduce the amount of
(A) royalties owing to Targacept under Section 6.6.1(a) (as such royalties may
be adjusted pursuant to the other provisions of this Section 6.6.1(d) and
Section 10.2.4 and 10.2.6) and (B) royalties or other payments owing to
Targacept under Section 6.6.1(c) (as such payments may be adjusted pursuant to
the other provisions of this Section 6.6.1(d) and Section 10.2.4 and 10.2.6), in
each case, for any Product by [********] of the amount of royalties (if any), or
other amounts (including license fees and milestones) paid by AstraZeneca or any
of its Affiliates (including on behalf of any Sublicensee) or, solely with
respect to Other Licensed Products, Sublicensees, to any Third Party in
consideration for the license of Patent Rights in any country if, at the time
such license was granted such Patent Rights would, or might reasonably be
expected to, be infringed by the Exploitation of the Product in the Territory in
the Field or, if the Product is being Developed for Schizophrenia, Schizophrenia
in the absence of such a license (for clarity, payments by AstraZeneca to such
Third Party with respect to AZ Net Sales by AstraZeneca and its Affiliates shall
only be applied to reduce the amounts owing to Targacept under Section 6.6.1(a)
and payments by AstraZeneca or its Affiliates to such Third Party with respect
to AZ Net Sales by AstraZeneca’s or its Affiliates’ Sublicensees shall only be
applied to reduce the amounts owed to Targacept under Section 6.6.1(c));
provided, however, that, except as otherwise provided in the next proviso, in no
event shall the royalties owed under Section 6.6.1(a) (and not Section 6.6.1(c),
which shall not be subject to this [********] limitation) with respect to a
Product in a country be reduced solely by operation of this Section 6.6.1(d)(2),
together with Section 10.2.4 and 10.2.6, by more than [********] of what would
otherwise be owed under 6.6.1(a) (as such royalties may be adjusted pursuant to
the other provisions of this Section 6.6.1(d)) with respect to such Product; and
provided further that to the extent that the need for any such license arises
from or relates to a breach by Targacept of its representations and

 

161



--------------------------------------------------------------------------------

warranties under this Agreement with respect to a Collaboration Compound,
Candidate Drug or Product, and notwithstanding Sections 10.2.4 and 10.2.6 and
the preceding proviso, [********] of any such royalties, license fees or
milestones with respect to such Collaboration Compound, Candidate Drug or
Product may be credited against such royalties under clause (A) or royalties or
other payments under clause (B), above, as well as against any milestones under
Section 6.5 with respect to such Collaboration Compound, Candidate Drug or
Product. For purposes of this Section 6.6.1(d)(2), the amount of royalties owing
to Targacept under Section 6.6.1(a) (as such royalties may be adjusted pursuant
to the other provisions of this Section 6.6.1(d) and Sections 10.2.4 and 10.2.6)
for Net Sales of any Product in a given country shall be deemed to be that
amount which would be owed if Net Sales of such Product in such country subject
to each of the royalty rates under Section 6.6.1(a) (as such royalty rates may
be adjusted pursuant to the other provisions of this Section 6.6.1(d)) were
proportional to Net Sales of such Products in all countries subject to each of
the royalty rates under Section 6.6.1(a).

(3) Compulsory Licenses. In the event that a court or a governmental agency of
competent jurisdiction requires AstraZeneca or an AstraZeneca Affiliate or
Sublicensee to grant a compulsory license to a Third Party permitting such Third
Party to make and sell a Product in a country in the Territory, then (x) all Net
Sales of such Product in such country, or if such country is in Europe, Europe,
shall be excluded from the thresholds and ceilings and the royalty calculations
set forth in Sections 6.6.1(a) and 6.6.1(c) and (y) the royalties and other
payments to be paid by AstraZeneca on such AZ Net Sales and, if applicable,
Sales-Based Milestones of such Product in such country under Section 6.6.1(a) or
6.6.1(c), as applicable, or, if such country is in Europe, Europe, shall
automatically be the lesser of (A) the positive difference of the royalties and
other payments that would have been payable under Sections 6.6.1(a) and
6.6.1(c), as applicable, but for the exclusion of such AZ Net Sales under clause
(x) of this Section 6.6.1(d)(3) (as such payments may be adjusted pursuant to
the other provisions of this Section 6.6.1(d) and Sections 10.2.4 and 10.2.6)
over the royalties and other payments that would be payable under Sections
6.6.1(a) and 6.6.1(c), as applicable, after giving effect to the exclusion of
such AZ Net Sales under clause (x) of this Section 6.6.1(d)(3) (as such payments
may be adjusted pursuant to the other

 

162



--------------------------------------------------------------------------------

provisions of this Section 6.6.1(d) and Sections 10.2.4 and 10.2.6) and (B) the
product of the royalty rate under such compulsory license times such AZ Net
Sales without regard to Section 6.6.1(c), in each case ((x) and (y)) during the
time period when such compulsory license is in effect and being exercised.

(4) Non-AZ Sales by Targacept or Licensee. Except as provided in this
Section 6.6.1(d)(4), in the event that, at any time during the royalty term for
a particular Product or Other Licensed Product is commercially sold in any
country in the Territory by (A) Targacept or its Affiliates (other than in the
case of a Co-Promoted Product) or (B) a Third Party that has licensed the right
to sell such Product or Other Licensed Product from Targacept, including any
Sublicensee, (x) the royalty rate(s) payable to Targacept by AstraZeneca under
Section 6.6.1(a) (as such royalties may be adjusted pursuant to the other
provisions of Section 6.6.1(d) and Sections 10.2.4 and 10.2.6) with respect to
all AZ Net Sales of such Product in the Territory shall be reduced by [********]
and (y) the royalties and other payments paid to Targacept under
Section 6.6.1(c) with respect to AZ Net Sales of such Product (other than Other
Licensed Product) by Sublicensees to Third Parties on which royalties or
Sales-Based Milestones, if any, are paid to AstraZeneca, for any Calendar Year
shall be reduced by [********] (i.e., [********] of any amounts paid to
AstraZeneca or its Affiliates by such Sublicensees with respect to such AZ Net
Sales during such Calendar Year) (as such royalties and other payments may be
adjusted pursuant to the other provisions of Section 6.6.1(d) and Sections
10.2.4 and 10.2.6). For purposes of clarity, this Section 6.6.1(d)(4) shall not
apply in the event of sale of Terminated Compounds (including Terminated AZ
Compounds), Unexercised Option Compounds or any product to the extent that it
contains a Terminated Compound (including a Terminated AZ Compound) or
Unexercised Option Compound.

(5) Application of Reductions. Any reductions set forth in this Section 6.6.1(d)
(or in Section 10.2.4 or 10.2.6 or any other provision of this Agreement
permitting the reduction of royalties) shall be applied to royalties payable to
Targacept under Section 6.6.1(a) in the order in which the event triggering such
reduction occurs. For purposes of clarity, the reductions set forth in this
Section 6.6.1(d) and Sections

 

163



--------------------------------------------------------------------------------

10.2.4 and 10.2.6 (except as otherwise expressly provided in Sections
6.6.1(d)(2), 10.2.4 and 10.2.6) are are intended to be [********] reduction may
be [********] reduction). Credits not exhausted in any Calendar Quarter may be
carried into future Calendar Quarters, subject to the foregoing sentence.

(e) Payment Dates and Reports. Royalty payments shall be made by AstraZeneca
within [********] after the end of each Calendar Quarter commencing with the
Calendar Quarter in which the First Commercial Sale of a Product by AstraZeneca,
its Affiliates or Sublicensees occurs. All payments shall be made by wire
transfer in accordance with instructions given in writing from time to time by
Targacept. AstraZeneca shall also provide, at the same time each such payment is
made, a report showing: (i) the AZ Net Sales of each Product by country in the
Territory; (ii) the basis for any deductions from gross amounts billed or
invoiced to determine AZ Net Sales; (iii) the applicable royalty rates for such
Product; (iv) the exchange rates used in calculating any of the foregoing; (v) a
calculation of the amount of royalty due to Targacept; and (vi) payments from
Sublicensees on which payments are owed to Targacept under Section 6.6.1(c).

(f) Acknowledgement. The Parties recognize and acknowledge that each of the
following, separately and together, has substantial economic benefit to
AstraZeneca: (i) Targacept’s expertise concerning the discovery and optimization
of compounds that become Collaboration Compounds and Candidate Drugs; (ii) the
performance by Targacept of the Research Program and any Additional Research
Program; (iii) the disclosure to AstraZeneca of results obtained in the Research
Program and any Additional Research Program by Targacept; (iv) the licenses
granted to AstraZeneca hereunder with respect to Targacept Technology and Joint
Technology that are not within the claims of any Patent Rights Controlled by
Targacept; (v) the licenses granted to AstraZeneca under Patent Rights
Controlled by Targacept; (vi) the restrictions on Targacept pursuant to
Section 8.6.1; and (vii) the exclusivity afforded to AstraZeneca by each of the
foregoing. The Parties agree that the royalty rates set forth in Section 6.6.1
reflect an efficient and reasonable blended allocation of the values provided by
Targacept to AstraZeneca.

 

164



--------------------------------------------------------------------------------

6.6.2 Records; Audit Rights. AstraZeneca shall (and shall use reasonable efforts
to ensure that its Affiliates and Sublicensees shall) keep and maintain for
[********] from the date of each payment of royalties hereunder (or such longer
period as may be required by Applicable Law) records of AZ Net Sales by
AstraZeneca, its Affiliates and Sublicensees (as the case may be) of each
Product in sufficient detail to allow royalties to be determined accurately.
Targacept shall have the right for a period of [********] after receiving any
such payment to inspect or audit, or to appoint at its expense an independent
certified public accountant reasonably acceptable to AstraZeneca to inspect or
audit, the relevant records of AstraZeneca and its Affiliates to verify that the
amount of such payment was correctly determined. AstraZeneca and its Affiliates
shall each make its records available for inspection or audit by such
independent certified public accountant during regular business hours at such
place or places where such records are customarily kept, upon reasonable notice
from Targacept, solely to verify that royalty payments hereunder were correctly
determined. Such inspection or audit right shall not be exercised by Targacept
more than [********] in any Calendar Year more than [********] with respect to
sales of a particular Product in a particular period or more than [********]
years after the end of such period. All records made available for inspection or
audit shall be deemed to be Confidential Information of AstraZeneca and prior to
any such inspection or audit the accountant shall enter into a non-disclosure
agreement in a form reasonably acceptable to AstraZeneca. The accounting firm
shall disclose to the Parties whether the royalty reports are correct or
incorrect and the specific details concerning any discrepancies. No other
information shall be provided to Targacept. The results of each inspection or
audit, if any, shall be binding on both Parties absent manifest error. In the
event there was an underpayment by AstraZeneca hereunder, AstraZeneca shall
promptly (but in any event no later than [********] after AstraZeneca’s receipt
of the report so concluding) make payment to Targacept of any shortfall. In the
event that there was an overpayment by AstraZeneca hereunder, Targacept shall
promptly (but in any event no later than [********] after Targacept’s receipt of
the independent accountant’s report so concluding) refund to AstraZeneca the
excess amount. Targacept shall bear the full cost of such audit unless such
audit discloses an underreporting by AstraZeneca of more than [********] of the
aggregate amount of royalties payable in any Calendar Year, in which case
AstraZeneca shall reimburse Targacept for all costs incurred by Targacept in
connection with such inspection or audit.

 

165



--------------------------------------------------------------------------------

6.6.3 Overdue Royalties and Milestones. All royalty payments not made within the
time period set forth in Section 6.6.1(e), and all milestone payments not made
within the time period specified in Section 6.5.1, shall bear interest at a rate
equal to the lesser of the prime rate as published in The Wall Street Journal,
Eastern United States Edition, on the first day of each Calendar Quarter in
which such payments are overdue, plus [********], calculated on the number of
days such payment is delinquent, compounded annually or, if less, the maximum
interest rate permitted by Applicable Laws. Any such overdue royalty or
milestone payment shall, when made, be accompanied by, and credited first to,
all interest so accrued.

6.6.4 Withholding Taxes. The royalties, milestones and other amounts payable by
AstraZeneca to Targacept pursuant to this Agreement (“Payments”) shall not be
reduced on account of any taxes unless required to be so reduced by Applicable
Laws. Targacept alone shall be responsible for paying any and all taxes (other
than withholding taxes required by Applicable Laws to be paid by AstraZeneca)
levied on account of, or measured in whole or in part by reference to, any
Payments it receives. AstraZeneca shall deduct or withhold from the Payments any
taxes that it is required by Applicable Laws to deduct or withhold.
Notwithstanding the foregoing, if Targacept is entitled under any applicable tax
treaty to a reduction of rate of, or the elimination of, applicable withholding
tax, it may deliver to AstraZeneca or the appropriate governmental authority
(with the assistance of AstraZeneca to the extent reasonably required and
expressly requested in writing) the prescribed forms necessary to reduce the
applicable rate of withholding or to relieve AstraZeneca of its obligation to
withhold tax, and AstraZeneca shall apply the reduced rate of withholding, or
dispense with withholding, as the case may be; provided that AstraZeneca has
received evidence, in a form satisfactory to AstraZeneca, of Targacept’s
delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization) at least fifteen (15) days prior to the date that
the applicable Payment is due. If, in accordance with the foregoing, AstraZeneca
withholds any amount, it shall pay to Targacept the balance when due, make
timely payment to the proper taxing authority of the withheld amount, and send
to Targacept proof of such payment within sixty (60) days following that
payment. For purposes of this Agreement, the stated amount of the Payments
payable by AstraZeneca shall include any sales tax that Targacept may be
required to collect.

 

166



--------------------------------------------------------------------------------

6.6.5 Indirect Taxes. Notwithstanding anything contained in Section 6.6.4, this
Section 6.6.5 shall apply with respect to Indirect Taxes. All Payments are
exclusive of Indirect Taxes. If any Indirect Taxes are chargeable in respect of
any Payments, AstraZeneca shall pay such Indirect Taxes at the applicable rate
in respect of any such Payments following the receipt, where applicable, of an
Indirect Taxes invoice in the appropriate form issued by Targacept in respect of
those Payments, such Indirect Taxes to be payable on the due date of the payment
of the Payments to which such Indirect Taxes relate.

6.6.6 Foreign Currency Exchange. All royalties shall be payable in full in
United States Dollars, regardless of the countries in which sales are made. If,
in any Calendar Quarter, AZ Net Sales are made in any currency other than United
States Dollars, such AZ Net Sales (including amounts payable to Targacept under
Section 6.6.1(c)) shall be converted into United States Dollars in accordance
with AstraZeneca’s standard accounting policies approved by its independent
auditors for use in its financial statements. All milestone payments shall
similarly be payable in United States Dollars, regardless of the country in
which the milestone event is achieved.

6.6.7 Financial Obligations Under In-License Agreements. Notwithstanding
anything in this Agreement to the contrary, Targacept shall be solely
responsible for all payments owed to Third Parties under the In-License
Agreements.

7. TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY;

NON-SOLICITATION

7.1 Confidentiality

7.1.1 Confidentiality Obligations. Targacept and AstraZeneca each recognizes
that the other Party’s Confidential Information and Proprietary Materials
constitute highly valuable assets of such other Party. Targacept and AstraZeneca
each agrees that, subject to Section 7.1.2, it will not disclose, and will cause
its Affiliates and Sublicensees not to disclose, any Confidential Information or
Proprietary Materials of the other Party and it will not use, and will cause its
Affiliates and Sublicensees not to use, any Confidential Information or
Proprietary Materials of the other Party except as expressly permitted
hereunder; provided that such obligations shall apply (a) during the Term and
for an additional [********] thereafter, in the

 

167



--------------------------------------------------------------------------------

case of Confidential Information, and (b) during and after the Term, in the case
of Proprietary Materials. Without limiting the generality of the foregoing, each
Party shall take such action, and shall cause its Affiliates and Sublicensees to
take such action, to preserve the confidentiality of the other Party’s
Confidential Information and Proprietary Materials as such Party would
customarily take to preserve the confidentiality of its own Confidential
Information and Proprietary Materials and shall, in any event, use at least
reasonable care to preserve the confidentiality the other Party’s Confidential
Information and Proprietary Materials.

7.1.2 Limited Disclosure. Targacept and AstraZeneca each agrees that disclosure
of its Confidential Information or any transfer of its Proprietary Materials may
be made by the other Party to any employee, consultant or Affiliate of such
other Party to enable such other Party to exercise its rights or to carry out
its responsibilities under this Agreement; provided that any such disclosure or
transfer shall only be made to Persons who are bound by written obligations as
described in Section 7.1.3. In addition, except as otherwise provided in
Section 7.5, Targacept and AstraZeneca each agrees that the other Party may
disclose its Confidential Information (a) on a need-to-know basis to such other
Party’s legal and financial advisors, (b) as reasonably necessary in connection
with an actual or potential (i) permitted sublicense of such other Party’s
rights hereunder, (ii) debt or equity financing of such other Party or
(iii) Change of Control involving such other Party and (c) to any Third Party to
enable a Party to exercise its rights and perform its obligations under this
Agreement; if, in each case, the Person receiving such Confidential Information
or Proprietary Materials of the other Party agrees in writing to maintain the
confidentiality of such Confidential Information or Proprietary Materials of the
other Party with terms at least as restrictive as those contained in
Section 7.1.1. In addition, each Party agrees that the other Party may disclose
such Party’s Confidential Information or Proprietary Materials (A) as reasonably
necessary to file, prosecute or maintain Patent Rights, or to file, prosecute or
defend litigation related to Patent Rights, in accordance with this Agreement;
or (B) as required by Applicable Laws; provided that, in the case of any
disclosure under this clause (B), the disclosing Party shall (1) provide the
other Party with reasonable advance notice of and an opportunity to comment on
any such required disclosure, and the disclosing Party shall take into
consideration in good faith any such comments (or any reasonably requested
redactions) in connection with such disclosure and (2) if requested by the other
Party, cooperate in all reasonable respects with the other Party’s efforts to
obtain

 

168



--------------------------------------------------------------------------------

confidential treatment or a protective order with respect to any such
disclosure, at the other Party’s expense. Notwithstanding anything to the
contrary in this Section 7.1.2, if a Party is required to disclose the terms of
this Agreement, it shall provide the other Party with reasonable advance notice
and shall make such redactions from the disclosed copy of this Agreement, or any
summary thereof, as such other Party reasonably requests in a timely manner.

7.1.3 Employees and Consultants. Targacept and AstraZeneca each hereby
represents that all of its employees and consultants, and all of the employees
and consultants of its Affiliates, who participate in the activities of the
Collaboration or have access to Confidential Information or Proprietary
Materials of the other Party are or will, prior to their participation or
access, be bound by written obligations to maintain such Confidential
Information or Proprietary Materials in confidence and not to use such
information except as expressly permitted hereunder. Each Party agrees to use,
and to cause its Affiliates to use, reasonable efforts to enforce such
obligations.

7.2 Publicity. The Parties acknowledge that the terms of this Agreement
constitute Confidential Information of each Party and may not be disclosed
except as permitted by Section 7.1.2. However, notwithstanding anything to the
contrary in Section 7.1, the Parties, upon the execution of this Agreement,
shall agree to a press release with respect to this Agreement and either Party
may make subsequent public disclosure of the contents of such press release
without further approval of the other Party. After issuance of such press
release, except as required by Applicable Laws, neither Party shall issue a
press or news release or make any similar public announcement (it being
understood that publication in scientific journals, presentation at scientific
conferences and meetings and the like are intended to be covered by Section 7.3
and not subject to this Section 7.2) related to [********] without the prior
written consent of the other Party; provided that, notwithstanding the
foregoing, (a) [********], Targacept shall be expressly permitted to [********]
and (b) [********], AstraZeneca shall be expressly permitted to [********].

7.3 Publications and Presentations. The Parties acknowledge that scientific
publications and presentations must be strictly monitored to prevent any adverse
effect from premature publication or dissemination of results of the activities
hereunder. Each Party agrees that, except as required by Applicable Laws, it
shall [********]. Each Party shall provide to the

 

169



--------------------------------------------------------------------------------

other Party the opportunity to review each of the submitting Party’s proposed
abstracts, manuscripts or presentations (including information to be presented
verbally) that relate to the Research Program [********] at least [********]
prior to its intended presentation or submission for publication, and such
submitting Party agrees, upon written request from the other Party given within
such [********] period, not to submit such abstract or manuscript for
publication or to make such presentation until the other Party is given up to
[********] from the date of such written request to seek appropriate patent
protection for any material in such publication or presentation that it
reasonably believes may be patentable. Further, AstraZeneca shall [********].
Once an abstract, manuscript or presentation has been reviewed and, in the case
of any abstract, manuscript or presentation that relates to the Research
Program, approved by a Party [********], the same abstract, manuscript or
presentation does not have to be provided again to the other Party for review
for a later submission for publication. Each Party also shall have the right to
require that any of its Confidential Information that is disclosed in any such
proposed publication or presentation be deleted prior to such publication or
presentation. In any permitted publication or presentation by a Party, the other
Party’s contribution shall be duly recognized, and co-authorship shall be
determined in accordance with customary standards. All such abstracts,
manuscripts and presentations by or on behalf of Targacept shall [********].
Notwithstanding anything in this Section 7.3 to the contrary, Targacept shall
[********] publication in connection with the Ongoing Ispronicline Trial;
provided that Targacept shall (a) coordinate its activities in connection
therewith with AstraZeneca in good faith and (b) permit AstraZeneca to review
and comment on any such publication.

7.4 Prohibition on Solicitation. Without the written consent of the other Party,
neither Party nor its Affiliates shall, commencing on the Effective Date and
ending [********], solicit any employee of the other Party or its Affiliates who
participated in the Research Program at any time during the Research Program
Term. This provision shall not restrict either Party or its Affiliates from
advertising employment opportunities, engaging head-hunters or engaging in any
other activity directed towards recruitment, in each case if and to the extent
that such advertising or activities do not directly target the other Party or
its Affiliates.

7.5 Excluded Data. To the extent any Targacept Technology or AstraZeneca
Technology comprises Excluded Data with respect to a compound (regardless of the
Party that

 

170



--------------------------------------------------------------------------------

generated such Excluded Data), such Technology shall [********] unless and until
such compound becomes a Terminated AZ Compound or an Unexercised Option Compound
or Targacept is otherwise permitted to develop and commercialize such compound
or product in the Field or Schizophrenia, as applicable, pursuant to Section 8.6
and, notwithstanding Section 7.1.2 or any other provision of this Agreement,
Targacept shall [********].

8. LICENSE GRANTS; EXCLUSIVITY

8.1 Targacept License Grants.

8.1.1 Research Program and Tail Period. Subject to the other terms of this
Agreement, Targacept shall, and hereby does, grant to AstraZeneca, with effect
on the Effective Date, a co-exclusive (with Targacept and its Affiliates),
royalty-free, worldwide license, without the right to grant sublicenses (except
to its Affiliates and as reasonably necessary in connection with any engagement
by AstraZeneca of a Third Party to conduct work in the Research Program or any
Additional Research Program as permitted in Section 4.1), during the Research
Program Term and the Tail Period, under Targacept Technology and Targacept
Patent Rights and Targacept’s interest in Joint Technology and Joint Patent
Rights, solely to conduct the AstraZeneca Research Activities. For purposes of
clarity, the co-exclusivity granted by Targacept under this Section 8.1.1 is
limited to the sole purpose referenced in the preceding sentence and shall have
no effect on Targacept’s ability to Exploit Targacept Technology, Targacept
Patent Rights and Targacept’s interest in Joint Technology and Joint Patent
Rights for any other purpose, to the extent permitted by Section 8.6 and
consistent with the exclusive and co-exclusive grants set forth in this
Agreement.

8.1.2 Option Compounds. Subject to the other terms of this Agreement, Targacept
shall, and hereby does, grant to AstraZeneca, with effect on the Effective Date,
a co-exclusive (with Targacept and its Affiliates), royalty-free, worldwide
license, without the right to grant sublicenses, during the Option Term, under
Targacept Technology and Targacept Patent Rights and Targacept’s interest in
Joint Technology and Joint Patent Rights, solely (a) [********] and (b) to
develop, or have developed, any Option Compound in respect of which AstraZeneca
has elected to complete the Option Compound Development Plan pursuant to, and

 

171



--------------------------------------------------------------------------------

to the extent permitted by, Section 5.10.2(b)(5). For purposes of clarity, the
co-exclusivity granted by Targacept under this Section 8.1.2 is limited to the
sole purpose referenced in the preceding sentence and shall have no effect on
Targacept’s ability to Exploit Targacept Technology, Targacept Patent Rights and
Targacept’s interest in Joint Technology and Joint Patent Rights for any other
purpose, to the extent permitted by Section 8.6 and consistent with the
exclusive and co-exclusive grants set forth in this Agreement.

8.1.3 Development and Exploitation. Subject to the other terms of this
Agreement, Targacept shall, and hereby does, grant to AstraZeneca, with effect
on the Effective Date, an exclusive (even as to Targacept and its Affiliates),
royalty-bearing, worldwide license, with the right to grant sublicenses, under
Targacept Technology and Targacept Patent Rights and Targacept’s interest in
Joint Technology and Joint Patent Rights:

(a) to Exploit (i) Ispronicline and Ispronicline Products (including conducting
the Pre-Phase IIb Program), (ii) any Licensed Derivatives with respect to
Ispronicline, and (iii) any Additional Compounds with respect to the foregoing;

(b) to Exploit (i) Collaboration Candidates and Active+ Compounds until such
time, with respect to each such Collaboration Candidate and Active+ Compound, as
it becomes a Terminated Compound, (ii) Collaboration Compounds, Candidate Drugs,
and Products (other than Ispronicline or Ispronicline Products (or any Licensed
Derivatives with respect thereto), Option Compound Candidate Drugs or Option
Compound Products), and (iii) any Additional Compounds with respect to the
foregoing; and

(c) to Exploit (i) Option Compound Candidate Drugs and Option Compound Products
and (ii) any Additional Compounds with respect to the foregoing;

provided that: (i) AstraZeneca and its Sublicensees shall not have the right
under this Section 8.1.3 to Develop, file Drug Approval Applications or obtain
or maintain Regulatory Approvals for, promote (which, for clarity, shall not
include responses by AstraZeneca’s Medical Resources Department or any
equivalent department outside the United States to unsolicited inquiries with
respect to any Candidate Drug or Product) or market any Candidate Drugs or
Products outside the Field and outside Schizophrenia; (ii) such licenses granted
under this Section 8.1.3 shall

 

172



--------------------------------------------------------------------------------

terminate, with respect to any compound or product, at such time as such
compound or product becomes a Terminated Compound; and (iii) such licenses
granted under this Section 8.1.3 shall not preclude Targacept from such actions
as may be necessary: (A) to conduct the Research Program or any Additional
Research Program; (B) to conduct the Ongoing Ispronicline Trial; (C) to conduct
Targacept Development Activities under any Product Development Plan; (D) subject
to Section 5.10.2(c)(1), to identify, research and develop potential Back-Up
Option Compounds (which, for purposes of clarity, are Additional Compounds with
respect to the applicable Option Compound Candidate Drugs) with respect to
Option Compound Candidate Drugs, in each case ((A) through (D)) in accordance
with this Agreement; and (E) otherwise for purposes of performing Targacept’s
obligations with respect to AstraZeneca under this Agreement.

8.1.4 Derivatives. Subject to the other terms of this Agreement (including
Section 8.6.3), Targacept shall, and hereby does, grant to AstraZeneca, with
effect on the Effective Date, a non-exclusive, royalty-free, worldwide license,
with the right to grant sublicenses, under Targacept Technology and Targacept
Patent Rights and Targacept’s interest in Joint Technology and Joint Patent
Rights: (a) to Derive compounds from Collaboration Compounds, Candidate Drugs
and Products (other than Terminated Compounds and products to the extent that
they contain Terminated Compounds), which shall become effective (i) as of the
Effective Date with respect to Ispronicline, Ispronicline Products, Option
Compound Candidate Drugs and Option Compound Products and (ii) after the end of
the Tail Period or, if there is no Tail Period, the Research Program Term, with
respect to all other Candidate Drugs and Products and all Collaboration
Compounds; and (b) to Exploit any such Derived compound; provided, however, that
in each case ((a) and (b)) AstraZeneca and its Sublicensees shall not have the
right, under this Section 8.1.4, to Develop, file Drug Approval Applications or
obtain or maintain Regulatory Approvals for, sell, offer for sale or have sold
(other than to an Affiliate in an intra-company transfer), promote or market
(i) any such Derived compound or any product that contains such Derived compound
(for purposes of clarity, any such Derived compound that is a Collaboration
Compound, Candidate Drug, Product or any Additional Compound or Additional
Product with respect to any of the foregoing shall be covered by Section 8.1.3)
or (ii) any Excluded Derivative, in each case ((i) or (ii)) in or outside the
Field.

 

173



--------------------------------------------------------------------------------

8.1.5 Post-Restricted Derivative Period Technology License. Subject to
Section 8.6.3, Targacept shall, and hereby does, grant to AstraZeneca a
non-exclusive, royalty-free, worldwide license, with the right to grant
sublicenses, under Targacept Technology (but not Targacept Patent Rights) and
Targacept’s interest in Joint Technology (but not Joint Patent Rights), to
Exploit compounds Derived from (a) Ispronicline, (b) Collaboration Compounds or
Candidate Drugs, (c) IND-Ready Option Candidate Drugs and (d) POC Option
Candidate Drugs, in each case ((a) through (d)) after the expiration of the
applicable Restricted Derivative Period, [********]. Nothing in this
Section 8.1.5 shall require Targacept to provide or disclose any Targacept
Technology or Joint Technology to AstraZeneca. For purposes of clarity,
AstraZeneca shall not have any rights under this Section 8.1.5 to Exploit
(i) Ispronicline, (ii) Lead Collaboration Compounds or Related Collaboration
Compounds, (iii) IND-Ready Option Candidate Drugs, (iv) POC Option Candidate
Drugs, or (v) any Licensed Derivatives with respect to any of the foregoing
Derived prior to the end of the applicable Restricted Derivative Period.

8.1.6 Regulatory Filings. Subject to the other terms of this Agreement, each of
Targacept and its Affiliates shall, and hereby does, grant to AstraZeneca and
its Affiliates:

(a) an exclusive (even as to Targacept and its Affiliates) license and right of
reference in the Territory, with the right to grant sublicenses or further
rights of reference, under Targacept’s and its Affiliates’ rights, titles and
interests in and to the Regulatory Filings for or relating to any Candidate Drug
(including Ispronicline) or Product (including any Ispronicline Product), to the
extent not otherwise assigned pursuant to Section 8.4, so as to enable
AstraZeneca to exercise its rights under the grants set forth in Sections 8.1.1,
8.1.2, 8.1.3 8.1.4 and 8.1.5; provided, however, Targacept expressly reserves
for itself such rights as may be necessary to conduct the Ongoing Ispronicline
Trial; and

(b) a co-exclusive (with Targacept and its Affiliates) license and right of
reference in the Territory, without the right to grant sublicenses or further
rights of reference (except to its Affiliates and as reasonably necessary in
connection with any engagement by AstraZeneca of a Third Party to conduct work
in the Research Program or any Additional Research Program as permitted in
Section 4.1), under Targacept’s and its Affiliates’ rights, titles

 

174



--------------------------------------------------------------------------------

and interests in and to the Regulatory Filings, if any, for or relating to any
Option Compounds, so as to enable AstraZeneca (i) [********] and (ii) to
develop, or have developed, any Option Compound in respect of which AstraZeneca
has elected to complete the Option Compound Development Plan pursuant to, and to
the extent permitted by, Section 5.10.2(b)(5).

In each case ((a) and (b)), Targacept shall, as soon as reasonably practicable
following AstraZeneca’s written request, provide AstraZeneca with full access to
all such Regulatory Filings, all data and other information contained therein,
and correspondence relating thereto.

8.1.7 Additional Assurance. Targacept shall not enter into any agreement,
whether written or oral, with respect to, or otherwise assign, transfer,
license, convey or otherwise encumber its right, title or interest in or to, the
Targacept Patent Rights, Targacept Technology, Targacept’s interest in Joint
Patent Rights and Joint Technology, Regulatory Filings, Compounds, Candidate
Drugs or Products (including by granting any covenant not to sue with respect
thereto) to any Person that is inconsistent with the rights and licenses granted
to AstraZeneca under this Agreement. Notwithstanding the foregoing, in no event
shall this Section 8.1.7 be deemed to prevent or restrict, or be deemed breached
solely as the result of, a Change of Control of Targacept; provided that the
terms of this Agreement (including Section 8.6) shall continue to apply to
Targacept and Targacept’s acquiror or successor in the Change of Control.

8.2 AstraZeneca Grants.

8.2.1 Research Program. Subject to the other terms of this Agreement,
AstraZeneca shall, and hereby does, grant to Targacept a co-exclusive (with
AstraZeneca and its Affiliates), royalty-free, worldwide license during the
Research Program Term and the Tail Period, without the right to grant
sublicenses (except as reasonably necessary in connection with any engagement by
Targacept of an Affiliate or Third Party to conduct work in the Research Program
or any Additional Research Program as permitted in Section 4.1.1), under
AstraZeneca Technology and AstraZeneca Patent Rights and AstraZeneca’s interest
in Joint Technology and Joint Patent Rights, solely to conduct the Research
Program and any Additional Research Program. For purposes of clarity, the
co-exclusivity granted by AstraZeneca under this Section 8.2.1 is limited to the
sole purpose referenced in the preceding sentence and shall have no effect

 

175



--------------------------------------------------------------------------------

on AstraZeneca’s ability to Exploit AstraZeneca Technology, AstraZeneca Patent
Rights and AstraZeneca’s interest in Joint Technology and Joint Patent Rights
for any other purpose to the extent permitted by Section 8.6.3 and consistent
with the co-exclusive grants set forth in this Agreement.

8.2.2 Development Program. Subject to the other terms of this Agreement,
AstraZeneca shall, and hereby does, grant to Targacept and its Affiliates a
non-exclusive, royalty-free, worldwide license during the Term, without the
right to grant sublicenses (except as reasonably necessary in connection with
any engagement by Targacept of a Third Party to conduct any Targacept
Development Activity as permitted in Section 5.3, under AstraZeneca Technology
and AstraZeneca Patent Rights and AstraZeneca’s interest in Joint Technology and
Joint Patent Rights solely to conduct Targacept Development Activities under any
Product Development Plan.

8.2.3 Terminated Compounds.

(a) License Grant. Subject to the other terms of this Agreement and in
particular Sections 8.6.1, 8.6.2 and 11.4.4(a), AstraZeneca shall, and hereby
does, grant to Targacept a co-exclusive (with AstraZeneca and its Affiliates),
worldwide license, with the right to grant sublicenses (i) under AstraZeneca
Patent Rights (excluding the AstraZeneca Other Patent Rights) and AstraZeneca’s
interest in Joint Patent Rights in each country (but, with respect to each
Terminated Compound (but not a Terminated AZ Compound) or product to the extent
that it contains such Terminated Compound [********] (x) [********] such
Terminated Compound, in each case as of the date [********], or (y) [********]
such Terminated Compound, to the extent such Technology relates to such
Terminated Compound and [********] on or prior to the date [********])
[********] (other than a Terminated AZ Compound, which shall be governed by
Article 11) [********], and (ii) under AstraZeneca Technology (excluding the
AstraZeneca Other Technology) and AstraZeneca’s interest in Joint Technology
(but, with respect to each Terminated Compound (but not a Terminated AZ
Compound) or product to the extent that it contains such Terminated Compound
[********] (x) [********] such Terminated Compound, in each case as of the date
[********], or (y) [********] of such Terminated Compound, to the extent such
Technology solely relates to such

 

176



--------------------------------------------------------------------------------

Terminated Compound and [********] on or prior to the date [********] such
Terminated Compound became a Terminated Compound), in each case ((i) and (ii))
to Exploit Terminated Compounds (other than Terminated AZ Compounds, which shall
be governed by Article 11) and products that contain such Terminated Compounds,
in each case (A) during the Term, [********] and (1) with respect to Option
Compounds that become Terminated Compounds pursuant to Section 5.10.2 [********]
and (2) with respect to all other Terminated Compounds, [********] (whether or
not [********]), and (B) after expiration of the Term pursuant to Section 11.1
or termination of this Agreement in its entirety by AstraZeneca pursuant to
Section 11.2.1 or Section 11.2.3, or by Targacept pursuant to Section 11.2.4 or
Section 11.2.5(a), [********]; provided, however, that Targacept’s rights under
this Section 8.2.3(a) with respect to any Excluded Data Controlled by
AstraZeneca or any of its Affiliates or Sublicensees shall be subject to
Section 7.5. For purposes of clarity, the co-exclusivity granted by AstraZeneca
under this Section 8.2.3(a) is limited to the sole purpose referenced in the
preceding sentence and shall have no effect on AstraZeneca’s ability to Exploit
AstraZeneca Technology, AstraZeneca Patent Rights and AstraZeneca’s interest in
Joint Technology and Joint Patent Rights for any other purpose, to the extent
consistent with Section 8.6.3 and the co-exclusivity grants set forth in this
Agreement.

(b) Regulatory Filings. Subject to the other terms of this Agreement and in
particular Sections 8.6.1, 8.6.2 and 11.4.4(a), AstraZeneca shall, as soon as
reasonably practicable following Targacept’s written request, provide Targacept
with full access to all Regulatory Filings (including all data and other
information contained therein, and correspondence relating thereto) for or
relating to each Terminated Compound (other than a Terminated AZ Compound, which
filings shall be governed by Article 11) and all information contained therein
(but, with respect to each Terminated Compound (but not a Terminated AZ
Compound) or product to the extent that it contains such Terminated Compound,
[********] as (i) [********] such Terminated Compound, in each case [********]
such Terminated Compound became a Terminated Compound, or (ii) [********] such
Terminated Compound, to the extent such Technology relates to such Terminated
Compound and [********] such Terminated Compound became a Terminated Compound),
and AstraZeneca shall, and hereby does, grant to Targacept a co-exclusive (with
AstraZeneca and its Affiliates) license and right of reference in the Territory,
with the right to grant sublicenses or further rights of reference, under

 

177



--------------------------------------------------------------------------------

AstraZeneca’s and its Affiliates’ rights, titles and interests in and to such
requested Regulatory Filings, so as to enable Targacept to exercise its rights
under the grants set forth in Section 8.2.3(a); provided that Targacept’s rights
with respect to Excluded Data included or referenced in such Regulatory Filings
shall be subject to Section 7.5.

8.2.4 AstraZeneca Assigned Technology. AstraZeneca shall, and hereby does,
assign to Targacept all of AstraZeneca’s and its Affiliates’ rights, titles and
interests in and to all AstraZeneca Assigned Technology and all AstraZeneca
Assigned Patent Rights that solely cover such AstraZeneca Assigned Technology:
(a) with respect to any compounds that (i) are Derived by or on behalf of
AstraZeneca from a Collaboration Candidate, Active+ Compound, Collaboration
Compound or Candidate Drug (other than Ispronicline or a Licensed Derivative
with respect thereto, or an Option Compound Candidate Drug) and (ii) then become
Terminated Compounds during the Research Program or Tail Period or as of the end
of the Tail Period, when and as such compounds become Terminated Compounds;
(b) with respect to any Excluded Derivatives that are Derived by or on behalf of
AstraZeneca during the applicable Restricted Derivative Period, on the date each
such Excluded Derivative is determined to be an Excluded Derivative; and
(c) with respect to any Technology made, developed or conceived by or on behalf
of AstraZeneca in [********]. AstraZeneca shall duly execute and deliver, or
cause to be duly executed and delivered, such instruments and shall do and cause
to be done such acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary for, or as Targacept
may reasonably request, to carry out more effectively the purpose of this
Section 8.2.4.

8.3 Additional Rights.

8.3.1 Right to Sublicense. To the extent either Party is permitted to grant
sublicenses under the licenses granted to it under Section 8.1 or 8.2, as
applicable, such Party shall have the right to grant such sublicenses through
multiple tiers of sublicensees; provided that: (a) any such sublicense is
consistent with the terms of this Agreement (including this Article 8); (b) such
Party shall provide written notice to the other Party of any such sublicense and
provide copies to the other Party of each such sublicense (with confidential and
financial information redacted) promptly after the execution thereof; and
(c) except as provided in

 

178



--------------------------------------------------------------------------------

Sections 6.5.3 and 6.6.1(c) with respect to AstraZeneca, neither Party shall be
relieved of its obligations pursuant to this Agreement as a result of such
sublicense.

8.3.2 Distributorships. AstraZeneca shall have the right, in its sole
discretion, to appoint its Affiliates, and AstraZeneca and its Affiliates shall
have the right, in their sole discretion, to appoint any other Persons, in any
country in the Territory, to distribute, market and sell the Products (with or
without packaging rights), in circumstances where the Person purchases its
requirements of Products from AstraZeneca or its Affiliates but does not
otherwise make any royalty or other payment to AstraZeneca with respect to its
intellectual property rights. Where AstraZeneca or its Affiliates appoints such
a Person that is not an Affiliate of AstraZeneca, that Person shall be a
“Distributor” for purposes of this Agreement. The term “packaging rights” in
this Section 8.3.2 shall mean the right for the Distributor to package Products
supplied in unpackaged bulk form into individual ready-for-sale packs. To the
extent Targacept has the right under this Agreement to distribute, market and
sell a Product (including a Royalty-Bearing Product or Royalty-Bearing
Terminated AZ Product) that contains a Terminated Compound or a
Partially-Terminated Product in a country, Targacept shall have the right, in
its sole discretion, to appoint its Affiliates, and Targacept and its Affiliates
shall have the right, in their sole discretion, to appoint Third Parties to
distribute, market and sell such products in such country(ies).

8.4 Assignment of Regulatory Documentation. If and to the extent requested by
AstraZeneca, and except as otherwise provided on Schedule 8.4, Targacept shall,
and hereby does, assign to AstraZeneca all of Targacept’s and its Affiliates’
rights, titles and interests in and to all Regulatory Filings Controlled by
Targacept or its Affiliates as of the Effective Date and at any time thereafter
during the Term for or relating to any Candidate Drug. Targacept shall duly
execute and deliver, or cause to be duly executed and delivered, such
instruments and shall do and cause to be done such acts and things, including
the filing of such assignments, agreements, documents and instruments, as may be
necessary, or as AstraZeneca may reasonably request, to carry out more
effectively the purpose of this Section 8.4. If, at any time, AstraZeneca
believes that its Development of Ispronicline under the applicable Product
Development Plan, including any of the Pre-Phase IIb Program, would be delayed
or otherwise impaired as a result of the fact that Targacept has not yet
assigned [********] to AstraZeneca, the Parties shall work together in

 

179



--------------------------------------------------------------------------------

good faith, and in the best interests of the Ispronicline, to permit AstraZeneca
to conduct such activities in a timely manner as contemplated by the Product
Development Plan.

8.5 No Other Rights. AstraZeneca shall have no rights to use or otherwise
Exploit Targacept Technology, Targacept Patent Rights, or Targacept Proprietary
Materials, and Targacept shall have no rights to use or otherwise exploit
AstraZeneca Technology, AstraZeneca Patent Rights or AstraZeneca Proprietary
Materials, in each case, except as expressly set forth in this Agreement.

8.6 Exclusivity.

8.6.1 Targacept Restrictions. Except as permitted pursuant to Section 8.6.2,
with effect on the Execution Date, Targacept shall not, and shall cause each of
its Affiliates not to, conduct any activity, either on its own, or with, for the
benefit of, or sponsored by, any Third Party, that is designed to research,
develop or commercialize, or grant any license or other rights (including any
covenant not to sue) to any Third Party to utilize any Technology or Patent
Rights Controlled by Targacept or any of its Affiliates for the purpose of
researching, developing, commercializing or otherwise Exploiting, in each case
in the Territory:

(a) any Alpha4Beta2 Agonist or any compound or product [********] an Alpha4Beta2
Agonist (including any Terminated Compound other than a Terminated AZ Compound),
in the Field or in Schizophrenia, until the date, if any, on which AstraZeneca
Initiates a Clinical Trial for any Alpha4Beta2 Agonist that is not a
Collaboration Compound, Candidate Drug or Product;

(b) during the Option Term, any Secondary Pharmacology Compound or any Other NNR
Compound (including any Terminated Compound other than a Terminated AZ Compound)
in the Field or [********] in Schizophrenia;

(c) during the Research Program Term, [********];

(d) during the Research Program Term and the Tail Period, any Collaboration
Candidate until, subject to the penultimate paragraph of Section 1.309, the
date, if any, on which such Collaboration Candidate becomes a Terminated
Compound;

 

180



--------------------------------------------------------------------------------

(e) during the Research Program Term and the Tail Period, any Active+ Compound
until, subject to the penultimate paragraph of Section 1.309, the date, if any,
on which such Active+ Compound becomes a Terminated Compound;

(f) any Collaboration Compound, Candidate Drug or Product or Additional Compound
with respect to any of the foregoing (including TC-1827), in the Field or in
Schizophrenia;

(g) any Terminated Compound beyond [********];

(h) any compound or product for which a Major Metabolite (i) is a Collaboration
Compound or Candidate Drug, (ii) is an Additional Compound with respect to a
Collaboration Compound or Candidate Drug or (iii) is [********] (A) a
Collaboration Compound, (B) a Candidate Drug or (C) an Additional Compound with
respect to a Collaboration Compound or a Candidate Drug, in each case ((A),
(B) and (C)) that satisfies Section 1.9(a)(iii), 1.9(b)(iii), 1.9(c)(iii) or
1.9(d)(iii), whichever is applicable to such compound or product, in each case
((i), (ii) and (iii)) if such Collaboration Compound, Candidate Drug, Additional
Compound [********] for such compound or product in the Field or in
Schizophrenia; and

(i) any Excluded Zone Compound in the Field or Schizophrenia.

8.6.2 Targacept Permitted Activities. Section 8.6.1 shall not apply:

(a) if and to the extent that Targacept or any of its Affiliates is undertaking
research activities, the Targacept Development Activities or the Co-Promotion of
Products, in each case if and only to the extent permitted by this Agreement and
in accordance with this Agreement and, if applicable, any Co-Promotion
Agreement;

(b) to the Exploitation of Unexercised Option Compounds (i) if the Option
Indication designated in the applicable Option Notice is a Primary Indication,
in or outside of the Field, or (ii) if the Option Indication designated in the
applicable Option Notice is Schizophrenia, solely outside the Field from and
after the date that they become Unexercised Option Compounds;

 

181



--------------------------------------------------------------------------------

(c) to the Exploitation of the Compounds known to Targacept as of the Execution
Date as [********], [********] ([********]) and [********] (unless and until, in
each case, the Parties agree in writing to designate such Compound as a
Collaboration Compound or Candidate Drug), including in each case any salt form,
polymorph, crystalline form, Prodrug, metabolite (other than any such metabolite
that is an Excluded Zone Compound), hydrate, solvate or formulation thereof,
outside the Field and outside Schizophrenia;

(d) to any Secondary Pharmacology Compound or Other NNR Compound in connection
with non-clinical research and non-clinical development activities undertaken to
enable Targacept to assess whether to designate such Secondary Pharmacology
Compound or Other NNR Compound as a Potential Option Compound or an Option
Compound, but excluding, for purposes of clarity, any Option Compound Candidate
Drug or any Additional Compound with respect thereto (other than Back-Up Option
Compounds to the extent permitted under Section 5.10.2(c)(1));

(e) to any Option Compound in connection with the performance of the Option
Compound Development Plan (if any) or Targacept Option Compound Development Plan
(if any) relating to such Option Compound, but excluding, for purposes of
clarity, any Option Compound Candidate Drug or any Additional Compound with
respect thereto (other than Back-Up Option Compounds to the extent permitted
under Section 5.10.2(c)(1));

(f) subject to Sections 11.3 and 11.5, to the Exploitation of any
Partially-Terminated Product, including any salt form, polymorph, crystalline
form, hydrate, Prodrug, metabolite (other than any such metabolite that is an
Excluded Zone Compound), solvate or formulation thereof, outside of the
applicable Partially-Terminated Product Territory;

(g) subject to Section 11.3 and 11.5, to the Exploitation of any Terminated AZ
Compound in the Territory;

(h) after the first anniversary of the end of the Research Program Tail Period,
[********] any Alpha4Beta2 Agonist or any compound or product for which a Major
Metabolite is an Alpha4Beta2 Agonist (other than (x) (i) Collaboration
Compounds, (ii) Candidate Drugs, (iii) Products or (iv) Additional Compounds
with respect to any of the

 

182



--------------------------------------------------------------------------------

foregoing (including TC-1827), (y) any Excluded Zone Compound or (z) any
compound or product that is subject to Section 8.6.1(h)) in the Field or in
Schizophrenia; provided that, [********]; or

(i) after the Term.

8.6.3 AstraZeneca. With effect on the date first above written, AstraZeneca
shall not, and shall cause each of its Affiliates not to, from the Effective
Date until the first anniversary of the end of the Research Program Tail Period,
conduct any activity, either on their own, or with, for the benefit of, or
sponsored by any Third Party, that is designed to research, develop or
commercialize, or grant any license or other rights to any Third Party to
utilize any Technology or Patent Rights Controlled by AstraZeneca or any of its
Affiliates for the purpose of developing or commercializing any compound or
product that is optimized to be, or that AstraZeneca Knows to be, an Alpha4Beta2
Agonist in the Field or in Schizophrenia or conducting any research or other
Exploitation in support of such activities, except to the extent AstraZeneca or
any of its Affiliates is undertaking any activities (a) pursuant to the Research
Plan, any Annual Research Plan, any Additional Research Plan or the Pre-Phase
IIb Plan, or (b) in connection with the Exploitation of any Option Compound,
Collaboration Candidate, Active+ Compound, Collaboration Compound, Candidate
Drug or Product or any compounds or products Derived from any of the foregoing
(including the making and Exploiting of Derivatives with respect to any of the
foregoing to determine whether they are Collaboration Candidates during the
Research Program Term and Tail Period, and thereafter, to determine whether they
are Licensed Derivatives), in each case to the extent permitted by, and in
accordance with, this Agreement.

8.7 Notice of Release of Targacept Exclusivity Obligations. If AstraZeneca
Initiates a Clinical Trial for (a) any Alpha4Beta2 Agonist other than a
Collaboration Compound, Candidate Drug or Product or (b) any Other NNR Compound
that is not an Option Compound Candidate Drug or Option Compound Product (other
than with respect to an Option Compound that is the subject of an Option
Compound Development Plan that AstraZeneca has elected to complete pursuant to
Section 5.10.2(b)(5)), in each case in the Field or in Schizophrenia,
AstraZeneca shall promptly (but in no event later than thirty (30) days
following such Initiation)

 

183



--------------------------------------------------------------------------------

provide written notice to Targacept thereof; provided that AstraZeneca shall
have such obligation (x) with respect to Alpha4Beta2 Agonist, only for the first
such Alpha4Beta2 Agonist and (y) with respect to Other NNR Compounds, only if it
has not previously provided a notice under this Section 8.7 for an Alpha4Beta2
Agonist, and then only for the first such Other NNR Compound for which it
Initiates a Clinical Trial.

8.8 [********] Program. Targacept agrees that it shall not consent to the use of
Ispronicline in any Clinical Trial or other study conducted under the [********]
Program without the prior written consent of AstraZeneca.

8.9 [********].

8.9.1 [********].

(a) If at any time Targacept or any of its Affiliates wishes to conduct any
activity, either on its own, or with, for the benefit of, or sponsored by, any
Third Party, that is designed to research, develop or commercialize, or to grant
any license or other rights (including any covenant not to sue) to any Third
Party to utilize any Technology or Patent Rights Controlled by Targacept or any
of its Affiliates for the purpose of researching, developing, commercializing or
otherwise Exploiting any (x) Collaboration Compound, Candidate Drug or Product
or Additional Compound with respect to any of the foregoing (including TC-1827),
(y) compound or product [********] (i) is a Collaboration Compound or Candidate
Drug, (ii) is an Additional Compound with respect to a Collaboration Compound or
Candidate Drug or (iii) is [********] (A) a Collaboration Compound, (B) a
Candidate Drug or (C) an Additional Compound with respect to a Collaboration
Compound or a Candidate Drug, in each case ((A), (B) and (C)) that satisfies
Section 1.9(a)(iii), 1.9(b)(iii), 1.9(c)(iii) or 1.9(d)(iii), whichever is
applicable to such compound or product, in each case ((i), (ii) and (iii)) if
such Collaboration Compound, Candidate Drug, Additional Compound [********] for
such compound or product or (z) any Excluded Zone Compound (collectively ((x),
(y) and (z)), the “AZ Compounds”) [********], Targacept shall provide
AstraZeneca with [********] advance written notice, which notice shall identify
the affected AZ Compounds [********], describe the reasons for Targacept’s
interest in conducting such activity or granting such license or other rights
and

 

184



--------------------------------------------------------------------------------

include [********]. Thereafter, Targacept shall provide AstraZeneca with such
other information as AstraZeneca may reasonably request.

(b) AstraZeneca shall have the right, on written notice to Targacept within
[********] after receipt of a notice from Targacept with respect to an AZ
Compound(s) for an indication(s) pursuant to Section 8.9.1(a), to [********].
For purposes of clarity and notwithstanding anything herein to the contrary,
(i) Targacept shall have no rights under this Section 8.9.1 with respect to
[********], (ii) [********], and (iii) unless AstraZeneca expressly agrees
otherwise in writing, (A) AstraZeneca shall [********] and (B) Targacept shall
[********].

(c) If, with respect to [********] AstraZeneca [********], then Targacept shall
have the right to independently develop and commercialize such AZ Compound
[********], but, unless the Parties otherwise agree in writing and
notwithstanding anything in this Agreement to the contrary, not under any
Regulatory Approval that is in the name of AstraZeneca or any of its Affiliates,
Sublicensees or Distributors.

(d) In consideration for AstraZeneca’s obligation to fund the Research Program
and any Additional Research Programs and to Develop and Commercialize Candidate
Drugs and Products, including AZ Compounds, under this Agreement, which
activities will expand the understanding of the role that NNRs and the
Exclusivity Mechanism generally, and the AZ Compounds specifically, play in
human health both in and outside the Field, and in consideration for Targacept’s
rights under this Agreement, including with respect to the Targacept Technology
and the Targacept Patent Rights, Targacept shall pay to AstraZeneca a royalty on
Targacept Net Sales of any such AZ Compound or any product that contains such AZ
Compound at the same rate and on the same terms as AstraZeneca would pay
Targacept royalties on such Net Sales under Section 6.6.1(a) were they AZ Net
Sales without regard to Section 6.6.1(d)(4), and the other provisions of
Sections 6.6 and the other relevant provisions of this Agreement shall apply to
such royalty obligations mutatis mutandis, except that all AstraZeneca Patent
Rights shall be royalty bearing and the First Commercial Sale of such AZ
Compound or Product shall be the First Commercial Sale by Targacept or its
Affiliates or Sublicensees, for purposes of Section 6.6.1(b), Section 6.6.1(d)
and the other relevant provisions of this Agreement.

 

185



--------------------------------------------------------------------------------

(e) Targacept shall not, and shall cause each of its Affiliates not to, conduct
any activity, either on its own, or with, for the benefit of, or sponsored by,
any Third Party, that is designed to research, develop or commercialize, or
grant any license or other rights (including any covenant not to sue) to any
Third Party to utilize any Technology or Patent Rights Controlled by Targacept
or any of its Affiliates for the purpose of researching, developing,
commercializing or otherwise Exploiting, an AZ Compound [********] with respect
to such AZ Compound as provided herein.

Notwithstanding anything in this Section 8.9.1 to the contrary, Exploitation
permitted pursuant to Section 8.6.2(c) or 8.6.2(g) shall not trigger application
of this Section 8.9.1.

8.9.2 Potential Expansion. In the event that: (a) (i) [********] of any
Collaboration Compound, Candidate Drug or Product, or any Licensed Derivative
with respect thereto, [********], or (ii) [********] any Collaboration Compound,
Candidate Drug or Product, or any Licensed Derivative with respect thereto,
[********]; and (b) [********], AstraZeneca gives notice to Targacept that
[********], Targacept shall engage in good faith discussions with AstraZeneca
with respect to [********]; provided that, for purposes of clarity,
(A) Targacept’s obligation under this Section 8.9.2 shall be to engage in good
faith discussions with AstraZeneca, and Targacept shall have no duty or
obligation, fiduciary or otherwise, to [********], (B) Section 8.9.1 shall not
apply to [********] pursuant to this Section 8.9.2, (C) neither Party shall be
deemed in breach hereunder of any activity in respect of [********], to the
extent such activities were permitted under this Agreement [********], and
(D) unless the Parties otherwise agree in writing, no right granted or assigned
under this Agreement [********] shall be revoked, reduced or limited as the
result of [********].

9. INTELLECTUAL PROPERTY RIGHTS

9.1 Ownership of Intellectual Property Rights

9.1.1 Targacept Intellectual Property Rights. Subject to Section 9.1.3 and
Section 9.1.4 and the license grants and assignment to AstraZeneca under Article
8, as between the Parties, Targacept shall own and retain all right, title and
interest in and to any and all: (a) Technology conceived, discovered, developed
or otherwise made, as necessary to establish

 

186



--------------------------------------------------------------------------------

authorship, inventorship or ownership under Applicable Laws in the United
States, by or on behalf of Targacept or its Affiliates or, to the extent
permitted by their agreements therewith, their respective licensees and
Sublicensees (other than AstraZeneca or its Affiliates or Sublicensees); and
(b) Patent Rights and other intellectual property rights that are Controlled by
Targacept and its Affiliates or, to the extent permitted by their agreements
therewith, their respective licensees and Sublicensees (other than AstraZeneca
or its Affiliates or Sublicensees).

9.1.2 AstraZeneca Intellectual Property Rights. Subject to Section 9.1.3 and the
license grants and assignments to Targacept under Article 8, as between the
Parties, AstraZeneca shall own and retain all right, title and interest in and
to any and all: (a) Technology conceived, discovered, developed or otherwise
made, as necessary to establish authorship, inventorship or ownership under
Applicable Laws in the United States, by or on behalf of AstraZeneca or its
Affiliates or, to the extent permitted by their agreements therewith, their
respective licensees and Sublicensees (other than Targacept or its Affiliates or
Sublicensees); (b) Patent Rights and other intellectual property rights that are
Controlled by AstraZeneca, its Affiliates or, to the extent permitted by their
agreements therewith, their respective licensees and Sublicensees (other than
Targacept or its Affiliates or Sublicensees); and (c) unless otherwise agreed by
the Parties, Regulatory Filings made on or after the Effective Date and such
Regulatory Filings made prior to the Effective Date as may be assigned to
AstraZeneca pursuant to Section 8.4.

9.1.3 Joint Technology Rights. Subject to the license grants and assignments
under Article 8 and except as provided in Section 9.1.4, the Parties shall each
own an equal, undivided interest in (a) any and all Technology conceived,
discovered, developed or otherwise made, as necessary to establish authorship,
inventorship or ownership under Applicable Laws in the United States, by or on
behalf of a Party (or its Affiliates), jointly by or on behalf of Targacept (or
its Affiliates or, to the extent permitted by their agreements therewith, their
respective licensees and Sublicensees), on the one hand, and AstraZeneca (or its
Affiliates or, to the extent permitted by their agreements therewith, their
respective licensees and Sublicensees) on the other hand, in connection with the
work conducted under or in connection with this Agreement, whether or not
patented or patentable (the “Joint Technology”), and (b) Patent Rights that
contain one or more claims that cover Joint Technology (the “Joint Patent
Rights”).

 

187



--------------------------------------------------------------------------------

Each Party shall have the right to Exploit, subject to limitations as to
Targacept’s use of any Excluded Data, and to grant licenses to Third Parties to
Exploit, Joint Patent Rights and Joint Technology not exclusively licensed to a
Party hereunder outside the scope of this Agreement without the consent of, or
accounting to, the other Party, to the extent, with respect to either Party,
such Exploitation would not be prohibited hereunder if such Joint Technology
were solely such Party’s own Technology. Each Party shall promptly disclose to
the other Party in writing, and cause its Affiliates to so disclose, the
development, making, conception or reduction to practice of any Joint Patent
Rights or Joint Technology, and shall, and outside the United States does
hereby, assign, and cause its Affiliates to so assign (or, if such assignment is
not possible, grant, and cause its Affiliates to so grant, a fully-paid
exclusive license in) to the other Party, without additional compensation, such
right, title and interest in and to any Joint Patent Rights and Joint Technology
as is necessary to fully effect the joint ownership provided for in the first
sentence of this Section; provided, however, that AstraZeneca shall have no
obligation to assign any right, title or interest in or to any Excluded Data
under this Section 9.1.3.

9.1.4 Product Trademarks. AstraZeneca shall have the sole right to select the
Product Trademarks for the marketing and sale of Products in the Territory.
AstraZeneca shall own such Product Trademarks and all rights and goodwill with
respect thereto. Targacept shall not, and shall not permit its Affiliates to,
use any Trademark that is the same as or confusingly similar to, misleading or
deceptive with respect to or that dilutes the Product Trademarks.

9.2 Patent Coordinators. Targacept and AstraZeneca shall each appoint a patent
coordinator reasonably acceptable to the other Party (each, a “Patent
Coordinator”) to serve as such Party’s primary liaison with the other Party on
matters relating to patent filing, prosecution, maintenance and enforcement.
Each Party may replace its Patent Coordinator at any time by notice in writing
to the other Party. The initial Patent Coordinators shall be:

For Targacept:     [********]

For AstraZeneca: [********]

9.3 Inventorship. In case of a dispute between Targacept and AstraZeneca over
inventorship and, as a result, whether any particular Technology is Targacept
Technology, AstraZeneca Technology or Joint Technology, such dispute shall be
resolved by patent counsel

 

188



--------------------------------------------------------------------------------

reasonably acceptable to the Parties who (and whose firm) is not at the time of
the dispute, and was not at any time during the five (5) years prior to such
dispute, performing services for either of the Parties. Expenses of such patent
counsel shall be shared equally by the Parties.

9.4 Employees and Agents.

9.4.1 Each Party shall obtain from each of its Affiliates, sublicensees,
employees and agents, and from the employees and agents of its Affiliates, who
are engaged in research or Development activities conducted pursuant to this
Agreement or who otherwise have access to the other Party’s Confidential
Information or Technology, such undertakings and agreements as are necessary to
ensure that each Party shall, by virtue of this Agreement, receive from the
other, without payments beyond those required by Article 6 and Section 11.4, the
licenses and other rights granted to the other Party hereunder.

9.4.2 Neither Party will use in any capacity, in connection with the performance
of the activities contemplated by this Agreement, any Person who has been
debarred pursuant to Section 306 of the United States Federal Food, Drug, and
Cosmetic Act, or who is the subject of a conviction described in such section.
Each Party agrees to inform the other in writing immediately if it or any Person
who is performing services hereunder on its behalf is debarred or is the subject
of a conviction described in Section 306, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to such
Party’s Knowledge, is threatened, relating to the debarment or conviction of
such Party or any Person performing services hereunder.

9.5 In-Licenses. During the Term, Targacept shall not encumber or diminish the
rights granted to AstraZeneca hereunder with respect to the Targacept Patent
Rights or the Targacept Technology, including by not (a) knowingly committing
any acts or knowingly permitting the occurrence of any omissions that would
cause the material breach or termination of any In-License Agreement, or
(b) amending or otherwise modifying or permitting to be amended or modified, any
In-License Agreement. Targacept shall promptly provide AstraZeneca with notice
of any alleged, threatened or actual breach of any In-License Agreement.

 

189



--------------------------------------------------------------------------------

10. FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

10.1 Patent Filing, Prosecution and Maintenance.

10.1.1 Targacept Patent Rights. Subject to Section 10.1.5, Targacept, acting
through patent counsel or agents reasonably acceptable to AstraZeneca, shall, at
its sole expense (except as otherwise provided in this Section 10.1.1),
diligently prepare, file, prosecute (including any interferences, reissue
proceedings and re-examinations) and maintain, in the best interests of the
Collaboration, all Targacept Patent Rights (other than Targacept Excluded Patent
Rights) in each case in the United States and all other countries set forth on
Schedule 10.1.1; provided that:

(a) with respect to Ispronicline from and after the Commencement Date (or, if
there is no Commencement Date, but neither Party terminates this Agreement in
accordance with Section 11.2.1 and Targacept makes the election pursuant to
Section 3.3.2(b)(A), from and after the first date on which neither Party has
the right to terminate this Agreement pursuant to Section 11.2.1),
(i) AstraZeneca shall have the right, in its sole discretion to assume control
of, and responsibility for, the diligent preparation, filing and prosecution
(including interferences, re-examinations, reissues, revocations, observations
or oppositions) and maintenance, in the best interest of the Collaboration, of
all Targacept Product Patent Rights covering Ispronicline (or any Ispronicline
Product), any Licensed Derivative with respect thereto or any Additional
Compound (or Additional Product) with respect to any of the foregoing;
(ii) AstraZeneca shall be responsible for, (A) if AstraZeneca controls the
filing and prosecution of such a Targacept Patent Right (or if AstraZeneca does
not control the filing and prosecution of such a Targacept Patent Right, but
such Targacept Patent Right covers only one or more Other Licensed Compounds),
one hundred percent (100%) and (B) if AstraZeneca does not control the filing
and prosecution of a Targacept Patent Right, [********], in each case ((A) and
(B)), of the reasonable and verifiable out-of-pocket costs incurred by Targacept
in the preparation, filing, prosecution and maintenance of such Targacept Patent
Rights (or by AstraZeneca with respect to any such activities conducted on
behalf of, or otherwise at the request of, Targacept); provided that, solely in
the case of clause (B), such Targacept Patent Rights contain one or more Valid
Claims that cover Ispronicline (or any Ispronicline Product), any Licensed
Derivative (or any

 

190



--------------------------------------------------------------------------------

Product that contains such a Licensed Derivative) with respect thereto or any
Additional Compound (or Additional Product) with respect to any of the
foregoing, in each case (1) as a composition of matter, (2) a method of its use
in the Field or in Schizophrenia or (3) if such Targacept Patent Right would, or
is reasonably expected to, provide future exclusivity, as a pharmaceutical
preparation or a method of its manufacture; and (iii) AstraZeneca shall have no
obligation to reimburse Targacept for any costs incurred by Targacept in the
preparation, filing, prosecution and maintenance of any such Targacept Patent
Rights prior to the Commencement Date (or such later date, as applicable);

(b) with respect to each Option Compound Candidate Drug from and after the date
of AstraZeneca’s exercise of an IND-Ready Option or a POC Option, as applicable,
with respect thereto, (i) AstraZeneca shall have the right, in its sole
discretion to assume control of, and responsibility for, the diligent
preparation, filing and prosecution (including interferences, re-examinations,
reissues, revocations, observations or oppositions) and maintenance, in the best
interest of the Collaboration, of all Targacept Product Patent Rights covering
such Option Compound Candidate Drug (or Option Compound Product that contains
such Option Compound Candidate Drug) or any Additional Compound (or Additional
Product) with respect thereto; (ii) from and after the date of AstraZeneca’s
exercise of an IND-Ready Option or a POC Option, as applicable, AstraZeneca
shall be responsible for (A) if AstraZeneca controls the filing and prosecution
of such a Targacept Patent Right (or if AstraZeneca does not control the filing
and prosecution of such a Targacept Patent Right, but such Targacept Patent
Right covers only one or more Other Licensed Compounds), one-hundred percent
(100%) and (B) if AstraZeneca does not control the filing and prosecution of a
Targacept Patent Right, [********], in each case ((A) and (B)), of the
reasonable and verifiable out-of-pocket costs incurred by Targacept in the
preparation, filing, prosecution and maintenance of such Targacept Patent Right
(or by AstraZeneca with respect to any such activities conducted on behalf of,
or otherwise at the request of, Targacept); provided that, solely in the case of
clause (B), such Targacept Patent Rights contain one or more Valid Claims that
cover such Option Compound Candidate Drug (or any Option Compound Product that
contains such Option Compound Candidate Drug), any Licensed Derivative of such
Option Compound Candidate Drug (or any Product that contains such a Licensed
Derivative as an active ingredient) or any Additional Compound (or Additional
Product) with respect to any of the foregoing, in each case (1) as a

 

191



--------------------------------------------------------------------------------

composition of matter, (2) a method of its use in the Field or in Schizophrenia
or (3) if such Targacept Patent Right would, or is reasonably expected to,
provide future exclusivity, as a pharmaceutical preparation or a method of its
manufacture; and (iii) AstraZeneca shall have no obligation to reimburse
Targacept for any costs incurred by Targacept in the preparation, filing,
prosecution and maintenance of any such Targacept Patent Rights prior to the
date of AstraZeneca’s exercise of an IND-Ready Option or a POC Option, as
applicable;

(c) with respect to each Active+ Compound and Collaboration Compound, (i) from
and after the designation of a Compound as an Active+ Compound (unless and until
such Compound becomes a Terminated Compound), AstraZeneca shall be responsible
for [********] of the reasonable and verifiable out-of-pocket costs incurred by
Targacept in the preparation, filing, prosecution and maintenance, in the best
interest of the Collaboration, of Targacept Patent Rights that contain one or
more Valid Claims that cover such Active+ Compound as a composition of matter, a
pharmaceutical preparation, a method of its manufacture or a method of its use
in the Field or in Schizophrenia; and (ii) from and after the designation of an
Active+ Compound as a Collaboration Compound (unless and until such Compound
becomes a Terminated Compound), (A) AstraZeneca shall have the right, in its
sole discretion to assume control of, and responsibility for, the diligent
preparation, filing and prosecution (including interferences, re-examinations,
reissues, revocations, observations or oppositions) and maintenance, in the best
interest of the Collaboration, of all Targacept Product Patent Rights covering
such Collaboration Compound or any Additional Compound (or Additional Product)
with respect thereto; (B) AstraZeneca shall be responsible for, (1) if
AstraZeneca controls the filing and prosecution of such a Targacept Patent Right
(or if such a Targacept Patent Right relates to only one or more Other Licensed
Compounds), one-hundred percent (100%) and (2) if AstraZeneca does not control
the filing and prosecution of a Targacept Patent Right, [********], in each case
((1) and (2)), of the reasonable and verifiable out-of-pocket costs incurred by
the Parties in the preparation, filing, prosecution and maintenance of such
Targacept Patent Right; provided that, solely in the case of clause (2), such
Targacept Patent Rights contain one or more Valid Claims that cover such
Collaboration Compound (or any Product that contains such Collaboration
Compound), any Licensed Derivative (or any Product that contains such a Licensed
Derivative) with respect thereto or any Additional Compound (or Additional
Product) with respect to any of the foregoing, in each case (1) as a

 

192



--------------------------------------------------------------------------------

composition of matter, (2) a method of its use in the Field or in Schizophrenia
or (3) if such Targacept Patent Right would, or is reasonably expected to,
provide future exclusivity, as a pharmaceutical preparation or a method of its
manufacture; and (C) AstraZeneca shall reimburse Targacept for all reasonable
and verifiable out-of-pocket costs incurred by Targacept in the preparation,
filing, prosecution and maintenance of such Targacept Patent Rights prior to the
date such Collaboration Compound was designated as an Active+ Compound;

(d) with respect to pending applications for Targacept Patent Rights (other than
Targacept Product Patent Rights) that have not yet issued and that contain
claims that cover compounds or products other than Collaboration Compounds,
Candidate Drugs or Products (including Option Compound Candidate Drugs and
Option Compound Products) or Additional Compounds (or Additional Products) with
respect to any of the foregoing, whenever reasonably possible without materially
weakening or reducing the scope or coverage of the Targacept Patent Rights,
Targacept shall take such actions as are necessary to generate Targacept Product
Patent Rights from such Targacept Patent Rights, including by filing
divisionals, continuations and continuations-in-part, so as to separate the
claims that cover such other compounds or products into separate patent
applications; provided that, with respect to any Targacept Patent Rights that
have issued and contain claims that cover compounds or products other than
Collaboration Compounds, Candidate Drugs or Products (including Option Compound
Candidate Drugs and Option Compound Products), or Additional Compounds (or
Additional Products) with respect to any of the foregoing, (i) Targacept shall
(A) give priority to such Collaboration Compounds, Candidate Drugs, Products,
Additional Compounds or Additional Products over such other compounds or
products with respect to any patent term extensions, restorations or the like
that may be available now or in the future and (B) not give priority to such
other compounds or products over such Collaboration Compounds, Candidate Drugs,
Products, Additional Compounds or Additional Products where Targacept knows or
reasonably believes that such priority has or would have a material adverse
effect on the Exploitation hereunder of such Collaboration Compounds, Candidate
Drugs, Products, Additional Compounds or Additional Products, and (ii) Targacept
shall not enter into any agreement that is inconsistent with this
Section 10.1.1(d); and

 

193



--------------------------------------------------------------------------------

(e) in no event shall AstraZeneca have the right to control the preparation,
filing, prosecution (including interferences, re-examinations, reissues,
revocations, observations or oppositions) or maintenance of any Targacept Patent
Rights that claim only, or be responsible for any costs incurred by the Parties
in the preparation, filing, prosecution or maintenance of any Targacept Patent
Rights with respect to, a Terminated Compound from and after the date that it
becomes a Terminated Compound, and AstraZeneca shall, and shall cause its
Affiliates to, reasonably cooperate with Targacept to transfer responsibility
with respect to such Targacept Patent Rights to Targacept, including by promptly
(and in any event so as to provide Targacept a reasonable amount of time to meet
any deadline by which an action must be taken to establish or preserve any such
rights in such Targacept Patent Rights) delivering to Targacept copies of all
necessary files with respect to which responsibility has been transferred and
taking all actions and executing all documents reasonably necessary for
Targacept to assume such responsibility, including any powers of attorney
required by applicable patent offices.

Notwithstanding the foregoing, AstraZeneca may decline to pay such costs
incurred by Targacept in the preparation, filing, prosecution and maintenance of
Targacept Patent Rights in any country in the Territory, in which case Targacept
may elect to exclude such Targacept Patent Rights from the licenses granted to
AstraZeneca under Sections 8.1.1 through 8.1.5 in such country. At a Party’s
request, the other Party shall cooperate with the requesting Party in all
reasonable respects in connection with such preparation, filing, prosecution and
maintenance of Targacept Patent Rights.

Notwithstanding anything in this Article 10 to the contrary, (i) Targacept shall
not have any obligation to synthesize any compound or otherwise take any action
to determine whether a compound is an Additional Compound or Licensed Derivative
for purposes of determining its obligations under this Article 10, or (ii) all
obligations under this Article 10 with respect to Targacept Patent Rights that
relate to Additional Compounds or Licensed Derivatives shall be operative only
with respect to those Additional Compounds or Licensed Derivatives that
Targacept Knows are Additional Compounds or Licensed Derivatives and only, in
each such case, from and after the date on which Targacept Knows.

 

194



--------------------------------------------------------------------------------

10.1.2 AstraZeneca Patent Rights. Subject to Section 10.1.5, AstraZeneca, at its
sole expense and acting through patent counsel or agents of its choice, shall be
responsible for the preparation, filing, prosecution (including interferences,
re-examinations, reissues, revocations, observations or oppositions) and
maintenance of all AstraZeneca Patent Rights in its sole discretion. At
AstraZeneca’s request, Targacept shall cooperate with and assist AstraZeneca in
all reasonable respects, at AstraZeneca’s expense, in connection with such
preparation, filing, prosecution and maintenance of AstraZeneca Patent Rights.

10.1.3 Joint Patent Rights.

(a) Unless the Parties otherwise agree, and subject to Section 10.1.3(b) and
10.1.5, AstraZeneca shall have the first right, but not the obligation, acting
through patent counsel or agents of its choice, to prepare, file, prosecute
(including interferences, re-examinations, reissues, revocations, observations
or oppositions) and maintain all Joint Patent Rights (other than Joint
Terminated Compound Patent Rights) in its sole discretion. AstraZeneca and
Targacept shall, and shall cause their respective Affiliates, as applicable, to
assist and cooperate with one another in, and share equally the expense of,
filing, prosecuting and maintaining such Joint Patent Rights; provided that
either Party may decline to pay its share of costs for filing, prosecuting and
maintaining any Joint Patent Rights in a particular country or particular
countries, in which case the declining Party shall, and shall cause its
Affiliates to, assign (or, if such assignment is not possible, grant a
fully-paid exclusive license in) to the other Party all or their rights, titles
and interests in and to any such Joint Patent Rights in the applicable country
or countries, whereupon such Joint Patent Rights shall become AstraZeneca Patent
Rights or Targacept Patent Rights in such country or countries, as the case may
be.

(b) Where AstraZeneca exercises its first right pursuant to Section 10.1.3(a),
AstraZeneca shall, whenever reasonably possible without materially weakening or
reducing the scope or coverage of the Joint Patent Rights (other than Joint
Terminated Compound Patent Rights), take such actions as are necessary to
generate Joint Terminated Compound Patent Rights from such Joint Patent Rights,
including by filing divisionals, continuations and continuations-in-part, so as
to separate the claims that cover (i) one or more Terminated Compounds or the
Exploitation thereof from (ii) one or more other compounds or products or the
Exploitation thereof; provided that whenever it is not reasonably possible to

 

195



--------------------------------------------------------------------------------

generate Joint Terminated Compound Patent Rights without materially weakening or
reducing the scope or coverage of the Joint Patent Rights, (A) AstraZeneca
shall, in preparing, filing, prosecuting and maintaining such Joint Patent
Rights, give good faith consideration to the effect of any particular action or
inaction on the scope or coverage of such Joint Patent Rights as applied to
compounds or products other than Collaboration Compounds, Candidate Drugs or
Products (including Option Compound Candidate Drugs and Option Compound
Products) or Additional Compounds (or Additional Products) with respect to any
of the foregoing, or the Exploitation thereof, and, in consultation with
Targacept, use reasonable efforts to minimize any weakening effect on or
reduction to the scope or coverage thereof; provided, however, that AstraZeneca
shall have the right to [********] Collaboration Compounds, Candidate Drugs,
Products, Additional Compounds or Additional Products [********]; and
(B) AstraZeneca shall not enter into any agreement that is inconsistent with
this Section 10.1.3(b).

(c) Subject to Section 10.1.5, Targacept shall have the first right, but not the
obligation, acting through patent counsel or agents of its choice, at its sole
expense, to prepare, file, prosecute (including any interferences, reissue
proceedings and re-examinations) and maintain, in the best interests of the
Collaboration, all Joint Terminated Compound Patent Rights in its sole
discretion. AstraZeneca shall, and shall cause its Affiliates to, reasonably
cooperate with Targacept, at Targacept’s expense, to file, prosecute and
maintain such Joint Terminated Compound Patent Rights; provided that Targacept
may decline to file, prosecute or maintain any Joint Terminated Compound Patent
Rights in a particular country or particular countries, in which case Targacept
shall, and shall cause its Affiliates to, assign (or, if such assignment is not
possible, grant a fully-paid exclusive license in) to AstraZeneca all or their
rights, titles and interests in and to any such Joint Terminated Compound Patent
Rights in the applicable country or countries, whereupon such Joint Terminated
Compound Patent Rights shall become AstraZeneca Patent Rights in such country or
countries, as the case may be.

10.1.4 Information and Cooperation. Except with respect to Targacept Excluded
Patent Rights, AstraZeneca Excluded Patent Rights and AstraZeneca Other Patent
Rights (other than those specific AstraZeneca Other Patent Rights that cover a
Terminated AZ Compound and for which Targacept provides AstraZeneca with written
notice that Targacept expressly wishes to include within the scope of this
Section 10.1.4, from and after the later of the

 

196



--------------------------------------------------------------------------------

date that such Terminated AZ Compound became a Terminated AZ Compound and the
date that AstraZeneca receives such written notice), in connection with the
activities set forth in Sections 10.1.1, 10.1.2, 10.1.3 and 10.1.5: (a) each
Party shall consult with the other as to the strategy and prosecution of
applications for Patent Rights and the maintenance or extension of the Targacept
Patent Rights, the AstraZeneca Patent Rights and the Joint Patent Rights
(provided that, if, in such consultation, AstraZeneca reasonably believes that
an action Targacept proposes to take in connection with the prosecution of a
Targacept Patent Right that is not a Targacept Product Patent Right would
materially weaken or reduce the scope or coverage of such Targacept Patent Right
as applied to Collaboration Compounds, Candidate Drugs or Products (including
Option Compound Candidate Drugs and Option Compound Products), or Additional
Compounds (or Additional Products) with respect to any of the foregoing, or the
Exploitation thereof, [********]); (b) each filing Party shall regularly provide
the other Party with copies of all patent applications filed hereunder and other
material submissions and correspondence with the patent offices in sufficient
time to allow for review and comment by the other Party, and in any event at
least [********] in advance of the due date of any payment or other
administrative action that is required to obtain or maintain a Patent Right;
(c) such filing Party shall provide the other Party and its patent counsel with
an opportunity to consult with the filing Party and its patent counsel regarding
the filing and contents of any such application, amendment, submission or
response; and (d) such filing Party shall notify the other Party as early as
reasonably practicable, and in any event at least [********] in advance of all
meetings and material communications with any patent authorities concerning the
Targacept Patent Rights, the AstraZeneca Patent Rights or Joint Patent Rights
and shall permit the other Party to participate in such meetings, and the advice
and suggestions of the other Party and its patent counsel shall be taken into
consideration in good faith by such Party and its patent counsel in connection
with such filing. Each Party shall also provide the other Party, upon its
request, with copies of any patentability search reports generated by its patent
counsel with respect to the Research Program Technology or Development Program
Technology, including relevant Third Party patents and patent applications
located; provided that neither Party shall be required to provide privileged
information with respect to such intellectual property status unless and until
procedures reasonably acceptable to such Party are in place to protect such
privilege. The Parties shall consult in good faith and cooperate in gaining
patent term extension(s), restoration(s) or the like

 

197



--------------------------------------------------------------------------------

that may be available now or in the future to the Targacept Patent Rights (other
than the Targacept Excluded Patent Rights), AstraZeneca Patent Rights (other
than the AstraZeneca Excluded Patent Rights and, except as provided above, the
AstraZeneca Other Patent Rights) or Joint Patent Rights in any part of the
Territory (including under a supplementary protection certificate in European
countries) so as to provide the longest period of patent protection in each
country in the Territory.

10.1.5 Abandonment; Failure to Pursue.

(a) If the responsible Party under Section 10.1.1 decides not to (i) file a
Patent Right with respect to any Targacept Technology (or Joint Technology that
is Known by the Parties to relate solely to Terminated Compounds) or pursue the
filing, prosecution (including interferences, re-examinations, reissues,
revocations, observations or oppositions) or maintenance of any of the Targacept
Patent Rights (other than Targacept Excluded Patent Rights) in any country
listed on Schedule 10.1.1, or (ii) take any other action with respect to any of
the Targacept Patent Rights (other than Targacept Excluded Patent Rights) or the
Joint Terminated Compound Patent Rights in any country in the Territory that is
necessary or useful to establish or preserve rights thereto (including by
seeking any patent term extension, restoration or the like that may be available
now or in the future), then in each such case such Party shall inform the other
Party of such decision in writing promptly and, in any event, so as to provide
such other Party a reasonable amount of time to meet any deadline by which an
action must be taken to establish or preserve any such rights in such Targacept
Patent Rights or Joint Terminated Compound Patent Rights in such country. Such
other Party shall have the right but not the obligation to pursue the filing or
registration, or to support the continued prosecution or maintenance of such
Targacept Patent Rights or, subject to Section 10.1.3, such Joint Terminated
Compound Patent Rights, as applicable, in such country and to pay any required
fees to maintain such Targacept Patent Rights or, subject to Section 10.1.3,
such Joint Terminated Compound Patent Rights, as applicable, in such country or
defending such Targacept Patent Rights, in each case with costs to be allocated
as set forth in Section 10.1.1(a)(ii)(B), 10.1.1(b)(ii)(B), 10.1.1(c)(ii)(B) or
10.1.3(c), as applicable, and through patent counsel or agents of its choice. If
such other Party elects to pursue such filing or registration, as the case may
be, or continue such support, then such other Party shall notify such first
Party of such election and such first Party

 

198



--------------------------------------------------------------------------------

shall, and shall cause its Affiliates to, reasonably cooperate with such other
Party in this regard (including by promptly delivering to such other Party
copies of all necessary files related to the Targacept Patent Rights or the
Joint Terminated Compound Patent Rights, as applicable, with respect to which
responsibility has been transferred and taking all actions and executing all
documents reasonably necessary for such other Party to assume such
responsibility, including any powers of attorney required by applicable patent
offices.

(b) If AstraZeneca decides not to (i) file a Patent Right with respect to any
AstraZeneca Technology or Joint Technology (other than Joint Technology that is
Known by the Parties to relate solely to Terminated Compounds) or pursue the
filing, prosecution (including interferences, re-examinations, reissues,
revocations, observations or oppositions) or maintenance of any of the
AstraZeneca Patent Rights (other than AstraZeneca Excluded Patent Rights) or
Joint Patent Rights in any country in the Territory, or (ii) take any other
action with respect to any of the AstraZeneca Patent Rights (other than
AstraZeneca Excluded Patent Rights) or Joint Patent Rights (other than Joint
Terminated Compound Patent Rights) in any country in the Territory that is
necessary or useful to establish or preserve rights thereto (including by
seeking any patent term extension, restoration or the like that may be available
now or in the future), in each case ((i) and (ii)) other than any AstraZeneca
Other Patent Rights unless, with respect to any such AstraZeneca Other Patent
Right that covers a Terminated AZ Compound, Targacept provides AstraZeneca with
written notice that Targacept expressly wishes to include such AstraZeneca Other
Patent Right within the scope of this Section 10.1.5, from and after the later
of the date that such Terminated AZ Compound became a Terminated AZ Compound and
the date that AstraZeneca receives such written notice, then in each such case
AstraZeneca shall inform Targacept of such decision in writing promptly, and in
any event, so as to provide Targacept a reasonable amount of time to meet any
deadline by which an action must be taken to establish or preserve any such
rights in such AstraZeneca Patent Rights or, subject to Section 10.1.3, Joint
Patent Rights in such country. Targacept shall have the right but not the
obligation to pursue the filing or registration, or support the continued
prosecution or maintenance of such AstraZeneca Patent Rights or, subject to
Section 10.1.3, Joint Patent Rights in such country and to pay any required fees
to maintain such AstraZeneca Patent Rights or Joint Patent Rights in such
country or defending such AstraZeneca Patent Rights or Joint Patent Rights, in
each case at Targacept’s sole expense and through patent counsel or agents of
its choice. If Targacept elects

 

199



--------------------------------------------------------------------------------

to pursue such filing or registration, as the case may be, or to continue such
support, then Targacept shall notify AstraZeneca of such election and
AstraZeneca shall, and shall cause its Affiliates to, reasonably cooperate with
Targacept in this regard (including by promptly delivering to Targacept copies
of all necessary files related to the AstraZeneca Patent Rights or Joint Patent
Rights with respect to which responsibility has been transferred and taking all
actions and executing all documents reasonably necessary for Targacept to assume
such responsibility, including any powers of attorney required by applicable
patent offices.

10.1.6 CREATE Act. Notwithstanding anything to the contrary in this
Section 10.1, neither Party shall have the right to make an election under the
Cooperative Research and Technology Enhancement Act of 2004, 35 U.S.C.
103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under this
Section 10.1 without the prior written consent of the other Party. With respect
to any such permitted election, the Parties shall use reasonable efforts to
cooperate and coordinate their activities with respect to any submissions,
filings or other activities in support thereof. The Parties acknowledge and
agree that this Agreement is a “joint research agreement” as defined in the
CREATE Act.

10.2 Legal Actions.

10.2.1 Third Party Infringement.

(a) In the event either Party becomes aware of any possible infringement of, or
the submission by any Third Party of an abbreviated new drug application under
the Hatch-Waxman Act that is covered by, any Targacept Patent Rights (an
“Infringement”), that Party shall promptly (and if with respect to the filing of
an abbreviated new drug application under the Hatch-Waxman Act or any
certification thereunder, no later than five (5) Business Days of its first
becoming aware thereof) notify the General Counsel of the other Party (or such
person as the General Counsel may designate in writing from time to time) and
provide it with all details of such Infringement of which it is aware (each, an
“Infringement Notice”). AstraZeneca shall have the first right and option, but
not the obligation, to eliminate such Infringement by reasonable steps, which
may include the institution of legal proceedings, the granting of a sublicense
or other action; provided that, notwithstanding the foregoing, and without
limiting AstraZeneca’s rights under Section 10.2.2, AstraZeneca agrees to
cooperate in

 

200



--------------------------------------------------------------------------------

good faith with Targacept or any Third Party to which Targacept has licensed
Targacept Patent Rights outside of the Field, as permitted in this Agreement, in
all reasonable respects to determine and pursue the most reasonable method of
eliminating the Infringement (and in responding to an invalidity or
unenforceablity defense or counterclaim in connection therewith) in view of the
parties’ respective interests. All costs, including attorneys’ fees, relating to
such legal proceedings or other action controlled by AstraZeneca shall be borne
by AstraZeneca, subject to its rights under Section 10.2.4. If AstraZeneca
notifies Targacept that it does not intend to exercise its rights pursuant to
the preceding sentence or otherwise does not take commercially reasonable steps
to eliminate the Infringement within one hundred twenty (120) days from any
Infringement Notice (or to commence preparation of a suit within twenty-five
(25) days in the case of an Infringement under the Hatch-Waxman Act), then
Targacept shall have the right and option, but not the obligation, to do so at
its sole expense, upon written notice to AstraZeneca; provided that if
AstraZeneca has commenced good faith negotiations with an alleged infringer for
elimination of such Infringement within such one hundred twenty (120)-day (or,
if applicable twenty-five (25)-day) period, AstraZeneca shall have an additional
ninety (90) days to conclude its negotiations before Targacept may take steps to
eliminate such Infringement. Neither Party shall settle or otherwise compromise
any Infringement claim or proceeding under this Section 10.2.1(a) without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

(b) Each Party shall have the right, at its sole expense, to be represented by
counsel that it selects in any legal proceedings or other action instituted
under this Section 10.2.1 by the other Party. If a Party with the right to
initiate legal proceedings under Section 10.2.1 to eliminate an Infringement
lacks standing to do so and the other Party has standing to initiate such legal
proceedings, then the Party with standing shall initiate such legal proceedings
at the request and sole expense, and under the control, of the other Party.

(c) In the event of an Infringement of a Joint Patent Right, the Parties shall
enter into discussions as to whether and how to eliminate the Infringement. If
the Parties cannot agree, AstraZeneca shall have the first right, but not the
obligation, to seek to eliminate any Infringement that adversely affects its
Exploitation of a Collaboration Compound, Candidate Drug or Product, or
otherwise adversely affects its rights under this Agreement. If AstraZeneca

 

201



--------------------------------------------------------------------------------

notifies Targacept that it does not intend to exercise its rights pursuant to
the preceding sentence or otherwise does not take commercially reasonable steps
to eliminate the Infringement within one hundred twenty (120) days from the date
on which it is determined that the Parties cannot agree, then Targacept shall
have the right and option, but not the obligation, to do so, upon written notice
to AstraZeneca; provided that if AstraZeneca has commenced good faith
negotiations with an alleged infringer for elimination of such Infringement
within such one hundred twenty (120)-day, AstraZeneca shall have an additional
ninety (90) days to conclude its negotiations before Targacept may take steps to
eliminate such Infringement. The Party that pursues an action, suit or
proceeding under this Section 10.2.1(c) to eliminate such infringement shall
bear [********] the costs thereof and shall be entitled to [********] amounts
recovered, except if, and to the extent, that any amount is recovered
specifically on account of lost profits with respect to (i) Product(s) or Other
Licensed Product(s), in which case [********] AstraZeneca’s historic profits on
AZ Net Sales of the Product(s) or Other Licensed Product(s) affected by the
Infringement (inclusive of royalties paid to Targacept under this Agreement on
such AZ Net Sales) bears to such royalties, in each case as determined by
[********] in good faith or (ii) Royalty-Bearing Terminated AZ Product(s) or
Royalty-Bearing Terminated Compound(s), in which case [********] Targacept’s
historic profits on Targacept Net Sales of the Royalty-Bearing Terminated AZ
Product(s) or Royalty-Bearing Terminated Compound(s) affected by the
Infringement (inclusive of royalties paid to AstraZeneca under this Agreement on
such Targacept Net Sales) bears to such royalties, in each case as determined by
[********] in good faith. Each Party shall have the right, at its sole expense,
to be represented by counsel of its own selection in any action, suit or
proceeding instituted under this Section 10.2.1(c) by the other Party. If a
Party lacks standing and the other Party has standing to bring any such action,
suit or proceeding, then the Party with standing shall bring such suit at the
request and sole expense, and under the control, of the other Party.

(d) In any action, suit or proceeding instituted under this Section 10.2.1, the
Parties shall cooperate with and assist each other in all reasonable respects.
Upon the reasonable request of the Party instituting such action, suit or
proceeding, the other Party shall join such action, suit or proceeding and shall
be represented using counsel of its own choice, at the requesting Party’s sole
expense.

 

202



--------------------------------------------------------------------------------

(e) Except as otherwise provided in Section 10.2.1(c), any amounts recovered by
either Party pursuant to this Section 10.2.1, whether by settlement or judgment,
shall be allocated in the following order: (i) first, to reimburse AstraZeneca
and Targacept (including, for clarification, to reimburse Targacept for any
AstraZeneca expenses with respect thereto that were offset against payments to
Targacept pursuant to Section 10.2.4) for their reasonable out-of-pocket
expenses in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses); (ii) then, if and to the
extent that any amount recovered is on account of lost profits with respect to
(A) Product(s) or Other Licensed Product(s), to AstraZeneca and Targacept in the
same proportion as AstraZeneca’s historic profits on AZ Net Sales of the
Product(s) affected by the Infringement (inclusive of royalties paid to
Targacept under this Agreement on such AZ Net Sales) bears to such royalties, in
each case as determined by AstraZeneca in good faith consistent with its
then-current practices or (B) Royalty-Bearing Terminated AZ Product(s) or
Royalty-Bearing Terminated Compound(s), to AstraZeneca and Targacept in the same
proportion as Targacept’s historic profits on Targacept Net Sales of the
Royalty-Bearing Terminated AZ Product(s) or Royalty-Bearing Terminated
Compound(s) affected by the Infringement (inclusive of royalties paid to
AstraZeneca under this Agreement on such Targacept Net Sales) bears to such
royalties, in each case as determined by Targacept in good faith consistent with
its then-current practices; and (iii) any remainder, [********] to each Party.
Any license fees, royalties, milestones or other payments received by Targacept
under a license granted to remove an Infringement shall be [********].

10.2.2 Invalidity or Unenforceability Defenses or Actions. In the event that a
Third Party or Sublicensee asserts, as a defense or as a counterclaim in any
infringement action under Section 10.2.1 or otherwise, that any Targacept Patent
Rights (other than Targacept Excluded Patent Rights) or Joint Patent Rights are
invalid or unenforceable, then the Party pursuing such infringement action shall
promptly give written notice to the other Party. AstraZeneca shall have the
first right, but not the obligation, through counsel of its choice and at its
sole expense (subject to Section 10.2.4), to respond to and control such defense
or defend against such counterclaim (as applicable), including the right to
settle or otherwise compromise such claim at its sole expense (subject to
Section 10.2.4). If AstraZeneca notifies Targacept in writing that it does not
wish to respond to such defense or defend against, or settle or otherwise

 

203



--------------------------------------------------------------------------------

compromise, such counterclaim (as applicable), Targacept shall have the right,
but not the obligation, through counsel of its choice and at its sole expense,
upon written notice to AstraZeneca, to respond to such defense or defend against
such counterclaim (as applicable); provided, however, that Targacept shall
provide written notice to AstraZeneca reasonably in advance of ceasing to defend
or prosecute such defense or counterclaim so as to enable AstraZeneca to assume
control of such defense or counterclaim if it so elects, and shall obtain the
written consent of AstraZeneca, not to be unreasonably withheld, conditioned or
delayed, prior to settling or otherwise compromising, such defense or
counterclaim. Further, if a Third Party or Sublicensee asserts, in a declaratory
judgment action or similar action or claim filed by such Third Party or
Sublicensee, that any Targacept Patent Rights (other than Targacept Excluded
Patent Rights) or Joint Patent Rights are invalid or unenforceable, then the
Party first becoming aware of such action or claim shall promptly give written
notice to the other Party. AstraZeneca shall have the first right, but not the
obligation, through counsel of its choice, and at its sole expense (subject to
Section 10.2.4), to defend against such action or claim, including the right to
settle or otherwise compromise such claim. If AstraZeneca notifies Targacept in
writing that it does not wish to respond to or defend against or settle or
otherwise compromise such action or claim, Targacept shall have the right, but
not the obligation, through counsel of its choice and at its sole expense, upon
written notice to AstraZeneca, to defend against and control such action or
claim; provided, however, that Targacept shall provide written notice to
AstraZeneca reasonably in advance of ceasing to defend such action or claim so
as to enable AstraZeneca to assume control of such defense if it so elects, and
shall obtain the written consent of AstraZeneca, not to be unreasonably
withheld, conditioned or delayed, prior to settling or otherwise compromising,
such action or claim. Any amounts recovered in connection with any action, claim
or suit under Section 10.2.2 shall be allocated between the Parties as provided
in Section 10.2.1(e). Any license fees, royalties, milestones or other payments
received by Targacept under a license granted to remove an Infringement shall be
[********].

10.2.3 Defense of Claims. In the event that either Party becomes aware of any
action, suit or proceeding brought or threatened against either Party or any
Affiliate or Sublicensee of either Party, or any Distributor or customer of
AstraZeneca, alleging the infringement of, or otherwise has reason to believe
that either Party may be infringing, the Technology or Patent Rights of a Third
Party by reason of the conduct of the Pre-Phase IIb

 

204



--------------------------------------------------------------------------------

Program, the Research Program, any Additional Research Program, or the
Development, Commercialization or other Exploitation of any Candidate Drug or
Product, that Party shall promptly notify the General Counsel of the other Party
(or such person as the General Counsel may designate in writing from time to
time) and provide him or her with all details of such action, suit or proceeding
of which it is aware. AstraZeneca shall have the first right, but not
obligation, through counsel of its choice, to assume direction and control of
the defense of any such action, suit or proceeding at its sole expense.
Targacept or any of its Affiliates or Sublicensees shall have the right to
separate counsel at its own expense in any such action, suit or proceeding and,
if such action, suit or proceeding has been brought against Targacept or any of
its Affiliates or Sublicensees, such party may elect to defend itself at its
sole expense. In any event, the Parties shall cooperate with each other in all
reasonable respects in any such action, suit or proceeding. Each Party shall
provide the other Party with prompt written notice of the commencement of any
such suit, action or proceeding, or of any allegation of infringement of which
such Party becomes aware, and shall promptly furnish the other Party with a copy
of each communication relating to the alleged infringement that is received by
such Party. In no event shall either Party settle or otherwise compromise or
resolve any such action, suit or proceeding brought against the other Party or
any of its Affiliates or Sublicensees (or, with respect to AstraZeneca, its
Distributors or customers) without that other Party’s prior written consent. Any
amounts recovered in connection with any action, claim or suit under
Section 10.2.3 shall be allocated between the Parties as provided in
Section 10.2.1(e). Any license fees, royalties, milestones or other payments
received by Targacept under a license granted to remove an Infringement shall be
[********].

10.2.4 Set-Off. AstraZeneca shall have the right to credit against the royalty
payments to be paid by AstraZeneca to Targacept with respect to the sale of
Products under Article 6 as follows:

(a) without limiting AstraZeneca’s rights under Section 10.2.4(c), with respect
to the prosecution of a suit against a Third Party for Infringement of a
Targacept Patent Right (other than a Targacept Excluded Patent Right) under
Section 10.2.1, AstraZeneca shall have the right to credit, (i) if such suit
relates to (A) Ispronicline (or an Ispronicline Product) or an Option Compound
Candidate Drug (or an Option Compound Product), [********] and (B) any other
Candidate Drug or Product or any Collaboration Compound, [********] in each case

 

205



--------------------------------------------------------------------------------

((A) and (B)) of all reasonable costs, including Indirect Taxes if applicable,
and expenses incurred by AstraZeneca in connection with prosecuting such suit
and (ii) all damages awarded against AstraZeneca or its Affiliates resulting
from actions or omissions of Targacept or its licensors;

(b) without limiting AstraZeneca’s rights under Section 10.2.4(c), with respect
to the defense of a Third Party suit or claim that a Targacept Patent Right
(other than a Targacept Excluded Patent Right) is invalid or unenforceable,
including any interference or opposition, AstraZeneca shall have the right to
credit, (i) if such suit or claim relates to a Targacept Patent Right (A) that
covers Ispronicline (or an Ispronicline Product) or an Option Compound Candidate
Drug (or an Option Compound Product), [********] and (B) that covers any other
Candidate Drug or Product or any Collaboration Compound, [********] in each case
((A) and (B)) of all reasonable costs, including Indirect Taxes if applicable,
and expenses incurred by AstraZeneca in connection with defending against such
suit or claim and (ii) all damages awarded against AstraZeneca or its Affiliates
resulting from actions or omissions of Targacept or its licensors; and

(c) with respect to the defense of a suit or claim under Section 10.2.3,
AstraZeneca shall have the right to credit [********] of: (i) all reasonable
costs, including Indirect Taxes if applicable, and expenses incurred by or on
behalf of AstraZeneca or its Affiliates in connection with defending against
such suit or claim; (ii) all damages or costs awarded against, or otherwise
borne by, AstraZeneca or its Affiliates; and (iii) all payments or royalties
that AstraZeneca is ordered to or agrees to pay to a Third Party that are
necessary to secure the right to continue the conduct of the Pre-Phase IIb
Program, the Research Program or any Additional Research Program, or the
Development, Commercialization or other Exploitation of any Candidate Drug or
Product, as the case may be (which royalties shall be subject to
Section 6.6.1(d)(2));

provided, however, without limiting Sections 6.6.1(d)(2)(B) or 6.6.1(d)(5), and
except as provided in the next proviso, that in no event shall the aggregate
reductions under this Section 10.2.4, when combined with any reductions in
Sections 6.6.1(d)(2)(A) and 10.2.6, reduce the royalty payments due to Targacept
under Section 6.6.1(a) (but not Section 6.6.1(c), which shall

 

206



--------------------------------------------------------------------------------

not be subject to [********]) with respect to a product (as such royalty
payments may be reduced pursuant to the other provisions of Section 6.6.1(d)),
regardless of the amount or number of credits available to AstraZeneca in
accordance with Section 6.6.1(d)(2)(A), this Section 10.2.4 or Section 10.2.6,
by more than [********]; and provided further that, for clarity, to the extent
that any prosecution or defense under this Section 10.2 arises from or relates
to a breach by Targacept of its representations and warranties under this
Agreement with respect to a Collaboration Compound, Candidate Drug or Product,
notwithstanding Section 6.6.1(d)(2) or 10.2.6, (x) any costs, expenses and
damages incurred by AstraZeneca under this Section 10.2 with respect to such
Collaboration Compound, Candidate Drug or Product may be credited against
[********] to be paid by AstraZeneca pursuant to Article 6 with respect to such
Collaboration Compound, Candidate Drug or Product and (z) the percentages set
forth in Sections 10.2.4(a), (b) and (c) and the preceding proviso shall each be
increased to [********] with respect thereto. Credits not exhausted in any
Calendar Quarter may be carried into future Calendar Quarters, subject to the
foregoing sentence. For the avoidance of doubt, where Indirect Taxes apply to
milestones, royalties or costs, the Parties shall invoice these sums according
to Applicable Laws.

Notwithstanding anything in this Agreement to the contrary, (A) AstraZeneca
shall not have the right under this Section 10.2.4 to credit against the royalty
payments to be paid by AstraZeneca to Targacept with respect to the sale of
Products under Article 6, any expenses incurred by or on behalf of, or damages
or costs awarded against, AstraZeneca (or its Affiliates) as a result of
(x) invalidity or enforceability proceedings under Section 10.2.2 with respect
to Licensed Derivatives Derived, or any Additional Compounds made, developed or
conceived, by AstraZeneca or its Affiliates or Sublicensees (other than
Targacept or its Affiliates or Sublicensees), (y) any action, claim or suit
under Section 10.2.3 to the extent that such action, claim or suit alleges that
a Licensed Derivative Derived, or Additional Compound made, developed or
conceived, by AstraZeneca or its Affiliates or Sublicensees (other than
Targacept or its Affiliates or Sublicensees), or any Technology or Patent Rights
(other than Targacept Technology, Targacept Patent Rights or a Candidate Drug)
that AstraZeneca or its Affiliates or Sublicensees incorporates into a Product,
infringes the Technology or Patent Rights of a Third Party and (z) any enhanced
damages (e.g., treble damages) awarded as a result of a determination that
AstraZeneca or its Affiliates or Sublicensees willfully infringed a Third
Party’s Patent

 

207



--------------------------------------------------------------------------------

Rights, and (B) a payment of a royalty or other payments to a Third Party shall
be credited only once, regardless of the number of provisions of this Agreement
(including Sections 6.6.1(d)(2), 10.2.4 and 10.2.6) that may apply to such
payment.

10.2.5 Cooperation. Targacept shall provide to AstraZeneca all assistance
reasonably requested by AstraZeneca in connection with any action, claim or suit
under Section 10.2.1, 10.2.2 or Section 10.2.3, including allowing AstraZeneca
reasonable access during normal business hours to Targacept’s files and
documents and to Targacept’s personnel who may have possession of relevant
information. In particular Targacept shall promptly make available to
AstraZeneca, free of charge, all information in its possession or control that
it is aware shall assist AstraZeneca in responding to any such action, claim or
suit under Section 10.2.1, 10.2.2 or 10.2.3. Targacept shall cause any Third
Parties owning Targacept Patent Rights licensed to Targacept, and any Third
Parties that are licensees of any Targacept Patent Rights, to use reasonable
efforts to assist and cooperate with AstraZeneca in connection with the response
to such action, claim or suit under Section 10.2.1, 10.2.2 or 10.2.3.

10.2.6 Third Party Licenses. If, in the reasonable opinion of AstraZeneca, the
Exploitation of Candidate Drugs or Products by AstraZeneca, its Affiliates or
any of their Sublicensees infringes or misappropriates any Patent Rights, trade
secret or other intellectual property right of a Third Party in any country in
the Territory, such that AstraZeneca or any of its Affiliates, Distributors or
Sublicensees cannot Exploit the Candidate Drugs or the Products in such country
without infringing the Patent Rights, trade secret or other intellectual
property right of such Third Party, then, AstraZeneca shall have the first
right, but not the obligation, through counsel of its choice at its sole expense
subject to the last sentence of this Section, and in its sole discretion, to
negotiate and obtain a license from such Third Party as necessary for
AstraZeneca and its Affiliates and Sublicensees to Exploit the Collaboration
Compounds, Candidate Drugs and Products in such country. In the event that
AstraZeneca obtains such a license, AstraZeneca shall be entitled to offset any
royalties, license fees, milestones or other payments made to a Third Party
under any such license against royalties payable by AstraZeneca hereunder as
provided in Sections 6.6.1(d)(2) and 6.6.1(d)(5); provided, however, without
limiting Sections 6.6.1(d)(2)(B) or 6.6.1(d)(5), and except as provided in the
next proviso, that in no event shall the aggregate reductions under this
Section 10.2.6, when combined with any reductions in

 

208



--------------------------------------------------------------------------------

Sections 6.6.1(d)(2)(A) and 10.2.4, reduce the royalty payments due to Targacept
under Section 6.6.1(a) (but not Section 6.6.1(c), which shall not be subject to
[********]) with respect to a product (as such royalty payments may be reduced
pursuant to the other provisions of Section 6.6.1(d)), regardless of the amount
or number of credits available to AstraZeneca in accordance with
Section 6.6.1(d)(2)(A), Section 10.2.4 or this Section 10.2.6, by more than
[********], provided that, for clarity, to the extent that the need for any such
license arises from or relates to a breach by Targacept of its representations
and warranties under this Agreement with respect to a Collaboration Compound,
Candidate Drug or Product, and notwithstanding Sections 6.5.1, 6.6.1(d)(2) and
10.2.4, [********] of any such royalties, license fees or milestones with
respect to such Collaboration Compound, Candidate Drug or Product may be
credited against milestones as well as royalties to be paid by AstraZeneca
hereunder with respect to such Collaboration Compound, Candidate Drug or
Product.

10.3 Trademark Prosecution. AstraZeneca shall have the sole right to file,
prosecute, defend and maintain the Product Trademarks, at AstraZeneca’s expense,
except with respect to Partially-Terminated Products, where the Parties shall
reasonably cooperate with one another and Targacept shall bear such expense
outside the applicable Partially-Terminated Product Territory.

11. TERM, TERMINATION AND REMEDIES FOR BREACH

11.1 Term. This Agreement shall commence on the Effective Date and shall
continue in full force and effect until the later of (a) the expiration of the
last royalty obligation pursuant to Section 6.6.1 with respect to the first
Product (other than an Option Compound Product that contains an Option Compound
Candidate Drug, unless pursuant to Section 5.5.1(c) such Option Compound
Candidate Drug is sufficient to satisfy AstraZeneca’s diligence obligation set
forth in Section 5.5.1(b)) for which the First Commercial Sale occurs (or, if
earlier, another Product for which the First Commercial Sale occurs) and (b) the
Obligation Expiration Date, unless earlier terminated (i) in accordance with
this Article 11 or (ii) by the mutual agreement of the Parties (the “Term”).

 

209



--------------------------------------------------------------------------------

11.2 Termination.

11.2.1 Termination in connection with the Pre-Phase IIb Program.

(a) Termination by AstraZeneca. Subject to Section 3.3.2, AstraZeneca may
terminate this Agreement with immediate effect upon written notice to Targacept
stating its intention to terminate this Agreement under this Section 11.2.1(a)
(i) at any time on or prior to the Sunset Date if AstraZeneca determines, in its
sole discretion, to not proceed with the Development of Ispronicline, in
accordance with Section 3.3.2(a), or (ii) thereafter, if neither Party
terminates this Agreement as set forth in Section 3.3.2(a), within ten
(10) Business Days of delivery of notice of Targacept’s election in accordance
with Section 3.3.2(b).

(b) Termination by Targacept. Targacept may terminate this Agreement, for any
reason or no reason, with immediate effect upon written notice to AstraZeneca
stating its intention to terminate this Agreement under this Section 11.2.1(b)
within thirty (30) days after the Sunset Date if AstraZeneca had not notified
Targacept as of the Sunset Date that AstraZeneca decided to proceed with the
Development of Ispronicline in accordance with Section 3.3.1.

11.2.2 Termination of the Research Program. AstraZeneca may terminate the
Research Program (a) with effect on the third anniversary of the Effective Date
on not less than six (6) months’ prior written notice to Targacept, for any
reason or no reason, or (b) at any time during the Research Program Term, for
any material breach by Targacept of this Agreement or the Research Program, with
the notice and cure provisions of Sections 11.2.4 applying to this
Section 11.2.2 mutatis mutandis. Termination of the Research Program under this
Section 11.2.2 shall have no effect on the other terms and conditions of this
Agreement, except that (x) AstraZeneca shall have no obligation to reimburse
Targacept pursuant to Section 6.4.1 or 6.4.2 for costs incurred from and after
the effective date of such termination and (y) if AstraZeneca terminates the
Research Program pursuant to clause (a) above, notwithstanding any other
provision hereof, from and after the effective date of such termination, (i) no
Collaboration Candidate or Active+ Compound that has not been designated as a
Collaboration Compound as of such date shall become a Collaboration Compound or
Candidate Drug and (ii) each Collaboration Candidate, each Active+ Compound and
each previously designated Collaboration Compound that had not been designated a
Candidate Drug as of the effective date of such termination shall automatically
become a Terminated Compound. For purposes of clarity, (A) if

 

210



--------------------------------------------------------------------------------

AstraZeneca terminates the Research Program pursuant to Section 11.2.2(a),
AstraZeneca’s rights, and Targacept’s obligations, under this Agreement with
respect to Ispronicline, Ispronicline Products, Option Compounds, Option
Compound Candidate Drugs, Option Compound Products, Candidate Drugs designated
as of the effective date of such termination and Products that contain such
Candidate Drugs, and any Licensed Derivatives with respect thereto and all
Additional Compounds with respect to any of the foregoing, shall remain in
force, and (B) if AstraZeneca terminates the Research Program pursuant to
Section 11.2.2(b), the Tail Period shall commence on the date of such
termination and AstraZeneca shall retain all rights during such Tail Period,
including the right to conduct one or more Additional Research Programs and to
select Lead Collaboration Compounds, and AstraZeneca’s rights, and Targacept’s
obligations, under this Agreement with respect to Collaboration Candidates,
Active+ Compounds, Collaboration Compounds (including any Collaboration
Compounds designated during the Tail Period), Candidate Drugs and Products and
all Additional Compounds with respect to any of the foregoing, shall remain in
force. For purposes of clarity, termination of the Research Program under this
Section 11.2.2 shall have no effect on Targacept’s obligations, or AstraZeneca’s
rights, under Section 5.10.2.

11.2.3 Termination by AstraZeneca of this Agreement in its Entirety or of a
Particular Collaboration Compound, Candidate Drug or Product. AstraZeneca may
terminate this Agreement for any reason or no reason (a) in its entirety, at any
time after the earlier of the termination of the Research Program pursuant to
Section 11.2.2 and the fourth anniversary of the Effective Date, or (b) with
respect to one or more Collaboration Compounds, Candidate Drugs (including
Option Compound Candidate Drugs) or Products (including Option Compound
Products), at any time, in each case upon not less than ninety (90) days prior
written notice to Targacept. Any notice of termination of a Candidate Drug or
Product under this Section 11.2.3 shall be delivered in accordance with
Section 17.1 and signed by a duly authorized officer of AstraZeneca and shall
specifically reference AstraZeneca’s intent to terminate such Collaboration
Compound, Candidate Drug or Product or this Agreement under this Section 11.2.3.
Any notice of termination that does not comply with the preceding sentence shall
have no force or effect. For purposes of clarity, notification by AstraZeneca to
the JRC, JDC or ESC that AstraZeneca plans to terminate or otherwise cease
Development of a Candidate

 

211



--------------------------------------------------------------------------------

Drug or Product shall not constitute notice of termination with respect to such
Candidate Drug or Product for purposes of this Section 11.2.3.

11.2.4 Termination of this Agreement for Breach. In the event that there is a
material breach of this Agreement by a Party (other than a material breach by
(a) AstraZeneca of its diligence obligations under this Agreement, which
breaches shall be governed solely by Section 11.2.5, (b) Targacept of its
obligations under Section 5.10.2(b)(4), which breaches shall be governed solely
by Sections 5.10.2(b)(4) and 5.10.2(b)(5), (c) AstraZeneca of its obligations to
use Commercially Reasonable Efforts to complete an Option Compound Development
Plan for an Option Compound assumed and conducted by AstraZeneca pursuant to
Section 5.10.2(b)(5), which breaches shall be governed solely by
Section 5.10.2(b)(5), (d) AstraZeneca of its obligations under Section 8.6.3 in
connection with any merger, consolidation or acquisition (or other Change of
Control) pursuant to Section 15.2.2, which breaches shall be governed solely by
Section 15.2.2 and (e) either Party in failing to commit resources as provided
in any Regulatory Action Plan or otherwise in complying with Section 5.8), the
Party not in breach (the “Non-Defaulting Party”) shall have the right to give
the other Party (the “Defaulting Party”) written notice specifying the nature of
the breach, requiring the Defaulting Party to make good or otherwise cure such
breach, and stating its intention to terminate this Agreement under this
Section 11.2.4 if such breach is not cured. Subject to Section 11.2.8(a), if
such breach is not cured within [********] (or, in the case of payment breach,
[********]) (the “Cure Period”) after the date such notice is delivered (or, if
such breach (other than a payment breach) cannot be cured within such [********]
period, if the Party in breach does not commence actions to cure such breach
within the Cure Period and thereafter diligently continue such actions), the
Party not in breach shall be entitled, without prejudice to any of its other
rights conferred on it by this Agreement and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement in its
entirety.

11.2.5 Termination of a Particular Candidate Drug or Product in the Territory or
in a Major Market for a Diligence Breach. In the event that there is a material
breach by AstraZeneca of its diligence obligations under this Agreement,
Targacept shall have the right to give AstraZeneca written notice specifying the
nature of the breach and the specific subclause(s) of this Section 11.2.5 under
which it intends to exercise its rights, requiring

 

212



--------------------------------------------------------------------------------

AstraZeneca to make good or otherwise cure such breach, and stating its
intention, if such breach relates to:

(a) the failure to use Commercially Reasonable Efforts to:

(1) Develop Ispronicline as required in Section 5.5.1(a) in at least one Major
Market Country, (A) to terminate in the Territory Ispronicline and all
Ispronicline Products, and all Licensed Derivatives (other than Working Licensed
Derivatives and products containing Working Licensed Derivatives) with respect
to any of the foregoing, in each case as of the effective date of such
termination or (B) if such failure occurs prior to the second anniversary of the
Effective Date and AstraZeneca is not otherwise satisfying its obligations set
forth in Section 5.5.1(b) with respect to the Development of another Candidate
Drug, to terminate this Agreement in its entirety;

(2) Develop [********] (which, at any time in which there is no Candidate Drug
(other than, except as expressly provided in Section 5.5.1(c), Option Compound
Candidate Drugs) that has not become a Terminated Compound, shall be satisfied
by funding the Research Program as required under Section 2.1.5(a) in accordance
with the then-current Annual Research Plan or conducting or, if applicable,
funding, any Additional Research Program in accordance with an Additional
Research Plan, or, if after the Research Program Term, using Commercially
Reasonable Efforts to conduct research or development in support of the
selection or development of a Candidate Drug, but not including, except as
expressly provided in Section 5.5.1(c), research or Development of an Option
Compound Candidate Drug) in at least one Major Market Country as provided in
Section 5.5.1(b), to terminate this Agreement in the Territory with respect to
all Collaboration Candidates, Active+ Compounds, Collaboration Compounds,
Candidate Drugs (other than Option Compound Candidate Drugs as of the effective
date of such termination and Option Compound Products that contain any such
Option Compound Candidate Drug) and Products (other than any products containing
Working Licensed Derivatives), and all Licensed Derivatives (other than Working
Licensed Derivatives), with respect to any of the foregoing, in each case as of
the effective date of such termination; provided, however, that this
Section 11.2.5(a)(2)

 

213



--------------------------------------------------------------------------------

shall not apply if AstraZeneca (whether itself or with or through one or more of
its Affiliates, Sublicensees or Distributors) is satisfying its obligation to
use Commercially Reasonable Efforts to Commercialize [********] for which
Regulatory Approval is obtained (excluding, except as expressly provided in
Section 5.5.1(c), an Option Compound Product) in at least one Major Market
Country; or

(3) Develop a particular Option Compound Candidate Drug for a Principal
Indication in at least one Major Market Country as provided in Section 5.5.1(c),
to terminate in the Territory such Option Compound Candidate Drug and all Option
Compound Products that contain such Option Compound Candidate Drug, and all
Licensed Derivatives (other than Working Licensed Derivatives and products
containing Working Licensed Derivatives) with respect to any of the foregoing,
in each case as of the effective date of such termination; provided, however,
that this Section 11.2.5(a)(3) shall not apply if AstraZeneca (whether itself or
with or through one or more of its Affiliates, Sublicensees or Distributors) is
using Commercially Reasonable Efforts to Commercialize a Product that contains
such Option Compound Candidate Drug or any Licensed Derivative with respect
thereto.

(b) once Regulatory Approval has been obtained in a Major Market Country for a
Product for a Primary Indication or for Schizophrenia, failure to use
Commercially Reasonable Efforts to Commercialize such Product for such Primary
Indication or, if applicable, Schizophrenia, in such Major Market Country as
provided in Section 5.5.1, to terminate such Product (including the specific
Candidate Drug contained in such Product (provided that such Candidate Drug is
not included in any other Product being Developed for use in or Commercialized
in such Major Market Country by or on behalf of AstraZeneca as of the date of
such termination, which for purposes of clarity, is not intended to limit
Targacept’s rights to Exploit such first terminated Product in such Major Market
Country), all other Products that contain such Candidate Drug and no other
Candidate Drug, and all Licensed Derivatives (other than Working Licensed
Derivatives and products containing Working Licensed Derivatives) with respect
to any of the foregoing) solely in such Major Market Country. For purposes of
clarity, Targacept may have rights under both Section 11.2.5(a) and 11.2.5(b)
and, in such event, shall be entitled to exercise such rights cumulatively.

 

214



--------------------------------------------------------------------------------

(c) once Regulatory Approval has been obtained in a Major Market Country for a
Product for a Primary Indication, failure to use Commercially Reasonable Efforts
to obtain, and, once obtained, Commercialize, such Product (or another Product
containing a Licensed Derivative with respect to the Candidate Drug in such
Product) for such Primary Indication in another Major Market Country as provided
in Section 5.5.1, to terminate such Product (including the specific Candidate
Drug contained in such Product (provided that such Candidate Drug is not
included in any other Product being Developed for use in or Commercialized in
such Major Market Country by or on behalf of AstraZeneca as of the date of such
termination, which for purposes of clarity, is not intended to limit Targacept’s
rights to Exploit such first terminated Product in such Major Market Country),
all other Products that contain such Candidate Drug and no other Candidate Drug
and all Licensed Derivatives (other than Working Licensed Derivatives and
products containing Working Licensed Derivatives) with respect to any of the
foregoing) solely in such other Major Market Country(ies) for which AstraZeneca
has not used such Commercially Reasonable Efforts.

Subject to Section 11.2.8(a), if such breach with respect to a Candidate Drug or
Product is not cured within [********] (or, in the case of payment default,
[********], or such other applicable period set forth in Section 11.2.8(a)) (the
“Diligence Cure Period”) after the receipt of such notice (or, if such default
cannot be cured within such [********] period, if AstraZeneca does not commence
actions to cure such breach within the Diligence Cure Period and thereafter
diligently continue such actions), Targacept shall be entitled, without
prejudice to any of its other rights conferred on it by this Agreement (other
than pursuant to Section 11.2.4), and in addition to any other remedies
available to it by law or in equity, to exercise its rights pursuant to the
subclauses of this Section 11.2.5 specifically referenced in such notice.

11.2.6 Termination for Insolvency.

(a) Termination. In the event that either Party files for protection under
bankruptcy or insolvency laws, makes an assignment for the benefit of creditors,
appoints or suffers appointment of a receiver or trustee over its property that
is not discharged within ninety (90) days after such filing, proposes a written
agreement of composition or extension of its debts, proposes or is a party to
any dissolution or liquidation (other than in connection with a

 

215



--------------------------------------------------------------------------------

Change of Control of such Party that does not result in the dissolution or
liquidation or other similar event by the successor to such Party), files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it which involuntary petition is not discharged within sixty (60) days
of the filing thereof, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party which specifically
references this Section 11.2.6.

(b) Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by AstraZeneca or Targacept are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
United States Bankruptcy Code. The Parties agree that the Parties, as licensees
of such rights under this Agreement, shall retain and may fully exercise all of
their rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the United States Bankruptcy Code, the Party
hereto that is not a Party to such proceeding shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, which, if not
already in the non-subject Party’s possession, shall be promptly delivered to it
(i) upon any such commencement of a bankruptcy proceeding upon the non-subject
Party’s written request therefor, unless the Party subject to such proceeding
continues to perform all of its obligations under this Agreement or (ii) if not
delivered under clause (i) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.

11.2.7 Terminated Efforts Test.

(a) Terminated Efforts Test. Without prejudice in any way to Targacept’s rights
under Sections 11.2.4, 11.2.5 and 11.2.6, if, at any time prior to the
expiration of the last royalty obligation pursuant to Section 6.6.1 with respect
to the first Product (other than an Option Compound Product that contains an
Option Compound Candidate Drug, unless pursuant to Section 5.5.1(c) such Option
Compound Candidate Drug is sufficient to satisfy AstraZeneca’s diligence
obligation set forth in Section 5.5.1(b)) for which the First Commercial Sale
occurs (or, if earlier, another Product for which the First Commercial Sale
occurs),

 

216



--------------------------------------------------------------------------------

AstraZeneca, whether or not in breach of its diligence obligations under
Section 5.5.1, has not (whether itself or with or through one or more of its
Affiliates, Sublicensees or Distributors), for a period of twelve
(12) consecutive months, devoted at least [********] work (which shall be
satisfied during the Research Program Term by funding the Research Program as
required under Section 2.1.5(a) in accordance with the then-current Annual
Research Plan or conducting or, if applicable, funding, any Additional Research
Program in accordance with an Additional Research Plan) to researching,
developing, commercializing or otherwise Exploiting at least one Collaboration
Compound, Candidate Drug (including, if after the Research Program Term,
research or development in support of the selection or development of a
Candidate Drug) or Product for at least one indication in the Field or in
Schizophrenia in at least one Major Market Country (the “Terminated Efforts
Test”), then Targacept shall have the right to provide AstraZeneca written
notice specifying its concerns and stating its intention to terminate this
Agreement in its entirety under this Section 11.2.7.

(b) Reports. AstraZeneca shall provide, within ten (10) days following any
written request of Targacept therefor, but in any event not more than twice per
Calendar Year, a written statement in support of the proposition that it is
satisfying the Terminated Efforts Test. Such statement shall not be conclusive
as to whether AstraZeneca is satisfying the Terminated Efforts Test.

(c) Notice, Termination and Cure. Within thirty (30) days after written notice
is delivered to AstraZeneca by Targacept pursuant to Section 11.2.7(a), the
Parties shall meet to discuss in good faith Targacept’s concerns and
AstraZeneca’s explanation supporting the proposition that AstraZeneca has not
failed to meet the Terminated Efforts Test. In the event that Targacept does not
agree with AstraZeneca’s explanation and considers AstraZeneca to have failed to
meet the Terminated Efforts Test, then Targacept shall have the right, in its
sole discretion, to initiate arbitration in accordance with Section 14.2 (full
arbitration) and, if it is determined in such arbitration that AstraZeneca had
failed to meet the Terminated Efforts Test (or if AstraZeneca does not contest
that it had failed to meet the Terminated Efforts Test), Targacept shall have
the right to provide AstraZeneca with a notice of termination of this Agreement
and if AstraZeneca had contested that it had failed to meet the Terminated
Efforts Test and, following the arbitrator’s determination, does not resume, or
increase, its efforts to

 

217



--------------------------------------------------------------------------------

meet the Terminated Efforts Test with [********] after the receipt of such
notice (or, if such Terminated Efforts Test cannot be achieved within such
[********] period, if AstraZeneca does not commence actions to meet such
Terminated Efforts Test within such period and thereafter diligently continues
such actions), Targacept shall have the right to terminate this Agreement. For
purposes of clarity, Targacept shall have no right to terminate this Agreement
pursuant to this Section 11.2.7 if AstraZeneca had contested that it failed to
meet the Terminated Efforts Test and, following the arbitrator’s determination,
meets the Terminated Efforts Test within [********] after the receipt of a
termination notice with respect thereto (or, if such Terminated Efforts Test
cannot be met within such [********] period, if AstraZeneca commences actions to
meet such Terminated Efforts Test within such period and thereafter diligently
continues such actions).

(d) Relationship to Section 11.2.5. The Parties acknowledge and agree that (i) a
failure by AstraZeneca to satisfy the Terminated Efforts Test may or may not
constitute a breach by AstraZeneca of its diligence obligations under
Section 5.5.1 and (ii) satisfaction by AstraZeneca of the Terminated Efforts
Test shall not be conclusive as to whether AstraZeneca is satisfying its
diligence obligations under Section 5.5.1. If a failure by AstraZeneca to
satisfy the Terminated Efforts Test constitutes a breach by AstraZeneca of any
of its diligence obligations under Section 5.5.1 (or if AstraZeneca satisfies
the Terminated Efforts Test but is in breach of any of its diligence obligations
under Section 5.5.1), Targacept shall have all rights and remedies available
under this Agreement and at law or in equity with respect to such breach. If
such failure by AstraZeneca to satisfy the Terminated Efforts Test does not
constitute a breach by AstraZeneca of any of its diligence obligations under
Section 5.5.1, or if notwithstanding any such breach by AstraZeneca, Targacept
exercises its rights under this Section 11.2.7 (and not Section 11.2.5), the
exclusive right and remedy available to Targacept shall be as provided in this
Section 11.2.7 and Targacept shall have no other rights or remedies in law or in
equity or under this Agreement with respect to such termination, except as
expressly provided in Sections 11.3.3 and 11.3.6.

(e) Exercise of Rights under both Sections 11.2.7 and 11.2.5. If Targacept seeks
to exercise its rights both under this Section 11.2.7 and under Section 11.2.5,
its notice given pursuant to Section 11.2.7(a) shall also specify the specific
subclauses of Section

 

218



--------------------------------------------------------------------------------

11.2.5 under which it intends to exercise its rights for breach, require
AstraZeneca to make good or otherwise cure such breach, and state its
termination intention under Section 11.2.5, as well as this Section 11.2.7.

11.2.8 Other Provisions Relating to Termination Rights.

(a) Dispute as to Breach. If a Party shall dispute the existence, extent or
nature of any matter underlying a right of termination (whether of this entire
Agreement or part of this Agreement, including with respect to the Research
Program or to a particular Candidate Drug, Product or Major Market Country, as
applicable, in accordance with Section 11.2.2(b), 11.2.4, 11.2.5 or 11.2.7) the
matter shall be referred to the ESC and the ESC shall use good faith efforts to
resolve the dispute. If the ESC cannot resolve the dispute within [********]
after the ESC first meets to consider such matter (subject to Section 2.1.5, if
applicable), it shall be resolved in accordance with Section 14.2 (full
arbitration) and any time period related to such termination right, and
termination, shall be tolled during any such ESC review and any arbitration
proceeding. For purposes of clarity, with respect to any matter referred to the
ESC and, if the ESC cannot resolve the dispute, arbitration pursuant to
Section 14.2, the applicable cure period (if any) shall not commence until the
ESC or, if applicable, the arbitrator has determined that the alleged Defaulting
Party is in breach.

(b) Termination as to a Specific Compound or Product. Except as otherwise
expressly set forth this Section 11.2, Section 11.3 or Section 1.309, the
termination of a particular Collaboration Compound, Candidate Drug or Product
shall not be deemed to be a termination of any Licensed Derivatives with respect
to any of the foregoing unless there is an independent basis for such
termination of such Licensed Derivatives under this Section 11.2.

 

219



--------------------------------------------------------------------------------

11.3 Consequences of Termination of Agreement.

11.3.1 Termination of Agreement in its Entirety by AstraZeneca or Targacept in
accordance with Section 11.2.1. If this Agreement is terminated by either Party
pursuant to Section 11.2.1, in addition to the consequences set forth in
Sections 3.3.2(a) and 11.3.6:

(a) all Collaboration Candidates, Active+ Compounds, Collaboration Compounds,
Candidate Drugs and Products (other than Option Compound Candidate Drugs and any
Option Compound Products and any Additional Compounds or Working Licensed
Derivatives with respect to any Option Compound Candidate Drugs or Option
Compound Products and any products that contain such Additional Compounds or
such Working Licensed Derivatives) as of the effective date of termination (if
any) shall be Terminated Compounds;

(b) the licenses granted by Targacept pursuant to Sections 8.1.2, 8.1.3 and
8.1.6 shall survive solely with respect to all Option Compound Candidate Drugs
and Option Compound Products as of the effective date of such termination, if
any, and any Additional Compounds or Working Licensed Derivatives with respect
to any Option Compound Candidate Drugs or Option Compound Products (and any
products that contain such Additional Compounds or such Working Licensed
Derivatives);

(c) provided that Targacept satisfied the obligations set forth in Sections
11.3.1(e) through 11.3.1(g) below, AstraZeneca shall, and does hereby
automatically (i) assign to Targacept all of AstraZeneca’s and its Affiliates’
rights, titles and interests in and to all AstraZeneca Pre-Phase IIb Program
Technology, Pre-Phase IIb Program Patent Rights, Joint Technology made,
developed or conceived in the conduct of the Pre-Phase IIb Program, Joint Patent
Rights with respect to such Joint Technology and all Regulatory Filings
Controlled by AstraZeneca or its Affiliates that solely relate to Ispronicline
and (ii) duly execute and deliver, or cause to be duly executed and delivered,
such instruments and shall do and cause to be done such acts and things,
including the filing of such assignments, agreements, documents and instruments
as may be necessary for, or as Targacept may reasonably request to carry out
more effectively, the purpose of this Section 11.3.1(c);

(d) upon the request of Targacept, and provided that Targacept has (x) obtained
insurance coverage in the amounts, and provided AstraZeneca with a certificate
of insurance (if requested) as, required under Section 13.4.2, and (y) satisfied
the obligations set forth in Sections 11.3.1(e) through 11.3.1(g), AstraZeneca
shall, and does hereby automatically, grant to Targacept, subject to the royalty
obligations in Section 11.4.1(b), if any, with respect to each Terminated AZ
Compound, a worldwide license, with the right to grant sublicenses: (i)

 

220



--------------------------------------------------------------------------------

under the Product Trademarks Controlled by AstraZeneca that are solely
applicable to such Terminated AZ Compound, which grant shall be exclusive;
(ii) under AstraZeneca Patent Rights and AstraZeneca’s interest in Joint Patent
Rights in a country in the Territory (but, with respect to each Terminated AZ
Compound [********] (x) [********] such Terminated AZ Compound, in each case as
of the date [********], or (y) [********] such Terminated AZ Compound, to the
extent such Technology relates to such Terminated AZ Compound and [********])
that would be infringed by the Exploitation in such country of such Terminated
AZ Compound in the absence of a license to Exploit such Terminated AZ Compound),
which grant shall be non-exclusive (unless, with respect to any Technology, such
Technology solely relates to one or more Terminated AZ Compounds, in which case
such grant to the Patent Right that covers such Technology shall be exclusive);
and (iii) under AstraZeneca Technology and AstraZeneca’s interest in Joint
Technology (but, with respect to each Terminated AZ Compound, [********]
(x) [********] such Terminated AZ Compound, in each case as of the date
[********], or (y) [********] such Terminated AZ Compound, to the extent such
Technology relates to such Terminated AZ Compound and [********] on or prior to
the date [********]), which grant shall be non-exclusive; in each case ((i),
(ii) and (iii)), to Exploit such Terminated AZ Compound in and outside the
Field; provided, however, that no AstraZeneca Other Technology or AstraZeneca
Other Patent Rights shall be included in the foregoing grants unless and until
the Parties agree, or an Expert determines, as applicable, the appropriate
royalty rate, if any, pursuant to Section 11.4.1(b);

(e) as consideration for the assignment of rights in and to the AstraZeneca
Pre-Phase IIb Program Technology and AstraZeneca Pre-Phase IIb Program Patent
Rights pursuant to Section 11.3.1(c) and as partial consideration for the rights
in and to the AstraZeneca Technology and AstraZeneca Patent Rights granted
pursuant to Section 11.3.1(d), Targacept shall, within thirty (30) days of the
date on which this Agreement is terminated pursuant to Section 11.2.1, pay
AstraZeneca the sum of Five Million Dollars (US $5,000,000);

(f) to the extent AstraZeneca has paid (i) the milestone in Section 6.5.1(a)(3)
in the amount of Twenty Million Dollars (US $20,000,000) or any other milestone
payments under Section 6.5 or (ii) any of the aggregate FTE Costs for all FTEs
and External Targacept R&D Costs relating to the Research Program incurred by or
on behalf of Targacept in

 

221



--------------------------------------------------------------------------------

connection with the Research Program as required by Sections 6.4.1 and 6.4.3,
Targacept shall, within thirty (30) days of the date on which this Agreement is
terminated pursuant to Section 11.2.1, refund such amounts to AstraZeneca; and

(g) if on or prior to the effective date of termination pursuant to
Section 11.2.1, AstraZeneca has paid an Option Maintenance Fee with respect to
an Option Compound but has not exercised the POC Option for such Option
Compound, and such Option Compound has not previously become a Terminated
Compound or an Unexercised Option Compound pursuant to Section 5.10.2, then
Targacept shall, within thirty (30) days of such effective date of termination,
refund the applicable Option Maintenance Fee, whereupon such Option Compound
shall become a Terminated Compound.

11.3.2 Termination of Agreement in its Entirety or as to Particular
Collaboration Compounds, Candidate Drugs or Products by AstraZeneca in
accordance with Section 11.2.3. If this Agreement is terminated by AstraZeneca
pursuant to Section 11.2.3 (x) in its entirety or (y) with respect to one or
more Collaboration Compounds, Candidate Drugs or Products:

(a) if terminated pursuant to clause (x) above, all Collaboration Candidates,
Active+ Compounds, Collaboration Compounds, Candidate Drugs (other than Working
Licensed Derivatives) and Products (other than products containing Working
Licensed Derivatives) as of the effective date of termination (if any) shall be
Terminated Compounds, or, if terminated with respect to one or more
Collaboration Compounds, Candidate Drugs or Products pursuant to clause
(y) above, solely such terminated Collaboration Compound(s), Candidate Drug(s)
or Product(s) shall be Terminated Compound(s);

(b) if terminated with respect to one or more Collaboration Compounds, Candidate
Drugs or Products pursuant to clause (y) above, the licenses granted pursuant to
Sections 8.1.1, 8.1.2, 8.1.3 and 8.1.6 shall survive such termination (provided
that, for purposes of clarity, such licenses do not apply to Terminated
Compound(s)) in the Territory;

(c) if terminated with respect to one or more Collaboration Compounds, Candidate
Drugs or Products pursuant to clause (y) above, the licenses granted by

 

222



--------------------------------------------------------------------------------

AstraZeneca to Targacept pursuant to Sections 8.2.1 and 8.2.2 (except with
respect to such Terminated Compound(s)) shall survive such termination;

(d) upon the request of Targacept, and provided that Targacept has (1) obtained
insurance coverage in the amounts, and provided AstraZeneca with a certificate
of insurance (if requested) as, required under Section 13.4.2, and (2) if
terminated pursuant to clause (x) above, satisfied the obligations set forth in
Section 11.3.2(e), AstraZeneca shall, and does hereby automatically, grant to
Targacept, subject to the royalty obligations in Section 11.4.1, if any, with
respect to each Terminated AZ Compound, a worldwide license, with the right to
grant sublicenses: (i) under the Product Trademarks Controlled by AstraZeneca
that are solely applicable to such Terminated AZ Compound, which grant shall be
exclusive; (ii) under AstraZeneca Patent Rights and AstraZeneca’s interest in
Joint Patent Rights in a country in the Territory (but, with respect to each
Terminated AZ Compound[********] (A) is [********] such Terminated AZ Compound,
in each case as of the date [********], or (B) [********] such Terminated AZ
Compound, to the extent such Technology relates to such Terminated AZ Compound
and [********] on or prior to the date [********]) that would be infringed by
the Exploitation in such country of such Terminated AZ Compound in the absence
of a license to Exploit such Terminated AZ Compounds) that would be infringed by
the Exploitation in such country of a Terminated AZ Compound in the absence of a
license to Exploit such Terminated AZ Compound, which grant shall be
non-exclusive (unless, with respect to any Technology, such Technology solely
relates to one or more Terminated AZ Compounds, in which case such grant to the
Patent Right that covers such Technology shall be exclusive); and (iii) under
AstraZeneca Technology and AstraZeneca’s interest in Joint Technology (but, with
respect to each Terminated AZ Compound[********] (A) [********] such Terminated
AZ Compound, in each case as of the date [********], or (B) [********] such
Terminated AZ Compound, to the extent such Technology relates to such Terminated
AZ Compound and [********] on or prior to the date [********]), which grant
shall be non-exclusive; in each case ((i), (ii) and (iii)), to Exploit such
Terminated AZ Compound in and outside the Field; provided, however, that no
AstraZeneca Other Technology or AstraZeneca Other Patent Rights shall be
included in the foregoing grants unless and until the Parties agree, or an
Expert determines, as applicable, the appropriate royalty rate, if any, pursuant
to Section 11.4.1(b);

 

223



--------------------------------------------------------------------------------

(e) if terminated with respect to one or more Collaboration Compounds, Candidate
Drugs or Products pursuant to clause (y) above, Sections 8.6 and 8.9 shall
survive.

11.3.3 Termination of Agreement by Targacept in its Entirety in accordance with
Section 11.2.4, 11.2.5(a), 11.2.6 or 11.2.7 or as to a Particular Candidate Drug
or Product in the Territory in accordance with Section 11.2.5(a). If this
Agreement is terminated by Targacept (x) in its entirety pursuant to
Section 11.2.4, 11.2.5(a), 11.2.6 or 11.2.7 or (y) as to one or more Candidate
Drugs or Products in the entire Territory pursuant to Section 11.2.5(a):

(a) if terminated pursuant to clause (x) above, all Collaboration Candidates,
Active+ Compounds, Collaboration Compounds, Candidate Drugs (other than Working
Licensed Derivatives) and Products (other than products containing Working
Licensed Derivatives) shall be Terminated Compounds, or if terminated with
respect to one or more Candidate Drugs or Products pursuant to clause (y) above,
solely (i) such terminated Candidate Drug(s) or Product(s), (ii) if a Candidate
Drug is terminated, all Products (other than products containing Candidate Drugs
that are not Terminated Compounds or Working Licensed Derivatives) that contain
such Candidate Drug and (iii) if a Product is terminated, all Products (other
than products containing Candidate Drugs that are not Terminated Compounds or
Working Licensed Derivatives) that contain the same Candidate Drug as is
contained in such Product, in each case ((i), (ii) and (iii)), shall be
Terminated Compounds;

(b) if terminated with respect to one or more Candidate Drugs or Products
pursuant to clause (y) above, the licenses granted by Targacept to AstraZeneca
pursuant to Sections 8.1.1, 8.1.2, 8.1.3 and 8.1.6 shall survive such
termination (but, for purposes of clarity, such licenses do not apply to
Terminated Compound(s));

(c) if terminated with respect to one or more Candidate Drugs or Products
pursuant to clause (y) above, the licenses granted by AstraZeneca to Targacept
pursuant to Sections 8.2.1 and 8.2.2 (except with respect to such Terminated
Compound(s)) shall survive such termination;

 

224



--------------------------------------------------------------------------------

(d) upon the request of Targacept, and provided that Targacept has obtained
insurance coverage in the amounts, and provided AstraZeneca with a certificate
of insurance (if requested) as, required under Section 13.4.2, AstraZeneca
shall, and does hereby automatically, grant to Targacept, subject to the royalty
obligations in Section 11.4.1, if any, with respect to each Terminated AZ
Compound, a worldwide license, with the right to grant sublicenses: (i) under
the Product Trademarks Controlled by AstraZeneca that are solely applicable to
such Terminated AZ Compound, which grant shall be exclusive; (ii) under
AstraZeneca Patent Rights and AstraZeneca’s interest in Joint Patent Rights in a
country in the Territory (but, with respect to each Terminated AZ Compound,
[********] (x) [********] such Terminated AZ Compound, in each case as of the
date [********], or (y) [********] such Terminated AZ Compound, to the extent
such Technology relates to such Terminated AZ Compound and [********] on or
prior to the date [********]) that would be infringed by the Exploitation in
such country of a Terminated AZ Compound in the absence of a license to Exploit
such Terminated AZ Compound, which grant shall be non-exclusive (unless, with
respect to any Technology, such Technology solely relates to one or more
Terminated AZ Compounds, in which case such grant to the Patent Right that
covers such Technology shall be exclusive); and (iii) under AstraZeneca
Technology and AstraZeneca’s interest in Joint Technology (but, with respect to
each Terminated AZ Compound, [********] (x) [********] such Terminated AZ
Compound, in each case as of the date [********], or (y) [********], to the
extent such Technology relates to such Terminated AZ Compound and [********] on
or prior to the date [********]), which grant shall be non-exclusive; in each
case ((i), (ii) and (iii)), to Exploit such Terminated AZ Compound in and
outside the Field; provided, however, that no AstraZeneca Other Technology or
AstraZeneca Other Patent Rights shall be included in the foregoing grants unless
and until the Parties agree, or an Expert determines, as applicable, the
appropriate royalty rate, if any, pursuant to Section 11.4.1(b); and

(e) if terminated with respect to one or more Candidate Drugs or Products
pursuant to clause (y), Sections 8.6 and 8.9 shall survive such termination.

11.3.4 Termination of Agreement by Targacept with respect to one or more
Candidate Drugs or Products in one or more Major Market Countries in accordance
with Section 11.2.5(b) or 11.2.5(c). If this Agreement is terminated by
Targacept as to one or more

 

225



--------------------------------------------------------------------------------

Candidate Drugs or Products in one or more Major Market Countries, but not with
respect to the entire Territory, pursuant to Section 11.2.5(b) or 11.2.5(c):

(a) (i) such terminated Candidate Drug(s) (other than Working Licensed
Derivatives) or Product(s) (other than products containing Candidate Drugs that
are not Terminated Compounds or Working Licensed Derivatives), (ii) if a
Candidate Drug is terminated, all Products (other than products containing
Candidate Drugs that are not Terminated Compounds or Working Licensed
Derivatives) that contain such Candidate Drug and (iii) if a Product is
terminated, all Products (other than products containing Candidate Drugs that
are not Terminated Compounds or Working Licensed Derivatives) that contain the
same Candidate Drug as is contained in such Product, in each case ((i), (ii) and
(iii)), shall be Partially-Terminated Products;

(b) subject to Section 11.3.4(e), the licenses granted by Targacept to
AstraZeneca pursuant to Sections 8.1.1, 8.1.2, 8.1.3 and 8.1.6 shall survive
such termination, but with respect to each Partially-Terminated Product in such
terminated Major Market Country(ies), such licenses shall be converted to a
non-exclusive license to Exploit (but shall exclude the right to file Drug
Approval Applications for, or obtain or maintain Regulatory Approvals for, or
promote, market or commercially sell, offer for sale, or have sold (other than
to an Affiliate in an intra-company transfer or to a Sublicensee or Distributor
for sale in the Territory) each such Partially-Terminated Product in such
terminated Major Market Country(ies);

(c) the licenses granted by AstraZeneca to Targacept pursuant to Sections 8.2.1
and 8.2.2 shall survive such termination, but, with respect to each
Partially-Terminated Product, such licenses shall survive only with respect to
non-terminated Major Market Country(ies);

(d) upon the request of Targacept, and provided that Targacept has (x) obtained
insurance coverage in the amounts, and provided AstraZeneca with a certificate
of insurance (if requested) as, required under Section 13.4.2, and (y) executed
a safety agreement with respect to each such Partially-Terminated Product
pursuant to Section 5.9.3(a), AstraZeneca shall, and does hereby automatically,
grant to Targacept a license, subject to the royalty obligations in
Section 11.4.1, if any, with the right to grant sublicenses, solely in such
terminated

 

226



--------------------------------------------------------------------------------

Major Market Country(ies) (i) under the Product Trademarks Controlled by
AstraZeneca that are solely applicable to such Partially-Terminated Product,
which grant shall be exclusive; (ii) under AstraZeneca Patent Rights and
AstraZeneca’s interest in Joint Patent Rights in a country in the Territory
(but, with respect to each Partially-Terminated Product, [********]
(x) [********] such Partially-Terminated Product, in each case as of the date
[********], or (y) [********] such Partially-Terminated Product, to the extent
such Technology relates to such Partially-Terminated Product and [********] on
or prior to the date [********]) that would be infringed by the Exploitation in
such country of a Partially-Terminated Product in the absence of a license to
Exploit such Partially-Terminated Product, which grant shall be non-exclusive
(unless, with respect to any Technology, such Technology solely relates to one
or more Partially-Terminated Products, in which case such grant to the Patent
Right that covers such Technology shall be exclusive); and (iii) under
AstraZeneca Technology and AstraZeneca’s interest in Joint Technology (but, with
respect to each Partially-Terminated Product, [********] (x) [********] such
Partially-Terminated Product, in each case as of the date [********], or
(y) [********] such Partially-Terminated Product, to the extent such Technology
relates to such Partially-Terminated Product, and [********] on or prior to the
date [********]), which grant shall be non-exclusive; in each case ((i),
(ii) and (iii)), to Exploit such Partially-Terminated Product in and outside the
Field; provided, however, that in any event, AstraZeneca, its Affiliates and its
Sublicensees shall retain a non-exclusive right to Exploit, but not to file Drug
Approval Applications for, or obtain or maintain Regulatory Approvals for, or
promote, market or commercially sell, offer for sale, or have sold (other than
to an Affiliate in an intra-company transfer or to a Sublicensee or Distributor
for sale in the Territory) any such Partially-Terminated Product(s) in such
terminated Major Market Country(ies), as necessary or useful to exercise its
rights under this Agreement in the Partially-Terminated Product Territory; and
provided further that no AstraZeneca Other Technology or AstraZeneca Other
Patent Rights shall be included in the foregoing grants unless and until the
Parties agree, or an Expert determines, as applicable, the appropriate royalty
rate, if any, pursuant to Section 11.4.1(b); and

(e) Sections 8.6 and 8.9 shall survive.

11.3.5 Termination of Agreement in its Entirety by AstraZeneca in accordance
with Section 11.2.4 or 11.2.6. If this Agreement is terminated in its entirety
(x) by

 

227



--------------------------------------------------------------------------------

AstraZeneca pursuant to Section 11.2.4 or 11.2.6 or (y) for any other reason
(other than by Targacept pursuant to Section 11.2.1, 11.2.4, 11.2.5, 11.2.6 or
11.2.7, by AstraZeneca pursuant to Section 11.2.1, 11.2.3 or 15.2.1, by mutual
agreement or, for purposes of clarity, upon expiration of the Term pursuant to
Section 11.1); provided that, for purposes of clarity, this Section 11.3.5 shall
not expand the rights of AstraZeneca to terminate this Agreement beyond that
expressly set forth in Sections 11.2.1, 11.2.3, 11.2.4 and 11.2.6 and, for
purposes of clarity, the termination of the Research Program pursuant to
Section 11.2.2 shall not trigger application of this Section 11.3.5:

(a) unless designated as a Terminated Compound prior to the effective date of
such termination, (i) none of the Collaboration Compounds, Candidate Drugs and
Products shall be Terminated Compounds and (ii) if such termination occurs prior
to the end of the Tail Period, none of the Collaboration Candidates or Active+
Compounds shall be Terminated Compounds until designated as such pursuant to
Section 2.2.4 or until they otherwise become such in accordance with
Section 1.309(d);

(b) subject to Section 11.3.5(c), the licenses granted by Targacept to
AstraZeneca pursuant to Sections 8.1.2, 8.1.3, 8.1.4 and 8.1.5 shall survive;

(c) (x) the royalty rates set forth in Section 6.6.1 shall be reduced by
[********] and (y) the milestone obligations set forth in Section 6.5 shall be
reduced by [********]; provided that if such termination results from a material
breach by Targacept of (i) a representation or warranty with respect to any
Targacept Technology or Targacept Patents claiming or covering (A) Ispronicline,
such royalty rates and milestones shall be so reduced only with respect to
[********] with respect thereto; (B) an Option Compound, such royalty rates and
milestones shall be so reduced only with respect to [********] with respect
thereto; or (C) a Collaboration Compound or, except as provided in clause (A) or
(B) above, Candidate Drug, such royalty rates and milestones shall be so reduced
only with respect to [********] with respect thereto; (ii) an obligation to use
Commercially Reasonable Efforts in connection with a Targacept Development
Activity relating to a Candidate Drug or Product, such royalty rates and
milestones shall be so reduced only with respect to such Candidate Drug
(including any Products that contain the same Candidate Drug) or Product
(including any other Products that include the

 

228



--------------------------------------------------------------------------------

same Candidate Drug as such Product); or (iii) an obligation to use Commercially
Reasonable Efforts in connection with the Research Program, such royalty rates
and milestones shall be so reduced only with respect to Collaboration Compounds,
Candidate Drugs (other than Ispronicline and Option Compound Candidate Drugs)
and Products (other than Ispronicline Products and Option Compound Products);
for purposes of clarity, nothing in this Section 11.3.5 shall constitute an
acknowledgement or agreement of Targacept that a material breach of any
(1) particular representation or warranty or (2) obligation to use Commercially
Reasonable Efforts in connection with a Targacept Development Activity
constitutes a material breach of this Agreement giving rise to a right of
termination by AstraZeneca under Section 11.2.4.

(d) for purposes of clarity, AstraZeneca shall retain all rights set forth
hereunder with respect to all Option Compound Candidate Drugs and Option
Compound Products designated as such as of the effective date of such
termination and any Licensed Derivatives with respect thereto and any Additional
Compounds with respect to any of the foregoing, provided that AstraZeneca shall
not have any further option rights described in Section 5.10.2 with respect to
any other Option Compounds; provided, however, that notwithstanding the
foregoing, with respect to any Option Compound for which AstraZeneca has paid an
Option Maintenance Fee pursuant to Section 5.10.2(b)(3), but which has not
become a Terminated Compound or an Unexercised Option Compound prior to the
effective date of such termination, AstraZeneca shall have the right, at its
election, to treat such termination as a failure by Targacept to meet its
diligence obligations with respect to an Option Compound as set forth in
Section 5.10.2(b)(4), such that Targacept shall refund the applicable Option
Maintenance Fee and AstraZeneca shall have the right, but not the obligation, to
complete the relevant Option Compound Development Plan in accordance with
Section 5.10.2(b)(5) and Section 5.10.2 shall survive solely for purposes
thereof;

(e) the ESC, JDC, JRC and CCC shall be disbanded and, except in relation to
royalty and milestone payments pursuant to Section 6.6.1(e), AstraZeneca shall
have no obligation to provide information or reports, or to participate in
meetings with Targacept with respect to the Development and Commercialization of
Candidate Drugs or Products under this Agreement, including under Section 5.9,
except with respect to royalty reports as provided in Section 6.6.1(e);

 

229



--------------------------------------------------------------------------------

(f) Targacept’s rights with respect to any AZ Co-Promotion Opportunity or any
unexercised Co-Promotion Option pursuant to Section 5.11 shall, at AstraZeneca’s
discretion, terminate and AstraZeneca shall be entitled to terminate any
co-promotion agreement with respect to any AZ Co-Promotion Opportunity or
Co-Promotion Option entered into by the Parties prior to termination, including
any Co-Promotion Agreement; and

(g) Sections 8.6.1, 8.6.2 and 8.9 shall survive.

11.3.6 Additional Consequences in the Event of Termination.

(a) AstraZeneca Obligations.

(1) In the event of any termination of this Agreement in whole or in part in
accordance with Section 11.2 (other than pursuant to Section 11.2.5(b) or
11.2.5(c)), except as expressly provided in this Article 11, AstraZeneca
(i) shall have no obligation to Exploit in any way Terminated Compounds or
Products that contain Terminated Compounds anywhere in the world following the
date, with respect to each such Terminated Compound, on which such Terminated
Compound became a Terminated Compound, (ii) shall not be responsible for any
amounts otherwise payable under Section 6.4 with respect to such Terminated
Compound(s) or Products that contain Terminated Compounds incurred following the
date, with respect to each such Terminated Compound, on which such Terminated
Compound became a Terminated Compound and (iii) shall not be responsible for any
milestone payments for milestone events that are achieved under Section 6.5 with
respect to such Terminated Compound(s) or Products that contain Terminated
Compounds anywhere in the world following the date, with respect to each such
Terminated Compound, on which such Terminated Compound became a Terminated
Compound; provided, however, that in the event of any termination of this
Agreement by AstraZeneca pursuant to Section 11.2.4, AstraZeneca shall not be
responsible for any milestone payments for milestone events that are achieved
but not yet due as of the date, with respect to each such Terminated Compound,
on which such Terminated Compound became a Terminated Compound.

 

230



--------------------------------------------------------------------------------

(2) In the event of the termination of this Agreement with respect to a
Partially-Terminated Product in one or more terminated Major Market Countries
pursuant to Section 11.2.5(b) or 11.2.5(c), except as expressly provided in this
Article 11, AstraZeneca (i) shall have no obligation to Exploit such
Partially-Terminated Product in any way in such terminated Major Market
Country(ies) following the effective date of such termination, (ii) shall not be
responsible for any amounts otherwise payable under Section 6.4 with respect to
such Partially-Terminated Product in such terminated Major Market Country(ies)
incurred following the effective date of such termination and (iii) shall not be
responsible for any milestone payments for milestone events that are achieved
under Section 6.5 with respect to such Partially-Terminated Product in such
terminated Major Market Country(ies) following the effective date of such
termination.

(b) Confidential Information and Data. Each Party shall promptly return all
Confidential Information and Proprietary Materials of the other Party that are
not subject to a continuing license hereunder; provided that each Party may
retain one copy of the Confidential Information of the other Party in its
archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder.

(c) Regulatory Filings.

(1) In the event of any termination of this Agreement in whole or in part in
accordance with Section 11.2 (other than pursuant to Section 11.2.5(b) or
11.2.5(c) or by AstraZeneca pursuant to Section 11.2.4), to the extent requested
in writing by Targacept, provided that Targacept has (x) obtained insurance
coverage in the amounts, and provided AstraZeneca with a certificate of
insurance (if requested) as, required under Section 13.4.2, and (y) if this
Agreement is terminated in its entirety by either Party pursuant to
Section 11.2.1, paid all amounts due under Sections 11.3.1(e), (f) and (g) (if
applicable), AstraZeneca shall promptly: (i) where permitted by law, transfer to
Targacept all of its right, title and interest in all Regulatory Filings
(including Drug Approval Applications and Regulatory Approvals) then in its name
applicable to each Terminated AZ Compound in the Territory, and all material
aspects of Confidential Information Controlled by it as of the date of
termination relating to such Regulatory

 

231



--------------------------------------------------------------------------------

Filings (including Drug Approval Applications and Regulatory Approvals);
(ii) notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect such transfer; (iii) provide Targacept with
copies all correspondence between AstraZeneca and such Regulatory Authorities
relating to such Regulatory Filings, Drug Approval Applications and Regulatory
Approvals; (iv) unless expressly prohibited by any Regulatory Authority,
transfer control to Targacept of all Clinical Trials of each such Terminated AZ
Compound being conducted as of the effective date of termination and continue to
conduct such trials, at Targacept’s cost, for up to six (6) months to enable
such transfer to be completed without interruption of any such trial; provided
that AstraZeneca shall not have any obligation to continue any Clinical Trial
if, AstraZeneca believes, in its sole discretion, that to do so would raise
safety concerns or violate Applicable Laws; (v) assign (or cause its Affiliates
to assign) to Targacept all agreements with any Third Party with respect to the
conduct of Clinical Trials for each such Terminated AZ Compound including
agreements with contract research organizations, clinical sites and
investigators, unless expressly prohibited by any such agreement (in which case
AstraZeneca shall cooperate with Targacept in all reasonable respects to secure
the consent of such Third Party to such assignment); (vi) provide Targacept with
all supplies of each such Terminated AZ Compound in the possession and Control
of AstraZeneca or any Affiliate or contractor of AstraZeneca; and (vii) subject
to any Third Party agreement, provide Targacept with copies of all reports and
data generated or obtained by AstraZeneca or its Affiliates pursuant to this
Agreement that relate to each such Terminated AZ Compound in the Major Market
Countries that have not previously been provided to Targacept. For purposes of
clarity, nothing in this subsection (c) shall require AstraZeneca to make any
payments or provide any other consideration to any Third Party.

(2) In the event of any termination of this Agreement with respect to one or
more Partially-Terminated Products in one or more terminated Major Market
Countries pursuant to Section 11.2.5(b) or 11.2.5(c), to the extent requested by
Targacept, provided that Targacept has (x) obtained insurance coverage in the
amounts, and provided AstraZeneca with a certificate of insurance (if requested)
as, required under Section 13.4.2, and (y) executed a safety agreement with
respect to such Partially-

 

232



--------------------------------------------------------------------------------

Terminated Product(s) in accordance with Section 5.9.3(a), AstraZeneca shall
promptly (i) where permitted by Applicable Laws, provide Targacept with access
to, and grant Targacept the right and license to use and to reference, all
Regulatory Filings (including Drug Approval Applications and Regulatory
Approvals) then in its name applicable to the Commercialization (or other
Exploitation as necessary to support such Commercialization) of such
Partially-Terminated Product in any such terminated Major Market Country(ies)
and all material aspects of Confidential Information relating to such Regulatory
Filings (including Drug Approval Applications and Regulatory Approvals) with
respect to such Partially-Terminated Product Controlled by it, in each case
solely as of the date such terminated Major Market Country(ies) are terminated
from the Territory; (ii) provide Targacept with copies of all correspondence
between AstraZeneca and such Regulatory Authorities relating to such Regulatory
Filings and Regulatory Approvals that relate to such terminated Major Market
Country(ies) as of the date such terminated Major Market Country(ies) are
terminated from the Territory; (iii) assign to Targacept all agreements between
AstraZeneca and any Third Party with respect to the conduct of clinical trials
for such Partially-Terminated Product(s) that relate solely to obtaining or
maintaining Regulatory Approvals in such terminated Major Market Country(ies),
including agreements or contracts with contract research organizations, clinical
sites and investigators, unless expressly prohibited by any such agreement (in
which case AstraZeneca shall cooperate with Targacept in all reasonable respects
to secure the consent of such Third Party to such assignment); and (iv) subject
to any Third Party agreements, provide Targacept with copies of all reports and
data obtained by AstraZeneca or its Affiliates pursuant to this Agreement that
relate specifically to, or are otherwise necessary for, the Commercialization of
such Partially-Terminated Product in any such terminated Major Market
Country(ies) as of the date such terminated Major Market Country(ies) are
terminated from the Territory.

(d) Manufacturing.

(1) In the event of any termination of this Agreement in whole or in part in
accordance with Section 11.2 (other than pursuant to Section 11.2.5(b) or
11.2.5(c) or by AstraZeneca pursuant to Section 11.2.4), if AstraZeneca is
manufacturing

 

233



--------------------------------------------------------------------------------

or having manufactured any Terminated AZ Compound or any intermediate thereof
for use in any country in the Territory as of the effective date of termination,
to the extent requested by Targacept, provided that Targacept has (x) obtained
insurance coverage in the amounts, and provided AstraZeneca with a certificate
of insurance (if requested) as, required under Section 13.4.2, and (y) if this
Agreement is terminated in its entirety by either Party pursuant to
Section 11.2.1, paid all amounts due under Sections 11.3.1(e) through (g) (if
applicable), (i) AstraZeneca shall supply Targacept with its requirements for
each such Terminated AZ Compound (which amounts shall be consistent with
AstraZeneca’s historical usage of each such Terminated AZ Compound) for
[********] following such termination at a transfer price equal to [********]
supply of such Terminated AZ Compound(s) or intermediate, plus [********], and
(ii) promptly after Targacept’s request, AstraZeneca shall provide to Targacept
or its designee all information in its possession with respect to the
manufacture of each such Terminated AZ Compound or intermediate as of the
effective date of such termination.

(2) In the event of any termination of this Agreement with respect to one or
more Partially-Terminated Products in one or more terminated Major Market
Countries pursuant to Section 11.2.5(b) or 11.2.5(c), if AstraZeneca is
manufacturing or having manufactured any Partially-Terminated Product or any
intermediate thereof for use in a terminated Major Market Country as of the
effective date of termination, to the extent requested by Targacept, provided
that Targacept has (x) obtained insurance coverage in the amounts, and provided
AstraZeneca with a certificate of insurance (if requested) as, required under
Section 13.4.2, and (y) executed a safety agreement with respect to each such
Partially-Terminated Product in accordance with Section 5.9.3(a),
(i) AstraZeneca shall supply Targacept with its requirements for each such
Partially-Terminated Product in such terminated Major Market Country (which
amounts shall be consistent with AstraZeneca’s historical usage of each such
Partially-Terminated Product in such Major Market Country(ies)) for [********]
following such termination at a transfer price equal to [********] supply of
such Partially-Terminated Product or intermediate, plus [********], and
(ii) promptly after Targacept’s request, AstraZeneca shall provide to Targacept
or its designee all information in its possession

 

234



--------------------------------------------------------------------------------

with respect to the manufacture of each such Partially-Terminated Product or
intermediate as of the effective date of such termination.

11.4 AstraZeneca Royalties.

11.4.1 Royalty Rates.

(a) For each Royalty-Bearing Product, Targacept shall pay AstraZeneca a royalty
based on Targacept Net Sales of such Royalty-Bearing Product in each Calendar
Year (or partial Calendar Year) at the rate of [********] of Targacept Net
Sales. A “Royalty-Bearing Product” is a product that contains an Active+
Compound, Collaboration Compound or Candidate Drug that has become a Terminated
Compound (other than as a result of a termination by Targacept under
Section 11.2.4 or 11.2.5 or by either Party under Section 11.2.1) (a
“Royalty-Bearing Terminated Compound”) as an active ingredient.

(b) If for any Terminated AZ Compound (including any Royalty-Bearing Product) or
any Partially-Terminated Product, Targacept wishes to use or otherwise obtain
rights under the AstraZeneca Other Technology or AstraZeneca Other Patent Rights
under the grants set forth in Section 11.3.1(d), 11.3.2(d), 11.3.3(d) or
11.3.4(d) (each, a “Royalty-Bearing Terminated AZ Product”), Targacept shall
deliver a written notice to AstraZeneca, whereupon the Parties shall negotiate
in good faith an appropriate royalty rate under the applicable license grants,
giving good faith consideration to the value derived from such AstraZeneca Other
Patent Right(s) and AstraZeneca Other Technology based on such rates as are
customary in the industry for such rights and, if and to the extent that such
AstraZeneca Other Patent Rights provide exclusivity with respect to such
Royalty-Bearing Terminated AZ Product, the value of such exclusivity, which
royalties shall be in addition to any payments due under Section 11.4.1(a);
provided that in the event the Parties are unable to agree, such matter shall be
referred to an Expert for resolution in accordance with Section 14.4 (expedited
arbitration). For purposes of clarity, upon the effective date of any such
termination, any Targacept Net Sales with respect to any Partially-Terminated
Product(s) shall be included in the royalty calculations set forth in this
Section 11.4.

 

235



--------------------------------------------------------------------------------

11.4.2 Royalty Term. Targacept’s obligation to pay royalties shall commence, on
a country-by-country basis, with respect to each separate Royalty-Bearing
Product or Royalty-Bearing Terminated AZ Product, on the later of (a) the date
on which the Royalty-Bearing Terminated Compound, Terminated AZ Compound or
Partially-Terminated Product, as applicable, contained in such product becomes a
Terminated Compound, and (b) the date of First Commercial Sale of such
Royalty-Bearing Product or Royalty-Bearing Terminated AZ Product in such country
by Targacept, its Affiliates or Sublicensees (but, for purposes of clarity, not
AstraZeneca or its Affiliates or Sublicensees). The obligation shall expire, on
a country-by-country basis, with respect to each separate Royalty-Bearing
Product and Royalty-Bearing Terminated AZ Product, on the later to occur of
(i) the twelfth (12th) anniversary of the First Commercial Sale by Targacept,
its Affiliates or Sublicensees of such Royalty-Bearing Product or
Royalty-Bearing Terminated AZ Product in such country and (ii) the expiration
date in such country of the last to expire of (A) with respect to a
Royalty-Bearing Product, any AstraZeneca Patent Right or (B) with respect to a
Royalty-Bearing Terminated AZ Product, any AstraZeneca Other Patent Right, in
each case ((A) and (B)), that includes at least one Valid Claim covering the
composition of matter of such Royalty-Bearing Product or Royalty-Bearing
Terminated AZ Product, a pharmaceutical preparation comprising such
Royalty-Bearing Product or Royalty-Bearing Terminated AZ Product or a method of
use of such Royalty-Bearing Product or Royalty-Bearing Terminated AZ Product for
the indication(s) for which Commercialization Regulatory Approval is obtained or
that is otherwise capable of providing market exclusivity with respect to such
Royalty-Bearing Product or Royalty-Bearing Terminated AZ Product for the
indication(s) for which such Royalty-Bearing Product or Royalty-Bearing
Terminated AZ Product has received Commercialization Regulatory Approval in such
country.

11.4.3 Other Applicable Terms. During such period (if any) as Targacept is
required to pay royalties to AstraZeneca pursuant to Section 11.4.2, the
provisions of Sections 6.6.1(e) and 6.6.2 through 6.6.6 shall apply mutatis
mutandis to the calculation, payment and recording of Targacept’s obligations to
pay royalties under this Section 11.4 as they apply to AstraZeneca pursuant to,
and for such purpose each reference, in such Sections (a) to AstraZeneca shall
be deemed to be to Targacept and vice versa and (b) to AZ Net Sales shall be
deemed to be Targacept Net Sales.

 

236



--------------------------------------------------------------------------------

11.4.4 Third Party Payments.

(a) Terminated Compounds. From and after the date on which each Terminated
Compound becomes a Terminated Compound, Targacept shall be solely responsible
for all (i) up-front fees (including any fees paid in installments) and
milestones (including any royalties or other payments that are not tied to sales
of a product containing a Terminated Compound (including any Royalty-Bearing
Product or Royalty-Bearing Terminated AZ Product)) payable to a Third Party in
consideration for rights necessary or useful for the Exploitation of a
Terminated Compound (including any Royalty-Bearing Product or Royalty-Bearing
Terminated AZ Product) or a product that contains such Terminated Compound and
(ii) royalties (but excluding any royalties or other payments that are not tied
to sales of a product containing a Terminated Compound (including any
Royalty-Bearing Product or Royalty-Bearing Terminated AZ Product)) payable to a
Third Party in consideration for rights necessary or useful for the Exploitation
of a Terminated Compound (including any Royalty-Bearing Product or
Royalty-Bearing Terminated AZ Product) or a product that contains such
Terminated Compound, in each case ((i) and (ii)), irrespective of the Party that
has entered into the applicable agreement with, or first made a payment to, such
Third Party). For purposes of clarity, Targacept shall not have any obligation
under this Section to reimburse AstraZeneca for payments with respect to a
Terminated Compound prior to the date such Terminated Compound becomes a
Terminated Compound.

(b) Breach of Section 11.4.4(a). In the event AstraZeneca believes that
Targacept is in breach of Section 11.4.4(a), it shall have the right to give
Targacept written notice specifying the nature of the breach, requiring
Targacept to make good or otherwise cure such breach, and stating its intention
to terminate the licenses granted under Section 8.2.3, 11.3.1(d), 11.3.2(d),
11.3.3(d) or 11.3.4(d) or its obligations under Section 11.3.1(c), 11.3.6(c)(1),
11.3.6(c)(2), 11.3.6(d)(1) or 11.3.6(d)(2), as applicable to the Terminated
Compound with respect to which the breach applies. If such breach is not cured
within [********] after the date such notice is delivered (or, if such breach
cannot be cured within such [********] period, if Targacept does not commence
actions to cure such breach within the cure period and thereafter diligently
continue such actions), AstraZeneca shall be entitled, without prejudice to any
of its other rights conferred on it by this Agreement, to terminate such

 

237



--------------------------------------------------------------------------------

applicable licenses or obligations. If Targacept shall dispute the existence,
extent or nature of such breach, the matter shall be referred to the ESC and the
ESC shall use good faith efforts to resolve the dispute. If the ESC cannot
resolve the dispute within thirty (30) days after the ESC first meets to
consider such matter (subject to Section 2.1.5, if applicable), it shall be
resolved in accordance with Section 14.4 (expedited arbitration) and any time
period related to such termination right, and termination, shall be tolled
during any such ESC review and any arbitration proceeding.

(c) Partially-Terminated Products. From and after the date on which each
Partially-Terminated Product becomes a Partially-Terminated Product, Targacept
shall be solely responsible for all (i) up-front fees (including any fees paid
in installments) and milestones (including any royalties or other payments that
are not tied to sales of a product containing a Partially-Terminated Product)
payable to a Third Party in consideration for rights necessary or useful for the
Exploitation of a Partially-Terminated Product outside of such
Partially-Terminated Product’s Partially-Terminated Product Territory and
(ii) royalties (but excluding any royalties or other payments that are not tied
to sales of a Partially-Terminated Product) payable to a Third Party in
consideration for rights necessary or useful for the Exploitation of a
Partially-Terminated Product outside of such Partially-Terminated Product’s
Partially-Terminated Product Territory, in each case ((i) and (ii)),
irrespective of the Party that has entered into the applicable agreement with,
or made a prior payment to, such Third Party). For purposes of clarity,
Targacept shall not have any obligation under this Section to reimburse
AstraZeneca for payments with respect to a Partially-Terminated Product prior to
the date such Partially-Terminated Product becomes a Partially-Terminated
Product.

11.4.5 Acknowledgment. Targacept recognizes and acknowledges that each of the
following, separately and together, has substantial economic benefit to
Targacept: (i) the licenses granted to Targacept hereunder with respect to
AstraZeneca Technology; (ii) the licenses granted to Targacept under Patent
Rights Controlled by AstraZeneca; (iii) the restrictions on AstraZeneca pursuant
to Section 8.6.3; and (iv) the exclusivity afforded to Targacept by each of the
foregoing. The Parties agree that the royalty rates set forth in Section 11.4.1
reflect an efficient and reasonable blended allocation of the values provided by
AstraZeneca to Targacept.

 

238



--------------------------------------------------------------------------------

11.5 Unauthorized Sales.

11.5.1 Outside the Field and Schizophrenia. To the extent that Targacept has the
right to Exploit products that contain Terminated Compound(s) outside the Field
and Schizophrenia or outside the Field, as applicable, and to the extent
permitted by law, Targacept, during the Term, (a) shall, and shall cause its
Affiliates and Sublicensees to, market or promote only outside the Field and
Schizophrenia or outside the Field, as applicable, and (b) shall not, and shall
not permit its Affiliates and Sublicensees to, market or promote such product(s)
directly or indirectly (i) to any Person in the Field or Schizophrenia or in the
Field, as applicable, or (ii) to any Person that (A) is reasonably likely to
directly or indirectly market or promote such product (or the Terminated
Compound contained therein) for use in the Field or Schizophrenia or in the
Field, as applicable, or assist another Person to do so, or (B) has directly or
indirectly marketed or promoted such product (or the Terminated Compound
contained therein) for use in the Field or Schizophrenia or in the Field, as
applicable, or assisted another Person to do so.

11.5.2 Outside the Territory.

(a) With respect to each Partially-Terminated Product and to the extent
permitted by law, AstraZeneca (i) shall, and shall cause its Affiliates and
Sublicensees to, distribute, market, promote, offer for sale and sell such
Partially-Terminated Product only in the applicable Partially-Terminated Product
Territory with respect to such Partially-Terminated Product and (ii) shall not,
and shall not permit its Affiliates and Sublicensees to, distribute, market,
promote, offer for sale or sell such Partially-Terminated Product directly or
indirectly (A) to any Person outside such Partially-Terminated Product Territory
or (B) to any Person in such Partially-Terminated Product Territory that (1) is
reasonably likely to directly or indirectly distribute, market, promote, offer
for sale or sell such Partially-Terminated Product outside such
Partially-Terminated Product Territory or assist another Person to do so or
(2) has directly or indirectly distributed, marketed, promoted, offered for sale
or sold the Partially-Terminated Product outside such Partially-Terminated
Product Territory or assisted another Person to do so, except in each case ((i)
and (ii)), to the extent AstraZeneca has retained such rights pursuant to
Section 11.3.4(d).

 

239



--------------------------------------------------------------------------------

(b) With respect to each Partially-Terminated Product and to the extent
permitted by law, Targacept (i) shall, and shall cause its Affiliates and
Sublicensees to, distribute, market, promote, offer for sale and sell such
Partially-Terminated Product only in the applicable terminated Major Market
Country(ies) with respect to such Partially-Terminated Product and (ii) shall
not, and shall not permit its Affiliates and Sublicensees to, distribute,
market, promote, offer for sale or sell such Partially-Terminated Product
directly or indirectly (A) to any Person outside such terminated Major Market
Country(ies) or (B) to any Person in such terminated Major Market Country(ies)
that (1) is reasonably likely to directly or indirectly distribute, market,
promote, offer for sale or sell such Partially-Terminated Product outside such
terminated Major Market Country(ies) or assist another Person to do so or
(2) has directly or indirectly distributed, marketed, promoted, offered for sale
or sold such Partially-Terminated Product outside such terminated Major Market
Country(ies) or assisted another Person to do so.

11.6 Surviving Provisions.

11.6.1 Accrued Rights. Termination or expiration of this Agreement (in its
entirety or with respect to one or more Collaboration Compounds, Candidate Drugs
or Products, or with respect to one or more Collaboration Compounds, Candidate
Drugs or Products in one or more Major Market Countries) for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of a
Party prior to such termination or expiration. Such termination or expiration
shall not relieve a Party from obligations that are expressly indicated to
survive the termination of expiration of this Agreement.

11.6.2 Surviving Provisions. Without limiting the foregoing, in addition to the
provisions of this Agreement that survive termination pursuant to Section 11.3.1
through 11.3.5, expiration or termination of this Agreement (in its entirety or
with respect to one or more Collaboration Compounds, Candidate Drugs or
Products, or with respect to one or more Collaboration Compounds, Candidate
Drugs or Products in one or more Major Market Countries) for any reason shall be
without prejudice to:

(a) the rights and obligations of the Parties provided in Sections 4.5.1, 4.10,
4.11.1, 5.9.3, 5.12, 7.1.1, 7.1.2, 7.4, 7.5, 8.1.4, 8.1.5, 8.2.3, 8.2.4, 8.3 (to
the extent the license grants in Section 8.1 and 8.2, as applicable, survive),
8.5, 8.9.1 (to the extent the license

 

240



--------------------------------------------------------------------------------

grant in Section 8.1.3 survives), 9.1, 9.3, 11.3, 11.4 (to the extent incurred
prior to expiration or earlier termination), 16.11 (to the extent relating to
Materials delivered prior to expiration or termination) and 16.15 and Articles 6
(solely with respect to Section 6.4, to the extent costs and expenses are
incurred prior to expiration or earlier termination), 13, 14 and 17 (other than
Sections 17.14 and 17.15) (including, for purposes of interpreting any such
Section or Article, all other Sections or Articles referenced in any such
Section or Article and including Article 1), and this Section 11.6, all of which
shall survive such termination or expiration;

(b) any other rights or remedies provided at law or equity that either Party may
otherwise have.

12. REPRESENTATIONS AND WARRANTIES

12.1 Mutual Representations and Warranties. Targacept and AstraZeneca each
represents and warrants to the other, as of the Execution Date, as follows:

12.1.1 Organization. It is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.

12.1.2 Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect,
(c) any requirement of any Applicable Laws, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.

12.1.3 Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditor rights, to judicial
principles affecting the availability of specific

 

241



--------------------------------------------------------------------------------

performance and to general principles of equity, whether enforceability is
considered a proceeding at law or equity.

12.1.4 Consents. Except as may be required pursuant to Section 17.14, all
necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by it in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained.

12.1.5 No Inconsistent Obligation. It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
respect with the terms of this Agreement or that would impede the diligent and
complete fulfillment of its obligations hereunder.

12.2 Additional Representations of Targacept. Targacept further represents,
warrants to AstraZeneca, as of the Execution Date, and covenants as follows:

12.2.1 Except as set forth in Part A of Schedule 12.2, Targacept is the sole and
exclusive owner of the entire right, title and interest in the Patent Rights
listed on Schedule 12.2, Part A (the “Owned Patent Rights”) and is entitled to
grant the licenses specified herein. Except as provided in Part A of Schedule
12.2, such rights are not subject to any encumbrance, lien or claim of ownership
by any Third Party. If any Patent Rights are listed on Part B of Schedule 12.2
(the “In-Licensed Patent Rights”), Targacept is the sole and exclusive licensee
of and Controls all right, title and interest in and to such Patent Rights and
is entitled to grant the licenses specified herein. There are no Targacept
Patent Rights with respect to which Targacept is a non-exclusive licensee.
Except as provided in Part B of Schedule 12.2, such rights, if any, are not
subject to any encumbrance, lien or claim of ownership by, or any obligation,
financial or otherwise, to, a Third Party. Targacept owns or has a license or
other right to use all Targacept Other Technology and is entitled to grant the
licenses thereto specified herein and has not granted rights to a Third Party
under any Targacept Patent Rights or Targacept Other Technology that are
inconsistent or conflict with the rights granted to AstraZeneca, or that would
otherwise prevent or impair AstraZeneca from realizing its expected benefits
under, this Agreement. True, complete and correct copies of the complete file
wrapper and other documents and materials relating to the prosecution, defense,
maintenance, validity and enforceability of the

 

242



--------------------------------------------------------------------------------

Owned Patent Rights and the In-Licensed Patent Rights (if any) and all license
agreements regarding, and other agreements relating to Targacept’s Control of
(including any financial or other obligations with respect thereto), the
In-Licensed Targacept Patent Rights (if any) and the Targacept Other Technology
(the “In-License Agreements”), as amended to the date hereof, have been provided
or made available to AstraZeneca prior to the Execution Date (with financial
terms redacted). AstraZeneca will not have any financial obligations under any
In-License Agreement. The Owned Patent Rights and the In-Licensed Patent Rights
(if any) constitute all of the Targacept Patent Rights other than Targacept
Excluded Patent Rights. True, complete and correct copies of all other license
and other agreements, if any, to which Targacept is a party that would impose
any obligations on AstraZeneca’s Exploitation in the Field or Schizophrenia of
any Collaboration Candidates, Active+ Compounds, Collaboration Compounds,
Candidate Drugs or Products have been provided to AstraZeneca at Targacept’s
offices in the due diligence data room in connection with AstraZeneca’s due
diligence prior to the Execution Date (each of which shall be deemed to be
In-License Agreements). Each In-License Agreement is listed on Part C of
Schedule 12.2. Targacept nor, to its Knowledge, any Third Party is in breach of
any In-License Agreement and to the Knowledge of Targacept each In-License
Agreement is in full force and effect.

12.2.2 To Targacept’s Knowledge, the Targacept Patent Rights are being
diligently prosecuted in the respective Patent Offices in accordance with all
applicable laws and regulations. The Targacept Patent Rights have been filed and
maintained properly and correctly in all material respects and all applicable
fees have been paid on or before the deadline for payment.

12.2.3 To Targacept’s Knowledge, no Person is infringing or threatening to
infringe Targacept Patent Rights or misappropriating or threatening to
misappropriate the Targacept Other Technology.

12.2.4 All Targacept Patent Rights are existing and, to the Knowledge of
Targacept, no Targacept Patent Rights are invalid or unenforceable. Targacept
has the right to enforce the Targacept Patent Rights. The conception,
development and reduction to practice of Targacept Other Technology, including
the research and development of Ispronicline and the

 

243



--------------------------------------------------------------------------------

preparation of the Regulatory Filings, have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Person.
There are no claims, judgments or settlements against, or amounts with respect
thereto, owed by Targacept or any of its Affiliates relating to the Regulatory
Filings, the Targacept Patent Rights or the Targacept Other Technology and to
Targacept’s Knowledge the conduct of the Research Program and AstraZeneca’s
Exploitation of Candidate Drugs and Products under this Agreement will not
infringe the Patent Rights or other intellectual property rights of any Third
Party. No claim or litigation has been brought or threatened by any Person
alleging, and Targacept has no Knowledge of any claim, whether or not asserted,
that (a) the Targacept Patent Rights are invalid or unenforceable or (b) the
Regulatory Filings, the Targacept Patent Rights or the Targacept Other
Technology or the disclosing, copying, making, assigning or licensing of the
Regulatory Filings, the Targacept Patent Rights or the Targacept Other
Technology, or Exploiting as set forth herein the products that are the subject
of the Regulatory Filings or the Targacept Patent Rights or that otherwise
comprise the Targacept Other Technology, including Ispronicline, violates,
infringes or otherwise conflicts or interferes with any intellectual property or
proprietary right of any Person. To Targacept’s Knowledge, Targacept has the
right to use all Technology, Proprietary Materials and Patent Rights necessary
to conduct the Research Program and the Exploitation of any Collaboration
Compound, Candidate Drug or Product will not be subject to any other license or
agreement of Targacept or any of its Affiliates other than an In-License
Agreement.

12.2.5 Targacept has not previously assigned, transferred, licensed, conveyed or
otherwise encumbered its right, title or interest in or to the Targacept Patent
Rights, Targacept Technology, Regulatory Filings or Ispronicline (including by
granting any covenant not to sue with respect thereto) or any Patent Rights or
Technology that would be Targacept Patent Rights or Targacept Technology but for
such assignment, transfer, license, conveyance or encumbrance, except in each
case where such assignment, transfer, license, conveyance or encumbrance is
terminated and no longer in force or effect.

12.2.6 In respect of the pending United States patent applications included in
the Targacept Patent Rights, Targacept has presented all relevant prior art of
which it and, to its

 

244



--------------------------------------------------------------------------------

Knowledge, the inventors have knowledge to the relevant Patent Examiner at the
United States Patent and Trademark Office.

12.2.7 The Targacept Patent Rights listed on Part D of Schedule 12.2 represent
all Patent Rights within Targacept’s Control relating to Ispronicline and its
Exploitation in or outside the Field.

12.2.8 The Targacept Other Technology that will, upon execution of this
Agreement, be subject to the confidentiality obligations of AstraZeneca
hereunder has been kept confidential or has been disclosed to Third Parties only
under terms of confidentiality.

12.2.9 Targacept has provided to AstraZeneca at Targacept’s offices in the due
diligence data room in connection with AstraZeneca’s due diligence prior to the
Execution Date true, complete and correct copies of all Regulatory Filings and
Targacept Other Technology and other information in its possession or Control
regarding or related to Ispronicline. Targacept has prepared, maintained and
retained all Regulatory Filings that are required to be maintained or reported
pursuant to and in accordance with Applicable Laws and in accordance, in all
material respects, with GLP and Good Clinical Practices.

12.2.10 Targacept has provided to AstraZeneca at Targacept’s offices in the due
diligence data room in connection with AstraZeneca’s due diligence prior to the
Execution Date all material adverse information with respect to the safety and
efficacy of Ispronicline Known to Targacept.

12.2.11 No rights or licenses are required under Targacept Other Technology,
Targacept Patent Rights or, to Targacept’s Knowledge, under any Third Party
Patent Rights or Third Party Technology for AstraZeneca or its Affiliates or
Sublicensees to Exploit Ispronicline other than those granted under Section 8.1.

12.2.12 All works of authorship and all other materials subject to copyright
protection included in Targacept Other Technology are original and were either
created by Targacept employees within the scope of their employment or are
otherwise works made for hire, or all right, title and interest in and to such
materials have been legally and fully assigned and transferred to Targacept, and
all rights in all inventions and discoveries, made, developed or

 

245



--------------------------------------------------------------------------------

conceived by any employee or independent contractor of Targacept during the
course of their employment (or other retention) by Targacept, and relating to or
included in Targacept Other Technology or that are the subject of one or more
Targacept Patent Rights have been or will be assigned in writing to Targacept.

12.2.13 Targacept has obtained the right (including under any Patent Rights and
other intellectual property rights) to Exploit all Technology, Proprietary
Materials and all other materials (including any formulations and manufacturing
processes and procedures) developed or delivered by any Third Party under any
agreements between Targacept and any such Third Party with respect to
Ispronicline, and Targacept has the rights under each such agreement to transfer
such Technology, Proprietary Materials or other materials to AstraZeneca and its
designees and to grant AstraZeneca the right to use such Technology, Proprietary
Materials and other materials in the manufacture and other Exploitation of
Ispronicline and any Ispronicline Product without restriction.

12.2.14 All information, documentation and other materials furnished or made
available by Targacept upon the request of AstraZeneca during AstraZeneca’s
period of diligence prior to the Execution Date or otherwise related to the
Collaboration are true, complete and correct copies of what they purport to be.

12.2.15 Upon termination of the SMRI Agreement in accordance with
Section 5.10.4, neither The Stanley Medical Research Institute nor any other
Third Party will have any rights to, and Targacept does not have and will not
have any obligations to The Stanley Medical Research Institute (or any
obligations to any Third Party arising under the SMRI Agreement) with respect
to, TC-1827 or any other Compounds. As of the Execution Date, Targacept has
satisfied all of its debts and obligations under the note held by The Stanley
Medical Research Institute in connection with the SMRI Agreement, which note has
been cancelled and is of no further force and effect.

12.2.16 No Targacept Patent Rights or Targacept Other Technology is Controlled
by Targacept under the [********]. All Targacept Patent Rights or Targacept
Other Technology covered by the [********] have been validly assigned to
Targacept and Targacept is the sole and exclusive owner of all right, title and
interest therein.

 

246



--------------------------------------------------------------------------------

12.2.17 [********] does not own or control, and Targacept does not license from
[********], in each case under the [********], any (i) Patent Rights that are
necessary or useful to Exploit Ispronicline (except as set forth on Schedule
12.2) or (ii) Technology or proprietary materials that are incorporated in or
have been used in the Exploitation of Ispronicline.

12.2.18 [********]. In addition, (a) no Development Compounds, Back-Up Compounds
or Licensed Products (as each such term is defined in the [********]) existed
during the term of, or as of the termination of, the [********], (b) neither
[********] nor any of its Affiliates has any rights, and Targacept has no
obligations, with respect to any Terminated Compounds (as such term is defined
in the [********]) under or in connection with the [********] or the termination
thereof and (c) Targacept did not object to any compounds pursuant to
[********]. In addition, (x) no Materials or Confidential Information [********]
(as each such term is defined in the [********]) shall be used under the
Research Program, any Additional Research Program or otherwise in connection
with this Agreement and (y) neither Aventis nor any of its Affiliates owns or
controls any (i) Patent Rights that are necessary or useful to Exploit
Ispronicline or (ii) Technology or proprietary materials that are incorporated
in or have been used in the Exploitation of Ispronicline.

12.2.19 [********] and neither [********] nor any of its Affiliates has any
rights, and Targacept has no obligations, under or in connection with [********]
with respect to the Targacept Patent Rights or the Targacept Technology or any
Compounds, including Ispronicline. In addition, (a) only [********] were
designated under the [********] and there were and are no [********] and (b) no
Materials or Confidential Information of [********], including any [********]
shall be used under the Research Program, any Additional Research Program or
otherwise in connection with this Agreement.

12.2.20 None of the Licensed Products (as such term is defined in the [********]
shall be used under the Research Program, any Additional Research Program, any
Development Program or otherwise in connection with this Agreement.

12.2.21 This Agreement, and the transactions contemplated hereby, constitute an
[********], for purposes of the [********].

 

247



--------------------------------------------------------------------------------

12.2.22 The representations and warranties of Targacept in this Agreement, and
the information, documents and materials furnished to AstraZeneca in connection
with its period of diligence prior to the Execution Date of this Agreement, do
not, taken as a whole, (a) contain any untrue statement of a material fact or
(b) omit to state any material fact necessary to make the statements or facts
contained therein, in light of the circumstances under which they were made, not
misleading.

For purposes of clarity, all references to Targacept Other Technology or
Regulatory Filings in this Section 12.2 shall mean Targacept Other Technology
that is Targacept Other Technology, or Regulatory Filings that are Regulatory
Filings, as of the Execution Date.

12.3 Representations of Targacept with respect to Option Compound Candidate
Drugs. Together with any IND-Ready Notice or POC Notice with respect to an
Option Compound, Targacept shall provide AstraZeneca with a written statement
containing (a) any exceptions to the representations and warranties set forth in
Section 12.2 (other than Sections 12.2.14 and 12.2.15 and, in the case of an
IND-Ready Notice, all representations and warranties set forth in Section 12.2
to the extent relating to Regulatory Filings), then Known to Targacept as they
relate specifically to such Option Compound, (b) a list of any Targacept Patent
Rights covering such Option Compound, identified as Owned Patent Rights or
In-Licensed Patent Rights, as applicable, and (c) a list of all license or other
agreements to which Targacept or any of its Affiliates is a party and either by
which Targacept Controls such Option Compound or that would impose any
obligations, financial or otherwise, on AstraZeneca’s Exploitation thereof,
which shall be deemed to be In-License Agreements. Together with such statement,
Targacept shall provide AstraZeneca with true, complete and correct copies of
any such In-License Agreement to the extent not previously provided to
AstraZeneca. If AstraZeneca designates an Option Compound as an Option Compound
Candidate Drug, Targacept shall be deemed to have made each of the
representations and warranties set forth in Section 12.2 (other than Sections
12.2.14 and 12.2.15 and, in the case of an IND-Ready Option Candidate Drug, all
representations and warranties set forth in Section 12.2 to the extent relating
to Regulatory Filings) with respect to such Option Compound Candidate Drug only,
as of the date of the written statement delivered pursuant to the first sentence
of this Section 12.3 (or, if AstraZeneca provided notice pursuant to

 

248



--------------------------------------------------------------------------------

the last sentence of this Section 12.3, the date that AstraZeneca exercises such
IND-Ready Option or POC Option), subject only to the exceptions set forth on
Schedule 12.2 as of the Effective Date (as updated by each written statement
provided pursuant to this Section 12.3 or pursuant to Section 12.4) and with any
references in Section 12.2 to (i) the Execution Date or the Effective Date being
instead to the date of such statement, (ii) Ispronicline being instead to such
Option Compound, (iii) Targacept Patent Rights being instead to Targacept Patent
Rights that contain one or more claims that cover such Option Compound or the
Exploitation thereof, (iv) Targacept Other Technology being instead to Targacept
Other Technology that is necessary or reasonably useful for AstraZeneca to
Exploit such Option Compound, (v) In-License Agreement being instead to
In-License Agreements relating to such Option Compound, (vi) Schedule 12.2 (or
any Part thereof) being instead to such statement and (vii) Targacept being
instead to Targacept and its Affiliates, if any. For purposes of clarity, this
Section 12.3 applies only to each Option Compound for which Targacept provides
AstraZeneca with an IND-Ready Notice or POC Notice, has no application to any
other compound or product or any Patent Right, Technology or Regulatory Filing
not addressed above and does not require any update, supplement to or
superseding of any representation, warranty or covenant made by Targacept
pursuant to Section 12.2. If AstraZeneca notifies Targacept in writing, with at
least [********] advance notice, as to the date it intends (which notice shall
not be binding on AstraZeneca) to exercise an IND-Ready Option or POC Option,
Targacept shall update the written statement provided in accordance with the
first sentence of this Section 12.3 as of such exercise date.

12.4 Representations of Targacept with respect to Lead Collaboration Compounds.
Within [********] (or such greater number of days as the Parties may agree in
writing) after the JRC designates a Lead Collaboration Compound or after
delivery of written notice to Targacept by AstraZeneca that AstraZeneca has
designated a Lead Collaboration Compound, Targacept shall provide AstraZeneca
with a written statement containing (a) any exceptions to the representations
and warranties set forth in Section 12.2 (other than Sections 12.2.14 and
12.2.15 and all representations and warranties set forth in Section 12.2 to the
extent relating to Regulatory Filings), then Known to Targacept as they relate
specifically to such Lead Collaboration Compound, (b) a list of any Targacept
Patent Rights covering such Lead Collaboration Compound, identified as Owned
Patent Rights or In-Licensed Patent Rights, as applicable, and (c) a list of all
license or other agreements to which Targacept or any of its

 

249



--------------------------------------------------------------------------------

Affiliates is a party and either by which Targacept Controls such Lead
Collaboration Compound or that would impose any obligations, financial or
otherwise, on AstraZeneca’s Exploitation thereof, which shall be deemed to be
In-License Agreements. Together with such statement, Targacept shall provide
AstraZeneca with true, complete and correct copies of any such In-License
Agreement to the extent not previously provided to AstraZeneca. Targacept shall
be deemed to have made each of the representations and warranties set forth in
Section 12.2 (other than Sections 12.2.14 and 12.2.15 and all representations
and warranties set forth in Section 12.2 to the extent relating to Regulatory
Filings) with respect to such Lead Collaboration Compound only, as of the date
of the written statement delivered pursuant to the first sentence of this
Section 12.4, subject only to the exceptions set forth on Schedule 12.2 as of
the Effective Date (as updated by each statement provided pursuant to this
Section 12.4 or pursuant to Section 12.3) and with any references in
Section 12.2 to (i) the Execution Date or the Effective Date being instead to
the date of such statement, (ii) Ispronicline being instead to such Lead
Collaboration Compound, (iii) Targacept Patent Rights being instead to Targacept
Patent Rights that contain one or more claims that cover such Lead Collaboration
Compound or the Exploitation thereof, (iv) Targacept Other Technology being
instead to Targacept Technology that is necessary or reasonably useful for
AstraZeneca to Exploit such Lead Collaboration Compound, (v) In-License
Agreement being instead to In-License Agreements relating to such Lead
Collaboration Compound, (vi) Schedule 12.2 (or any Part thereof) being instead
to such statement, (vii) Targacept being instead to Targacept and its
Affiliates, if any and (viii) Technology, information, materials and agreements
provided to AstraZeneca at Targacept’s offices in a due diligence data room
being instead to such Technology, information, materials and agreements
furnished or made available to AstraZeneca prior to the date of such statement.
For purposes of clarity, this Section 12.4 applies only to each Lead
Collaboration Compound that is in the Collaboration Compound Pool as of the end
of the Tail Period (or, if later, the resolution of any dispute pursuant to
Section 4.3.2 or as provided in Section 4.9), has no application to any other
compound or product or any Patent Right, Technology or Regulatory Filing not
addressed above and does not require any update, supplement to or superseding of
any representation, warranty or covenant made by Targacept pursuant to
Section 12.2. If a Lead Collaboration Compound is designated as, or otherwise
becomes, a Terminated Compound during the Research Program

 

250



--------------------------------------------------------------------------------

Term or the Tail Period other than as a result of a breach by Targacept, any
representations and warranties made by Targacept pursuant to this Section 12.4
shall cease to be effective.

12.5 Consequences of a Material Breach of a Representation or Warranty.
Notwithstanding anything in this Agreement to the contrary, in the event of a
material breach of a representation and warranty under this Article 12 by
Targacept, such that the Exploitation of Candidate Drugs or Products by
AstraZeneca, its Affiliates or any of their Sublicensees infringes or
misappropriates any Patent Rights, trade secret or other intellectual property
right of a Third Party in any country in the Territory, then Targacept shall,
notwithstanding Sections 6.6.1(d)(2), 10.2.4 and 10.2.6, be solely responsible
for any damages or liabilities of either Party or their respective Affiliates or
Sublicensees with respect thereto, including the cost of litigation and any
license fees, milestones or royalties under any license, settlement or other
agreement with such Third Party resulting therefrom; provided, however, that if
Targacept obtains a license from such Third Party as necessary for AstraZeneca
and its Affiliates and Sublicensees to Exploit the Collaboration Compounds,
Candidate Drugs and Products in such country, and fully indemnifies and holds
harmless AstraZeneca for any such damages, liabilities, costs, license fees,
milestones and royalties, AstraZeneca shall have no right to terminate this
Agreement for breach of such representation and warranty under Section 11.2.4.

13. INDEMNIFICATION AND INSURANCE

13.1 Indemnification of AstraZeneca by Targacept. Targacept shall indemnify,
defend and hold harmless AstraZeneca, its Affiliates, their respective
directors, officers, employees and agents, and their respective successors,
heirs and assigns (collectively, the “AstraZeneca Indemnitees”), against all
liabilities, damages, losses, costs and expenses (including reasonable
attorneys’ fees and expenses of litigation) (collectively, “Losses”) incurred by
or imposed upon the AstraZeneca Indemnitees, or any one of them, as a direct
result of claims, suits, actions, written demands or judgments of Third Parties,
including personal injury and product liability claims and claims of suppliers
and Targacept employees (collectively, “Claims”) arising out of (a) any breach
by Targacept of this Agreement, (b) any negligence or willful misconduct on the
part of Targacept or its Affiliates, (c) the Exploitation, whether before or
after termination of this Agreement and whether or not such Exploitation is
permitted

 

251



--------------------------------------------------------------------------------

hereunder, of any Terminated Compound or Option Compound (but for clarity, not
with respect to any such Exploitation after such Option Compound has become an
Option Compound Candidate Drug) by Targacept or any of its Affiliates,
Sublicensees (other than AstraZeneca), distributors or agents, (d) the Ongoing
Ispronicline Trial, or (e) the termination of the SMRI Agreement (or any
surviving obligations thereunder), except in each case with respect to any Claim
or Losses if and to the extent resulting from a breach of this Agreement or any
Co-Promotion Agreement by, or the gross negligence or willful misconduct of,
AstraZeneca or its Affiliates; provided that, with respect to any Claim for
which Targacept has an obligation to any AstraZeneca Indemnitee pursuant to this
Section 13.1 and AstraZeneca has an obligation to any Targacept Indemnitee
pursuant to Section 13.2, each Party shall indemnify each of the other Party’s
Indemnitees for its Losses to the extent of its responsibility, relative to the
other Party, for such Losses.

13.2 Indemnification of Targacept by AstraZeneca. AstraZeneca shall indemnify,
defend and hold harmless Targacept, its Affiliates, their respective directors,
officers, employees and agents, and their respective successors, heirs and
assigns (the “Targacept Indemnitees”), against any Losses incurred by or imposed
upon the Targacept Indemnitees, or any one of them, as a direct result of Claims
arising out of (a) any breach by AstraZeneca of this Agreement, (b) any
negligence or willful misconduct on the part of AstraZeneca or its Affiliates,
(c) the Exploitation, whether before or after termination of this Agreement and
whether or not such Exploitation is permitted hereunder, of any Collaboration
Compound or Candidate Drug (after its designation as such) or Product by
AstraZeneca or any of its Affiliates, Sublicensees, distributors or agents
(other than Targacept), except in each case with respect to any Claim or Loss if
and to the extent resulting from a breach of this Agreement or any Co-Promotion
Agreement by, or the gross negligence or willful misconduct of, Targacept or its
Affiliates; provided that with respect to any Claim for which Targacept has an
obligation to any AstraZeneca Indemnitee pursuant to Section 13.1 and
AstraZeneca has an obligation to any Targacept Indemnitee pursuant to this
Section 13.2, each Party shall indemnify each of the other Party’s Indemnitees
for its Losses to the extent of its responsibility, relative to the other Party,
for such Losses.

 

252



--------------------------------------------------------------------------------

13.3 Conditions to Indemnification.

13.3.1 Notice of Claim. A Party seeking recovery under this Article 13 (the
“Indemnified Party”) in respect of any Losses incurred by it or, in the case of
AstraZeneca, an AstraZeneca Indemnitee or, in the case of Targacept, a Targacept
Indemnitee (in either case, the “Indemnitees”), shall give prompt notice of such
Claim (an “Indemnification Claim Notice”) to the Party from which recovery is
sought (the “Indemnifying Party”), but in no event shall the Indemnifying Party
be liable for any Losses to the extent resulting from any delay in providing
such notice. Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Loss (to the extent that the nature and
amount of such Loss is known at such time). The Indemnified Party shall furnish
promptly to the Indemnifying Party copies of all papers and official documents
received in respect of any Losses. All indemnification claims in respect of a
Party or its Indemnitees shall be made solely by such Party.

13.3.2 Third Party Claims. The obligations of an Indemnifying Party under this
Article 13 with respect to Losses arising from Claims of any Third Party that
are subject to indemnification as provided for in Section 13.1 or 13.2 (a “Third
Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:

(a) Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the applicable Indemnification Claim Notice
is delivered to the Indemnifying Party. The assumption of the defense of a Third
Party Claim by the Indemnifying Party shall not be construed as an
acknowledgment that the Indemnifying Party is liable to indemnify the
Indemnified Party or any of its Indemnitees in respect of the Third Party Claim,
nor shall it constitute a waiver by the Indemnifying Party of any defenses it
may assert against the Indemnified Party’s, or its Indemnitee’s, claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel reasonably selected by the Indemnifying Party. In the
event the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall immediately deliver to the Indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party or any of its Indemnitees in connection with the Third Party
Claim. Should the Indemnifying Party assume the defense of a Third Party Claim,
except as provided in Section 13.3.2(b), the Indemnifying Party shall not be

 

253



--------------------------------------------------------------------------------

liable to the Indemnified Party or any of its Indemnitees for any legal expenses
subsequently incurred by such Indemnified Party or Indemnitee(s) in connection
with the analysis, defense or settlement of the Third Party Claim. In the event
that it is judicially determined (in a final, non-appealable decision) or
otherwise agreed by the Parties, that the Indemnifying Party is not obligated to
indemnify, defend or hold harmless an Indemnified Party or any of its
Indemnitee(s) from and against the Third Party Claim, the Indemnified Party
shall reimburse the Indemnifying Party for any and all actual costs and expenses
(including reasonable attorneys’ fees and costs of suit) and any Losses actually
paid by the Indemnifying Party in its defense of the Third Party Claim with
respect to such Indemnified Party or such Indemnitee(s).

(b) Right to Participate in Defense. Without limiting Section 13.3.2(a), the
Indemnified Party or its Indemnitee shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided, however, that such employment shall be at the
Indemnified Party’s, or its Indemnitee’s own expense unless (i) the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
(ii) the Indemnifying Party has failed to assume the defense and employ counsel
in accordance with Section 13.3.2(a) (in which case the Indemnified Party shall
control the defense) or (iii) the named parties to such Third Party Claim
include both the Indemnifying Party and the Indemnified Party and the
Indemnified Party reasonably concludes, based on advice from counsel, that the
Indemnifying Party and the Indemnified Party have conflicting interests with
respect to such Third Party Claim.

(c) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party or its Indemnitee becoming subject to injunctive or other
relief or would not otherwise reasonably be expected to adversely affect the
business of the Indemnified Party or its Indemnitee in any manner, and as to
which the Indemnifying Party shall have acknowledged in writing the obligation
to indemnify the Indemnified Party hereunder, the Indemnifying Party shall have
the sole right to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, on such terms as the Indemnifying
Party, in its sole discretion, shall deem appropriate. With respect to all other
Losses in connection with Third Party Claims, where the Indemnifying Party has
assumed the defense of the Third Party Claim in accordance

 

254



--------------------------------------------------------------------------------

with Section 13.3.2(a), the Indemnifying Party shall have authority to consent
to the entry of any judgment, enter into any settlement or otherwise dispose of
such Loss provided it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Indemnifying Party shall not be liable for any settlement or other disposition
of a Loss by the Indemnified Party or any of its Indemnitees that is reached
without the written consent of the Indemnifying Party. Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, neither
the Indemnified Party or its Indemnitees shall admit any liability with respect
to, or settle, compromise or discharge (other than as a result of a
court-imposed judgment), any Third Party Claim without the prior written consent
of the Indemnifying Party.

(d) Cooperation. Regardless of whether the Indemnifying Party chooses to defend
any Third Party Claim, the Indemnified Party shall, and shall cause each of its
Indemnitees, to cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to Indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that would reasonably be expected to be relevant to such Third Party Claim or
its defense, and making the Indemnified Party and its Indemnitees and other
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
the Indemnifying Party shall reimburse the Indemnified Party for all its
reasonable out-of-pocket expenses in connection therewith.

13.4 Insurance.

13.4.1 General. AstraZeneca and Targacept shall have and maintain such type and
amounts of liability insurance covering the manufacture, supply, use and sale of
the Products or Terminated Products as is normal and customary in the
pharmaceutical industry generally, in each case for a similarly situated party.

13.4.2 Targacept. Notwithstanding Section 13.4.1, at a minimum, Targacept shall
maintain (a) commercial general liability insurance covering bodily injury and
third party

 

255



--------------------------------------------------------------------------------

property damage with minimum limits of One Million Dollars (US $1,000,000) per
occurrence and Two Million Dollars (US $2,000,000) general aggregate and
(b) products liability/completed operations coverage with minimum limits of Ten
Million Dollars (US $10,000,000) each occurrence and Ten Million Dollars (US
$10,000,000) general aggregate (provided that AstraZeneca acknowledges that, as
of the Execution Date, Targacept maintains products liability/completed
operations coverage with minimum limits of Eight Million Dollars (US $8,000,000)
per occurrence and general aggregate and agrees that, notwithstanding the
foregoing, Targacept shall not be required to obtain any additional coverage
until such policies are due for renewal) or, if Targacept has received
Commercialization Regulatory Approval for, and is Commercializing, a Terminated
Compound, Twenty Million Dollars (US $20,000,000) per occurrence and Fifty
Million Dollars (US $50,000,000) general aggregate. Each of the above policies
of insurance (x) shall cover claims arising out of Targacept’s performance of
this Agreement that are made within a period of at least [********] after the
Term and claims arising out of Targacept’s Exploitation of any Royalty-Bearing
Terminated Compound or Royalty-Bearing Terminated AZ Product that are made
within a period of at least [********] after the end of any such period in which
Targacept is Exploiting any such Royalty-Bearing Terminated Compound or
Royalty-Bearing Terminated AZ Product, and (y) shall be primary to any liability
insurance carried by AstraZeneca, which insurance shall be excess and
non-contributory for claims and losses arising out of Targacept’s performance of
this Agreement. The general and product liability policies shall be specifically
endorsed to list AstraZeneca as an additional insured. In addition, Targacept
shall maintain worker’s compensation insurance as required by all applicable
laws and employers liability coverage of not less than Five Hundred Thousand
Dollars (US $500,000). Prior to the Effective Date and upon each renewal or
replacement of a policy and at such times as AstraZeneca may reasonably request
in writing, Targacept shall provide AstraZeneca with a certificate of insurance
evidencing the insurance coverage required under this Section 13.4.2, which
certificate shall provide at least [********] notice of cancellation or
termination of such insurance coverage. Such policies shall remain in effect
throughout the Term and for [********] thereafter and throughout any period
during which Targacept is Exploiting any Royalty-Bearing Terminated Compound or
Royalty-Bearing Terminated AZ Product and for [********] thereafter, and shall
not be canceled, if not replaced, without the prior written authorization of
AstraZeneca. Maintenance of such insurance coverage

 

256



--------------------------------------------------------------------------------

shall not relieve Targacept of any responsibility under this Agreement for
damages in excess of insurance limits or otherwise. This Section 13.4.2 shall
apply during the Term and for [********] thereafter, and thereafter shall
continue to apply during any period in which Targacept is Exploiting any
Royalty-Bearing Terminated Compound or Royalty-Bearing Terminated AZ Product and
for [********] thereafter.

13.5 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT (INCLUDING SECTION 16.13), NEITHER PARTY MAKES ANY WARRANTY WITH
RESPECT TO ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT.

13.5.1 No Warranty of Success. Nothing contained in this Agreement shall be
construed as a warranty on the part of either Party that (a) the Research
Program or any Additional Research Program will yield any Collaboration Compound
or Candidate Drug or otherwise be successful, (b) any Development Program will
yield a Product or otherwise be successful or (c) the outcome of the Research
Program, any Additional Research Program or any Development Program will be
commercially exploitable in any respect. In addition, nothing contained in this
Agreement shall be construed as a warranty on the part of Targacept that it will
provide any Option Compounds or ROFN Indication Opportunities to AstraZeneca.

13.6 Limited Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT (BUT WITHOUT LIMITING THE PARTIES’ RIGHTS UNDER SECTIONS 13.1, 13.2
AND 13.3), NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING LOST PROFITS OR LOST REVENUES, OR (II) EXCEPT WITH RESPECT TO
TARGACEPT’S OBLIGATIONS UNDER ARTICLE 16 AND ASTRAZENECA’S OBLIGATIONS UNDER
SECTION 11.3.6(d), COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, WHETHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY.

 

257



--------------------------------------------------------------------------------

14. DISPUTE RESOLUTION

14.1 Arbitration. In the event of any dispute, difference or question arising
between the Parties in connection with this Agreement, the construction thereof,
or the rights, duties or liabilities of either Party hereunder (including any
Disputed Matter with respect to an Excepted Decision that is submitted for
arbitration as provided in Section 2.1.5) (each, an “Arbitration Matter”), the
arbitration proceeding shall be conducted in accordance with the Commercial
Arbitration Rules and Supplementary Procedures for Large Complex Disputes of the
AAA and otherwise as described in this Article 14.

14.2 Full Arbitration. Unless Section 14.3 or 14.4 is applicable, the following
procedures shall apply:

14.2.1 The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business who are independent of both Parties
and conflict-free. Within thirty (30) days after initiation of arbitration, each
Party shall select one person to act as arbitrator and the two Party-selected
arbitrators shall select a third arbitrator within thirty (30) days of their
appointment. If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA. The place of arbitration shall be [********], and all proceedings and
communications shall be in English.

14.2.2 Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration decision is rendered or the Arbitration Matter is
otherwise resolved. Either Party also may, without waiving any right or remedy
under this Agreement, seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the Arbitration Matter pursuant to this Section 14.2. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages. Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ fees and any
administrative fees of arbitration.

14.2.3 Except to the extent necessary to confirm an award or decision or as may
be required by Applicable Laws, neither a Party nor an arbitrator may disclose
the existence,

 

258



--------------------------------------------------------------------------------

content, or results of an arbitration without the prior written consent of both
Parties. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the Arbitration Matter
would be barred by the applicable New York statute of limitations.

14.2.4 The Parties agree that, in the event of an Arbitration Matter involving
the alleged breach of this Agreement (including whether a Party has satisfied
its diligence obligations hereunder) or AstraZeneca’s failure to meet the
Terminated Efforts Test, neither Party may terminate this Agreement under
Section 11.2.4 or 11.2.5 (or, if Targacept is alleging a failure by AstraZeneca
to meet the Terminated Efforts Test under Section 11.2.7, take action under
Section 11.2.7) and AstraZeneca may not terminate the Research Program under
Section 11.2.2(b) until resolution of the Arbitration Matter pursuant to this
Section 14.2.

14.2.5 The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an Arbitration Matter that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.

14.2.6 The Parties hereby agree that any monetary payment to be made by a Party
pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction. The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding determination of Arbitration Matters presented.

14.3 Accelerated Arbitration. To the extent the Arbitration Matter involves an
Excepted Decision that is submitted to arbitration by a Party under
Section 2.1.5(c), (d), (e) or (f) or any other matter that is expressly referred
to accelerated arbitration elsewhere in this Agreement, the following procedures
shall apply:

14.3.1 The Parties shall mutually select a single independent, conflict-free
arbitrator (the “Expert”), who shall have sufficient scientific background and
experience to resolve the Arbitration Matter. If the Parties are unable to reach
agreement on the selection of an Expert within fifteen (15) Business Days after
submission to arbitration, then either or both

 

259



--------------------------------------------------------------------------------

Parties shall immediately request the AAA of [********] to select an arbitrator
with the requisite scientific background, experience and expertise (which
arbitrator shall also be deemed the Expert for purposes of this Section 14.3).
The place of arbitration shall be [********], and all proceedings and
communications shall be in English.

14.3.2 Each Party shall prepare and submit a written summary of such Party’s
position and any relevant evidence in support thereof to the Expert within
[********] of the selection of the Expert. Upon receipt of such summaries from
each Party, the Expert shall provide copies of the same to the other Party.
Within [********] of the delivery of such summaries by the Expert, each Party
shall submit a written rebuttal of the other Party’s summary and may also amend
and re-submit its original summary. Oral presentations shall not be permitted
unless otherwise requested by the Expert. The Expert shall make a final decision
with respect to the Arbitration Matter within [********] following receipt of
the last of such rebuttal statements submitted by the Parties.

14.3.3 Either Party may apply to the Expert for interim injunctive relief until
the arbitration decision is rendered or the Arbitration Matter is otherwise
resolved. Either Party also may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the Arbitration Matter pursuant to this Section 14.3. Each Party
shall bear its own costs and expenses and attorneys’ fees, and the Party that
does not prevail in the arbitration proceeding shall pay the Expert’s fees and
any administrative fees of arbitration.

14.3.4 Except to the extent necessary to confirm an award or decision or as may
be required by Applicable Laws, neither Party may, and the Parties shall
instruct the Expert not to, disclose the existence, content, or results of an
arbitration without the prior written consent of both Parties. In no event shall
an arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the Arbitration Matter would be barred by the
applicable New York statute of limitations.

14.3.5 The Parties hereby agree that, with respect to a disputed milestone
event, if the Expert determines that the milestone event has in fact occurred,
AstraZeneca shall make the applicable milestone payment within [********] of the
Expert’s determination.

 

260



--------------------------------------------------------------------------------

14.3.6 The Parties hereby agree that any payment to be made by a Party pursuant
to a decision of the Expert shall be made in United States dollars, free of any
tax or other deduction. The Parties further agree that, subject to Sections
5.10.2(e)(2) and 5.10.2(e)(3), the decision of the Expert shall be the sole,
exclusive and binding remedy between them regarding determination of the
Arbitration Matters presented.

14.4 Expedited Arbitration. To the extent the Arbitration Matter involves a
dispute that any provision of this Agreement provides to be referred for
expedited arbitration pursuant to Section 14.4, the procedures set forth in
Section 14.3 shall apply except that the Expert shall make a determination by
selecting the resolution proposed by one of the Parties that as a whole is the
most fair and reasonable to the Parties in light of the totality of the
circumstances and shall provide the Parties with a written statement setting
forth the basis of the determination in connection therewith. For purposes of
clarity, the Expert shall only have the right to select a resolution proposed by
one of the Parties in its entirety and without modification.

15. CHANGE OF CONTROL

15.1 Targacept Change of Control.

15.1.1 Notice. If Targacept enters into an agreement that results or, if the
transaction contemplated thereby is completed, would result, in a Change of
Control, Targacept shall provide AstraZeneca with prompt written notice
describing such Change of Control in reasonable detail (the “Targacept Change of
Control Notice”). The Targacept Change of Control Notice shall be provided by
Targacept prior to execution of such agreement, if permitted under Applicable
Laws and not prohibited by the terms of any written agreement between Targacept
and any Third Party, and otherwise as soon as practicable thereafter and, in any
event, not later than promptly following the consummation of the transaction
contemplated by such agreement.

15.1.2 Change of Control Involving Competitive Entity or Competitive Program
that is Outside the Collaboration. If the Change of Control that is described in
the Targacept Change of Control Notice results or, if completed, would result in
a Competitive Entity merging with or becoming an Affiliate of Targacept, or
involves a Third Party that has a

 

261



--------------------------------------------------------------------------------

Competitive Program that Targacept elects to continue outside the Collaboration
as provided in Section 15.1.3(a), then unless otherwise agreed by in writing
AstraZeneca the following shall apply:

(a) Research Program and JRC. If the Targacept Change of Control Notice is
delivered prior to expiration of the Research Program Term, AstraZeneca may
elect, by giving written notice to Targacept within one (1) year after the later
of the date the Targacept Change of Control Notice is delivered to AstraZeneca
and the consummation of the Change of Control transaction (the “Election
Period”), to terminate the Research Program, which shall be treated in the same
manner as a termination of the Research Program pursuant to Section 11.2.2(b),
or the Agreement, which shall be deemed to be a termination of the Agreement
pursuant to Section 11.2.3. If AstraZeneca does not terminate the Research
Program, it may thereafter amend the Research Plan or any Annual Research Plan
(including AstraZeneca’s obligation to fund all or part of the FTEs pursuant to
Section 6.4) and can undertake any research activities previously allocated to
Targacept in the Research Plan or any Annual Research Plan, in its sole
discretion, with any such activities being AstraZeneca Research Activities. From
and after the Change of Control, if the JRC is unable to agree on any matter
properly before the JRC, AstraZeneca shall be entitled to resolve such dispute
in the JRC without referring such dispute to the ESC, except that AstraZeneca
shall not be entitled to resolve any Excepted Decision (i) that involves the
approval of an Annual Research Plan or of an amendment to the Research Plan or
any Annual Research Plan to amend the criteria for Minimum Binding Affinity or
the Active+ Criteria or (ii) described in Section 2.1.5(b)).

(b) Development Program. AstraZeneca may elect, by delivering written notice to
Targacept within the Election Period, to terminate Targacept’s participation in
any Development Program pursuant to Article 4 (including Targacept’s right to
participate in the JDC, CCC and ESC which committees shall, if AstraZeneca
elects, in its sole discretion, be disbanded). Any dispute arising in the JDC,
CCC or ESC shall be resolved by [********] in such committee and, if AstraZeneca
elects to disband any of the JDC, CCC or ESC, any activities and decisions which
would otherwise have been performed or made by such committee shall be performed
or made by AstraZeneca acting unilaterally, in each case, except with respect

 

262



--------------------------------------------------------------------------------

to any dispute or decision that would have been an Excepted Decision pursuant to
Section 2.1.5(b), (c), (d), (e) or (f).

(c) Co-Promotion. AstraZeneca may elect, by delivering written notice to
Targacept within the Election Period, to terminate Targacept’s rights under
Section 5.11 with respect to any Co-Promotion Opportunity or Co-Promotion Option
that has already been executed and any agreement with respect thereto, including
a Co-Promotion Agreement. AstraZeneca shall not have any obligation to offer any
new Co-Promotion Opportunities or Co-Promotion Options to Targacept under
Section 5.11.

(d) Reporting Obligations. AstraZeneca shall have no obligations to provide
information or reports, or to participate in meeting with Targacept with respect
to the Development and Commercialization of Candidate Drugs and Products under
this Agreement, including under Section 5.9, except to provide royalty reports
as provided in Section 6.6.1(e).

(e) Options. With respect to any Option Compound which is subject to an Option
Compound Development Plan at the date of the Targacept Change of Control,
AstraZeneca may elect, by delivering written notice to Targacept within the
Election Period, to treat such Targacept Change of Control in the same manner as
a breach of the Option Compound Development Plan under Section 5.10.2(b)(4),
provided that (i) notwithstanding Section 5.10.2(b)(5), the milestones,
royalties and other payments with respect to such Option Compound shall be
referred to expedited arbitration as provided in Section 5.10.2(e), even if such
Option Compound achieves Option Compound Proof of Concept, for the arbitrator to
consider downward adjustments in such payments to reflect not only any failure
of such Option Compound to Achieve Proof of Concept, but the additional funds
and risk that AstraZeneca incurred in determining whether such Option Compound
achieved Option Compound Proof of Concept (as opposed to what it would have
incurred (i.e., no funds beyond the Option Maintenance Fee) had Targacept
completed such activities (without any fault attributed to either Party) and
(ii) for purposes of clarity, in no event shall this Agreement be deemed
breached solely as a result of an election by AstraZeneca pursuant to this
Section 15.1.2(e) as a result of such Change of Control; provided that the terms
of this Agreement (including Section 8.6) shall continue to apply to Targacept
and Targacept’s acquiror or successor in the Change of Control.

 

263



--------------------------------------------------------------------------------

Notwithstanding Section 5.10.2(e)(3) and (4), Targacept shall be required to
accept the decision of the Expert, even if the AZ Proposal prevails.

In each case, other than as expressly set forth in the applicable subsection
((a) through (e)) of this Section 15.1.2, this Agreement shall remain in full
force and effect in all respects (including with respect to AstraZeneca’s rights
under Section 5.10.2 and the Parties’ rights under Article 11).

15.1.3 Change of Control Involving Competitive Program. If the Change of Control
that is described in the Targacept Change of Control Notice involves a Third
Party that is not a Competitive Entity but that has a Competitive Program, then
(a) Targacept shall have the right, on written notice to AstraZeneca within
[********] after the Change of Control, to elect to continue such program
outside of the Collaboration, in which case such Change of Control shall be
subject to Section 15.1.2 and, notwithstanding Section 8.6, the existence and
continuation of such Competitive Program in any respect following the Change of
Control shall not be deemed to be a breach of this Agreement, and (b) if
Targacept does not provide such notice within such [********] period, any such
Competitive Program shall be and remain subject to this Agreement, including
Section 8.6.

15.2 AstraZeneca Change of Control.

15.2.1 Notice. If AstraZeneca or any of its Affiliates merges or consolidates
with, is otherwise acquired by, or acquires, a Third Party (including through a
Change of Control), after the Execution Date and during the Term, AstraZeneca
shall provide Targacept with prompt written notice describing such merger,
consolidation or acquisition (or other Change of Control) in reasonable detail
(the “AstraZeneca Change of Control Notice”). The AstraZeneca Change of Control
Notice shall be provided by AstraZeneca prior to execution of any operative
agreement, if permitted under Applicable Laws and not prohibited by the terms of
any agreement between AstraZeneca and any Third Party, and otherwise as soon as
practicable thereafter and, in any event, not later than promptly following the
consummation of the transaction contemplated by such agreement.

15.2.2 Change of Control Involving Competitive Program. If the merger,
consolidation or acquisition (or other Change of Control) that is described in
the AstraZeneca

 

264



--------------------------------------------------------------------------------

Change of Control Notice involves a Third Party that has a Competitive Program,
then, notwithstanding any provision hereof, the existence and continuation of
such Competitive Program in any respect following such merger, consolidation or
acquisition (or other Change of Control) shall not be deemed to be a breach of
this Agreement or result in any termination or limitation of any of Targacept’s
exclusivity obligations under Sections 8.6.1 and 8.6.2, provided that, unless
the Parties agree otherwise in writing, AstraZeneca shall, within [********]
after the date of the merger, consolidation or acquisition (or other Change of
Control), notify Targacept whether it intends to: (x) cease, or cause its
relevant Affiliate to cease, the Competitive Program; (y) divest, or cause its
relevant Affiliate to divest, whether by license or otherwise, the Competitive
Program; or (z) terminate this Agreement pursuant to Section 11.2.3.

(a) If AstraZeneca notifies Targacept in writing within such [********] period
that it intends to cease, or cause its relevant Affiliate or its acquiror or
acquiree (as applicable) to cease the Competitive Program, AstraZeneca or its
Affiliate, acquiror or acquiree, as the case may be, shall (i) promptly cease
the Competitive Program with due regard for patient safety and the rights of any
subjects that are participants in any clinical studies or post-approval studies
relating to the Competitive Program and Applicable Laws; and (ii) keep Targacept
reasonably informed of its efforts and progress in effecting such cessation of
activities and shall provide a written summary of such efforts to Targacept each
Calendar Quarter until completed.

(b) If AstraZeneca notifies Targacept in writing within such [********] period
that it intends to divest such Competitive Program, AstraZeneca or its
Affiliate, acquiror or acquiree (as the case may be) shall use reasonable
efforts to effect such divestiture as quickly as possible and shall keep
Targacept reasonably informed of its efforts and progress in effecting such
divestiture and shall provide a written summary of such efforts each Calendar
Quarter until completed. If AstraZeneca or its Affiliate, acquiror or acquiree
effects such divestiture by way of one or more sublicenses, the licensor shall
be entitled to receive license fees, milestones and royalties on sales of any
products developed pursuant to the Competitive Program so divested, provided
that neither AstraZeneca nor any of its Affiliates (or its acquiror or acquiree,
as applicable) funds or continues to conduct any development or
commercialization of such products. For purposes of clarity, such retained
financial interest

 

265



--------------------------------------------------------------------------------

shall not be deemed to be a “relevant factor” (but the existence or continuation
by the acquiror of the Competitive Program shall continue to be deemed to be a
“relevant factor”) for purposes of determining AstraZeneca’s Commercially
Reasonable Efforts obligations under this Agreement. In addition, such licensor
shall have the right to take back rights to such product if the licensee
materially breaches its obligations under its license agreement with AstraZeneca
or its Affiliate, acquiror or acquiree, in which event such product, if it
continues to be a Competitive Program, shall again become subject to the terms
of this Section 15.2.2. If, notwithstanding such reasonable efforts, AstraZeneca
is not able to effect such a divestiture, it shall have the right to cease such
Competitive Program as provided in Section 15.2.2(a).

If AstraZeneca fails to provide the notice under this Section 15.2.2 within such
[********] period, or having provided such notice, fails to carry out the
designated actions, subject to Sections 15.2.2(a) and 15.2.2(b), then, unless
the Parties agree otherwise, AstraZeneca shall be deemed to be in breach of its
exclusivity obligations under Section 8.6.3, if applicable, and [********]
shall, if applicable, be limited or terminated as provided therein (provided
that for purposes of this Section 15.2.2, the filing of a Drug Approval
Application or the commercial sale of (i) an Alpha4Beta2 Agonist that is not a
Collaboration Compound, Candidate Drug or Product in the Field or in
Schizophrenia, or (ii) a Secondary Pharmacology Compound or an Other NNR
Compound in the Field or, prior to the Schizophrenia Expiration Date, in
Schizophrenia, in each case ((i) and (ii)), shall be deemed to be Initiation of
a Clinical Trial for purposes of Section 8.6.1(a) or (b), as applicable) and
Targacept shall thereafter have no further obligations under Section 5.10.3;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, in no event shall a determination that AstraZeneca has breached its
exclusivity obligations as a result of a merger, consolidation or acquisition
(or other Change of Control) with a Third Party that has a Competitive Program
give rise to a right to terminate this Agreement and the exclusive right and
remedy available to Targacept with respect to such breach shall be as provided
in this Section 15.2.2, provided that during the period in which the obligations
set forth in Section 8.6.3 are in force, if AstraZeneca or any of its Affiliates
merges or consolidates with, is otherwise acquired by, or acquires, a Third
Party (including through a Change of Control) that has a Competitive Program,
and AstraZeneca does not cease or divest such Competitive Program as provided in
Section 15.2.2(a) or 15.2.2(b), then, solely with respect to the Development of
any Candidate Drug or Product, and without expanding AstraZeneca’s obligations
under Section

 

266



--------------------------------------------------------------------------------

5.5.1, the effect of diverting effort or resources to such Candidate Drug or
Product on such Competitive Program shall not be taken into account when
determining whether AstraZeneca is exercising Commercially Reasonable Efforts
with respect to such Development as and if required under Section 5.5.1.

16. MATERIAL SUPPLY

16.1 Supplies of Ispronicline Capsules.

16.1.1 Subject to the terms and conditions of this Article 16, except as set
forth in Section 16.7, Targacept shall supply to AstraZeneca, and AstraZeneca
shall purchase from Targacept, all of the Ispronicline Capsules and capsule
placebos required by AstraZeneca to conduct the Pre-Phase IIb Program in
accordance with the Pre-Phase IIb Plan and any Development Program prior to and
including Achievement of Proof of Concept with respect to Ispronicline in
accordance with the applicable Product Development Plan.

16.1.2 Subject to the terms and conditions of this Article 16, Targacept shall
supply to AstraZeneca such quantities of Ispronicline Capsules (including such
dosage strengths) and capsule placebos, in each case as AstraZeneca from time to
time may order from Targacept; provided that in no event shall Targacept be
required to supply a quantity of Ispronicline Capsules or capsule placebos in
excess of (a) (i) [********] Ispronicline Capsules, (ii) [********] Ispronicline
Capsules, (iii) [********] Ispronicline Capsules, and (iv) [********] placebos,
less (b) in each case, the quantities thereof supplied to AstraZeneca pursuant
to Section 16.1.1 and quantities required for scheduled stability testing and
other customary holdbacks.

16.2 Supplies of Bulk Ispronicline API. Subject to the terms and conditions of
this Article 16, Targacept shall supply to AstraZeneca such quantities of
Ispronicline API in bulk form as AstraZeneca from time to time may order from
Targacept; provided that in no event shall Targacept be required to supply a
quantity of Ispronicline API in excess of [********]thereof.

16.3 Inventory of Ispronicline Capsules and API. Targacept represents and
warrants to AstraZeneca that, as of the Effective Date, Targacept owns
(a) [********]

 

267



--------------------------------------------------------------------------------

Ispronicline Capsules, (b) 1[********] Ispronicline Capsules, (c) [********]
Ispronicline Capsules, (d) [********] capsule placebos, and (e) [********] of
Ispronicline API.

16.4 Supplies of Active+ Compounds and Collaboration Candidates. Subject to the
terms and conditions of this Article 16, Targacept shall supply to AstraZeneca
such quantities of each Active+ Compound and Collaboration Candidate (but
excluding Active+ Compounds and Collaboration Candidates that have become
Collaboration Compounds, Candidate Drugs or Terminated Compounds and excluding
Collaboration Candidates that are Licensed Derivatives made by or on behalf of
AstraZeneca) as AstraZeneca from time to time may order from Targacept during
the Research Term or Tail Period to conduct AstraZeneca Research Activities.

16.5 Supplies of [********] Option Compounds and IND-Ready Option Candidate
Drugs. Subject to the terms and conditions of this Article 16, Targacept shall
supply to AstraZeneca such quantities of (a) each [********] as may be necessary
for AstraZeneca to conduct, or have conducted, any [********]; (b) each Option
Compound that is the subject of an Option Compound Development Plan that
AstraZeneca has elected to complete pursuant to Section 5.10.2(b)(5) and
(c) each IND-Ready Option Candidate Drug, in each case ((a), (b) and (c)), as
AstraZeneca from time to time may order from Targacept.

16.6 Supplies of POC Option Candidate Drugs. Subject to the terms and conditions
of this Article 16, Targacept shall supply to AstraZeneca such quantities of
each POC Option Candidate Drug as AstraZeneca from time to time may order from
Targacept.

16.7 Changes in Pre-Phase IIb Plan; Failure to Supply.

16.7.1 If, as a result of any amendment or modification of the Pre-Phase IIb
Plan, AstraZeneca requires materials (the “Substitute Materials”) different from
Ispronicline Capsules or capsule placebos to complete the Pre-Phase IIb Program
in accordance with the Pre-Phase IIb Plan or the Development Program with
respect to Ispronicline up to and including Achievement of Proof of Concept in
accordance with the relevant Product Development Plan, in each case as amended
or modified, then AstraZeneca, at its option, may (a) obtain such Substitute
Materials from Targacept, which shall be obligated to supply such Substitute
Materials in accordance with the terms hereof, (b) Manufacture such Substitute
Materials itself

 

268



--------------------------------------------------------------------------------

or have such Substitute Materials Manufactured by an Affiliate, or (c) obtain
such Substitute Materials from one or more Third Parties.

16.7.2 If at any time Targacept fails to supply Ispronicline Capsules or capsule
placebos in accordance with the terms of this Article 16, AstraZeneca may
(a) Manufacture such Ispronicline Capsules or capsule placebos itself or have
such Ispronicline Capsules or capsule placebos Manufactured by an Affiliate, or
(b) obtain such Ispronicline Capsules or capsule placebos from one or more Third
Parties.

16.8 AstraZeneca Manufacturing; Supply Strategy.

16.8.1 Targacept acknowledges and agrees that (a) AstraZeneca shall have no
obligation to order from Targacept any quantity of Ispronicline API or any
Active+ Compound, Collaboration Candidate, Collaboration Compound, [********],
Option Compound (solely for purposes of conducting an Option Compound
Development Plan that AstraZeneca has elected to complete pursuant to
Section 5.10.2(b)(5)), IND-Ready Option Candidate Drug or POC Option Candidate
Drug and (b) AstraZeneca shall have the exclusive right to Manufacture or have
Manufactured (including by Targacept pursuant to Sections 16.2, 16.5 and 16.6)
all quantities of Materials (other than Ispronicline Capsules and capsule
placebos supplied by Targacept pursuant to Section 16.1.1, [********] supplied
by Targacept pursuant to Section 16.5, and Research Compound Materials).

16.8.2 AstraZeneca shall have the exclusive right and obligation to Manufacture
or have Manufactured (including by Targacept pursuant to Sections 16.2, 16.5 and
16.6) (a) clinical supplies necessary for Clinical Trials with respect to
Candidate Drugs and Products conducted by or on behalf of AstraZeneca under this
Agreement (other than Ispronicline Capsules and capsule placebos supplied by
Targacept pursuant to Section 16.1.1) but, for clarity, not the Ongoing
Ispronicline Trial, and (b) commercial supplies of Candidate Drugs and Products.

16.8.3 Targacept shall, from time to time at the request of AstraZeneca, meet
with AstraZeneca to discuss and establish a global strategy for the non-clinical
and clinical supply of all Materials.

 

269



--------------------------------------------------------------------------------

16.9 Ordering and Delivery of Materials.

16.9.1 Subject to the limitations set forth in Sections 16.1.2, 16.2 and 16.9.7,
Targacept shall supply Materials pursuant to written purchase orders submitted
by AstraZeneca (“Purchase Orders”) in accordance with this Section 16.9.

16.9.2 Each Purchase Order shall set forth (a) the quantity of each type of
Material required by AstraZeneca, (b) the required delivery date thereof
(subject to Section 16.9.3 and 16.9.4), (c) the required place of delivery
thereof, (d) whether AstraZeneca requires release of such Materials in
accordance with Section 16.9.4(a) or (b).

16.9.3 Targacept shall, with respect to Ispronicline Capsules and Ispronicline
API, and, if and to the extent Targacept has the requested quantities in its
possession (i.e., in stock), Research Compound Materials, [********], Option
Compounds (solely for purposes of conducting an Option Compound Development Plan
that AstraZeneca has elected to complete pursuant to Section 5.10.2(b)(5)),
IND-Ready Option Candidate Drugs and POC Option Candidate Drugs, deliver the
quantities set forth on the applicable AstraZeneca Purchase Order to the
location(s) and on the date(s) set forth therein, provided that with respect to
any such location outside the United States or any such date that is less than
[********] after the date Targacept received such Purchase Order, Targacept will
be deemed to have satisfied its obligations under this Section 16.9.3 with
respect to a Purchase Order if it ships the requested quantities within
[********] of receipt of such Purchase Order using the carrier and method of
shipment (e.g., overnight delivery) specified therein and takes all steps
necessary to expedite the delivery of such shipment to AstraZeneca.

16.9.4 Prior to submitting any Purchase Order to Targacept for [********],
Option Compounds (solely for purposes of conducting an Option Compound
Development Plan that AstraZeneca has elected to complete pursuant to
Section 5.10.2(b)(5)), IND-Ready Option Candidate Drugs, POC Option Candidate
Drugs or Research Compound Materials, the Parties shall discuss AstraZeneca’s
needs and Targacept’s ability to meet such needs, and the estimated cost
therefor. After such discussion, AstraZeneca may then submit the applicable
Purchase Order, and Targacept shall use Commercially Reasonable Efforts to
satisfy AstraZeneca’s supply

 

270



--------------------------------------------------------------------------------

requirements set forth therein in the time set forth therein, and when the
requested Materials are available, deliver such Materials in accordance with
Section 16.9.3.

16.9.5 Each Purchase Order submitted by AstraZeneca in accordance with this
Section 16.9 shall constitute a binding obligation of AstraZeneca to purchase
the quantity of Material set forth therein and a binding obligation of Targacept
to deliver the quantity of Materials set forth therein at the required place of
delivery set forth therein by the required delivery date set forth therein. To
the extent that any Purchase Order contains terms that are inconsistent with, or
in addition to, the terms of this Agreement, the terms of this Agreement shall
govern and such inconsistent or additional terms shall have no force or effect.

16.9.6 Notwithstanding anything in this Article 16 to the contrary, Targacept
shall deliver all Materials ordered pursuant to each Purchase Order DDP (as
defined in Incoterms 2000) the required place of delivery specified in such
Purchase Order. Title to such Materials shall pass to AstraZeneca at the time of
delivery.

16.9.7 Notwithstanding anything in this Article 16 to the contrary, except as
provided in Sections 16.9.3 and 16.9.4, Targacept’s supply obligations under
this Article 16 shall be to use Commercially Reasonable Efforts to supply and
shall be limited to non-commercial quantities.

16.10 Documentation and Release.

16.10.1 Targacept shall maintain, or cause any Third Party that Manufactures
Materials to maintain, all records necessary to comply with all Applicable Laws
relating to the Manufacture of the Materials, including Manufacturing records,
standard operating procedures, equipment log books, batch records, laboratory
notebooks and all raw data relating to the Manufacturing of such Materials. All
such records shall be retained for such period as may be required by Applicable
Laws. Prior to destruction of any such records, Targacept shall offer custody of
such records to AstraZeneca.

16.10.2 Each delivery of Materials shall be accompanied by (a) a certificate of
analysis setting forth the tests conducted and the results thereof with respect
to such Materials (other than Research Compound Materials) and (b) a certificate
of compliance stating

 

271



--------------------------------------------------------------------------------

that such Materials comply with the applicable Specifications and have been
Manufactured and tested in accordance with Applicable Laws.

16.10.3 In addition, Targacept shall provide, or cause any Third Party that
Manufactures any Materials to provide, as applicable, to AstraZeneca such other
records and documentation in its possession or control relating to each delivery
of Materials as AstraZeneca reasonably may request, including completed batch
records, deviation reports, out-of-specification reports, and investigation
reports.

16.10.4 If required by AstraZeneca pursuant to any Purchase Order, Targacept
shall, or shall cause the Third Party that Manufactures the applicable Materials
to, (a) perform release as required by Applicable Law for each delivery of
Materials and (b) if so requested by AstraZeneca, cause a Qualified Person as
described in Articles 48 and 49 of Directive 2001/83/EC to release each delivery
of Materials to be distributed in Europe as described in Article 13 of Directive
2001/20 /EC.

16.11 Invoicing and Payment.

16.11.1 The purchase price payable by AstraZeneca for all Materials delivered
hereunder (the “Purchase Price”) shall be an amount equal to (a) if such
Materials are Manufactured by Targacept, [********] supply of such Materials
plus [********] plus [********], and (b) if such Materials are Manufactured by a
Third Party, [********].

16.11.2 Targacept shall invoice AstraZeneca for all Materials delivered
hereunder promptly after delivery thereof. AstraZeneca shall pay all such
invoices within [********] after receipt thereof; provided that if AstraZeneca
disagrees for any reason with the amount of any invoice submitted by Targacept,
AstraZeneca shall notify Targacept in writing of such disagreement within
[********] after the date of such invoice, and the Parties promptly shall
attempt in good faith to resolve the difference and any portion of the invoiced
amount that is not in dispute shall be paid by AstraZeneca within [********]
after receipt of such invoice.

16.11.3 The parties shall cooperate in accordance with Applicable Laws to ensure
that where permissible no import duties are paid on imported Materials. Where
import duties are payable, the parties shall cooperate to ensure that Targacept
values the Materials in

 

272



--------------------------------------------------------------------------------

accordance with Applicable Laws and minimizes where permissible any such duties
and any related import taxes that are not reclaimable from the relevant
authorities.

16.12 Materials Acceptance.

16.12.1 In the event that AstraZeneca determines that any Materials delivered
hereunder do not comply with the warranty set forth in Section 16.13,
AstraZeneca shall give Targacept written notice of such noncompliance and the
reasons therefor (including sufficient samples for confirmatory testing, if
applicable) (a) within [********] after delivery, in the case of noncompliance
readily discoverable by a customary inspection of such Materials upon delivery
thereof, or (b) within [********] after discovery, in the case of noncompliance
not readily discoverable by a customary inspection of such Materials upon
receipt thereof. Targacept shall evaluate, or cause to be evaluated, such
Materials (including appropriate testing of the samples provided by AstraZeneca,
if applicable) and notify AstraZeneca within [********] after receipt of
AstraZeneca’s notice whether it has confirmed such noncompliance. If Targacept
notifies AstraZeneca that it has not confirmed such noncompliance and
AstraZeneca continues to believe such Materials are noncompliant, Targacept and
AstraZeneca promptly shall submit the dispute to an independent testing
laboratory or other applicable expert of recognized standing in the industry
mutually acceptable to AstraZeneca and Targacept. Each Party shall cooperate
with the laboratory or other expert in its evaluation. The findings of the
laboratory or other expert shall be binding on the Parties. The expenses for
such laboratory or other expert shall be borne by the Party whose analysis was
not substantiated by the findings of such laboratory or other expert.

16.12.2 If, pursuant to Section 16.12.1, any Materials are determined not to
comply with the warranty set forth in Section 16.13, then:

(a) if AstraZeneca has made payment for such Materials, Targacept, at
AstraZeneca’s option, promptly shall: (i) refund the Purchase Price paid by
AstraZeneca for such noncompliant Materials; (ii) offset the Purchase Price paid
by AstraZeneca against other amounts due to Targacept hereunder; or
(iii) replace such noncompliant Materials with compliant Materials at no
additional cost to AstraZeneca.

 

273



--------------------------------------------------------------------------------

(b) if AstraZeneca has not made payment for such Materials, Targacept, at
AstraZeneca’s option, promptly shall: (i) cancel the applicable invoice or
(ii) replace such noncompliant Materials with compliant Materials at the
original Purchase Price invoiced for such noncompliant Materials.

(c) Targacept promptly shall reimburse AstraZeneca for all out-of-pocket costs
incurred by AstraZeneca with respect to such noncompliant Materials, including
costs of return, recall and destruction.

16.12.3 Targacept shall promptly notify AstraZeneca if it discovers that any
Materials delivered hereunder do not comply with the warranty set forth in
Section 16.13.

16.13 Warranty. Targacept warrants that (a) at the time of delivery, all
quantities of Materials or other related clinical materials (including placebos)
delivered by it hereunder (i) have been Manufactured in accordance with the
applicable Specifications and all Applicable Laws; (ii) are not adulterated or
misbranded under the FDCA, or under any other Applicable Laws; and (iii) may be
introduced into interstate commerce pursuant to the FDCA; and (b) that the
processes, procedures and materials used in the Manufacture of all Materials
delivered hereunder do not infringe the intellectual property or other
proprietary rights of a Third Party at the time of delivery. Targacept also
warrants and covenants that Targacept has not been debarred and is not subject
to debarment and that it will not use in any capacity, in connection with the
Manufacture of any Materials or any other clinical materials (including
placebos), any person who has been debarred pursuant to Section 306 of the FDCA,
21 U.S.C. § 335a, or who is the subject of a conviction described in such
section (or under any analogous provisions of Applicable Laws outside the United
States).

16.14 Access and Inspection.

16.14.1 Targacept shall, and shall cause any Third Party that Manufactures
Materials to, give access to any Regulatory Authority to observe and inspect the
Manufacturing facilities of Targacept or such Third Party and the procedures and
records used for the Manufacture of the Materials and to audit such facilities,
procedures and records for compliance with Applicable Laws.

 

274



--------------------------------------------------------------------------------

16.14.2 Targacept shall, and shall use reasonable efforts to cause any Third
Party that Manufactures Materials to, notify AstraZeneca by telephone within
[********], after learning of any proposed or announced visit or inspection of
the Manufacturing facilities of Targacept or such Third Party by any Regulatory
Authority, and Targacept shall, and shall use reasonable efforts to cause any
Third Party that Manufactures Materials to, permit AstraZeneca or its agents to
be present and participate in such visit or inspection (if such visit or
inspection relates specifically to the Manufacture of Materials). Targacept
shall, and shall use reasonable efforts to cause any Third Party that
Manufactures Materials to, provide to AstraZeneca a copy of any report and other
written communications received from such Regulatory Authority in connection
with such visit or inspection (if such visit or inspection relates specifically
to the Manufacture of Materials), and any written communications received from
such Regulatory Authority relating to Materials or any equipment or
Manufacturing process used in connection with the Manufacture of Materials,
within [********] after receipt thereof, and Targacept shall, and shall use
reasonable efforts to cause any Third Party that Manufactures Materials to,
consult with AstraZeneca concerning the response of Targacept or such Third
Party to each such communication. Targacept shall, and shall use reasonable
efforts to cause any Third Party that Manufactures Materials to, provide
AstraZeneca with a copy of all draft responses for comment as soon as
practicable and all final responses for review and approval by AstraZeneca,
which shall not be unreasonably withheld, conditioned or delayed, within
[********] prior to submission thereof.

16.14.3 Targacept shall, and shall use reasonable efforts to cause any Third
Party that Manufactures Materials to, give access to AstraZeneca and its agents,
from time to time upon reasonable prior notice, to observe and inspect the
Manufacturing facilities of Targacept or such Third Party and the procedures and
records used for the Manufacture of the Materials (subject, in the case of any
Third Party, to AstraZeneca’s execution of a confidentiality agreement in a form
reasonably acceptable to such Third Party). Following such audit, AstraZeneca
shall discuss its observations and conclusions with Targacept or such Third
Party, as applicable, and Targacept shall, or shall use reasonable efforts to
cause such Third Party to, implement any corrective action reasonably required
by AstraZeneca within [********].

 

275



--------------------------------------------------------------------------------

16.15 Tech Transfer. Upon AstraZeneca’s request, Targacept shall, and shall
cause any Third Party that Manufactures Ispronicline Capsules, Ispronicline API,
any Collaboration Compound or any Candidate Drug under contract with Targacept
to, provide AstraZeneca with all reasonable assistance required by AstraZeneca
in order to transfer the Manufacturing process for Ispronicline Capsules,
Ispronicline API, such Collaboration Compound or such Candidate Drug to
AstraZeneca or its designee. Without limiting the generality of the foregoing,
Targacept shall, and shall cause such Third Parties to:

16.15.1 from time to time upon AstraZeneca’s request, make available to
AstraZeneca or its designee all documentation, records, and know-how owned or
controlled by Targacept and such Third Parties relating to the Manufacturing
process for Ispronicline Capsules, Ispronicline API, such Collaboration Compound
or such Candidate Drug, including documentation constituting material support,
performance advice, shop practice, specifications as to materials to be used,
control methods and any other material that is necessary or useful to enable
AstraZeneca or such designee to use and practice the Manufacturing process for
Ispronicline Capsules, Ispronicline API, such Collaboration Compound or such
Candidate Drug;

16.15.2 cause all appropriate employees and representatives of Targacept and
such Third Parties to meet with employees or representatives of AstraZeneca or
its designee at the Manufacturing facility of AstraZeneca or its designee, from
time to time at mutually convenient times, to assist with the working up and use
of the Manufacturing process for Ispronicline Capsules, Ispronicline API, such
Collaboration Compound or such Candidate Drug and with the training of
AstraZeneca’s or its designee’s personnel to the extent necessary or useful to
enable AstraZeneca or such designee to use and practice the Manufacturing
process for Ispronicline Capsules, Ispronicline API, such Collaboration Compound
or such Candidate Drug;

16.15.3 take such steps as are necessary or useful to assist in reasonable
respects AstraZeneca or its designee in obtaining any necessary license, permit
or approval from any Regulatory Authority with respect to AstraZeneca’s or its
designee’s Manufacture of Ispronicline Capsules, Ispronicline API, such
Collaboration Compound or such Candidate Drug; and

 

276



--------------------------------------------------------------------------------

16.15.4 provide such other assistance as AstraZeneca may reasonably request to
enable AstraZeneca or its designee to use and practice the Manufacturing process
for Ispronicline Capsules, Ispronicline API, such Collaboration Compound or such
Candidate Drug(s).

16.15.5 AstraZeneca shall promptly reimburse Targacept for all reasonable costs
and expenses incurred by Targacept in performing the technology transfer
services and activities specified in this Section 16.15 against reasonable
documentation therefor.

16.15.6 The foregoing Sections 16.15.1 through 16.15.5 shall apply mutatis
mutandis to AstraZeneca with respect to Terminated Compounds to the extent that,
and in such quantities as, AstraZeneca was Manufacturing such Terminated
Compound immediately prior to such termination.

16.16 Third Party Suppliers.

16.16.1 Without the prior written consent of AstraZeneca, Targacept shall not
obtain any Ispronicline Capsules, capsule placebos, or Ispronicline API supplied
to AstraZeneca hereunder from any Third Party other than (a) Siegfried Ltd. or
(b) AAI Development Services, Inc., in each case or any Affiliate thereof.

16.16.2 Targacept shall provide to AstraZeneca a complete and correct copy of
each agreement between Targacept and a Third Party pursuant to which Targacept
obtains any Materials that it supplies to AstraZeneca hereunder promptly
following AstraZeneca’s request.

16.17 Ancillary Agreements.

16.17.1 Targacept has made available to AstraZeneca complete and correct copies
of each agreement identified on Schedule 16.17 (the “Ancillary Agreements”).
Each of the Ancillary Agreements is in full force and effect and constitutes a
legal, valid and binding agreement of Targacept, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditor rights, to judicial
principles affecting the availability of specific performance and to general

 

277



--------------------------------------------------------------------------------

principles of equity, whether enforceability is considered a proceeding at law
or equity), and Targacept has performed all of its obligations under, and is not
in violation or breach of or default under, each such Ancillary Agreement. To
the Knowledge of Targacept, the other party to each Ancillary Agreement is not
in violation or breach of or default under such Ancillary Agreement.

16.17.2 During the Term, Targacept shall:

(a) duly and punctually perform all of its obligations under each of the
Ancillary Agreements in accordance with its terms;

(b) not amend, modify or terminate, or consent to any amendment, modification,
or termination of, any Ancillary Agreement without the prior written consent of
AstraZeneca; and

(c) promptly notify AstraZeneca of any Known violation or breach of or default
under any Ancillary Agreement by any party thereto.

16.17.3 AstraZeneca promptly shall reimburse Targacept for all amounts paid by
Targacept pursuant to and in accordance with the Ancillary Agreements from and
after the date of this Agreement against reasonable documentation of such paid
amounts; provided that AstraZeneca shall not be required to reimburse Targacept
for an aggregate amount with respect to any Ancillary Agreement in excess of the
maximum reimbursement amount for such Ancillary Agreement set forth on Schedule
16.17.

16.18 Definitions.

16.18.1 For purposes of this Article 16, the following terms shall have the
following meanings.

(a) “Ancillary Agreements” has the meaning set forth in Section 16.17.1.

(b) “API Specifications” means the standards and specifications for Ispronicline
API set forth on Schedule 16.18.1.

 

278



--------------------------------------------------------------------------------

(c) “Capsule Specifications” means the standards and specifications for each
dosage strength of Ispronicline Capsules set forth on Schedule 16.18.1.

(d) “Ispronicline Capsules” means capsules containing [********], as applicable,
of Ispronicline API, in bulk packaging.

(e) “Ispronicline API” means Ispronicline, in bulk packaging.

(f) “Manufacture” means manufacture, including activities relating to
processing, formulating, packaging, labeling, holding, storing and quality
control testing.

(g) “Materials” means, collectively, Ispronicline Capsules, Ispronicline API,
Active+ Compounds, Collaboration Candidates, Collaboration Compounds, [********]
Option Compounds (solely for purposes of conducting an Option Compound
Development Plan that AstraZeneca has elected to complete pursuant to
Section 5.10.2(b)(5)), IND-Ready Option Candidate Drugs, POC Option Candidate
Drugs and any Substitute Materials.

(h) “Purchase Order” has the meaning set forth in Section 16.9.1.

(i) “Purchase Price” has the meaning set forth in Section 16.11.1.

(j) “Research Compound Materials” means, collectively, Active+ Compounds and
Collaboration Candidates, in each case that have not become Collaboration
Compounds, Candidate Drugs or Terminated Compounds and are not Licensed
Derivatives made by or on behalf of AstraZeneca.

(k) “Specifications” means, collectively, (i) the Capsule Specifications,
(ii) the API Specifications, and (iii) the standards and specifications for each
(A) Active+ Compound and Collaboration Candidate, as agreed by the Parties from
time to time, (B) Collaboration Compound, Option Compound (solely for purposes
of conducting an Option Compound Development Plan that AstraZeneca has elected
to complete pursuant to Section 5.10.2(b)(5)), IND-Ready Option Candidate Drug,
POC Option Candidate Drug or Substitute Material, as applicable, as determined
by AstraZeneca in writing and [********] as determined by Targacept in writing,
in each case as amended from time to time in accordance with the terms hereof.

 

279



--------------------------------------------------------------------------------

(l) “Substitute Materials” has the meaning set forth in Section 16.7.1.

17. MISCELLANEOUS

17.1 Notices. All notices and communications shall be in writing and delivered
personally or by courier or mailed via certified mail, return receipt requested,
addressed as follows, or to such other address as may be designated from time to
time:

 

If to AstraZeneca:

   If to Targacept:

V-Malarehamnen 9

   200 East First Street

S-151 85 Södertälje

   Suite 300

Sweden

   Winston-Salem, NC 27101-4165

Tel: 46-8553-27713

   Tel: 336-480-2100

Fax: 46-8553-28812

   Fax: 336-480-2103

Attention:  Johannes Linde

   Attention: Chief Executive Officer

                   Secretary

   Attention: General Counsel

With copies to:

   With a copy to:

AstraZeneca UK Ltd.

   Mintz, Levin, Cohn, Ferris, Glovsky

London, W1K 1LN

   and Popeo, PC

England

   One Financial Center

Tel: 44-20-7304-5188

   Boston, Massachusetts 02111

Fax: 44-20-7304-5196

   Tel: (617) 542-6000

Attention:  Graeme HR Musker

   Fax: (617) 542-2241

                   Company Solicitor

   Attention: Jeffrey M. Wiesen

Covington & Burling

  

1201 Pennsylvania Ave., NW

  

Washington, DC 20004

  

Tel: 202-662-6000

  

Fax: 202-662-6261

  

Attention: John A. Hurvitz

  

In addition, all notices to the JRC, JDC, ESC or CCC shall be sent to each
Party’s designees at such Party’s address stated above or to such other address
as such Party may designate by written notice given in accordance with this
Section 17.1.

 

280



--------------------------------------------------------------------------------

Except as otherwise expressly provided in this Agreement or agreed in writing by
the Parties, any notice, communication or document (excluding payment) required
to be given, delivered or made shall be deemed given, delivered or made and
effective upon actual receipt or, if earlier, (a) three (3) Business Days after
deposit with an internationally-recognized overnight express courier with
changes prepaid, or (b) five (5) Business Days after mailed by certified,
registered or regular mail, postage prepaid, in each case addressed to a Parties
at its address stated above or to such other address as such Party may designate
by written notice given in accordance with this Section 17.1.

Notwithstanding the foregoing, all notices required or permitted to be sent
pursuant to Sections 2.1.3(a), 2.2.3(a), 2.3.3(a), 2.4.3(a) and 4.3.1 may be
sent by electronic transmission with receipt confirmed by telephone.

17.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (USA), excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.

17.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

17.4 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.

17.5 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and both of which,
together, shall constitute a single agreement.

17.6 Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance. Except as expressly provided in this
Agreement (including Section 2.1.5(e) and Section 5.4), (a) the delay or failure
of either Party at any time or times to require performance of any provisions

 

281



--------------------------------------------------------------------------------

shall in no manner affect the rights at a later time to enforce the same, and
(b) no waiver by either Party of any condition or of the breach of any term
contained in this Agreement, whether by conduct, or otherwise, in any one or
more instances, shall be deemed to be, or considered as, a further or continuing
waiver of any such condition or of the breach of such term or any other term of
this Agreement.

17.7 No Third Party Beneficiaries. Except as set forth in Sections 13.1 and
13.2, no Third Party (including employees of either Party) shall have or acquire
any rights by reason of this Agreement.

17.8 Purposes and Scope. The Parties hereto understand and agree that this
Collaboration is limited to the activities, rights and obligations as set forth
in this Agreement. Nothing in this Agreement shall be construed (a) to create or
imply a general partnership between the Parties, (b) to make either Party the
agent of the other for any purpose, (c) to alter, amend, supersede or vitiate
any other arrangements between the Parties with respect to any subject matters
not covered hereunder, (d) to give either Party the right to bind the other,
(e) to create any duties or obligations between the Parties except as expressly
set forth herein, or (f) to grant any direct or implied licenses or any other
right other than as expressly set forth herein. In addition, (i) AstraZeneca
shall have no duty or obligation, fiduciary or otherwise, (x) to Exploit any
Collaboration Compound, Candidate Drug, Product, Additional Compound or other
compound or product except as expressly set forth in Section 5.5.1 or (y) not to
Exploit any other compound or product in or outside the Field, except as set
forth in Section 8.6.3 or, solely with respect to Terminated Compounds, as
otherwise expressly provided in this Agreement, and (ii) Targacept shall have no
duty or obligation, fiduciary or otherwise, not to Exploit any compound or
product in or outside the Field, except as set forth in Sections 8.6.1 and 8.6.2
or as otherwise expressly provided in this Agreement. Nothing in this
Section 17.8 is intended to expand the rights granted by either Party to the
other Party under this Agreement.

17.9 Assignment and Successors. Neither this Agreement nor any obligation of a
Party hereunder may be assigned by either Party without the consent of the other
which shall not be unreasonably withheld, conditioned or delayed, except that
each Party may assign this Agreement and the rights, obligations and interests
of such Party, in whole or in part, to any of

 

282



--------------------------------------------------------------------------------

its Affiliates, to any purchaser of all of its assets or all of its assets to
which this Agreement relates or to any successor corporation resulting from any
merger, consolidation, share exchange or other similar transaction.

17.10 Force Majeure. Neither AstraZeneca nor Targacept shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to a Force Majeure. In event of such Force Majeure, the Party affected
shall use reasonable efforts to cure or overcome the same and resume performance
of its obligations hereunder.

17.11 Interpretation. The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to each Party and not
in a favor of or against either Party, regardless of which Party was generally
responsible for the preparation of this Agreement. In addition, unless a context
otherwise requires, wherever used, the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders
and the word “or” is used in the inclusive sense (and/or) and the use of the
term “including” shall mean including, without limiting the generality of any
description preceding such term.

17.12 Integration; Severability. This Agreement is the entire agreement with
respect to the subject matter hereof and supersedes all other agreements and
understandings between the Parties with respect to such subject matter. If any
provision of this Agreement is held to be illegal, invalid or unenforceable
under any present or future law applicable to the Parties or the performance by
either Party of its obligations hereunder, and if the rights or obligations of
either Party under this Agreement will not be materially and adversely affected
thereby, (a) such provision shall be fully severable, (b) this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never compromised a part hereof, (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom, and
(d)

 

283



--------------------------------------------------------------------------------

in lieu of such illegal, invalid or unenforceable provision, there shall be
added automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and reasonably acceptable to the Parties. To the
fullest extent permitted by applicable law, each Party hereby waives any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

17.13 Further Assurances. Each of Targacept and AstraZeneca agrees to duly
execute and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including
the filing of such additional assignments, agreements, documents and
instruments, as the other Party may at any time and from time to time reasonably
request, to carry out more effectively the provisions and purposes of this
Agreement.

17.14 HSR Filing. The Parties shall each, as promptly as practicable after the
date of this Agreement, file or cause to be filed with the U.S. Federal Trade
Commission and the U.S. Department of Justice and any relevant foreign
governmental authority any notifications required to be filed under the HSR Act
with respect to the transactions contemplated hereby; provided that the Parties
shall each file the notifications required to be filed under the HSR Act within
five (5) Business Days after the date of this Agreement. The Parties shall use
reasonable efforts to respond promptly to any requests for additional
information made by either of such agencies and to cause the waiting period (and
any extension thereof) under the HSR Act to terminate or expire at the earliest
possible date after the date of filing. Notwithstanding anything in this
Agreement to the contrary, this Agreement (other than this Section 17.14) shall
not become effective until the expiration or earlier termination of the waiting
period (or any extension thereof) under the HSR Act in the United States. If
within ninety (90) days after the date of filing under the HSR Act, the Parties
have failed to obtain the necessary clearances required under the HSR Act,
either Party shall have the right, on written notice to the other Party, to
terminate this Agreement.

17.15 Effective Date Representations. Targacept shall conduct its business,
including with respect to Ispronicline, in the ordinary course, consistent with
past practices, during the period from the Execution Date until the Effective
Date. Each Party shall use its reasonable efforts to ensure that its
representations and warranties set forth in this Agreement remain true

 

284



--------------------------------------------------------------------------------

and correct at and as of the Effective Date as if such representations and
warranties were made at and as of the Effective Date.

[Remainder of page intentionally left blank.]

 

285



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

TARGACEPT, INC. By:  

/s/ J. Donald deBethizy

Name:

 

J. Donald deBethizy

Title:

 

President and Chief Executive Officer

ASTRAZENECA AB (PUBL) By:  

/s/ Martin Nicklasson

Name:

 

Martin Nicklasson

Title:

 

President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Form of Safety Agreement

[********]

[Entire 17-page document is redacted]



--------------------------------------------------------------------------------

SCHEDULE 1.134

Definition of a Chemical Framework

Structural Guidelines

[********]



--------------------------------------------------------------------------------

[********]

 

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]



--------------------------------------------------------------------------------

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]



--------------------------------------------------------------------------------

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]

[********]

   [ ********]   [ ********]   [ ********]   [ ********]   [ ********]



--------------------------------------------------------------------------------

SCHEDULE 1.148

Description of IND-Ready Studies

 

[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********] [********]    [********] [********]    [********]
[********]    [********]



--------------------------------------------------------------------------------

SCHEDULE 1.164

Structure of Ispronicline

LOGO [g16363image_001.jpg]



--------------------------------------------------------------------------------

SCHEDULE 4.4.2

Specified Personnel

[********]



--------------------------------------------------------------------------------

SCHEDULE 5.11.2

Material Terms to be Included in

Form of Co-Promotion Agreement

Reference is made to the Collaborative Research and License Agreement by and
between Targacept, Inc. (“Targacept”) and AstraZeneca AB (“AstraZeneca”), dated
as of December     , 2005, as may be amended from time to time, (the “Master
Agreement”). Capitalized terms used in this Schedule 5.11.2 and not otherwise
defined shall have the meanings given to them in the Master Agreement.

The Co-Promotion Agreement to be negotiated by the Parties upon exercise by
Targacept of a Co-Promotion Option pursuant to Section 5.11.2 of the Master
Agreement shall contain the following material terms.

1. Co-Promotion Rights and Obligations.

(a) Subject to the terms and conditions herein, AstraZeneca shall grant to
Targacept the right to Co-Promote each Co-Promoted Product in the Co-Promotion
Territory; provided, however, that Targacept shall be required to provide at
least [********] (but without its consent, not more than [********] sales
representatives to Detail the Co-Promoted Product(s).

(b) Targacept shall use Commercially Reasonable Efforts to execute its
obligations under each Plan (as defined in Section 12), consistent with each
applicable budget, and to cooperate diligently with AstraZeneca in carrying out
such Plan. Targacept shall perform its activities under this Agreement in
accordance with Applicable Laws and AstraZeneca’s then-current standard
operating procedures of which Targacept may be notified in writing from time to
time.

(c) AstraZeneca shall enter into an agreement with a contract sales organization
(“CSO”) (the “CSO Agreement”) to recruit and train a CSO sales force to Detail
each Co-Promoted Product, at AstraZeneca’s sole cost and expense. AstraZeneca
shall provide a copy of any proposed CSO Agreement to Targacept for its review
at least [********] prior to execution by AstraZeneca, and shall consider in
good faith any comments provided by Targacept to AstraZeneca in writing within
[********] after Targacept’s receipt of such CSO Agreement. Prior to the First
Commercial Sale with respect to a Co-Promoted Product, AstraZeneca shall assign
to Targacept, and Targacept shall assume, the applicable CSO Agreement. Each CSO
Agreement shall provide that Targacept may offer employment on terms determined
by Targacept to the sales representatives and sales managers hired by the CSO.
Except as provided in this Section 1(c), or as otherwise agreed in writing by
the Parties, Targacept shall not have the right to use a CSO to Co-Promote a
Co-Promoted Product.



--------------------------------------------------------------------------------

2. Sales Force Composition.

(a) Designated Sales Forces. During the term of the Co-Promotion Agreement
(“Term”), each of AstraZeneca and Targacept shall use the number of sales forces
assigned to the promotion of a Co-Promoted Product (“Designated Sales Force”) as
set forth in the applicable Plan then in effect to Detail such Co-Promoted
Product. Except as provided in Section 1(c), Targacept shall not use a contract
sales force to satisfy its sales representative requirement and minimum PDE (as
defined in Section 5) requirement for any period without the prior written
consent of AstraZeneca.

(b) Minimum Qualifications. Except as may be set forth to the contrary in the
applicable Plan, each of Targacept’s sales representatives and sales managers
shall (i) have graduated from an accredited four-year college and (ii) have
satisfactorily completed the sales training program specified in Section 4(b).
In addition, at least [********] of Targacept’s sales representatives and sales
managers engaged in the Co-Promotion of a Co-Promoted Product at any time during
the Term must have been promoting branded pharmaceutical products in the
Co-Promotion Territory for [********] prior to the date that such person
commences Co-Promoting such Co-Promoted Product.

(c) Turnover and Vacancies. During the Term and after the launch of the first
Co-Promoted Product, Targacept shall use commercially reasonable efforts to
ensure that (i) turnover on any of its Designated Sales Force in any Calendar
Year does not exceed standards customary in the United States contract sales
organization industry at the time as determined by the CCC and set forth in the
applicable Plan and (ii) each Designated Sales Force has a maximum vacancy rate
for any Calendar Period during the Term that does not exceed standards customary
in the United States contract sales organization industry at the time as
determined by the CCC and set forth in the applicable Plan.

(d) Sales Force Incentives. The incentive compensation structure for a Party’s
Designated Sales Forces shall be solely determined by such Party, provided that
each such incentive program shall provide that the weighting for sales
performance of the Co-Promoted Products shall be at least [********] of such
Party’s Designated Sales Forces’ total incentive compensation.

(e) Sales Meetings and Review. Each Party shall permit the other Party’s sales
and marketing management personnel (at reasonable levels), upon the request of
such other Party, to attend and participate in those portions of its sales
meetings that relate solely to the Co-Promoted Products; provided that each
Party shall ensure that significant portions of any sales meeting with respect
to the Co-Promoted Products shall relate solely to the Co-Promoted Products;
provided further that each Party shall bear the costs of travel and attendance
at such meetings for its own sales and marketing management personnel. Further,
Targacept shall permit AstraZeneca’s sales and marketing management personnel,
upon request of AstraZeneca, to spend time in the field (ride-alongs) with
Targacept’s sales representatives to assess their performance under the
Co-Promotion Agreement (e.g., messaging, quality, sales direction).

(f) Non-Solicitation. During the Term and for a period of [********] thereafter,
neither Party shall actively recruit or solicit any member of any Designated
Sales Force or any other staff of the other Party engaged in the marketing,
promotion or Detailing of any Co-



--------------------------------------------------------------------------------

Promoted Product. For the avoidance of doubt, this provision shall not restrict
either Party or its Affiliates from advertising employment opportunities,
engaging head-hunters or engaging in any other activity directed towards
recruitment, in each case if and to the extent that such advertising or
activities do not directly target the other Party or its Affiliates.

(g) Managed Care. AstraZeneca shall be responsible for managing necessary
responsibilities with respect to the Co-Promoted Products across all managed
care market segments in the Co-Promotion Territory and shall have exclusive
responsibility for: (i) contract strategy, (ii) contract creation;
(iii) government reporting, rebate processing, FSS calculations and pricing
schedules; (iv) contract compliance, monitoring and audits; (v) contract
administration and claims processing; and (vi) all other matters related to
managed care.

3. Promotional Materials.

(a) During the Term, AstraZeneca, in consultation with Targacept, shall develop
and produce all written, printed or graphic material, other than product labels
and inserts, intended for use by sales representatives in promoting Co-Promoted
Products in the Co-Promoted Territory, including visual aids, file cards,
premium items, clinical study reports, reprints, drug information updates, and
any other promotional support items (collectively, the “Promotional Materials”)
to be used by the Parties in connection with the Co-Promotion of Co-Promoted
Products in accordance with the terms of the applicable Plan. In the event of
any dispute between the Parties with respect to the content of any Promotional
Materials, AstraZeneca’s determination shall be final. The quantities of
Promotional Materials for each Co-Promoted Product produced by AstraZeneca shall
be allocated to the Parties in proportion to the number of representatives
engaged by each Party to Co-Promote such Co-Promoted Product.

(b) Targacept shall, and shall cause its sales representatives to, use only the
Promotional Materials provided by AstraZeneca in connection with the
Co-Promotion of Co-Promoted Products. Targacept shall ensure that the
Promotional Materials are used only in the form provided and not changed in any
way (including by underlining or otherwise highlighting any text or graphics or
adding any notes thereto) by any members of its Designated Sales Forces.

(c) Targacept shall, and shall cause its sales representatives to, immediately
cease the use of any Promotional Materials when instructed to do so by
AstraZeneca. Targacept shall, and shall cause its sales representatives to, use
the Promotional Materials only for the purposes contemplated by the Co-Promotion
Agreement. All Promotional Materials in the possession of Targacept or its sales
representatives shall be returned to AstraZeneca upon termination of the
Co-Promotion Agreement or as earlier requested by AstraZeneca.

(d) Targacept shall, and shall cause its sales representatives to, make only
such statements and claims regarding the Co-Promoted Products, including as to
efficacy and safety, as are consistent with the applicable product labels and
inserts and Promotional Materials. Targacept shall not, and Targacept shall
cause its sales representatives not to, make any untrue or misleading statements
or comments about the Co-Promoted Products.



--------------------------------------------------------------------------------

4. Training.

(a) Training Materials. AstraZeneca, in consultation with Targacept, shall
(i) establish training objectives and training plans for members of the Parties’
Designated Sales Forces who are hired or assigned to Co-Promote Co-Promoted
Products and (ii) develop and produce all training programs and materials
(including Co-Promoted Product sales orientation assessment tests and refresher
tests) to be used by each of the Parties for initial and refresher training of
the members of its Designated Sales Forces; it being understood and agreed by
the Parties that in the event of any dispute between the Parties with respect to
such objectives or plans or the content of any such programs or materials,
AstraZeneca’s determination shall be final. AstraZeneca shall bear the cost of
all initial training materials and Targacept shall bear the cost of any
refresher or additional training materials produced for Targacept, provided that
AstraZeneca shall only produce such refresher or additional materials at
Targacept’s request.

(b) Training Programs. Prior to the launch of a Co-Promoted Product, AstraZeneca
shall provide training materials to, and hold in-person meetings or webcasts
for, each member of Targacept’s Designated Sales Force(s) prior to his or her
commencement of Co-Promotion of such Co-Promoted Product to ensure that he or
she is appropriately trained in proper marketing and sales techniques and
properly trained and able to satisfy his or her responsibilities under the
Co-Promotion Agreement. In addition, AstraZeneca shall reasonably train
Targacept’s sales force trainers with respect to such Co-Promoted Product. Such
training may be provided by AstraZeneca in connection with the CSO Agreement.
Following the launch of a Co-Promoted Product, each Party shall be responsible
for training its sales force trainers with respect to such Co-Promoted Product.

5. PDE Requirements. For purposes hereof, “PDE” means a primary Detail
equivalent where (i) a Primary Product Presentation (a Detail during a sales
call in which a Co-Promoted Product receives [********] of the total call time
and emphasis) has a value of [********] primary Detail equivalent, (ii) a
Secondary Product Presentation (a Detail during a sales call in which a
Co-Promoted Product receives [********] of the total call time and emphasis) has
the value of [********] primary Detail equivalents and (iii) a Product
Presentation in third position has [********]. In any event, no more than
[********] products may be presented during any sales call.

(a) Performance of PDEs. In each calendar trimester, or such other period as
AstraZeneca may designate from time to time (each, a “Calendar Period”) during
the Term, Targacept shall perform the number of PDEs for each Co-Promoted
Product required to be performed by Targacept as set forth in the applicable
Plan for such Calendar Period. During each Calendar Period, Targacept shall be
required to perform [********] of the aggregate number PDEs for such Calendar
Period. In addition, in each Calendar Period during the Term, Targacept shall
ensure that at least [********] of the number of PDEs it actually performed were
made to targeted prescribers or target purchasers, if any. Targacept may deliver
up to [********] of its required PDEs to non-target prescribers or target
purchasers, if any, if it reasonably believes in good faith that such PDEs are
likely to result in increased sales of Co-Promoted Products.

(b) Shortfalls. In the event that Targacept believes in good faith that,
notwithstanding diligent efforts, it will be unable to perform the number of
required PDEs for any Calendar Period, it shall promptly give written notice to
AstraZeneca and the CCC that it shall not be able



--------------------------------------------------------------------------------

to meet its PDE obligations and the projected shortfall in PDEs. Upon receipt of
such notice, AstraZeneca shall have the option, exercisable in its sole
discretion, to perform additional PDEs to make up for the projected shortfall,
which it may perform through its Designated Sales Forces or through a contract
sales force.

(c) Permissible PDEs. For purposes of determining compliance by Targacept with
any of its annual PDE performance requirements set forth in the Co-Promotion
Agreement, except as provided in the last sentence of Section 5(a), PDEs that
are not performed by Targacept as set forth in the applicable Plan for the
applicable Calendar Period, in each case shall not be taken into account.

6. Failure to Perform Required Number of PDEs; Consequences.

(a) Subject to Section 6(b) and Section 6(d), if, during any Calendar Period,
Targacept fails to perform at least [********] of its required PDEs for each
Co-Promoted Product as set forth in the applicable Plan for such Calendar
Period, then Targacept’s Co-Promotion compensation for the subsequent Calendar
Period shall be reduced by an amount equal to the product of (i) the PDE Cost
(as defined in Section 10), multiplied by (ii) the total of (A) [********] for
such Co-Promoted Product for such Calendar Period, less (B) [********] for such
Co-Promoted Product [********] during such Calendar Period, multiplied by
(C) the applicable Value Loss Factor (which shall be (x) [********] such
Co-Promoted Product, (y) [********] and (z) [********].

(b) Subject to Section 6(d), if, during any [********] Calendar Periods
occurring during [********] during the Term, Targacept fails to perform at least
[********] of its required PDEs for each Co-Promoted Product as set forth in the
applicable Plan for each such Calendar Period, then the reduction in the amount
otherwise payable to Targacept pursuant to Section 6(a) above with respect to
the second and, if applicable, third such Calendar Periods shall be [********].

(c) Subject to Section 6(d), in addition to any amounts payable pursuant to
Sections 6(a) and (b), if during any Calendar Year Targacept performs less than
[********] of the aggregate number of its required PDEs for each Co-Promoted
Product to be performed during such Calendar Year as set forth in the applicable
Plan for such Calendar Year, then AstraZeneca may terminate the Co-Promotion
Agreement by giving notice to Targacept not later than [********] after the end
of Calendar Year during which the termination right arises, and such termination
shall become effective ninety (90) days after delivery of such notice.

(d) Notwithstanding anything herein to the contrary, in no event shall the
amount payable to Targacept under the Co-Promotion Agreement be reduced as set
forth in this Section 6, and in no event shall AstraZeneca have the right to
terminate the Co-Promotion Agreement, due to a failure of Targacept to provide a
particular percentage of PDEs for a particular Calendar Period or Calendar Year
unless AstraZeneca has itself satisfied the same percentage standard and
provides Targacept with reasonable documentation thereof.



--------------------------------------------------------------------------------

7. Samples. AstraZeneca may, in its sole and absolute discretion and at its
expense, make Co-Promoted Product samples available to Targacept for use by
Targacept’s sales representatives in Detailing Co-Promoted Products. AstraZeneca
in its sole and absolute discretion will determine the number of samples, if
any, to be distributed and sampling strategy for such samples. If AstraZeneca
makes samples available to Targacept, Targacept shall comply with Applicable
Laws and AstraZeneca’s sample distribution policies.

8. Promotion of Other Products. During the Term, members of any Targacept
Designated Sales Force shall be permitted to promote products in addition to
Co-Promoted Products; provided that (i) such other products have not received
Regulatory Approval for any indication for which any product that is then being
promoted by AstraZeneca’s Designated Sales Force that is aligned with the
Targacept Designated Sales Force has received Regulatory Approval, and (ii) the
Targacept Designated Sales Force shall not, directly or indirectly, promote,
respond to or refer medical inquiries or otherwise encourage the use of any such
product for any indication other than the indication(s) set forth in the
approved labeling for such product.

9. Reporting and Auditing.

(a) Recordkeeping. Targacept shall keep complete and accurate books and records
(financial and otherwise) pertaining to the performance of its obligations under
the Co-Promotion Agreement, including records of PDEs performed by its sales
representatives, in sufficient detail to calculate all fees and expenses payable
pursuant to the Co-Promotion Agreement and to prepare all reports required
thereunder. All financial books and records maintained by the Parties shall be
maintained in accordance with GAAP.

(b) Detail Reporting. Each Party shall cause each of its sales representatives
to report his or her Detailing activity in accordance with the procedures
specified from time to time in the applicable Plan. Each Party, at its sole
expense, shall ensure that each of its sale representatives on its Designated
Sales Forces is properly equipped with all necessary hardware, software and
other information technology required from time to time by the applicable Plan
to perform his or her recordkeeping and reporting obligations under this
Section.

(c) Tracking Reports. Targacept shall provide to AstraZeneca such additional
information and reports concerning Detail activity under the Co-Promotion
Agreement at the times and in the manner specified in the applicable Plan;
provided that (a) no less often than [********] after the launch of each
Co-Promoted Product and (b) no less often than [********] thereafter, Targacept
shall submit to AstraZeneca a written report containing the following
information with respect to such month or Calendar Period, as the case may be:
[********].

(d) PDE Audits. No more than once during any [********] period during the Term,
AstraZeneca shall have the right to engage a disinterested third party auditor
(an “Auditor”) to conduct an audit of Targacept’s Detailing activities to
confirm the accuracy of the Detail and PDE related-information contained in the
reports delivered by Targacept. Any such audit shall be at AstraZeneca’s sole
expense; provided, however, that if the results of such audit identify an
overstatement of PDEs in such reports by [********] more in any Calendar Period,
then



--------------------------------------------------------------------------------

Targacept shall bear the expense of such audit and shall implement promptly
corrective actions reasonably acceptable to AstraZeneca to ensure accurate
reporting thereafter. At any time within twelve (12) months after the completion
of an audit that identifies an overstatement of PDEs by [********] or more in
any Calendar Period, AstraZeneca shall have the right to engage an Auditor to
conduct, at Targacept’s expense, a subsequent audit of Targacept’s Detailing
activities, to ensure that Targacept has corrected its reporting deficiencies.

(e) Detail Message Audits. AstraZeneca shall have the right, at its sole
expense, to engage an Auditor to conduct market research in order to evaluate
the effectiveness of the Details performed by Targacept and the content of the
“Product Message” (the principal promotional messages with respect to a
Co-Promoted Product set forth in the applicable Plan, that a sales
representative is required to convey to a prescriber or purchaser during a
Detail of such product) delivered by the Targacept’s sales representatives. If
such market research indicates that (i) AstraZeneca is delivering the
appropriate Product Message and (ii) Targacept is not delivering the appropriate
Product Message, then AstraZeneca may deliver written notice of such failure to
Targacept. Within ten (10) Business Days after receipt of such notice, Targacept
shall develop and deliver to AstraZeneca a plan of action designed to correct
such failure that is reasonably satisfactory to AstraZeneca (a “Corrective
Plan”). Targacept shall implement the Corrective Plan within thirty (30) days
after approval thereof by AstraZeneca. AstraZeneca shall have the right, at the
expense of Targacept, to engage an Auditor to conduct independent market
research in order to evaluate whether Targacept has corrected such failure in
accordance with the Corrective Plan. If such market research indicates that
Targacept has not corrected such failure, then AstraZeneca may deliver written
notice of such failure to Targacept. Within fifteen (15) Business Days after
receipt of such notice, Targacept (at its sole expense) will develop and deliver
to AstraZeneca a comprehensive re-training program for its Designated Sales
Forces reasonably satisfactory to AstraZeneca (the “Retraining Program”).
Targacept shall implement the Retraining Program within sixty (60) days.
AstraZeneca shall have the right, at the expense of Targacept, to engage an
Auditor to conduct independent market research in order to evaluate whether
Targacept has corrected such failure as a result of the Retraining Program.

10. Co-Promotion Fees and Expenses.

(a) Promotion Fee Payment. Not later than [********] after the end of each
Calendar Period during the Term (commencing with the Calendar Period in which
the launch of the first Co-Promoted Product occurs), AstraZeneca shall pay to
Targacept a fee in an amount equal to (i) [********] during such Calendar
Period, multiplied by (ii) the PDE Cost for such Calendar Period. Each Party
shall bear and be solely responsible for all costs and expenses incurred by it
in connection with the Co-Promotion of Co-Promoted Products and the performance
of its obligations under the Co-Promotion Agreement that are not PDE Costs. For
purposes hereof, “PDE Cost,” means (A) with respect to the first twelve
(12)-month period following the launch of the first Co-Promoted Product, the
arithmetic mean of the good faith quotes obtained jointly by AstraZeneca and
Targacept not less than twelve (12) months prior to such launch from each of
[********] reputable third party CSOs in the Co-Promotion Territory for the
price that would be charged by such CSOs for performing a PDE on the terms and
conditions of the quote specified in the then-current applicable Plan, or, if
obtaining such quotes is not reasonably practicable, such other method as may be
agreed by the Parties, and (B) with



--------------------------------------------------------------------------------

respect to each successive twelve (12)-month period thereafter, (1) the PDE Cost
for the immediately preceding twelve (12)-month period, multiplied by (2) the
sum of [********], determined as follows:

[********].

(b) Cap on AstraZeneca Payments. In no event shall the aggregate amounts payable
by AstraZeneca pursuant to the Co-Promotion Agreement exceed [********] Dollars
(US $[********]) per year without AstraZeneca’s consent, in its sole discretion.

11. Commercial Coordination Committee. The Parties shall establish a Commercial
Coordination Committee (“CCC”) that shall have responsibility for the
development and implementation of marketing strategies for Co-Promoted Products
in the Co-Promotion Territory and shall supervise, guide and coordinate the
Parties’ promotional activities in the Co-Promotion Territory. The CCC shall
have such membership requirements, procedures and responsibilities as set forth
in Section 2.4 of the Master Agreement.

12. Plan. For each Co-Promoted Product, there shall be a Co-Promotion plan
(each, a “Plan”), that sets forth, with respect to the applicable annual period,
a description of strategy and positioning implementation for such Co-Promoted
Product in the Co-Promotion Territory and the key marketing issues for such
Co-Promoted Product in the Co-Promotion Territory including:

(a) a “Promotional Plan” that specifies the Promotional Materials to be used by
the Parties in conducting promotional activities with respect to such
Co-Promoted Products and the applicable Product Message;

(b) a “Sales Force Management Plan” that specifies, per region or local market
within the Co-Promotion Territory, (i) the number of specialty Designated Sales
Forces to be provided by each of Targacept and AstraZeneca and the alignment
thereof; (ii) the minimum number of sales representatives and other members of
the Designated Sales Forces to be provided by each of Targacept and AstraZeneca;
(iii) the minimum qualifications for sales representatives (to the extent that
such minimum represents a change from the minimum set forth in Section 2(b));
(iv) the minimum number of PDEs that each sales representative will perform in
each Calendar Period, (v) standards for turnover and vacancies for the Parties’
Designated Sales Forces, and (vi) the manner in which each Party will use
medical information scientists, market development specialists and other members
of the Parties’ respective Designated Sales Forces;

(c) a “Strategic Targeting Plan” that specifies Detailing strategy and
obligations of the Parties on a Calendar Period basis, including (i) the “call
plan” size (i.e., the number of targeted prescribers and targeted purchasers, if
any, to be called on by each sales representative); (ii) identification and
prioritization of targeted prescribers by deciles and targeted purchasers (if
any); provided that if both Parties are fielding a Designated Sales Force(s)
with respect to a class of target prescribers or target purchasers, then the
number of Details to be allocated to each Party’s Designated Sales Force(s)
[********] each Party’s respective Designated Sales Force(s), and their
territories; (iii) reach and frequency expectations for the targeted prescribers
and targeted purchasers (if any) in each Calendar Period; and (iv) the number of
PDEs for each Co-Promoted Product to be performed in each Calendar Period;



--------------------------------------------------------------------------------

(d) a reporting plan that specifies the reporting obligations of the Parties and
their sales representatives with respect to the performance of their promotional
activities under the Co-Promotion Agreement, including the recording of
Detailing activity by sales representatives, the synchronizing and transfer of
Detail information to AstraZeneca’s databases, the review by sales
representatives of the activities of their counterparts on the other Party’s
Designated Sales Force(s), and the hardware, software and other information
technology to be used therefor;

(e) sales forecasts for such Co-Promoted Product on a quarterly basis (or more
frequently if determined by the CCC; and

(f) such other plans relating to the marketing and promotion of such Co-Promoted
Product in the Co-Promotion Territory as the CCC deems necessary or appropriate.

The initial Plan shall be prepared by the CCC and included in the Co-Promotion
Agreement for each Co-Promoted Product. Each subsequent Plan shall be prepared
by the CCC at least [********] prior to the beginning of the annual period to be
covered by any such Plan.

13. Product Supply.

(a) Orders for Products; Terms of Sale. AstraZeneca shall have the sole
responsibility and right to fill orders with respect to Co-Promoted Products.
Targacept shall not take orders for Co-Promoted Products, but if for any reason
Targacept should receive sales orders for Co-Promoted Products, Targacept shall
promptly forward such orders to AstraZeneca. All orders for Co-Promoted Products
shall be subject to AstraZeneca’s acceptance, in its sole discretion.
AstraZeneca may cancel any order for Co-Promoted Products, or any part thereof,
at any time after acceptance without thereby incurring any liability to
Targacept. AstraZeneca shall be solely responsible for responding to requests
from physicians for individual patients who need the Co-Promoted Products but
are unable to afford it. Any such request received by Targacept should originate
from the patient’s physician and be forwarded to AstraZeneca for processing in
accordance with AstraZeneca’s procedures. AstraZeneca shall have the sole right
and responsibility for establishing and modifying the terms and conditions of
the sale of Co-Promoted Products, including the price at which each Co-Promoted
Product will be sold, whether each Co-Promoted Product will be subject to any
trade or quantity discounts, whether any discount will be provided for payments
on accounts receivable, whether each Co-Promoted Product will be subject to
rebates, returns and allowances or retroactive price reductions, the channels of
distribution of each Co-Promoted Product, and whether credit is to be granted or
refused in connection with the sale of each Co-Promoted Product.

(b) Returned Product. AstraZeneca shall have the sole responsibility and right
to accept any returned Co-Promoted Product. Targacept shall not solicit the
return of any co-Promoted Product, but if for any reason Targacept should
receive any returned Co-Promoted Product, Targacept shall promptly notify
AstraZeneca. Any Co-Promoted Product returned to Targacept shall be shipped by
Targacept to AstraZeneca’s designated facility, and all reasonable documented
shipping costs incurred by Targacept shall be promptly reimbursed by
AstraZeneca. Targacept shall advise the customer that made such return that the
Co-Promoted Product has



--------------------------------------------------------------------------------

been returned to AstraZeneca. Targacept shall fully complete and deliver to
AstraZeneca the returned goods form provided by AstraZeneca with respect to any
returned Co-Promoted Product.

(c) Recalled Product. AstraZeneca, in its sole and absolute discretion, shall
determine whether to recall any Co-Promoted Product or withdraw any Co-Promoted
Product from the market, any such recall or withdrawal to be at AstraZeneca’s
expense, except to the extent such recall resulted from any breach by Targacept
of its obligations under the Master Agreement or under the Co-Promotion
Agreement or Targacept’s or any of its Affiliates’ negligence or willful
misconduct, in which case Targacept shall bear all expenses of such recall,
provided that Targacept shall not be deemed to be negligent or in breach solely
for complying with the training provided by AstraZeneca under the applicable
Co-Promotion Agreement, with AstraZeneca’s standard operating procedures as may
be provided under the applicable Co-Promotion Agreement or otherwise with
direction from AstraZeneca if the activities required by such training,
procedures or other direction would themselves constitute negligence or breach.
At AstraZeneca’s request, Targacept shall assist AstraZeneca in obtaining any
Co-Promoted Product, including all samples thereof, that has been recalled or
withdrawn from the market.

14. Requests for Medical Information.

(a) Response to Requests. AstraZeneca shall have the exclusive right to respond
to all questions or requests for information about a Co-Promoted Product made by
any medical professionals or any other Person to Targacept or its sales
representatives that (i) warrant a response beyond the understanding or
knowledge of such sales representative or (ii) are beyond the scope of the
product labels and inserts or other Promotional Materials for such Co-Promoted
Product (a “PIR”).

(b) Communication of PIRs. Targacept shall, and shall cause its sales
representatives to, promptly communicate to the AstraZeneca Information Center
or Medical Resources Department all PIRs received by Targacept or such sales
representatives.

(c) Communications to Prescribers. In connection with the Co-Promotion of
Co-Promoted Products, Targacept shall cause its sales representatives to inform
prescribers and purchasers (if any) that they may contact the AstraZeneca
Information Center regarding questions or requests for information about the
Co-Promoted Products by telephone or by completing a Medical Resource Form and
faxing the completed form directly to AstraZeneca Medical Resources at the
facsimile number provided on such form. AstraZeneca shall provide Targacept with
sufficient quantities of Medical Resource Forms and Targacept shall cause the
sales representatives to provide such forms to prescribers and purchasers (if
any).

15. Product Trademarks and Product Copyrights. Targacept shall Co-Promote
Co-Promoted Products only under the Product Trademarks. AstraZeneca shall grant
Targacept a non-exclusive, royalty free license to use the Product Trademarks
and Product Copyrights solely for purposes of performing its obligations under
the Co-Promotion Agreement, which license shall terminate upon the expiration or
earlier termination of the Co-Promotion Agreement for any reason. “Product
Copyrights” means all copyrightable subject matter included in the product
labels and



--------------------------------------------------------------------------------

inserts, the Promotional Materials, and the Co-Promoted Product training
materials. “Product Trademarks” means the (i) any trademarks relating to a
Co-Promoted Product and the registrations thereof, (ii) any pending or future
trademark registration applications relating to a Co-Promoted Product, (iii) any
unregistered trademark rights relating to a Co-Promoted Product as may exist
through use prior to or as of the date hereof, (iv) any current or future
modifications or variants of any of the foregoing trademarks, and (v) any future
trademarks adopted by AstraZeneca or its Affiliates for use in connection with a
Co-Promoted Product, in each case excluding the AstraZeneca corporate name and
related logos.

16. Insurance. During the term of the Co-Promotion Agreement, at a minimum, and
in addition to any insurance obligations under the Master Agreement, Targacept
shall maintain in full force and effect the following types and amounts of
insurance:

(a) commercial general liability insurance covering bodily injury, property
damage and personal injury with limits of $[********] each occurrence and
$[********] general aggregate;

(b) commercial automobile liability insurance with a $[********] combined single
limit on Targacept owned and non-owned vehicles at any time during the term of
the Co-Promotion Agreement;

(c) workers’ compensation insurance as required by the laws of the states in
which Targacept performs under the Co-Promotion Agreement, and employers
liability insurance with limits of $[********] each accident, $[********] each
employee and $[********] policy limit;

(d) umbrella or excess liability insurance with limits of $[********] each
occurrence and $[********] general aggregate;

(e) employment practices liability insurance with limits of $[********] per
event; and

(f) property insurance covering AstraZeneca’s property in the care, custody and
control of Targacept and its employees with limits of $[********] for “each and
every loss”.

As of the effective date of the Co-Promotion Agreement and during the term
thereof, Targacept shall represent and warrant that its general liability,
product liability, automobile liability and employers’ liability insurance
policies are scheduled as “underlying” insurance on its umbrella or excess
liability insurance policy(ies).

Each of the policies in Sections 16(a) and 16(b) shall name AstraZeneca as an
additional insured and shall be primary to any liability insurance carried by
AstraZeneca, which insurance shall be excess and non-contributory for claims and
losses arising out of the performance of this Agreement.

Certificates evidencing at least the above-required insurance coverage shall be
submitted by Targacept prior to the commencement of any Co-Promotion activities
by Targacept and thereafter prior to each renewal or replacement period and
shall bear a certification that the



--------------------------------------------------------------------------------

coverage specified therein will not be canceled or terminated without at least
thirty (30) days’ prior written notice to AstraZeneca. All such insurances shall
be written with one or more companies licensed to do business in the states in
which Targacept operates, which companies have a financial rating of not less
than A “X” in the most current edition of Bests Key Rating Guide.

For the avoidance of doubt, Section 16 shall apply to any CSO retained by
Targacept (including pursuant to Section 1(c)).

17. Indemnification.

(a) Indemnification of AstraZeneca. In addition to any other remedy available to
AstraZeneca, Targacept shall defend, indemnify and hold harmless AstraZeneca,
its Affiliates and its and their respective officers, directors, partners,
shareholders, employees and agents from and against any and all Losses incurred
by them to the extent resulting from or arising out of or in connection with
(i) any breach of any obligation in this Agreement by Targacept, other than its
obligations under Section 5, (ii) the inaccuracy or breach of any representation
or warranty made by Targacept in the Co-Promotion Agreement or (iii) the
enforcement of AstraZeneca’s rights under this Section 17, except to the extent
such Losses arise as a result of the negligence, fraud, willful misconduct or
wrongful act of AstraZeneca, its Affiliates or its or their respective officers,
directors, partners, shareholders, employees or agents.

(b) Indemnification of Targacept. In addition to any other remedy available to
Targacept AstraZeneca shall defend, indemnify and hold harmless Targacept, its
Affiliates and its and their respective officers, directors, partners,
shareholders, employees and agents from and against any and all Losses incurred
by them to the extent resulting from or arising out of or in connection with
(i) any breach of any obligation in this Agreement by AstraZeneca, (ii) the
inaccuracy or breach of any representation or warranty made by AstraZeneca in
the Co-Promotion Agreement, (iii) the defective design of a Co-Promoted Product
or inherent defects in a Co-Promoted Product that are not caused by
manufacturing defects, (iv) the use of Promotional Materials without
modification, in accordance with the training provided by AstraZeneca under the
applicable Co-Promotion Agreement, Applicable Laws and AstraZeneca’s
then-current standard operating procedures as notified to Targacept, or (v) the
enforcement of Targacept’s rights under this Section 17, except to the extent
such Losses arise as a result of the negligence, fraud, willful misconduct or
wrongful act of Targacept, its Affiliates or its or their respective officers,
directors, partners, shareholders, employees or agents.

18. Term and Termination.

(a) Term. Unless earlier terminated in accordance with the terms hereof or
extended by mutual written agreement of the Parties, the term of the
Co-Promotion Agreement (the “Term”) shall commence on the effective date and
continue until AstraZeneca is no longer fielding a Designated Sales Force for
the Co-Promoted Product.



--------------------------------------------------------------------------------

(b) Termination. In addition to any other provision of the Co-Promotion
Agreement expressly providing for termination of the Agreement, the Co-Promotion
Agreement may be terminated by either Party:

(i) in the event of a material breach of the Co-Promotion Agreement by the other
Party (other than a breach of its obligations under Section 6), which breach
remains uncured [********] after written notice thereof is given to the
breaching Party;

(ii) upon thirty (30) days’ prior written notice to the other Party in the event
the FDA recommends or otherwise causes the withdrawal of the Co-Promoted Product
from the market at any time after launch for a period in excess of one-hundred
and twenty (120) days; or

(iii) immediately upon written notice if the other Party files for protection
under bankruptcy or insolvency laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property that is not discharged within ninety (90) days after such filing,
proposes a written agreement of composition or extension of its debts, proposes
or is a party to any dissolution or liquidation, files a petition under any
bankruptcy or insolvency act or has any such petition filed against it which
involuntary petition is not discharged within sixty (60) days of the filing
thereof.

(c) Effect of Termination or Expiration. Upon the effective date of termination
or expiration of the Co-Promotion Agreement, Targacept immediately shall cease
all Detailing and Co-Promotion of the Co-Promoted Products and discontinue the
use of any Promotional Materials and samples.

(d) Return of All Materials. Upon the termination or expiration of the
Co-Promotion Agreement, Targacept shall promptly return to AstraZeneca all
Co-Promoted Product samples, all Promotional Materials, and all training
materials that AstraZeneca provided to Targacept pursuant to the Co-Promotion
Agreement that are in the possession of, or under the control of, Targacept or
its Designated Sales Forces.



--------------------------------------------------------------------------------

SCHEDULE 8.4

Targacept Retained INDs

Targacept shall retain ownership of [********] until it submits the next annual
report to the FDA with respect thereto following completion or earlier
termination of the Ongoing Ispronicline Trial.



--------------------------------------------------------------------------------

SCHEDULE 10.1.1

Patent Territories

Substantive Filing

United States of America

All PCT states

Argentina

Chile

Malaysia

Malta

Pakistan

Saudi Arabia

Taiwan

Thailand

Uruguay

Venezuela

PCT Nationalization

Australia

Brazil

Canada

China

Colombia

Egypt

Europe, including all extension states available at the time of filing

Hong Kong

Iceland

India

Indonesia

Israel

Japan

Korea

Mexico

New Zealand

Norway

Philippines

Russian Federation

Singapore

South Africa

Ukraine



--------------------------------------------------------------------------------

SCHEDULE 12.2

Part A: Owned Patent Rights

 

Country

   Filing Date   

Application #

   Issue Date    Pat#

US

   8/21/2000   

09/642,351

   8/5/03    6,603,011

[********]

           

Australia

   4/16/97   

2733297

   1/4/01    727,976

[********]

           

Mexico

   4/16/97   

PA/A/1998/008659

   8/3/04    221,928

US

   5/25/04   

10/853,602

   10/25/05    6,958,399

[********]

           

Europe

   6/3/99   

99926152

   8/18/04    1,086,082

[********]

           

Mexico

   6/3/99   

PA/A/2000/012858

   5/31/05    228,168

US

   7/14/2000   

09/616,743

   8/13/02    6,432,954

[********]

           

Europe

   7/11/01   

01984212.9

   12/29/04    1,311,265

[********]

           

New Zealand

   7/11/01   

523606

   4/7/05    523,606

[********]

           

[********]



--------------------------------------------------------------------------------

Country

   Filing Date    Application #    Issue Date    Pat#

US

   10/12/98    09/169,861    8/14/01    6,274,606

[********]

           

Australia

   2/19/98    6280698    6/20/02    749,151

[********]

           

Europe

   2/19/98    98905108.1    8/25/04    0,973,743

[********]

           

Mexico

   2/19/98    997843    4/18/05    227,337

US

   8/7/98    09/130,498    4/17/01    6,218,383

[********]

           

Australia

   6/2/99    4328599    9/11/03    761,087

[********]

           

[********]

           

US

   5/12/2000    09/570,226    9/24/02    6,455,554

[********]

           

US

   6/7/99    09/327,774    12/10/02    6,492,399 Co-owned:            

Country

   Filing Date    Application #    Issue Date    Pat#

[********]

           

Part B: In-licensed Patent Rights

 

Country

   Filing Date    Application #    Issue Date    Pat#

[********]

           



--------------------------------------------------------------------------------

Part C: In-License Agreements

Amended and Restated Collaborative Research and License Agreement between
Aventis Pharma S.A. and Targacept, Inc. dated January 21, 2002, as amended.

Development Agreement between The Stanley Medical Research Institute and
Targacept, Inc. dated December 15, 2004.

License Agreement between the University of Kentucky Research Foundation and
Targacept, Inc. dated May 26, 1999, as amended.

Sabbatical Leave Agreement between the University of Kentucky and Targacept,
Inc. dated August 15, 1996.

License Agreement between the Medical College of Georgia Research Institute,
Inc. and Targacept, Inc. dated June 9, 2002.

Part D: Targacept Patent Rights relating to Ispronicline

 

Country

   Filing Date    Application #    Issue Date    Pat#

US

   8/21/2000    09/642,351    8/5/03    6,603,011

[********]

           

Australia

   4/16/97    2733297    1/4/01    727,976

[********]

           

Mexico

   4/16/97    PA/A/1998/008659    8/3/04    221,928

US

   5/25/04    10/853,602    10/25/05    6,958,399

[********]

           

Europe

   6/3/99    99926152    8/18/04    1,086,082

[********]

           

Mexico

   6/3/99    PA/A/2000/012858    5/31/05    228,168

US

   7/14/2000    09/616,743    8/13/02    6,432,954

[********]

           

Europe

   7/11/01    01984212.9    12/29/04    1,311,265

[********]

           

New Zealand

   7/11/01    523606    4/7/05    523,606

[********]

           



--------------------------------------------------------------------------------

Country

   Filing Date    Application #    Issue Date    Pat#

US

   10/12/98    09/169,861    8/14/01    6,274,606

[********]

           

Australia

   2/19/98    6280698    6/20/02    749,151

[********]

           

Europe

   2/19/98    98905108.1    8/25/04    0,973,743

[********]

           

Mexico

   2/19/98    997843    4/18/05    227,337

US

   8/7/98    09/130,498    4/17/01    6,218,383

[********]

           

Australia

   6/2/99    4328599    9/11/03    761,087

[********]

           

[********]

           

US

   5/12/2000    09/570,226    9/24/02    6,455,554

[********]

           

US

   6/7/99    09/327,774    12/10/02    6,492,399

US

   2/21/97    08/804,224    9/22/98    5,811,442

US

   8/7/97    08/908,440    6/22/99    5,914,337

US

   2/25/99    09/257,368    9/12/2000    6,117,891

[********]

           

Europe

   8/7/99    98940814    10/19/05    1,011,672

Country

   Filing Date    Application #    Issue Date    Pat#

US

   10/5/2000    09/622,675    6/19/01    6,248,744

[********]

           

Europe

   2/24/99    99936030.8    4/27/05    1,056,458

[********]

           

US

   4/20/99    09/295,181    12/26/2000    6,166,048

US

   9/6/2000    09/656,284    12/3/2002    6,489,349

[********]

           

Europe

   4/20/2000    00926142.1    9/14/05    1,171,127

[********]



--------------------------------------------------------------------------------

SCHEDULE 16.17

Ancillary Agreements

 

PO

  

Vendor

  

Description

   Bal Due

[********]

  

[********]

  

[********]

   [********]      

[********]

  

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]

[********]

  

[********]

  

[********]

   [********]      

Total Balance Due

   $[********]



--------------------------------------------------------------------------------

SCHEDULE 16.18.1

Manufacturing Specifications

API Specifications

 

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]



--------------------------------------------------------------------------------

Capsule Specifications ([********])

 

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]

[********]

  

[********]

  

[********]